Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED ABL CREDIT AGREEMENT

AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED ABL CREDIT AGREEMENT, dated as of
November 6, 2020 (this “Amendment”), among ACADEMY, LTD., a Texas limited
partnership (“Borrower”), NEW ACADEMY HOLDING COMPANY, LLC, a Delaware
corporation (“Holdings”), ASSOCIATED INVESTORS L.L.C., a Texas limited liability
company, ACADEMY MANAGING CO., L.L.C., a Texas limited liability company
(together with Academy Associated Investors L.L.C, the “Texas Intermediate
Holdcos”), each of the Guarantors that is a signatory hereto, each of the
lenders that is a signatory hereto; and JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent (in such capacity, together with its
successors, the “Administrative Agent”), Letter of Credit Issuer and Swingline
Lender.

W I T N E S S E T H:

WHEREAS, Holdings, the Texas Intermediate Holdcos, the Borrower, the
Administrative Agent, the Letter of Credit Issuer and Swingline Lender and each
lender from time to time party thereto (the “Lenders”) have entered into a First
Amended and Restated ABL Credit Agreement, dated as of July 2, 2015 (as amended
or otherwise modified prior to the date hereof, the “Credit Agreement”)
(capitalized terms not otherwise defined in this Amendment have the same
meanings as specified in the Amended Credit Agreement (as defined below));

WHEREAS, on the date hereof, the Borrower, the Guarantors, the Administrative
Agent, the Letter of Credit Issuer, the Swingline Lender and the Lenders party
hereto desire to amend the Credit Agreement as set forth in Section 1 hereof;

WHEREAS, JPMorgan Chase Bank, N.A., Bank of America, N.A., Capital One, National
Association and Wells Fargo Bank, National Association (collectively, the
“Arrangers”) will act as joint lead arrangers and bookrunners in connection with
this Amendment and the Amended Credit Agreement (as defined below).

WHEREAS, the Administrative Agent, the Credit Parties, the Letter of Credit
Issuer, the Swingline Lender and the Lenders constituting all of the Lenders on
the Amendment No. 2 Effective Date (as defined below) signatory hereto are
willing to so agree pursuant to Section 13.1 of the Credit Agreement, subject to
the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1.    Amendment. Effective as of the Amendment No. 2 Effective Date and
subject to the terms and conditions set forth herein:

(a)    the Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in Annex A hereto
(the Credit Agreement, as so amended, being referred to as the “Amended Credit
Agreement”);

(b)    as used in any other Credit Document, all references to the “Credit
Agreement” in such Credit Document shall, unless the context otherwise requires,
mean or refer to the Amended Credit Agreement;



--------------------------------------------------------------------------------

(c)    Schedule 1.1(b) attached hereto as Annex B shall replace Schedule 1.1(b)
to the Credit Agreement in effect immediately prior to the Amendment No. 2
Effective Date; and

(d)    each of Truist Bank (as successor by merger to SunTrust Bank), Fifth
Third Bank, Barclays Bank PLC and Morgan Stanley Senior Funding, Inc. (each a
“Departing Lender” and collectively the “Departing Lenders”) shall (i) pursuant
to Section 13.7(g) of the Credit Agreement, be replaced by the Lenders party to
this Amendment in a manner that gives effect to the Commitments set forth in
Schedule 1.01(b) as replaced in accordance with clause (c) above, (ii) shall no
longer constitute a “Lender” for any purpose under the Credit Documents
(provided, however, that each Departing Lender shall continue to be entitled to
the benefits of Sections 2.10, 2.11, and 13.5 of the Credit Agreement) and
(iii) shall not have any obligations under any of the Credit Documents.

SECTION 2.    Conditions of Effectiveness. This Amendment and the amendment of
the Credit Agreement as set forth in Section 1 hereof shall become effective as
of the first date (such date being referred to as the “Amendment No. 2 Effective
Date”) when each of the following conditions shall have been satisfied:

(a)    The Administrative Agent shall have received this Amendment, duly
executed and delivered by (A) the Borrower, (B) Holdings, (C) the other
Guarantors, (D) the Letter of Credit Issuer, (E) the Swingline Lender and
(F) the Lenders.

(b)    The Administrative Agent (or its counsel) shall have received the
executed legal opinion, in customary form, of Simpson Thacher & Bartlett LLP,
special New York counsel to the Credit Parties. The Borrower hereby instructs
and agrees to instruct the other Credit Parties to have such counsel deliver
such legal opinions.

(c)    The Administrative Agent (or its counsel) shall have received a
certificate of (x) each of Holdings, the Borrower and the other Guarantors,
dated the Amendment No. 2 Effective Date, substantially in the form of Exhibit E
to the Credit Agreement, with appropriate insertions, executed by any Authorized
Officer and the Secretary or any Assistant Secretary of Holdings, the Borrower
and each other Guarantor, as applicable, and attaching the documents referred to
in clause (d) and (y) an Authorized Officer of the Borrower certifying
compliance with Section 3 hereof and Section 7.1 of the Credit Agreement.

(d)    The Administrative Agent shall have received (i) a copy of the
resolutions of the board of directors or other managers of the Borrower,
Holdings and the other Guarantors (or a duly authorized committee thereof)
authorizing the execution, delivery, and performance of the Amendment and the
other Credit Documents (and any agreements relating thereto) to which it is a
party, (ii) the Certificate of Incorporation and By-Laws, Certificate of
Formation and Operating Agreement or other comparable organizational documents,
as applicable, of the Borrower, Holdings and the other Guarantors (or a
confirmation that there have been no changes to such documents since those that
were delivered to the Administrative Agent on the Restatement Effective Date),
and (iii) signature and incumbency certificates (or other comparable documents
evidencing the same) of the Authorized Officers of Holdings, the Borrower and
the other Guarantors executing the Credit Documents to which it is a party (or a
confirmation that there have been no changes to such documents since those that
were delivered to the Administrative Agent on the Restatement Effective Date).

(e)    The Administrative Agent and the Lenders shall have received (i) at least
two Business Days prior to the Amendment No. 2 Effective Date such documentation
and information as is

 

-2-



--------------------------------------------------------------------------------

reasonably requested in writing at least ten calendar days prior to the
Amendment No. 2 Effective Date by the Administrative Agent or the Lenders about
the Credit Parties to the extent required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act and (ii) to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, any Lender that has requested in a written notice to the Borrower at
least two Business days prior to the Amendment No. 2 Effective Date, a
Beneficial Ownership Certification (as defined in the Amended Credit Agreement)
in relation to the Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Amendment, the condition set forth in this clause
(ii) shall be deemed to be satisfied.

(f)    Payment of all reasonable fees and expenses due to (a) the Administrative
Agent (as agreed to in writing between the Administrative Agent and the
Borrower) (including, without limitation, fees and reasonable out-of-pocket
expenses of Latham & Watkins LLP, counsel to the Administrative Agent) and
(b) the Arrangers (including, without limitation, fees and reasonable
out-of-pocket expenses of counsel to the Arrangers), in each case required to be
paid on the Amendment No. 2 Effective Date.

(g)     The Administrative Agent shall have received reasonably satisfactory
evidence that, substantially concurrently with the closing of this Amendment,
the Borrower shall have received net cash proceeds of at least $750,000,000 from
the incurrence of Indebtedness pursuant to the Term Loan Credit Agreement and
the 2027 Senior Notes.

(h)     Each Departing Lender shall have received payment in full in immediately
available funds of all of its Loans, all interest thereon and all other amounts
payable to it under the Credit Agreement.

SECTION 3.    Representations and Warranties. Each Credit Party represents and
warrants as follows as of the date hereof:

(a)    Neither the execution, delivery or performance by any Credit Party of the
Amendment nor compliance with the terms and provisions hereof and the
consummation of other transactions contemplated hereby will (i) contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of such Credit Party or any of the Restricted Subsidiaries
(other than Liens created under the Credit Documents) pursuant to, the terms of
any material indenture, loan agreement, lease agreement, mortgage, deed of
trust, agreement or other material instrument to which such Credit Party or any
of the Restricted Subsidiaries is a party or by which it or any of its property
or assets is bound (any such term, covenant, condition or provision, a
“Contractual Requirement”) other than any such breach, default or Lien that
could not reasonably be expected to result in a Material Adverse Effect or
(iii) violate any provision of the certificate of incorporation, by-laws,
articles or other organizational documents of such Credit Party or any of the
Restricted Subsidiaries.

(b)    Each Credit Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Amendment and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Amendment. Each
Credit Party has duly executed and delivered this Amendment and this

 

-3-



--------------------------------------------------------------------------------

Amendment constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity.

(c)    Upon the effectiveness of this Amendment and both before and immediately
after giving effect to this Amendment, no Default or Event of Default exists.

SECTION 4.    Reference to and Effect on the Credit Agreement and the Credit
Documents.

(a)    On and after the Amendment No. 2 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Credit Agreement.

(b)    The Credit Agreement and each of the other Credit Documents, as
specifically amended by this Amendment are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, (i) the Security Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Credit Parties under the Credit Documents, in each case,
as amended by this Amendment and all grants of security interests are hereby
reaffirmed and (ii) each Guarantor hereby confirms and ratifies its continuing
unconditional obligations as Guarantor under the Guarantee to which it is a
party with respect to the Obligations.

(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of any provision of any of the Credit
Documents nor a novation thereof. On and after the effectiveness of this
Amendment, this Amendment shall for all purposes constitute a Credit Document.

(d)    By executing and delivering a copy of this Amendment, each applicable
Credit Party hereby agrees and confirms that all Obligations (including those
created hereby) shall continue to be guaranteed and secured pursuant to the
Credit Documents.

SECTION 5.    Execution in Counterparts. This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Amendment and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures (as defined below), deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be. As used
herein, “Electronic Signatures” means any electronic symbol or process attached
to, or associated with, any contract or other record and adopted by a person
with the intent to sign, authenticate or accept such contract or record.

SECTION 6.    Governing Law; Waivers.

(a)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE THIS AMENDMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-4-



--------------------------------------------------------------------------------

(b)    EACH CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY:

(i)    submits for itself and its property in any legal action or proceeding
relating to this Amendment, or for the recognition and enforcement of any
judgment in respect hereof, to the exclusive general jurisdiction of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan (or if such court lacks subject matter jurisdiction, the
Supreme Court of the State of New York sitting in the Borough of Manhattan);

(ii)    consents that any such action or proceeding shall be brought in such
courts and waives (to the extent permitted by applicable law) any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same to commence or support any such
action or proceeding in any other courts;

(iii)    agrees that service of process in any such action or proceeding shall
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 of the Amended Credit Agreement at such other
address of which the Administrative Agent shall have been notified pursuant to
Section 13.2 of the Amended Credit Agreement;

(iv)    agrees that nothing herein shall affect the right of the Administrative
Agent, any Lender or another Secured Party to effect service of process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against any Credit Party in any other jurisdiction; and

(v)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 6 any special, exemplary, punitive or consequential damages.

EACH CREDIT PARTY AND EACH LENDER AND ADMINISTRATIVE AGENT IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 7.    Reaffirmation. Without in any way establishing a course of dealing
by the Administrative Agent or any Lender, each of the Borrower, Holdings and
the other Guarantors hereby consents to the amendments and other modifications
to the Credit Agreement and the other Credit Documents contemplated by this
Amendment and reaffirms the terms and conditions of the Guarantees, the Security
Documents and each other Credit Document executed by it and acknowledges and
agrees that each and every Credit Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by this Amendment and as the same may from
time to time hereafter be amended, modified or restated.

[The remainder of this page is intentionally left blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ACADEMY, LTD., as Borrower By: Academy Managing Co., L.L.C., its General Partner
By:  

/s/ Rene Casares

  Name:   Rene Casares   Title:   Senior Vice President, General Counsel and
Secretary NEW ACADEMY HOLDING COMPANY, LLC, as Holdings By:  

/s/ Rene Casares

  Name:   Rene Casares   Title:   Senior Vice President, General Counsel and
Secretary ACADEMY MANAGING CO., L.L.C. By:  

/s/ Rene Casares

  Name:   Rene Casares   Title:   Senior Vice President, General Counsel and
Secretary ASSOCIATED INVESTORS, L.L.C. By:  

/s/ Rene Casares

  Name:   Rene Casares   Title:   Senior Vice President, General Counsel and
Secretary

 

[Academy ABL Credit Agreement - Amendment No. 2]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, a Letter
of Credit Issuer and Swingline Lender

 

By:  

/s/ Andrew Rossman

  Name:  Andrew Rossman   Title:    Vice President

 

[Academy ABL Credit Agreement - Amendment No. 2]



--------------------------------------------------------------------------------

The undersigned Lender and Letter of Credit Issuer, as applicable, hereby
irrevocably and unconditionally approves the Amendment, the certain amendments
set forth therein and in the Amended Credit Agreement and each Credit Document
and each other document required to be delivered or approved pursuant to this
Amendment and the Amended Credit Agreement.

BANK OF AMERICA, N.A., as a Lender and as a Letter of Credit Issuer By:  

/s/ Peter M. Walther

  Name:  Peter M. Walther   Title:    Senior Vice President

 

[Academy ABL Credit Agreement - Amendment No. 2]



--------------------------------------------------------------------------------

The undersigned Lender and Letter of Credit Issuer, as applicable, hereby
irrevocably and unconditionally approves the Amendment, the certain amendments
set forth therein and in the Amended Credit Agreement and each Credit Document
and each other document required to be delivered or approved pursuant to this
Amendment and the Amended Credit Agreement.

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender and as a Letter of Credit Issue

By:  

/s/ Joe A. Sacchetti

  Name:  Joe A. Sacchetti   Title:    Duly Authorized Signatory

 

[Academy ABL Credit Agreement - Amendment No. 2]



--------------------------------------------------------------------------------

The undersigned Lender and Letter of Credit Issuer, as applicable, hereby
irrevocably and unconditionally approves the Amendment, the certain amendments
set forth therein and in the Amended Credit Agreement and each Credit Document
and each other document required to be delivered or approved pursuant to this
Amendment and the Amended Credit Agreement.

 

WELLS FARGO BANK, N.A., as a Lender

By:  

/s/ Brendan Hogan

  Name:  Brendan Hogan   Title:    Assistant Vice President

 

 

[Academy ABL Credit Agreement - Amendment No. 2]



--------------------------------------------------------------------------------

The undersigned Lender and Letter of Credit Issuer, as applicable, hereby
irrevocably and unconditionally approves the Amendment, the certain amendments
set forth therein and in the Amended Credit Agreement and each Credit Document
and each other document required to be delivered or approved pursuant to this
Amendment and the Amended Credit Agreement.

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:  

/s/ David Lawrence

  Name:  David Lawrence   Title:    Vice President

 

 

[Academy ABL Credit Agreement - Amendment No. 2]



--------------------------------------------------------------------------------

The undersigned Lender and Letter of Credit Issuer, as applicable, hereby
irrevocably and unconditionally approves the Amendment, the certain amendments
set forth therein and in the Amended Credit Agreement and each Credit Document
and each other document required to be delivered or approved pursuant to this
Amendment and the Amended Credit Agreement.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender,

By:  

/s/ William O’Daly

  Name:  William O’Daly   Title:    Authorized Signatory   By:  

/s/ Christopher Zybrick

  Name:  Christopher Zybrick   Title:    Authorized Signatory

 

[Academy ABL Credit Agreement - Amendment No. 2]



--------------------------------------------------------------------------------

The undersigned Lender and Letter of Credit Issuer, as applicable, hereby
irrevocably and unconditionally approves the Amendment, the certain amendments
set forth therein and in the Amended Credit Agreement and each Credit Document
and each other document required to be delivered or approved pursuant to this
Amendment and the Amended Credit Agreement.

 

REGIONS BANK, as a Lender

By:  

/s/ Jesse Xu

  Name:  Jesse Xu   Title:    Director

 

 

[Academy ABL Credit Agreement - Amendment No. 2]



--------------------------------------------------------------------------------

The undersigned Lender and Letter of Credit Issuer, as applicable, hereby
irrevocably and unconditionally approves the Amendment, the certain amendments
set forth therein and in the Amended Credit Agreement and each Credit Document
and each other document required to be delivered or approved pursuant to this
Amendment and the Amended Credit Agreement.

 

BBVA USA, as a Lender

By:  

/s/ Ramon Garcia

  Name:  Ramon Garcia   Title:    Director

 

 

[Academy ABL Credit Agreement - Amendment No. 2]



--------------------------------------------------------------------------------

Annex A

[attached]



--------------------------------------------------------------------------------

ANNEX A

FIRST AMENDED AND RESTATED ABL CREDIT AGREEMENT

dated as of July 2, 2015

as amended by Amendment No. 1 on May 22, 2018 and

as further amended by Amendment No. 2 on November 6, 2020

among

ACADEMY, LTD.,

as the Borrower,

NEW ACADEMY HOLDING COMPANY, LLC,

as Holdings,

ASSOCIATED INVESTORS LLC,

and

ACADEMY MANAGING CO., LLC,

as Texas Intermediate Holdcos

The Several Lenders

from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent, Collateral Agent, Letter of Credit Issuer

and Swingline Lender

J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC,

CREDIT SUISSE SECURITIES (USA) LLC,

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY SENIOR FUNDING, INC.,

REGIONS CAPITAL MARKETS,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Joint Lead Arrangers and Bookrunners

WELLS FARGO BANK, NATIONAL ASSOCIATION

as the Syndication Agent

and

U.S. BANK NATIONAL ASSOCIATION

as the Documentation Agent

JPMORGAN CHASE BANK, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

CAPITAL ONE, NATIONAL ASSOCIATION

as the Amendment No. 1 Arrangers

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

CAPITAL ONE, NATIONAL ASSOCIATION

as the Amendment No. 1 Syndication Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED as the Amendment No. 1
Documentation Agent



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

CAPITAL ONE, NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as the Amendment No. 2 Arrangers and Bookrunners

BANK OF AMERICA, N.A.,

CAPITAL ONE, NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as the Amendment No. 2 Syndication Agents

CREDIT SUISSE SECURITIES (USA) LLC

and

U.S. BANK NATIONAL ASSOCIATION

as the Amendment No. 2 Documentation Agent

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

Section 1.

 

Definitions

     21  

1.1

 

Defined Terms

     21  

1.2

 

Other Interpretive Provisions

     265  

1.3

 

Accounting Terms

     265  

1.4

 

Rounding

     266  

1.5

 

References to Agreements, Laws, Etc.

     266  

1.6

 

Exchange Rates

     266  

1.7

 

Rates

     266  

1.8

 

Times of Day

     266  

1.9

 

Timing of Payment or Performance

     266  

1.10

 

Certifications

     267  

1.11

 

Compliance with Certain Sections

     267  

1.12

 

Pro Forma and Other Calculations

     267  

1.13

 

Divisions

     69  

1.14

 

LIBOR Rate Successor

     69  

Section 2.

 

Amount and Terms of Credit.

     270  

2.1

 

Commitments

     270  

2.2

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     272  

2.3

 

Notice of Borrowing

     272  

2.4

 

Disbursement of Funds

     272  

2.5

 

Repayment of Loans; Evidence of Debt

     273  

2.6

 

Conversions and Continuations

     274  

2.7

 

Pro Rata Borrowings

     275  

2.8

 

Interest

     275  

2.9

 

Interest Periods

     276  

2.10

 

Increased Costs, Illegality, Etc.

     276  

2.11

 

Compensation

     279  

2.12

 

Change of Lending Office

     280  

2.13

 

Notice of Certain Costs

     280  

2.14

 

Incremental Facilities

     280  

2.15

 

Protective Advances and Overadvances

     281  

2.16

 

Defaulting Lenders

     282  

2.17

 

Reserves; Change in Reserves; Decisions by Agent

     284  

Section 3.

 

Letters of Credit

     284  

3.1

 

Letters of Credit

     284  

3.2

 

Letter of Credit Requests

     286  

3.3

 

Letter of Credit Participations

     287  

3.4

 

Agreement to Repay Letter of Credit Drawings

     288  

3.5

 

Increased Costs

     290  

3.6

 

New or Successor Letter of Credit Issuer

     291  

3.7

 

Role of Letter of Credit Issuer

     291  

3.8

 

Cash Collateral

     292  

3.9

 

Applicability of ISP and UCP

     293  

3.10

 

Conflict with Issuer Documents

     293  

3.11

 

Letters of Credit Issued for Restricted Subsidiaries

     293  

3.12

 

Provisions Related to Extended Revolving Credit Commitments

     293  

 

-ii-



--------------------------------------------------------------------------------

     Page  

Section 4.

 

Fees

     294  

4.1

 

Fees

     294  

4.2

 

Voluntary Reduction of Revolving Credit Commitments

     294  

4.3

 

Mandatory Termination of Commitments

     295  

Section 5.

 

Payments

     295  

5.1

 

Voluntary Prepayments

     295  

5.2

 

Mandatory Prepayments

     295  

5.3

 

Method and Place of Payment

     296  

5.4

 

Net Payments

     296  

5.5

 

Computations of Interest and Fees

     2100  

5.6

 

Limit on Rate of Interest

     2100  

Section 6.

 

Conditions Precedent to Initial Borrowing

     2100  

6.1

 

Credit Documents

     2100  

6.2

 

Collateral

     2101  

6.3

 

Legal Opinions

     2101  

6.4

 

Excess Availability; Borrowing Base Certificate

     2101  

6.5

 

Closing Certificates

     2101  

6.6

 

Authorization of Proceedings of Holdings, the Borrower and the Guarantors;
Corporate Documents

     2101  

6.7

 

Fees

     2102  

6.8

 

Representations and Warranties

     2102  

6.9

 

Solvency Certificate

     2102  

6.10

 

[Reserved]

     2102  

6.11

 

Patriot Act

     2102  

6.12

 

Financial Statements

     2102  

6.13

 

No Material Adverse Effect

     2102  

6.14

 

Refinancing

     2102  

Section 7.

 

Conditions Precedent to All Credit Events

     2102  

7.1

 

No Default; Representations and Warranties; No Cure Period

     2102  

7.2

 

Notice of Borrowing; Letter of Credit Request

     2103  

7.3

 

Excess Availability

     2103  

Section 8.

 

Representations and Warranties

     2103  

8.1

 

Corporate Status

     2103  

8.2

 

Corporate Power and Authority

     2103  

8.3

 

No Violation

     2104  

8.4

 

Litigation

     2104  

8.5

 

Margin Regulations

     2104  

8.6

 

Governmental Approvals

     2104  

8.7

 

Investment Company Act

     2104  

8.8

 

True and Complete Disclosure

     2104  

8.9

 

Financial Condition; Financial Statements

     2105  

8.10

 

Compliance with Laws; No Default

     2105  

8.11

 

Tax Matters

     2105  

8.12

 

Compliance with ERISA

     2105  

8.13

 

Subsidiaries

     2105  

8.14

 

Intellectual Property

     2105  

 

-iii-



--------------------------------------------------------------------------------

     Page  

8.15

 

Environmental Laws

     2105  

8.16

 

Properties

     2106  

8.17

 

Solvency

     2106  

8.18

 

Patriot Act

     2106  

8.19

 

Security Interest in Collateral

     2106  

8.20

 

Disclosure

     107  

Section 9.

 

Affirmative Covenants.

     2107  

9.1

 

Information Covenants

     2107  

9.2

 

Books, Records, and Inspections; Field Examinations

     2110  

9.3

 

Maintenance of Insurance

     2111  

9.4

 

Payment of Taxes

     2111  

9.5

 

Preservation of Existence; Consolidated Corporate Franchises

     2111  

9.6

 

Compliance with Statutes, Regulations, Etc.

     2111  

9.7

 

ERISA

     2112  

9.8

 

Maintenance of Properties

     2112  

9.9

 

Transactions with Affiliates

     2112  

9.10

 

End of Fiscal Years

     2113  

9.11

 

Additional Guarantors and Grantors

     2113  

9.12

 

Pledge of Additional Stock and Evidence of Indebtedness

     2114  

9.13

 

Use of Proceeds

     2114  

9.14

 

Further Assurances

     2114  

9.15

 

Lines of Business

     2115  

9.16

 

Cash Management

     2116  

Section 10.

 

Negative Covenants.

     2117  

10.1

 

Limitation on Indebtedness

     2117  

10.2

 

Limitation on Liens

     2122  

10.3

 

Limitation on Fundamental Changes

     2122  

10.4

 

Limitation on Sale of Assets

     2124  

10.5

 

Limitation on Restricted Payments

     2125  

10.6

 

Limitation on Subsidiary Distributions

     2131  

10.7

 

Fixed Charge Coverage Ratio

     2132  

Section 11.

 

Events of Default.

     2132  

11.1

 

Payments

     2132  

11.2

 

Representations, Etc.

     2133  

11.3

 

Covenants

     2133  

11.4

 

Default Under Other Agreements

     2133  

11.5

 

Bankruptcy, Etc.

     2134  

11.6

 

ERISA

     2134  

11.7

 

Guarantee

     2134  

11.8

 

Pledge Agreement

     2134  

11.9

 

Security Agreement

     2134  

11.10

 

Judgments

     2135  

11.11

 

Change of Control

     2135  

11.12

 

Application of Proceeds

     2135  

11.13

 

Equity Cure

     2136  

Section 12.

 

The Agents

     2137  

12.1

 

Appointment

     2137  

 

-iv-



--------------------------------------------------------------------------------

     Page  

12.2

 

Delegation of Duties

     2137  

12.3

 

Exculpatory Provisions

     2138  

12.4

 

Reliance by Agents

     2138  

12.5

 

Notice of Default

     2139  

12.6

 

Non-Reliance on Administrative Agent, Collateral Agent, and Other Lenders

     2139  

12.7

 

Indemnification

     2139  

12.8

 

Agents in Their Individual Capacities

     2140  

12.9

 

Successor Agents

     2140  

12.10

 

Withholding Tax

     2141  

12.11

 

Agents Under Security Documents and Guarantee

     2142  

12.12

 

Right to Realize on Collateral and Enforce Guarantee

     2142  

12.13

 

Intercreditor Agreement Governs

     2143  

12.14

 

Bank Product Providers

     2143  

Section 13.

 

Miscellaneous.

     2143  

13.1

 

Amendments, Waivers, and Releases

     2143  

13.2

 

Notices

     2146  

13.3

 

No Waiver; Cumulative Remedies

     2146  

13.4

 

Survival of Representations and Warranties

     2147  

13.5

 

Payment of Expenses; Indemnification

     2147  

13.6

 

Successors and Assigns; Participations and Assignments

     2148  

13.7

 

Replacements of Lenders Under Certain Circumstances

     2152  

13.8

 

Adjustments; Set-off

     2153  

13.9

 

Counterparts

     2153  

13.10

 

Severability

     2154  

13.11

 

Integration

     2154  

13.12

 

GOVERNING LAW

     2155  

13.13

 

Submission to Jurisdiction; Waivers

     2155  

13.14

 

Acknowledgments

     2155  

13.15

 

WAIVERS OF JURY TRIAL

     2156  

13.16

 

Confidentiality

     2156  

13.17

 

Direct Website Communications

     2157  

13.18

 

USA PATRIOT Act

     2159  

13.19

 

[Reserved]

     2159  

13.20

 

Payments Set Aside

     2159  

13.21

 

No Fiduciary Duty

     2159  

13.22

 

Nature of Borrower Obligations

     2160  

13.23

 

Amendment and Restatement.

     2161  

13.24

 

Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions

     2161  

13.25

 

Certain ERISA Matters.

     2162  

13.26

 

MIRE Events.

     2163  

13.27

 

Acknowledgement Regarding Any Supported QFCs

     163  

 

-v-



--------------------------------------------------------------------------------

SCHEDULES   Schedule 1.1(a)  

Mortgaged Properties

Schedule 1.1(b)  

Commitments of Lenders

Schedule 1.1(c)  

Existing Letters of Credit

Schedule 8.13  

Subsidiaries

Schedule 8.15  

Environmental

Schedule 9.14  

Post-Closing Actions

Schedule 10.1  

Restatement Effective Date Indebtedness

Schedule 10.2  

Restatement Effective Date Liens

Schedule 10.5  

Restatement Effective Date Investments

Schedule 13.2  

Notice Addresses

EXHIBITS   Exhibit A  

[Reserved]

Exhibit B-1  

Form of Holdings Guarantee

Exhibit B-2  

Form of Subsidiary Guarantee

Exhibit C  

Form of Pledge Agreement

Exhibit D  

Form of Security Agreement

Exhibit E  

Form of Credit Party Closing Certificate

Exhibit F  

Form of Assignment and Acceptance

Exhibit G  

Form of Promissory Note

Exhibit H  

Form of ABL Intercreditor Agreement

Exhibit I-1  

Form of First Lien Intercreditor Agreement

Exhibit I-2  

Form of Second Lien Intercreditor Agreement

Exhibit J-1  

Form of Non-Bank Tax Certificate

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit J-2  

Form of Non-Bank Tax Certificate

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit J-3  

Form of Non-Bank Tax Certificate

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit J-4  

Form of Non-Bank Tax Certificate

 

(For ForeignNon-U.S. Participants That Are Partnerships For U.S. Federal Income
Tax Purposes)

Exhibit K  

Form of Notice of Borrowing or Continuation or Conversion

Exhibit M  

Form of Letter of Credit Request

Exhibit M-1  

Form of Hedge Bank Designation

Exhibit M-2  

Form of Cash Management Bank Designation

Exhibit N  

Form of Borrowing Base Certificate

 

-vi-



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED ABL CREDIT AGREEMENT

FIRST AMENDED AND RESTATED ABL CREDIT AGREEMENT, dated as of July 2, 2015 and as
amended by AMENDMENT NO. 1, dated as of May 22, 2018 and as further amended by
AMENDMENT NO. 2, dated as of November 6, 2020, among ACADEMY, LTD., a Texas
limited partnership (the “Borrower”), NEW ACADEMY HOLDING COMPANY, LLC, a
Delaware limited liability company, ASSOCIATED INVESTORS LLC and ACADEMY
MANAGING CO., LLC, as Texas Intermediate Holdcos, the lending institutions from
time to time parties hereto (each a “Lender” and, collectively, the “Lenders”)
and JPMORGAN CHASE BANK, N.A., as the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuer and the Swingline Lender (such terms and each
other capitalized term used but not defined in this preamble having the meaning
provided in Section 1.1).

WHEREAS, the Borrower, certain of the Lenders and JPMorgan Chase Bank, N.A., as
administrative agent for such lenders, are parties to the Existing ABL Facility
(defined below) pursuant to which asset based revolving credit loans have been
made available to the Borrower and the Borrower has requested to amend and
restate the Existing ABL Facility in its entirety;

WHEREAS, in connection with the foregoing, the Borrower has requested that
(i) the Lenders extend credit in the form of Revolving Credit Loans made
available to the Borrower at any time and from time to time prior to the
Revolving Credit Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $1,000,000,000 less the sum of (1) aggregate
Letters of Credit Outstanding at such time and (2) the aggregate principal
amount of all Swingline Loans outstanding at such time (ii) the Letter of Credit
Issuers issue Letters of Credit at any time and from time to time prior to the
L/C Facility Maturity Date, in an aggregate Stated Amount at any time
outstanding not in excess of $100,000,00040,000,000 and (iii) the Swingline
Lender extend credit in the form of Swingline Loans at any time and from time to
time prior to the Swingline Maturity Date, in an aggregate principal amount at
any time outstanding not in excess of $65,000,000 the Lenders extend Commitments
to the Borrower on the Restatement Effective Date of up to $1,000,000,000;

WHEREAS, it is intended that the Borrower will incur term loans under a term
loan facility established pursuant to the Term Loan Credit Documents (the “Term
Loan Facility”) generating gross proceeds of $1,825,000,000400,000,000;

WHEREAS, the proceeds of the Term Loans will be used, together with any net
proceeds of borrowings by the Borrower hereunder on the RestatementAmendment
No. 2 Effective Date, to finance the Transactions and borrowings hereunder after
the RestatementAmendment No. 2 Effective Date will be used for working capital
and for other general corporate purposes; and

WHEREAS, the Lenders and the Letter of Credit Issuers are willing to make
available to the Borrower such revolving credit and letter of credit facilities
upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

Section 1.     Definitions

1.1    Defined Terms. As used herein, the following terms shall have the
meanings specified in this Section 1.1 unless the context otherwise requires (it
being understood that defined terms in this Agreement shall include in the
singular number the plural and in the plural the singular):

“2027 Senior Notes” means the 6.000% senior secured notes due November 15, 2027
issued pursuant to the Notes Agreement.

“ABL Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit H (with such changes to such form as may be
reasonably acceptable to the Administrative Agent and the Borrower) between the
Collateral Agent and, the collateral agent under the Term Loan Facility and the
Notes Agent.



--------------------------------------------------------------------------------

“ABL Priority Collateral” shall have the meaning provided in the ABL
Intercreditor Agreement.

“ABR” shall mean for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
1⁄2 of 1% and (c) the Adjusted LIBOR Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the purpose of this definition, the
Adjusted LIBOR Rate for any day shall be based on the LIBOR Screen Rate (or if
the LIBOR Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the ABR due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBOR Rate,
respectively. If the ABR is being used as an alternate rate of interest pursuant
to Section 2.10 hereof, then the ABR shall be the greater of clause (a) and (b)
above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the ABR shallas determined pursuant to the foregoing
would be less than zero1.00%, such rate shall be deemed to be zero1.00% for
purposes of this Agreement.

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Account(s)” shall mean “accounts” as defined in the UCC, and includes without
limitation a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
or (c) arising out of the use of a credit or charge card or information
contained on or for use with the card. The term “Account” does not include
(a) rights to payment evidenced by chattel paper or an instrument,
(b) commercial tort claims, (c) deposit accounts, (d) investment property,
(e) letter-of-credit rights or letters of credit, or (f) rights to payment for
money or funds advanced other than rights arising out of the use of a credit or
charge card or information contained on or for use with the card.

“ACH” shall mean automated clearing house transfers.

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and the Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

“Acquired Indebtedness” shall mean, with respect to any specified Person,
(i) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated, or amalgamated with or into or became a Restricted
Subsidiary, of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging,
consolidating, or amalgamating with or into or becoming a Restricted Subsidiary,
of such specified Person, and (ii) Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.

“Adjusted LIBOR Rate” shall mean, with respect to any LIBOR BorrowingLoan for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBOR Rate in effect for such Interest Period and (ii) Statutory Reserves.

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

“Adjustment Date” shall mean the last day of each calendar month of March, June,
September and December.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent pursuant to Section 12.9.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

“Affiliated Institutional Lender” shall mean (i) any Affiliate of the Sponsor
that is either a bona fide debt fund or any such Affiliate that extends credit
or buys loans in the ordinary course of business, (ii) KKR Corporate Lending LLC
and, KKR Capital Markets LLC and (iii), MCS Corporate Lending LLC and MCS
Capital Markets LLC and (iii) any successor each of the Persons set forth in
clause (ii).

“Affiliated Lender” shall mean a Lender that is the Sponsor or any Affiliate
thereof (other than Holdings, the Borrower, any Subsidiary of Holdings, or any
Affiliated Institutional Lender).

“Agent Parties” shall have the meaning provided in Section 13.17(c).

“Agents” shall mean the Administrative Agent, the Collateral Agent and each
Joint Lead Arranger and Bookrunner.

“Agreement” shall mean this First Amended and Restated ABL Credit Agreement.

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement dated as of
May 22, 2018, among Holdings, the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent, the Letter of Credit Issuer, the Swingline Lender
and the Lenders party thereto.

“Amendment No. 1 Arrangers” shall mean JPMorgan Chase Bank, N.A., Wells Fargo
Bank, National Association and Capital One, National Association, as joint lead
arrangers and bookrunners for Amendment No. 1.

“Amendment No. 1 Effective Date” shall mean May 22, 2018.

“Amendment No. 2” shall mean Amendment No. 2 to this Agreement dated as the
Amendment No. 2 Effective Date, among Holdings, the Borrower, the Guarantors,
the Administrative Agent, the Collateral Agent, the Letter of Credit Issuer, the
Swingline Lender and the Lenders party thereto.

“Amendment No. 2 Arrangers” shall mean JPMorgan Chase Bank, N.A., Bank of
America, N.A., Capital One, National Association and Wells Fargo Bank, National
Association as joint lead arrangers and bookrunners for Amendment No. 2.

“Amendment No. 2 Effective Date” shall mean November 6, 2020.

“Ancillary Document” has the meaning assigned to it in Section 13.9.

 

-3-



--------------------------------------------------------------------------------

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Margin” shall mean, for any day, with respect to all Revolving
Credit Loans, the applicable rate per annum set forth below, based upon the
Average Excess Availability as of the most recent Adjustment Date occurring
after the first fiscal quarter ending after the Restatement Effective Date;
provided that until the first Adjustment Date, the “Applicable Margin” shall be
the applicable rate per annum set forth below in Category 2:

 

Category

  

Average Excess Availability

   Adjusted LIBOR
Rate Revolving
Credit Loans   ABR Rate Revolving
Credit Loans

1

   Average Excess Availability less than or equal to 33.3% of the Maximum
Borrowing Amount    1.75%   0.75%

2

   Average Excess Availability greater than 33.3% of the Maximum Borrowing
Amount, but less than or equal to 66.6% of the Maximum Borrowing Amount    1.50%
  0.50%

3

   Average Excess Availability greater than 66.6% of the Maximum Borrowing
Amount    1.25%   0.25%

The Applicable Margin shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Average Excess Availability in accordance with
the table above; provided that (i) if a Specified Default shall have occurred
and be continuing at the time any reduction in the Applicable Margin would
otherwise be implemented, then no such reduction shall be implemented until the
date on which such Specified Default shall no longer be continuing, and (ii) if
any Borrowing Base Certificate delivered pursuant to this Agreement is at any
time restated or otherwise revised, or if the information set forth in any such
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
recalculated by the Administrative Agent at such higher rate for any applicable
periods and shall be due and payable within 5 Business Days of receipt of such
calculation by the Borrower from the Administrative Agent and shall be payable
only to the Lenders whose Commitments were outstanding during such period when
the Applicable Margin should have been higher (regardless of whether such
Lenders remain parties to this Agreement at the time such payment is made).

Notwithstanding the foregoing, the Applicable Margin in respect of any Class of
Incremental Commitments or any Incremental Revolving Credit Loans made pursuant
to any Incremental Commitments shall be the applicable percentages per annum set
forth in the relevant Incremental Facility Amendment.

“Approved Foreign Bank” shall have the meaning provided in the definition of
“Cash Equivalents”.

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Asset Sale” shall mean:

(i)    the sale, conveyance, transfer, or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale Leaseback (other than a Permitted Sale Leaseback))
(each a “disposition”) of the Borrower or any Restricted Subsidiary, or

 

-4-



--------------------------------------------------------------------------------

(ii)    the issuance or sale of Equity Interests of any Restricted Subsidiary
(other than preferred stock of Restricted Subsidiaries issued in compliance with
Section 10.1), whether in a single transaction or a series of related
transactions,

in each case, other than:

(a)    any disposition of Cash Equivalents or Investment Grade Securities or
obsolete, worn out or surplus property or property (including leasehold property
interests) that is no longer economically practical in its business or
commercially desirable to maintain or no longer used or useful equipment in the
ordinary course of business or any disposition of inventory, immaterial assets,
or goods (or other assets) in the ordinary course of business;

(b)    the disposition of all or substantially all of the assets of the Borrower
in a manner permitted pursuant to Section 10.3;

(c)    the incurrence of Liens that are permitted to be incurred pursuant to
Section 10.2 or the making of any Restricted Payment or Permitted Investment
(other than pursuant to clause (i) of the definition thereof) that is permitted
to be made, and is made, pursuant to Section 10.5;

(d)    any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate Fair Market Value of less than the greater of (a) $45,000,000 and
(b) 10% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of such disposition;

(e)    any disposition of property or assets or issuance of securities by (1) a
Restricted Subsidiary to the Borrower or (2) by the Borrower or a Restricted
Subsidiary to another Restricted Subsidiary; provided that with respect to any
disposition by a Credit Party to a Restricted Subsidiary which is not a Credit
Party, no Overadvance shall result after giving effect to any such disposition;

(f)    to the extent allowable under Section 1031 of the Code, or any comparable
or successor provision, any exchange of like property (excluding any boot
thereon) for use in a Similar Business;

(g)    any issuance, sale or pledge of Equity Interests in, or Indebtedness, or
other securities of, an Unrestricted Subsidiary;

(h)    foreclosures, condemnation, casualty or any similar action on assets
(including dispositions in connection therewith);

(i)    sales of accounts receivable, or participations therein, and related
assets in connection with any Receivables Facility;

(j)    any financing transaction with respect to property built or acquired by
the Borrower or any Restricted Subsidiary after the Restatement Effective Date,
including Sale Leasebacks and asset securitizations permitted by this Agreement;

(k)    (1) any surrender or waiver of contractual rights or the settlement,
release, or surrender of contractual rights or other litigation claims, (2) the
termination or collapse of cost sharing agreements with the Borrower or any
Subsidiary and the settlement of any crossing payments in connection therewith,
or (3) the settlement, discount, write off, forgiveness, or cancellation of any
Indebtedness owing by any present or former consultants, directors, officers, or
employees of the Borrower (or any direct or indirect parent company of the
Borrower) or any Subsidiary or any of their successors or assigns;

(l)    the disposition or discount of inventory, accounts receivable, or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;

 

-5-



--------------------------------------------------------------------------------

(m)    the licensing, cross-licensing or sub-licensing of Intellectual Property
or other general intangibles (whether pursuant to franchise agreements or
otherwise) in the ordinary course of business;

(n)    the unwinding of any Hedging Obligations or obligations in respect of
Cash Management Services;

(o)    sales, transfers, and other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(p)    the lapse or abandonment of Intellectual Property rights, which in the
reasonable business judgment of the Borrower are not material to the conduct of
the business of the Borrower and the Restricted Subsidiaries taken as a whole;

(q)    the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law;

(r)    dispositions of property to the extent that (1) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (2) the proceeds of such Asset Sale are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);

(s)    leases, assignments, subleases, licenses, or sublicenses, in each case in
the ordinary course of business and which do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole;

(t)    dispositions of non-core assets acquired in connection with any Permitted
Acquisition or Investment permitted hereunder;

(u)    the lease, assignment, sub-lease, license or sub-license of, or any
transfer related to a “reverse build to suit” or similar transaction in respect
of, any real or personal property in the ordinary course of business;

(v)    other Asset Sales with a Fair Market Value less than or equal to
$75,000,000 in the aggregate; and

(w)    dispositions of assets that do not constitute ABL Priority Collateral.;
and

(x)     other dispositions with a Fair Market Value (or for assets with a Fair
Market Value) in the aggregate less than or equal to the greater of (x)
$168,000,000 and (y) 35% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis) (this clause (x), the “General Asset
Sale Exception”).

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit F, or such other form (including electronic
records generated by the use of an electronic platform) as may be approved by
the Administrative Agent.

“Assignment Taxes” shall have the meaning provided in the definition of “Other
Taxes”.

“Assumed Tax Rate” shall mean, for each taxable year, the highest combined
marginal federal, state and local income (including under Sections 1401 through
1403 and Section 1411 of the Code) tax rate applicable for such tax year to an
individual or corporation that is resident in New York City (whichever is
higher), applicable to the character of net taxable income (e.g. ordinary
income, qualified dividend income or capital gains, as appropriate), taking into
account the holding period of the assets disposed of, and taking into account
the deductibility of state and local income taxes as applicable at the time for
federal income tax purposes and any limitations thereon including pursuant to
Section 68 of the Code.

 

-6-



--------------------------------------------------------------------------------

“Authorized Officer” shall mean, with respect to any Person, any individual
holding the position of chairman of the board (if an officer), the chief
executive officer, president, a Financial Officer, a senior vice president, an
executive vice president, a director, a manager, the secretary, the assistant
secretary or any other senior officer or agent with express authority to act on
behalf of such Person designated as such by the board of directors or other
managing authority of such Person.

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(d).

“Available Amount” shall have the meaning provided in Section 10.5(a)(4)(iii).

“Available Commitment” shall mean an amount equal to the excess, if any, of
(i) the amount of the Total Revolving Credit Commitment over (ii) the sum of the
aggregate principal amount of (a) all Revolving Credit Loans then outstanding
and (b) the aggregate Letters of Credit Outstanding at such time.

“Average Excess Availability” shall mean, at any Adjustment Date, the average
daily Excess Availability for the fiscal quarter immediately preceding such
Adjustment Date.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank Product” shall mean any of the following products, services or facilities
provided to any Credit Party (a) products under each Hedge Agreement that (i) is
in effect on the Restatement Effective Date with a counterparty that is an
Agent, Lender or Affiliate thereof as of the Restatement Effective Date or
(ii) is entered into after the Restatement Effective Date with any counterparty
that is an Agent, Lender or Affiliate at the time such Hedge Agreement is
entered into, (b) Cash Management Services, or (c) other banking products or
services as may be requested by any Credit Party or Subsidiary, other than
Letters of Credit, and provided by a Person that is an Agent, Lender or
Affiliate on the date the agreement giving rise to such banking products or
services are entered into.

“Bank Product Debt” shall mean Indebtedness and other obligations or liabilities
of a Credit Party owed to the provider of a Bank Product.

“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in respect of Secured Bank Product
Obligations, including reserves which the Administrative Agent shall establish
in the amounts set forth in written notices from the Secured Bank Product
Providers described in the definition of the term “Secured Bank Product
Obligations”. The amount of any Bank Product Reserve established by the
Administrative Agent (x) shall have a reasonable relationship to the Secured
Bank Product Obligation that is the basis for such Reserve as determined by the
Administrative Agent in good faith and (y) shall not be duplicative of other
Reserves then in effect.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

-7-



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Benefited Lender” shall have the meaning provided in Section 13.8(a).

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Blocked Account Agreement” shall have the meaning provided in Section 9.16(a).

“Blocked Accounts” shall have the meaning provided in Section 9.16(a).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning provided in the preamble to this Agreement.

“Borrower Materials” shall have the meaning provided in Section 13.17(c).

“Borrowing” shall mean (i) Loans of the same Class and Type, made, converted, or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect or (ii) a Swingline Loan.

“Borrowing Base” shall mean, at any time of calculation, an amount equal to:

(a)    90% of the face amount of the Eligible Credit Card Receivables of the
Credit Parties on a consolidated basis; plus

(b)    90% of the NOLV Percentage of the Eligible Inventory of the Credit
Parties on a consolidated basis; minus

(c)    the then applicable amount of all Reserves.

“Borrowing Base Certificate” shall mean a certificate, signed and certified as
accurate and complete by the Chief Executive Officer, President, the Chief
Financial Officer, the Treasurer, the Vice President-Finance, a Director, a
Manager, or any other senior financial officer of the Borrower, in substantially
the form of Exhibit N or another form which is acceptable to the Administrative
Agent in its reasonable discretion.

“Business Day” shall mean any day excluding Saturday, Sunday, and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to any interest rate
settings as to a LIBOR Loan, any fundings, disbursements, settlements, and
payments in respect of any such LIBOR Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan,
such day shall be a day on which dealings in deposits in Dollars are conducted
by and between banks in the applicable London interbank market.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant, or equipment reflected in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries (including capitalized software
expenditures, website development costs, website content development costs,
customer acquisition costs and incentive payments, conversion costs, and
contract acquisition costs).

 

-8-



--------------------------------------------------------------------------------

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease or a
financial lease on the balance sheet of that Person, subject to Section 1.12.

“Capital Stock” shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights, or other equivalents (however designated) of
corporate stock, (iii) in the case of a partnership or limited liability
company, partnership or membership interests (whether general or limited), and
(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person (it being understood and agreed, for the avoidance of doubt, that
“cash-settled phantom appreciation programs” in connection with employee
benefits that do not require a dividend or distribution shall not constitute
Capital Stock).

“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP, subject to Section 1.12.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

“Cash Collateral” shall have a meaning correlative to the immediately succeeding
paragraph and shall include the proceeds of such cash collateral and other
credit support.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuers or the Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the Letter of Credit
Issuers shall agree in their sole discretion, other credit support. “Cash
Collateralization” has a correlative meaning.

“Cash Dominion Period” shall mean (a) the period from the date that Excess
Availability is less than the greater of (i) 10% of the Maximum Borrowing Amount
and (ii) $60,000,000 for five (5) consecutive Business Days until the date that
Excess Availability has been at least the greater of (i) 10% of the Maximum
Borrowing Amount and (ii) $60,000,000 for twenty (20) consecutive calendar days
or (b) upon the occurrence of a Specified Default, the period that such
Specified Default shall be continuing.

“Cash Equivalents” shall mean:

(i)    Dollars,

(ii)    (a) Euro, Pounds Sterling, Yen, Swiss Francs, Canadian Dollars, or any
national currency of any Participating Member State in the European Union or
(b) local currencies held from time to time in the ordinary course of business,

(iii)    securities issued or directly and fully and unconditionally guaranteed
or insured by the United States government or any country that is a member state
of the European Union or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 2436 months or less from the date of
acquisition,

(iv)    certificates of deposit, time deposits, and eurodollar time deposits
with maturities of one year36 months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year, and overnight bank
deposits, in each case with any commercial bank having capital and surplus of
not less than $100,000,000,

 

-9-



--------------------------------------------------------------------------------

(v)    repurchase obligations for underlying securities of the types described
in clauses (iii), (iv), and (ix) entered into with any financial institution
meeting the qualifications specified in clause (iv) above,

(vi)    commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P
and in each case maturing within 24 months afterwith average maturities of 36
months or less from the date of creation thereof,

(vii)    marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized ratings agency) and in each
case maturing within 24 months afterwith average maturities of 36 months or less
from the date of creation or acquisition thereof,

(viii)    readily marketable direct obligations issued by any state,
commonwealth, or territory of the United States or any political subdivision or
taxing authority thereof having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of 2436 months or less
from the date of acquisition,

(ix)    Indebtedness or preferred stock issued by Persons with a rating of “A”
or higher from S&P or “A2” or higher from Moody’s with maturities of 2436 months
or less from the date of acquisition,

(x)    solely with respect to any Foreign Subsidiary: (a) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business provided such country
is a member of the Organization for Economic Cooperation and Development, in
each case maturing within one year afterwith average maturities of 36 months or
less from the date of investment thereinacquisition, (b) certificates of deposit
of, bankers acceptances of, or time deposits with, any commercial bank which is
organized and existing under the laws of the country in which such Foreign
Subsidiary maintains its chief executive office and principal place of business
provided such country is a member of the Organization for Economic Cooperation
and Development, and whose short-term commercial paper rating from S&P is at
least “A-2” or the equivalent thereof or from Moody’s is at least “P-2” or the
equivalent thereof (any such bank being an “Approved Foreign Bank”), and in each
case with maturities of not more than 24 months from the date of acquisition,
and (c) the equivalent of demand deposit accounts which are maintained with an
Approved Foreign Bank, in each case, customarily used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by such Foreign
Subsidiary organized in such jurisdiction,

(xi)    in the case of investments by any Foreign Subsidiary or investments made
in a country outside the United States, Cash Equivalents shall also include
investments of the type and maturity described in clauses (i) through (ix) above
of foreign obligors, which investments have ratings, described in such
clauses or equivalent ratings from comparable foreign rating agencies, and

(xii)    investment funds investing 90% of their assets in securities of the
types described in clauses (i) through (ix) above.,

(xiii)     investments, classified in accordance with GAAP as current assets, in
money market investment programs that are registered under the Investment
Company Act of 1940 or that are administered by financial institutions meeting
the qualifications specified in clause (iv) above, in each case the portfolios
of which are limited such that substantially all of such investments are of the
character, quality and maturity described in clauses (i) through (xii) above,
and

(xiv)     Credit Card Receivables

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (i) and
(ii) above; provided that such amounts are converted into any currency listed in
clauses (i) and (ii) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

 

-10-



--------------------------------------------------------------------------------

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition (other than Credit Card Receivables) will be deemed to be Cash
Equivalents for all purposes under the Credit Documents regardless of the
treatment of such items under GAAP.

“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement with the Borrower or any Restricted Subsidiary, is an
Agent or a Lender or an Affiliate of an Agent or a Lender or (ii) any Person
that is designated by the Borrower as a “Cash Management Bank” by written notice
to the Administrative Agent substantially in the form of Exhibit M-2 or such
other form reasonably acceptable to the Administrative Agent.

“Cash Management Services” shall mean any one or more of the following types of
services or facilities provided to any Credit Party by any Person who on the
date of the agreement giving rise thereto is entered into is an Agent or a
Lender or an Affiliate of an Agent or a Lender (a) ACH transactions; (b) cash
management services, including, without limitation, controlled disbursement
services, treasury, depository, overdraft and electronic funds transfer
services; (c) foreign exchange facilities; (d) credit card processing services;
(e) purchase cards; and (f) credit or debit cards.

“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“CFC Holding Company” shall mean a Domestic Subsidiary of the Borrower
substantially all of the assets of which consist of equity and/or indebtedness
of one or more Foreign Subsidiaries that are CFCs.

“Change in Law” shall mean (i) the adoption of any law, treaty, order, policy,
rule, or regulation after the Restatement Effective Date, (ii) any change in any
law, treaty, order, policy, rule, or regulation or in the interpretation or
application thereof by any Governmental Authority after the Restatement
Effective Date or (iii) compliance by any Lender with any guideline, request,
directive, or order issued or made after the Restatement Effective Date by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law), including, for avoidance of doubt any such
adoption, change or compliance in respect of (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines, requirements, or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority), or the United States or
foreign regulatory authorities pursuant to Basel III in each case, regardless of
the date enacted, adopted or issued.

“Change of Control” shall mean and be deemed to have occurred if (i) at any time
prior to an IPO of Holdings or any Parent Entity, the Permitted Holders shall at
any time not own, in the aggregate, directly or indirectly, beneficially and of
record, at least 35% of the voting power of the outstanding Voting Stock of
Holdings[reserved]; (ii) any Person, entity, or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended),
other than the Permitted Holders, shall at any time have acquired direct or
indirect beneficial ownership of a percentage of the voting power of the
outstanding Voting Stock of Holdings that exceeds 35% thereof, unless, in case
of clause (i) or clause (ii) above, the Permitted Holders have, at such time,
the right or the ability by voting power, contract, or otherwise to elect or
designate for election at least a majority of the board of directors of
Holdings; (iii) at any time, a Change of Control (as defined in the Term Loan
Credit Agreement) shall have occurred; or (iv) Holdings shall cease to
beneficially own, directly or indirectly, 100% of the issued and outstanding
equity interests of the Borrower. For the purpose of clauses (i) and (ii) and
(iv) at any time when a majority of the outstanding Voting Stock of Holdings is
directly or indirectly owned by a Parent Entity or, if applicable, a Parent
Entity acts as the manager, managing member or general partner of Holdings,
references in this definition to “Holdings” shall be deemed to refer to the
ultimate Parent Entity that directly or indirectly owns such Voting Stock

 

-11-



--------------------------------------------------------------------------------

or acts as (or, if applicable, is a Parent Entity that directly or indirectly
owns a majority of the outstanding Voting Stock of) such manager, managing
member or general partner. For purposes of this definition, (i) ”beneficial
ownership” shall be as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act, (ii) the phrase Person or “group” is within the meaning of Section 13(d) or
14(d) of the Exchange Act, but excluding any employee benefit plan of such
Person or “group” and its subsidiaries and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, and
(iii) if any Person or “group” includes one or more Permitted Holders, the
issued and outstanding Equity Interests of Holdings or the Borrower, as
applicable, directly or indirectly owned by the Permitted Holders that are part
of such Person or “group” shall not be treated as being owned by such Person or
“group” for purposes of determining whether clause (ii) of this definition is
triggered. and (iv) a Person or group shall not be deemed to beneficially own
Voting Stock subject to a stock or asset purchase agreement, merger agreement,
option agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the consummation of the acquisition of
the Voting Stock in connection with the transactions contemplated by such
agreement.

“Chattel Paper” has the meaning provided in the Security Agreement.

“Claims” has the meaning provided in the definition of “Environmental Claims”.

“Class” (i) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Incremental Revolving Credit Loans or Swingline Loans, and (ii) when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment or an Incremental Commitment.

“Closing Date” shall mean August 3, 2011.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property pledged or mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents, excluding in all events
Excluded Property.

“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., as collateral agent
under the Security Documents, or any successor collateral agent pursuant to
Section 12.9, and any Affiliate or designee of JPMorgan Chase Bank, N.A. may act
as the Collateral Agent under any Credit Document.

“Commercial Letter of Credit” shall mean any Letter of Credit or, with respect
to Secured Commercial LC Facilities, any letter of credit, in each case issued
for the purpose of providing the primary payment mechanism or credit support in
connection with the purchase of any materials, goods or services by the Borrower
in the ordinary course of business.

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

“Commitment Fee Rate” shall mean a rate per annum equal to 0.25%.

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Revolving Credit Commitment or Incremental
Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning provided in Section 13.17(a).

“Compliance Certificate” shall mean a certificate of a responsible financial or
accounting officer of the Borrower delivered pursuant to Section 9.1(d) for the
applicable Test Period (which shall include a reasonably detailed calculation of
Consolidated EBITDA for such Test Period).

 

-12-



--------------------------------------------------------------------------------

“Compliance Period” shall mean any period beginning on the date that Excess
Availability is less than the greater of (a) 10% of the Maximum Borrowing Amount
and (b) $60,000,000, until the date that Excess Availability has been at least
the greater of (i) 10% of the Maximum Borrowing Amount and (ii) $60,000,000 for
twenty (20) consecutive calendar days.

“Confidential Information” shall have the meaning provided in Section 13.16.

“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees, and expenses, capitalized expenditures
(including Capitalized Software Expenditures), customer acquisition costs, the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and incentive payments, conversion costs, and
contract acquisition costs of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP.

“Consolidated EBITDA” shall mean, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of such Person for such period:

(i)    increased (without duplication) by:

(a)    provision for taxes based on income, revenue or profits or capital,
including, without limitation, U.S. federal, state, non-U.S., franchise, excise,
value added, and similar taxes and foreign withholding taxes of such Person paid
or accrued during such period deducted, including any penalties and interest
related to such taxes or arising from any tax examinations (and not added back)
in computing Consolidated Net Income and any payments to any direct or indirect
parent in respect of such taxes, plus

(b)    Fixed Charges of such Person for such period (including (1) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (2) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges),
together with items excluded from the definition of Consolidated Interest
Expense and any non-cash interest expense, in each case to the extent the same
were deducted (and not added back) in calculating such Consolidated Net Income,
plus

(c)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income, plus

(d)    any expenses, fees, charges, or losses (other than depreciation or
amortization expense) related to any Equity Offering, Permitted Investment,
Restricted Payment, acquisition, disposition, recapitalization, or the
incurrence of Indebtedness permitted to be incurred by this Agreement (including
a refinancing thereof) (whether or not successful and including any such
transaction consummated prior to the Restatement Effective Date), including
(1) such fees, expenses, or charges related to the incurrence of the Term Loans
and the Loans hereunder and all Transaction Expenses, (2) such fees, expenses,
or charges related to the offering of the Credit Documents and any other credit
facilities, and (3) any amendment or other modification of the Term Loans, the
Loans hereunder or other Indebtedness, and, in each case, deducted (and not
added back) in computing Consolidated Net Income, plus

(e)    any other non-cash charges, including any write offs, write downs,
expenses, losses, or items to the extent the same were deducted (and not added
back) in computing Consolidated Net Income (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
deducted from Consolidated EBITDA to such extent, and excluding amortization of
a prepaid cash item that was paid in a prior period), plus

 

-13-



--------------------------------------------------------------------------------

(f)    the amount of any net income (loss) attributable to non-controlling
interests in any non-Wholly-Owned Subsidiary deducted (and not added back) in
such period in calculating Consolidated Net Income, plus

(g)    the amount of management, monitoring, consulting, and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Initial Investors or any of their respective
Affiliates, plus

(h)    costs of surety bonds incurred in such period in connection with
financing activities, plus

(i)     increases in Consolidated EBITDA projected by the Borrower in good faith
to result from Permitted Acquisitions or transactions involving new or expanded
services facilities, lines of business or operations, in each case which have
been consummated or are reasonably expected to be consummated pursuant to
agreements or letters of intent that have been entered into with respect
thereto, reflecting any projected increase in the businesses and services of the
Borrower and its Restricted Subsidiaries and such Acquired Entity or Business or
new or expanded services, facilities, lines of business or operations, in each
case attributable to the applicable transaction and that are reasonably
identifiable and factually supportable, plus

(ij)     the amount of reasonably identifiable and factually supportable
“run-rate” cost savings and revenue synergies, operating expense reductions,
operating enhancements and other synergies that are projected by the Borrower in
good faith to result from actions either taken or expected to be taken within 24
months of the determination to take such action, net of the amount of actual
benefits realized prior to or during such period from such actions (which cost
savings, and revenue synergies operating expense reductions, and synergies shall
be calculated on a Pro Forma Basis as though such cost savings, and revenue
synergies operating expense reductions, oroperating enhancements or other
synergies had been realized on the first day of such period), plus

(jk)    the amount of loss or discount on sale of receivables and related assets
to the Receivables Subsidiary in connection with a Receivables Facility, plus

(kl)    any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option or phantom equity plan or
any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such cost or expenses
are funded with cash proceeds contributed to the capital of the Borrower or net
cash proceeds of an issuance of Equity Interests of the Borrower (other than
Disqualified Stock), plus

(lm)    the amount of expenses relating to payments made to option, phantom
equity or profits interest holders of the Borrower or any of its any direct or
indirect subsidiaries or parent companies in connection with, or as a result of,
any distribution being made to equity holders of such Person or its direct or
indirect parent companies, which payments are being made to compensate such
option, phantom equity or profits interest holders as though they were equity
holders at the time of, and entitled to share in, such distribution, in each
case to the extent permitted under this Agreement and expenses relating to
distributions made to equity holders of such Person or its direct or indirect
parent companies resulting from the application of Financial Accounting
Standards Codification Topic 718— Compensation – Stock Compensation (formerly
Financial Accounting Standards Board Statement No. 123 (Revised 2004)), plus

(mn)    with respect to any joint venture that is not a Restricted Subsidiary,
an amount equal to the proportion of those items described in clauses (a) and
(c) above relating to such joint venture corresponding to the Borrower’s and the
Restricted Subsidiaries’ proportionate share of such joint venture’s
Consolidated Net Income (determined as if such joint venture were a Restricted
Subsidiary), plus

 

-14-



--------------------------------------------------------------------------------

(no)    cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period solely to the extent
that the corresponding non-cash gains relating to such receipts were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (ii) below for any
previous period and not added back, plus

(op)    to the extent not already included in the Consolidated Net Income,
(1) any expenses and charges that are reimbursed by indemnification or other
similar provisions in connection with any investment or any sale, conveyance,
transfer, or other Asset Sale of assets permitted hereunder and (2) to the
extent covered by insurance and actually reimbursed, or, so long as the Borrower
has made a determination that there exists reasonable evidence that such amount
will in fact be reimbursed by the insurer and only to the extent that such
amount is (A) not denied by the applicable carrier in writing within 180 days
and (B) in fact reimbursed within 365 days of the date of the determination by
the Borrower that there exists such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within such 365 days), expenses with
respect to liability or casualty events or business interruption, plus

(p)    [reserved],

(q)     charges, expenses, and other items described in (1) the Lender
Presentation or (2) any quality of earnings report reasonably prepared in good
faith by a nationally recognized accounting firm in connection with any
Specified Transaction actually consummated by the Borrower or its Restricted
Subsidiaries and delivered to the Administrative Agent, plus

(qr)    any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification Topic
715—Compensation—Retirement Benefits, and any other items of a similar nature,
plus

(r)    [reserved],

(s)     the aggregate amount of “run-rate” Consolidated EBITDA reasonably expect
to be derived from contracted revenue under any contract in place as of the end
of such period projected by Holdings in good faith for the period of four
consecutive fiscal quarters of Holdings following the end of such period, as if
such contracted revenue was applicable (calculated, if applicable, using the
historical average derived from such contract over the immediately preceding
three year period and without duplication of any Consolidated EBITDA actually
reflected in such four consecutive fiscal quarter period) during the entire
period, plus

(t)     any costs or expenses realized in connection with or resulting from
stock appreciation or similar rights, stock options or other rights of officers,
directors and employees, in each case of the Borrower or any of its Restricted
Subsidiaries, plus

(u)      pre-opening costs and expenses in connection with new retail locations
and losses from any such new location during the first year after opening, plus

(v)     costs and expenses in connection with project ramp-ups that are
reasonably identifiable and factually supportable (in the good faith
determination of the Borrower), plus

 

-15-



--------------------------------------------------------------------------------

(sw)    the amount of any loss attributable to a new store, distribution center,
facility or business until the date that is 24 months after the date of
commencement of construction or the date of acquisition or launch thereof, as
the case may be; provided that (A) such losses are reasonably identifiable and
factually supportable and certified by an Authorized Officer of the Borrower,
(B) losses attributable to such store, distribution center, facility or business
after 24 months from the date of commencement of construction or the date of
acquisition of such store, distribution center or facility, as the case may be,
shall not be included in this clause (s), and (C) no amounts shall be added
pursuant to this clause (s) to the extent duplicative of any expenses or charges
relating to such cost savings or revenue enhancements that are included in
clause (i) above with respect to such period, and;

(ii)    decreased by (without duplication), (a) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges that reduced Consolidated EBITDA in any prior period
other than non-cash gains relating to the application of Financial Accounting
Standards Codification Topic 840— Leases (formerly Financial Accounting
Standards Board Statement No. 13); provided that, to the extent non-cash gains
are deducted pursuant to this clause (ii)(a) for any previous period and not
otherwise added back to Consolidated EBITDA, Consolidated EBITDA shall be
increased by the amount of any cash receipts (or any netting arrangements
resulting in reduced cash expenses) in respect of such non-cash gains received
in subsequent periods to the extent not already included therein, and (b) the
amount of membership revenue recognized for such period in excess of the amount
of any cash received in such period in respect of membership program fees, plus;

(iii)    increased or decreased by (without duplication):

(a)    any net gain or loss resulting in such period from currency gains or
losses related to Indebtedness, intercompany balances, and other balance sheet
items, plus or minus, as the case may be, and

(b)    any net gain or loss resulting in such period from Hedging Obligations,
and the application of Financial Accounting Standards Codification Topic
815—Derivatives and Hedging (ASC 815) (formerly Financing Accounting Standards
Board Statement No. 133), and its related pronouncements and interpretations, or
the equivalent accounting standard under GAAP or an alternative basis of
accounting applied in lieu of GAAP.

For the avoidance of doubt:

(i)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of ASC 815 and its related pronouncements and
interpretations, or the equivalent accounting standard under GAAP or an
alternative basis of accounting applied in lieu of GAAP,

(ii)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, (1) the Acquired EBITDA of any Person or business,
or attributable to any property or asset acquired by the Borrower or any
Restricted Subsidiary during such period (but not the Acquired EBITDA of any
related Person or business or any Acquired EBITDA attributable to any assets or
property, in each case to the extent not so acquired) to the extent not
subsequently sold, transferred, abandoned, or otherwise disposed by the Borrower
or such Restricted Subsidiary during such period (each such Person, business,
property, or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”) and the Acquired EBITDA of any Unrestricted Subsidiary that
is converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), based on the actual Acquired EBITDA of such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition or conversion) and
(2) an adjustment in respect of each Acquired Entity or Business equal to the
amount of the Pro Forma Adjustment with respect to such Acquired Entity or
Business for such period (including the portion thereof occurring prior to such
acquisition); and

 

-16-



--------------------------------------------------------------------------------

(iii)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business, or asset sold, transferred, abandoned, or
otherwise disposed of, closed or classified as discontinued operations by the
Borrower or any Restricted Subsidiary during such period (each such Person,
property, business, or asset so sold or disposed of, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”) based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer, or
disposition or conversion); provided that for the avoidance of doubt,
notwithstanding any classification under GAAP of any Person or business in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, the Disposed EBITDA of such Person or
business shall not be excluded pursuant to this paragraph until such disposition
shall have been consummated.

“Consolidated Interest Expense” shall mean the sum of (1) cash interest expense
(including that attributable to Capitalized Lease Obligations), net of cash
interest income of such Person and its Restricted Subsidiaries with respect to
all outstanding Indebtedness of such Person and its Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under hedging agreements, plus (2) non-cash interest expense resulting solely
from (x) the net amortization of original issue discount and original issuance
premium from the issuance of Indebtedness of such Person and its Restricted
Subsidiaries (excluding any Indebtedness borrowed under the Term Loan Facility
or this Agreement in connection with the Transactions), plus (y) pay-in-kind
interest expense of such Person and its Restricted Subsidiaries but excluding,
for the avoidance of doubt, (a) amortization of deferred financing costs, debt
issuance costs, commissions, fees and expenses and any other amounts of non-cash
interest other than referred to in clause (2) above (including as a result of
the effects of acquisition method accounting or pushdown accounting),
(b) non-cash interest expense attributable to the movement of the mark-to-market
valuation of Indebtedness or obligations under Hedging Obligations or other
derivative instruments pursuant to FASB Accounting Standards Codification Topic
815—Derivatives and Hedging, (c) any one-time cash costs associated with
breakage in respect of hedging agreements for interest rates, (d) commissions,
discounts, yield, make-whole premium and other fees and charges (including any
interest expense) incurred in connection with any Receivables Facility, (e) any
“additional interest” owing pursuant to a registration rights agreement with
respect to any securities, (f) any payments with respect to make-whole premiums
or other breakage costs of any Indebtedness, including, without limitation, any
Indebtedness issued in connection with the Transactions, (g) penalties and
interest relating to taxes, (h) accretion or accrual of discounted liabilities
not constituting Indebtedness, (i) interest expense attributable to a direct or
indirect parent entity resulting from push-down accounting, (j) any expense
resulting from the discounting of Indebtedness in connection with the
application of recapitalization or purchase accounting, and (k) any interest
expense attributable to the exercise of appraisal rights and the settlement of
any claims or actions (whether actual, contingent or potential), with respect
thereto and with respect to the Transactions, any acquisition or Investment
permitted hereunder, all as calculated on a consolidated basis.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and on an after-tax basis to the
extent appropriate, and otherwise determined in accordance with GAAP; provided
that, without duplication,

(i)    extraordinary, non-recurring or unusual gains or losses (less all fees
and expenses relating thereto) or expenses (including any unusual or
non-recurring operating expenses directly attributable to the implementation of
cost savings initiatives and any accruals or reserves in respect of any
extraordinary, non-recurring or unusual items), severance, relocation costs,
integration and facilities’ or bases’ opening costs and other business
optimization expenses (including related to new product introductions and other
strategic or cost savings initiatives), restructuring charges, accruals or
reserves (including restructuring and integration costs related to acquisitions
and adjustments to existing reserves), whether or not classified as
restructuring

 

-17-



--------------------------------------------------------------------------------

expense on the consolidated financial statements, signing costs, retention or
completion bonuses, other executive recruiting and retention costs, transition
costs, costs related to closure/consolidation of facilities or bases and
curtailments or modifications to pension and post-retirement employee benefit
plans (including any settlement of pension liabilities and charges resulting
from changes in estimates, valuations and judgments), shall be excluded,

(ii)    at the election of the Borrower subject to the provisions set forth in
Section 1.3, the Net Income for such period shall not include the cumulative
effect of a change in accounting principles and changes as a result of the
adoption or modification of accounting policies during such period, shall be
excluded,

(iii)    any gain (loss) (less all fees and expenses relating thereto) on asset
sales, disposals or abandonments (other than asset sales, disposals or
abandonments in the ordinary course of business) or discontinued operations (but
if such operations are classified as discontinued due to the fact that they are
subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of), shall be excluded,

(iv)    any effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or abandonments other than in the
ordinary course of business, as determined in good faith by the board of
directors of the Borrower, shall be excluded,

(v)    the Net Income for such period of any Person that is not the Borrower or
a Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash or Cash Equivalents) to the referent Person or a Restricted
Subsidiary thereof in respect of such period, shall be excluded,

(vi)    [reserved],

(vii)    effects of adjustments (including the effects of such adjustments
pushed down to the Borrower and the Restricted Subsidiaries) in any line item in
such Person’s consolidated financial statements required or permitted by
Financial Accounting Standards Codification Topic 805 – Business Combinations
and Topic 350 – Intangibles – Goodwill and Other (ASC 805 and ASC 350) (formerly
Financial Accounting Standards Board Statement Nos. 141 and 142, respectively)
resulting from the application of purchase accounting, including in relation to
the Transactions and any acquisition that is consummated after the Restatement
Effective Date or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

(viii)    (a) any effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments (including
deferred financing costs written off and premiums paid), (b) any non-cash income
(or loss) related to currency gains or losses related to Indebtedness,
intercompany balances, and other balance sheet items and to Hedging Obligations
pursuant to ASC 815 (or such successor provision), and (c) any non-cash expense,
income, or loss attributable to the movement in mark-to-market valuation of
foreign currencies, Indebtedness, or derivative instruments pursuant to GAAP,
shall be excluded,

(ix)    any impairment charge, asset write-off, or write-down pursuant to ASC
350 and Financial Accounting Standards Codification Topic 360 – Impairment and
Disposal of Long-Lived Assets (ASC 360) (formerly Financial Accounting Standards
Board Statement No. 144) and the amortization of intangibles arising pursuant to
ASC 805 shall be excluded,

(x)    (a) any non-cash compensation expense recorded from or in connection with
any share-based compensation arrangements including stock appreciation or
similar rights, phantom equity, stock options, restricted stock, capital or
profits interests or other rights to officers, directors, managers, or employees
and (b) non-cash income (loss) attributable to deferred compensation plans or
trusts, shall be excluded,

 

-18-



--------------------------------------------------------------------------------

(xi)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
recapitalization, Asset Sale, issuance, or repayment of Indebtedness, issuance
of Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Restatement Effective Date and any such transaction undertaken but not
completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction shall be excluded,

(xii)    accruals and reserves (including contingent liabilities) that are
established or adjusted within twelve months after the Restatement Effective
Date that are so required to be established as a result of the Transactions in
accordance with GAAP, or changes as a result of adoption or modification of
accounting policies, shall be excluded,

(xiii)    to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnifying party and only to the extent that such amount is (a) not
denied by the applicable carrier or indemnifying party in writing within
180 days and (b) in fact reimbursed within 365 days of the date of the
determination by the Borrower that there exists such evidence (with a deduction
for any amount so added back to the extent not so reimbursed within 365 days),
losses and expenses with respect to liability or casualty events or business
interruption shall be excluded,

(xiv)    any deferred tax expense associated with tax deductions or net
operating losses arising as a result of the Transactions, or the release of any
valuation allowance related to such items, shall be excluded,

(xv)    any costs or expenses incurred during such period relating to
environmental remediation, litigation, or other disputes in respect of events
and exposures that occurred prior to the Restatement Effective Date shall be
excluded,

(xvi)    costs associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith and Public Company Costs
shall be excluded, and

(xvii)    any amounts paid pursuant to clause (15) of Section 10.5(b) other than
subclause (E)(ii) thereof that are used to fund payments that, if paid by the
Borrower would have reduced Net Income, shall be included to reduce Net Income.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of the Borrower and the Restricted Subsidiaries at such date.

“Consolidated Total Debt” shall mean, as at any date of determination, an amount
equal to the sum of the aggregate amount of all outstanding Indebtedness of the
Borrower and the Restricted Subsidiaries on a consolidated basis consisting of
Indebtedness for borrowed money, Capitalized Lease Obligations and debt
obligations evidenced by promissory notes and similar instruments (and
excluding, for the avoidance of doubt, Hedging Obligations); provided that
(i) Consolidated Total Debt shall not include Letters of Credit, except to the
extent of Unpaid Drawings thereunder and (ii) the amount of any Indebtedness
outstanding hereunder on any date shall be deemed to be the average daily amount
of such Indebtedness thereunder for the most recent twelve month period ending
on such date (and for any period ending prior to the one year anniversary of the
Restatement Effective Date, the average daily amount outstanding thereunder
during such period).

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (i) Consolidated Total Debt as of such date
of determination, minus cash and Cash Equivalents (in each case, free and clear
of all Liens other than Permitted Liens) of the Borrower and the Restricted
Subsidiaries to

 

-19-



--------------------------------------------------------------------------------

(ii) Consolidated EBITDA of the Borrower for the Test Period most recently ended
on or prior to such date of determination, in each case with such pro forma
adjustments to Consolidated Total Debt and Consolidated EBITDA as are
appropriate and consistent with the pro forma adjustment provisions set forth in
the definition of “Fixed Charge Coverage Ratio”.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends, or other payment obligations
that do not constitute Indebtedness (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (a) for the purchase or payment of any such primary obligation or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (iii) to
purchase property, securities, or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation against loss in respect thereof.

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term Consolidated EBITDA.

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term Consolidated EBITDA.

“Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 13.27.

“Credit Card Receivables” shall mean, as of any date of determination, the
amount due from third-party financial institutions for credit and debit card
transactions that would, in conformity with GAAP, be set forth opposite the
caption “cash equivalents” (or any like caption) on the most recent consolidated
balance sheet of the Borrower and its Restricted Subsidiaries at such date.

“Credit Documents” shall mean this Agreement, Amendment No. 1, Amendment No. 2,,
each Incremental Facility Amendment, the Guarantees, the Security Documents, and
any promissory notes issued by the Borrower pursuant hereto.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

“Credit Facilities” shall mean, collectively, each category of Commitments and
each extension of credit hereunder.

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

“Credit Party” shall mean Holdings, the Borrower and the other Guarantors.

 

-20-



--------------------------------------------------------------------------------

“Cure Amount” shall have the meaning provided in Section 11.13.

“Cure Period” shall have the meaning provided in Section 11.3.

“Cure Right” shall have the meaning provided in Section 11.13.

“Customs Broker Agreement” shall mean an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among a Credit Party, a
customs broker or other carrier and the Administrative Agent, in which the
customs broker or other carrier acknowledges that it has control over and holds
the documents evidencing ownership of the subject Inventory or other property
for the benefit of the Administrative Agent, and agrees, upon notice from the
Administrative Agent, to hold and dispose of the subject Inventory and other
property solely as directed by the Administrative Agent.

“DDAs” shall mean any checking or other demand deposit account maintained by any
of the Credit Parties that is a primary concentration account.

“Default” shall mean any event, act, or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(c).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default.

“Delaware Intermediate Holdcos” shall mean New Academy Finance Company LLC, a
Delaware limited liability company, and New Academy Finance Corporation, a
Delaware corporation.

“Deposit Account” shall have the meaning provided in the Uniform Commercial Code
in the state of New York.

“Designated Disbursement Account” shall have the meaning provided in
Section 9.16(d).

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer of the Borrower, setting
forth the basis of such valuation, executed by either a senior vice president or
the principal financial officer of the Borrower, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or collection on or
other disposition of such Designated Non-Cash Consideration. A particular item
of Designated Non-Cash Consideration will no longer be considered to be
outstanding when and to the extent it has been paid, redeemed or otherwise
retired or sold or otherwise disposed of in compliance with Section 10.4.

“Designated Preferred Stock” shall mean preferred stock of the Borrower or any
direct or indirect parent company of the Borrower (in each case other than
Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an officer’s certificate executed by the principal
financial officer of the Borrower or parent company thereof, as the case may be,
on the issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in clause (iii) of Section 10.5(a).

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.

 

-21-



--------------------------------------------------------------------------------

“disposition” shall have the meaning assigned such term in clause (i) of the
definition of “Asset Sale”.

“Distressed Person” ” shall have the meaning provided in the definition of
“Lender Related Distress Event”.

“Disqualified Lenders” shall mean such Persons (i) that have been specified in
writing to the Administrative Agent and the Joint Lead Arrangers and Bookrunners
prior to the commencement of “primary syndication” as being Disqualified
Lenders, (ii) who are competitors of the Borrower and its Subsidiaries that are
separately identified in writing by the Borrower to the Administrative Agent
from time to time, and (iii) in the case of each of clauses (i) and (ii), any of
their Affiliates (other than any such Affiliate that is affiliated with a
financial investor in such Person and that is not itself an operating company or
otherwise an Affiliate of an operating company so long as such Affiliate is a
bona fide Fund) that are either (a) identified in writing by the Borrower to the
Administrative Agent from time to time or (b) clearly identifiable solely on the
basis of the similarity of such Affiliate’s name. Notwithstanding the foregoing,
each Credit Party and the Lenders acknowledge and agree that the Administrative
Agent shall not have any responsibility or obligation to determine whether any
Lender or potential Lender is a Disqualified Lender and the Administrative Agent
shall have no liability with respect to any assignment made to a Disqualified
Lender.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Stock), other than as a result of a change of control, asset sale,
condemnation event or similar event, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely for Qualified Stock), other than as a result of a change of control,
asset sale, condemnation event or similar event, in whole or in part, in each
case, prior to the date that is 91 days after the Latest Maturity Date
hereunder; provided that if such Capital Stock is issued to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death, or disability.

“Dollars” and “$” shall mean dollars in lawful currency of the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

-22-



--------------------------------------------------------------------------------

“Eligible Credit Card Receivables” shall mean, as of any date of determination,
Accounts due to a Credit Party from major credit card processors (including, but
not limited to, VISA, Mastercard, American Express, Diners Club and
DiscoverCard) as arise in the ordinary course of business and which have been
earned by performance, that are not excluded as ineligible by virtue of one or
more of the criteria set forth below. None of the following shall be deemed to
be Eligible Credit Card Receivables:

(a)    Accounts due from major credit card processors that have been outstanding
for more than five Business Days from the date of sale or for such longer period
as may be approved by the Administrative Agent;

(b)    Accounts due from major credit card processors with respect to which a
Credit Party does not have good, valid and marketable title thereto;

(c)    Accounts due from major credit card processors that are not subject to a
first priority security interest in favor of the Administrative Agent for its
own benefit and the benefit of the other Secured Parties;

(d)    Accounts due from major credit card processors which are disputed, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted, by the related credit card processor (but only to the extent of such
dispute, counterclaim, offset or chargeback) (it being the intent that
chargebacks in the ordinary course by the credit card processors shall not be
deemed violative of this clause); or

(f)    Accounts due from major credit card processors (other than Visa,
Mastercard, American Express, Diners Club and Discover) which the Administrative
Agent determines in its commercially reasonable discretion acting in good faith
to be unlikely to be collected.

“Eligible In-Transit Inventory” shall mean, as of any date of determination,
without duplication of other Eligible Inventory, Inventory (a) (i) that has been
delivered to a carrier in a foreign port or foreign airport for receipt by a
Credit Party in the United States within sixty (60) days of the date of
determination, but which has not yet been received by a Credit Party or
(ii) that has been delivered to a carrier in the United States for receipt by a
Credit Party in the United States within five (5) Business Days of the date of
determination, but which has not yet been received by a Credit Party, (b) for
which the purchase order is in the name of a Credit Party and title has passed
to a Credit Party, (c) except as otherwise agreed by the Administrative Agent,
for which the document of title or waybill reflects a Credit Party as consignee
(along with delivery to a Credit Party or its customs broker of the documents of
title, to the extent applicable, with respect thereto), (d) as to which the
Administrative Agent has control over the documents of title, to the extent
applicable, which evidence ownership of the subject Inventory (such as by the
delivery of a Customs Broker Agreement), (e) that is insured in accordance with
the provisions of this Agreement and the other Credit Documents, including,
without limitation marine cargo insurance and (f) that otherwise is not excluded
from the definition of “Eligible Inventory”; provided that the Administrative
Agent may, upon notice to the Borrower, exclude any particular Inventory from
the definition of “Eligible In-Transit Inventory” in the event that the
Administrative Agent determines that such Inventory is subject to any Person’s
right or claim which is (or is capable of being) senior to, or pari passu with,
the Lien of the Administrative Agent, or may otherwise adversely impact the
ability of the Administrative Agent to realize upon such Inventory; provided
further that, as of any date of determination, the aggregate NOLV Percentage of
Eligible In-Transit Inventory and Eligible Letter of Credit Inventory shall not
exceed 20% of the Borrowing Base.

“Eligible Inventory” shall mean, as of any date of determination, without
duplication, (1) Eligible Letter of Credit Inventory and Eligible In-Transit
Inventory and (2) Inventory comprised of finished goods, merchantable and
readily saleable to the public in the ordinary course, in each case that are not
excluded as ineligible by virtue of the one or more of the criteria set forth
below. None of the following shall be deemed to be Eligible Inventory:

(a)    Inventory that is not solely owned by a Credit Party, or is leased by or
is on consignment to a Credit Party, or as to which the Credit Parties do not
have title thereto;

 

-23-



--------------------------------------------------------------------------------

(b)    Inventory (other than any Eligible Letter of Credit Inventory and
Eligible In-Transit Inventory) that is not located in the United States of
America (or any territories or possessions thereof);

(c)    Inventory (other than any Eligible Letter of Credit Inventory and
Eligible In-Transit Inventory) that is not located at a location that is owned
or leased by a Credit Party, except to the extent that (i) the Borrower has
furnished the Administrative Agent with a landlord’s lien waiver and collateral
access agreement reasonably acceptable to the Administrative Agent executed by
the applicable bailee or (ii) in the event that the Borrower has not furnished
the landlord’s lien waiver (if applicable) and collateral access agreement
contemplated in the foregoing clause (i) after using commercially reasonable
efforts to do so, an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion in an amount of up to three
months of the rent or other charges due with respect to such bailee;

(d)    Inventory that is located at a distribution center, retail store or other
location that is leased by a Credit Party, except to the extent that (i) an
appropriate Reserve has been established by the Administrative Agent in its
Permitted Discretion in an amount of up to three months of the rent due with
respect to such distribution center, retail store or other location or (ii) the
Borrower has furnished the Administrative Agent with a landlord’s lien waiver
and collateral access agreement on terms reasonably acceptable to the
Administrative Agent executed by the Person owning any such distribution center,
retail store or other location (it being understood that in any jurisdiction
providing for a common law or statutory landlord’s lien on the personal property
of tenants, which lien would be superior to that of the Administrative Agent,
the Borrower will use commercially reasonable efforts to provide such
documentation);

(e)    Inventory that represents goods that (i) are obsolete, damaged,
defective, “seconds,” classified by the Credit Parties as salvage or aged
Inventory, or otherwise unmerchantable, (ii) are classified by the Credit
Parties as awaiting, or are otherwise being held for, quality control
inspection, (iii) are to be returned to the vendor, (iv) are work in process or
that constitute spare parts or supplies used or consumed in a Credit Parties’
business, (v) are bill and hold goods or (vi) are not in compliance in all
material respects with all standards imposed by any Governmental Authority
having regulatory authority with respect thereto;

(f)    except as otherwise agreed by the Administrative Agent, Inventory that
represents goods that do not conform in all material respects to the
representations and warranties contained in this Agreement or any of the
Security Documents;

(g)    Inventory that is not subject to a perfected first priority security
interest in favor of the Administrative Agent, for its own benefit and the
benefit of the other Secured Parties;

(h)    Inventory that constitutes packaging and shipping material, manufacturing
supplies, display items, bill-and-hold goods, returned or repossessed goods
(other than goods that are undamaged and able to be resold in the ordinary
course of business), defective goods, unfinished goods, goods held on
consignment, goods to be returned to a Credit Party’s suppliers or goods which
are not of a type held for sale in the ordinary course of business;

(i)    Inventory as to which casualty insurance in compliance with the
provisions of Section 9.3 is not in effect;

(j)    Inventory which has been sold but not yet delivered or Inventory to the
extent that any Credit Party has accepted a deposit therefor; or

(k)    Inventory acquired in a Permitted Acquisition, unless the Administrative
Agent shall have received or conducted (i) appraisals, from appraisers
reasonably satisfactory to the Administrative Agent, of such Inventory to be
acquired in such Permitted Acquisition and (ii) such other due diligence as the
Administrative Agent may reasonably require, all of the results of the foregoing
to be reasonably satisfactory to the Administrative Agent.

 

-24-



--------------------------------------------------------------------------------

“Eligible Letter of Credit Inventory” shall mean, as of any date of
determination (without duplication of other Eligible Inventory), Inventory:

(a)    (i) that has been delivered to a carrier in a foreign port or foreign
airport for receipt by a Credit Party in the United States within sixty
(60) days of the date of determination, but that has not yet been received by a
Credit Party, or (ii) that has been delivered to a carrier in the United States
for receipt by a Credit Party in the United States within five (5) Business Days
of the date of determination, but which has not yet been received by a Credit
Party;

(b)    the purchase order for which is in the name of a Credit Party, title has
passed to a Credit Party and the purchase of which is supported by a Commercial
Letter of Credit issued under either this Agreement or a Secured Commercial LC
Facility having an initial expiry, subject to the proviso hereto, within 120
days after the date of initial issuance of such Commercial Letter of Credit;
provided that ninety percent (90%) of the maximum Stated Amount all such
Commercial Letters of Credit shall not, at any time, have an initial expiry
greater than ninety (90) days after the original date of issuance of such
Commercial Letters of Credit;

(c)    for which the document of title or waybill reflects a Credit Party as
consignee (along with delivery to a Credit Party or its customs broker of the
documents of title, to the extent applicable, with respect thereto);

(d)    as to which the Administrative Agent has control over the documents of
title, to the extent applicable, which evidence ownership of the subject
Inventory (such as by the delivery of a Customs Broker Agreement);

(e)    that is insured in accordance with the provisions of this Agreement and
the other Credit Documents, including, without limitation marine cargo
insurance; and

(f)    that otherwise is not excluded from the definition of “Eligible
Inventory”;

provided that the Administrative Agent may, upon notice to the Borrower, exclude
any particular Inventory from the definition of “Eligible Letter of Credit
Inventory” in the event that the Administrative Agent determines that such
Inventory is subject to any Person’s right or claim which is (or is capable of
being) senior to, or pari passu with, the Lien of the Administrative Agent, or
may otherwise adversely impact the ability of the Administrative Agent to
realize upon such Inventory; provided further that, as of any date of
determination, the aggregate amount attributable to Eligible In-Transit
Inventory and Eligible Letter of Credit Inventory shall not exceed 20% of the
Borrowing Base.

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demand letters, claims, notices of noncompliance or potential responsibility or
violation, or proceedings pursuant to any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereinafter,
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, investigation, cleanup, removal,
response, remedial, or other actions or damages pursuant to any Environmental
Law and (ii) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation, or injunctive relief
relating to the presence, Release or threatened Release of Hazardous Materials
or arising from alleged injury or threat of injury to health or safety (to the
extent relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, indoor air, surface water,
groundwater, soil, land surface and subsurface strata, and natural resources
such as wetlands, flora and fauna.

“Environmental Law” shall mean any applicable federal, state, foreign, or local
statute, law, rule, regulation, ordinance, code, and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree, or judgment, relating to pollution or
protection of the environment, including, without limitation, ambient air,
indoor air, surface water, groundwater, soil, land surface and subsurface strata
and natural resources such as flora, fauna, or wetlands, or protection of human
health or safety (to the extent relating to human exposure to Hazardous
Materials) and including those relating to the generation, storage, treatment,
transport, Release, or threat of Release of Hazardous Materials.

 

-25-



--------------------------------------------------------------------------------

“Equity Interest” shall mean Capital Stock and all warrants, options, or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“Equity Offering” shall mean any public or private sale of common stock or
preferred stock of the Borrower, Holdings or any direct or indirect parent
company of Holdings (excluding Disqualified Stock), other than: (i) public
offerings with respect to the Borrower or any of its direct or indirect parent
company’s common stock registered on Form S-8, (ii) issuances to any Subsidiary
of Holdings or the Borrower, (iii) any such public or private sale that
constitutes an Excluded Contribution and (iv) any Cure Amount.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” shall mean (i) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (ii) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; (iii) any Reportable Event; (iv) the failure
of any Credit Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (v) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (vi) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (vii) the termination of, or the
appointment of a trustee to administer, any Pension Plan under Section 4042 of
ERISA or the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan (other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA), including but not limited to the imposition of any Lien
in favor of the PBGC or any Pension Plan; (viii) the receipt by any Credit Party
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice to terminate any Pension Plan under Section 4041 of ERISA or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (ix) the
failure by any Credit Party or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan; (x) the incurrence by any Credit Party or
any of its ERISA Affiliates of any liability with respect to the withdrawal from
any Pension Plan subject to Section 4063 of ERISA during a plan year in which it
was a “substantial employer (within the meaning of Section 4001(a)(2) of ERISA),
or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or the complete or partial withdrawal (within the
meaning of Section 4203 or 4205 of ERISA) from any Multiemployer Plan; (xi) the
receipt by any Credit Party or any of its ERISA Affiliates of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent or in Reorganization, in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or terminated (within the meaning of Section 4041A of
ERISA); or (xii) the failure by any Credit Party or any of its ERISA Affiliates
to pay when due (after expiration of any applicable grace period) any
installment payment with respect to Withdrawal Liability under Section 4201 of
ERISA.

“Event of Default” shall have the meaning provided in Section 11.

“Excess Availability” shall mean, at any time, the remainder of (a) the sum,
without duplication, of (i) the Maximum Borrowing Amount plus (ii) Qualified
Cash at such time, minus (b) the aggregate Revolving Credit Exposures (including
the Letter of Credit Exposure) of all Lenders at such time.

“Excluded Account” shall have the meaning given such term in Section 9.16(d).

“Excluded Contribution” shall mean net cash proceeds, the Fair Market Value of
marketable securities, or the Fair Market Value of Qualified Proceeds received
by the Borrower from (i) contributions to its common equity capital, and
(ii) the sale (other than to a Subsidiary of the Borrower or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Borrower) of Capital Stock (other than

 

-26-



--------------------------------------------------------------------------------

Disqualified Stock and Designated Preferred Stock) of the Borrower, in each case
designated as Excluded Contributions pursuant to an officer’s certificate
executed by either a senior vice president or the principal financial officer of
the Borrower on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation set forth in clause (iii) of Section 10.5(a); provided that (i) any
non-cash assets shall qualify only if acquired by a parent of the Borrower in an
arm’s-length transaction within the six months prior to such contribution and
(ii) no Cure Amount shall constitute an Excluded Contribution.

“Excluded Property” shall have the meaning set forth in the Security Agreement.

“Excluded Stock and Stock Equivalents” shall mean (i) any Capital Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower (as agreed to in writing), the cost or
other consequences of pledging such Capital Stock or Stock Equivalents in favor
of the Secured Parties under the Security Documents shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (ii) solely in the case
of any pledge of CapitalVoting Stock and Stock Equivalents entitled to vote of
any Foreign Subsidiary of a Domestic Subsidiary, anythat is a CFC or any CFC
Holding Company, any such Voting Stock or Stock Equivalents of any class of such
Foreign Subsidiary or CFC Holding Company in excess of 66% of the
outstandingtotal voting power of all such Voting Stock of such class,or Stock
Equivalents of such Foreign Subsidiary or CFC Holding Company (provided that,
for the avoidance of doubt, such 66% limitation shall not apply to (x) Capital
Stock other than Voting Stock or (y) Stock Equivalents that are not entitled to
vote), (iii) any Capital Stock or Stock Equivalents to the extent the pledge
thereof would violate any applicable Requirements of Law (including any legally
effective requirement to obtain the consent of any Governmental Authority unless
such consent has been obtained), (iv) in the case of (A) any Capital Stock or
Stock Equivalents of any Subsidiary to the extent such Capital Stock or Stock
Equivalents are subject to a Lien permitted by clause (ix) of the definition of
“Permitted Lien” or (B) any Capital Stock or Stock Equivalents of any Subsidiary
that is not Wholly-Owned by the Borrower and its Subsidiaries at the time such
Subsidiary becomes a Subsidiary, any Capital Stock or Stock Equivalents of each
such Subsidiary described in clause (A) or (B) to the extent (I) that a pledge
thereof to secure the Obligations is prohibited by any applicable Contractual
Requirement (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code or other applicable law and other
than proceeds thereof the assignment of which is expressly deemed effective
under the Uniform Commercial Code or other applicable law notwithstanding such
prohibition or restriction), (II) any Contractual Requirement prohibits such a
pledge without the consent of any other party; provided that this clause (II)
shall not apply if (x) such other party is a Credit Party or Wholly-Owned
Subsidiary or (y) consent has been obtained to consummate such pledge (it being
understood that the foregoing shall not be deemed to obligate the Borrower or
any Subsidiary to obtain any such consent) and for so long as such Contractual
Requirement or replacement or renewal thereof is in effect, or (III) a pledge
thereof to secure the Obligations would give any other party (other than a
Credit Party or Wholly-Owned Subsidiary) to any contract, agreement, instrument,
or indenture governing such Capital Stock or Stock Equivalents the right to
terminate its obligations thereunder (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other
applicable law and other than proceeds thereof the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition or restriction), (v) any Capital Stock or
Stock Equivalents of any Subsidiary to the extent that the pledge of such
Capital Stock or Stock Equivalents would result in materially adverse tax
consequences to the Borrower or any Subsidiary or any direct or indirect parent
entity as reasonably determined by the Borrower in consultation with the
Administrative Agent, (vi) any Capital Stock or Stock Equivalents that are
margin stock, and (vii) any Capital Stock and Stock Equivalents of any
Subsidiary that is not a Material Subsidiary or is an Unrestricted Subsidiary, a
captive insurance Subsidiary, an SPV or any special purpose entity.

“Excluded Subsidiary” shall mean (i) each Subsidiary, in each case, for so long
as any such Subsidiary does not (on (x) a consolidated basis with its Restricted
Subsidiaries, if determined on the Restatement Effective Date by reference to
the Historical Financial Statements or (y) a consolidated basis with its
Restricted Subsidiaries, if determined after the Restatement Effective Date by
reference to the financial statements delivered to the Administrative Agent
pursuant to Section 9.1(a) and (b)) constitute a Material Subsidiary, (ii) each
Subsidiary that is not a Wholly-Owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Guarantor pursuant to the requirements
of Section 9.11 (for so long as such Subsidiary remains a non-Wholly-Owned
Restricted Subsidiary), (iii) any CFC Holding Company, (iv) any Subsidiary of a
Foreign Subsidiary that is a CFC, (v) any Foreign Subsidiary, (vi) each
Subsidiary that is prohibited by any applicable Contractual Requirement or

 

-27-



--------------------------------------------------------------------------------

Requirements of Law from guaranteeing or granting Liens to secure the
Obligations at the time such Subsidiary becomes a Restricted Subsidiary (and for
so long as such restriction or any replacement or renewal thereof is in effect),
(vii) each Subsidiary with respect to which, as reasonably determined by the
Borrower, the consequence of providing a Guarantee of the Obligations would
adversely affect the ability of the Borrower and its Subsidiaries to satisfy
applicable Requirements of Law, (viii) each Subsidiary with respect to which, as
reasonably determined by the Borrower in consultation with the Administrative
Agent, providing such a Guarantee would result in material adverse tax
consequences to the Borrower or any Subsidiary, (ix) any other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent and the
Borrower, as agreed in writing, the cost or other consequences of providing a
Guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom (x) each Unrestricted Subsidiary, (xi) any
Receivables Subsidiary, (xii) each other Subsidiary acquired pursuant to a
Permitted Acquisition or other Investment permitted hereunder and financed with
assumed secured Indebtedness permitted hereunder, and each Restricted Subsidiary
acquired in such Permitted Acquisition or other Investment permitted hereunder
that guarantees such Indebtedness, in each case to the extent that, and for so
long as, the documentation relating to such Indebtedness to which such
Subsidiary is a party prohibits such Subsidiary from guaranteeing the
Obligations and such prohibition was not created in contemplation of such
Permitted Acquisition or other Investment permitted hereunder and (xiii) each
SPV or not-for-profit Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to the Borrower or any
Subsidiary Credit Party, (a) any Swap Obligation if, and to the extent that, all
or a portion of the Obligations of such Person of, or the grant by such Person
of a security interest to secure, such Swap Obligation (or any Obligations
thereof) is or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation, or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Persons and Hedge Bank
applicable to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Obligation or security interest is or becomes illegal or unlawful.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
(i) any Taxes imposed on or measured by such recipient’s overall net income, net
profits, or branch profits (however denominated, and including (for the
avoidance of doubt) any backup withholding in respect thereof under Section 3406
of the Code or any similar provision of state, local, or foreign law), and
franchise (and similar) Taxes imposed on such recipient (in lieu of net income
Taxes), in each case by a jurisdiction (including any political subdivision
thereof) as a result of such recipient being organized in, having its principal
office in, or in the case of any Lender, having its applicable lending office
in, such jurisdiction, or as a result of any other present or former connection
between such recipient and such jurisdiction (other than any such connection
arising solely from such recipient having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Credit Document, or sold or assigned an interest in any Loan
or Credit Document), (ii) any United StatesU.S. federal withholding Tax imposed
on any payment by or on account of any obligation of any Credit Party hereunder
or under any Credit Document that is required to be imposed on amounts payable
to or for the account of a Lender with respect to an applicable interest in a
Loan or Commitment pursuant to laws in force at the time such Lender
(a) acquires such interest in the applicable Loan or Commitment or, if such
Lender did not fund the applicable Loan pursuant to a prior Commitment, on the
date on which such Lender acquires its interest in such Loan or (b) designates a
new lending office, other than in the case of a Lender that is an assignee
pursuant to a request by the Borrower under Section 13.7 (or that designates a
new lending office pursuant to a request by the Borrower), except in each case
to the extent that amounts with respect to such withholding Tax pursuant were
payable pursuant to Section 5.4 either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before such Lender designated a new lending
office,(iii) any Taxes attributable to asuch recipient’s failure to comply with
Section 5.4(e), or (iv) any withholding Tax imposed under FATCA.

“Existing ABL Facility” shall mean that certain Credit Agreement, dated as of
August 3July  2, 20112015 , by and among the Borrower, certain of the Borrower’s
subsidiaries, the lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

-28-



--------------------------------------------------------------------------------

“Existing Debt Facilities” shall mean the Existing Term Loan Facility, and the
Existing ABL Facility, the Existing Finco Notes and the Existing Senior Notes.

“Existing Letters of Credit” shall mean each letter of credit existing on the
Closing Date and identified on Schedule 1.1(c).

“Existing Finco Notes” shall mean New Academy Finance Company LLC’s and New
Academy Finance Corporation’s 9.0%/8.75% Notes due 2018 issued pursuant to an
Indenture, dated as of December 13, 2012, among New Academy Finance Company LLC,
New Academy Finance Corporation and Wells Fargo Bank, N.A.

“Existing Senior Notes” shall mean the Borrower’s 9.25% Notes due 2019 issued
pursuant to an Indenture, dated as of August 3, 2011, among certain affiliates
of the Borrower and Wells Fargo Bank, N.A.

“Existing Term Loan Facility” shall mean the Credit Agreement, dated as of
August 3, 2011, by and among the Borrower, the lenders party thereto and Morgan
Stanley Senior Funding, Inc., as administrative agent and collateral agent.

“Expiring Credit Commitment” shall have the meaning provided in Section 2.1(d).

“Extenuating Circumstance” means any period during which the Administrative
Agent has determined in its sole discretion (a) that due to unforeseen and/or
nonrecurring circumstances, it is impractical and/or not feasible to submit or
receive a Notice of Borrowing or a Notice of Conversion or Continuation by email
or fax or through electronic system as provided in Section 13.2, and (b) to
accept a Notice of Borrowing or Notice of Conversion or Continuation
telephonically.

“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as determined in good faith by the Borrower.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
(or any amended or successor version described above), and any intergovernmental
agreements (or related legislation or official administrative rules or
practices) implementing the foregoing., and any laws, fiscal or regulatory
legislation, rules, guidance notes and practices adopted by a U.S. or non-U.S.
jurisdiction to effect the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall be set forth on
its public websitethe NYFRB’s Website from time to time, and published on the
next succeeding Business Day by the NYFRB as the effective federal funds rate,
provided that if the Federal Funds Effective Rate as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement..

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

“Financed Capital Expenditures” shall mean, with respect to any Person and for
any period, Capital Expenditures made by such Person during such period that are
financed with the proceeds of Indebtedness (other than Revolving Loans) or net
cash proceeds of any incurrence or issuance of Indebtedness or any issuance of
Equity Interests, provided, in each case such net cash proceeds are received
substantially contemporaneously with any such Capital Expenditures.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or other similar officer of the Borrower.

 

-29-



--------------------------------------------------------------------------------

“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit I-1 (with such changes to such form as may
be reasonably acceptable to the Administrative Agent and the Borrower) among the
Administrative Agent, the Collateral Agent, and the representatives for purposes
thereof for holders of one or more classes of First Lien Obligations (other than
the Obligations).

“First Lien Obligations” shall mean the Obligations that are secured by Liens on
the Collateral that rank on an equal priority basis (but without regard to the
control of remedies) with Liens on the Collateral securing the Obligations.

“Fixed Charge Coverage Ratio” shall mean the ratio of (a) (1) Consolidated
EBITDA minus (2) cash taxes based on income, profits or capital, including
federal, foreign, state, franchise, excise and similar taxes (including in
respect of repatriated funds), net of cash refunds received, of the Borrower and
its Restricted Subsidiaries paid in cash during such Test Period minus
(3) Capital Expenditures paid in cash during the applicable Test Period (other
than Financed Capital Expenditures) to (b) (1) Consolidated Interest Expense
plus (2) the aggregate amount of scheduled principal payments in respect of long
term Consolidated Total Debt of the Borrower and its Restricted Subsidiaries
made during such period (other than payments made by the Borrower or any
Restricted Subsidiary to the Borrower or a Restricted Subsidiary), all
calculated for such period for the Borrower and its Restricted Subsidiaries on a
consolidated basis.

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of:

(i)    Consolidated Interest Expense of such Person and its Restricted
Subsidiaries on a consolidated basis for such period,

(ii)    all cash dividend payments (excluding items eliminated in consolidation)
on any series of preferred stock (including any Designated Preferred Stock) or
any Refunding Capital Stock of such Person made during such period, and

(iii)    all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock made during such period.

“Flood Insurance Laws” collectively, (i) the National Flood Insurance Reform Act
of 1994 (which comprehensively revised the National Flood Insurance Act of 1968
and the Flood Disaster Protection Act of 1973) as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as
now or hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Credit
Party or any of its Subsidiaries.

“Foreign Plan” shall mean each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Credit Party or any of its
Subsidiaries.

“Foreign Plan Event” shall mean, with respect to any Foreign Plan or Foreign
Benefit Arrangement, (i) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Benefit Arrangement; (ii) the failure to register or loss of good
standing (if applicable) with applicable regulatory authorities of any such
Foreign Plan or Foreign Benefit Arrangement required to be registered; or
(iii) the failure of any Foreign Plan or Foreign Benefit Arrangement to comply
with any provisions of applicable law and regulations or with the terms of such
Foreign Plan or Foreign Benefit Arrangement.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

-30-



--------------------------------------------------------------------------------

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to the Letter of Credit Issuer, such Defaulting Lender’s Revolving
Credit Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

“Fronting Fee” shall have the meaning provided in Section 4.1(d).

“Fund” shall mean any Person (other than a natural Person) that is engaged or
advises funds or other investment vehicles that are engaged in making,
purchasing, holding, or investing in commercial loans and similar extensions of
credit in the ordinary course.

“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Restatement Effective Date in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
Furthermore, at any time after the Restatement Effective Date, the Borrower may
elect to apply International Financial Reporting Standards (“IFRS”) accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP and GAAP concepts shall thereafter be construed to refer to IFRS and
corresponding IFRS concepts (except as otherwise provided in this Agreement);
provided any such election, once made, shall be irrevocable; provided, further,
that any calculation or determination in this Agreement that requires the
application of GAAP for periods that include fiscal quarters ended prior to the
Borrower’s election to apply IFRS shall remain as previously calculated or
determined in accordance with GAAP. Notwithstanding any other provision
contained herein, the amount of any Indebtedness under GAAP with respect to
Capitalized Lease Obligations shall be determined in accordance with the
definition of Capitalized Lease Obligations.

“General Intangible” has the meaning provided in the Security Agreement.

“Gochman Investors” shall mean (i) each of David E Gochman and Molly Gochman,
(ii) any trust for the direct or indirect benefit of any of the individuals
referred to in clause (i) and (iii) any Person more than 50% of the Equity
Interests of which is owned or controlled by any of the individuals referred to
in clause (i), including MSI 2011 LLC and MG Family Limited Partnership.

“Governmental Authority” shall mean any nation, sovereign, or government, any
state, province, territory, or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, taxing,
regulatory, or administrative functions of or pertaining to government,
including a central bank or stock exchange (including any supranational body
exercising such powers or functions, such as the European Union or the European
Central Bank).

“Granting Lender” shall have the meaning provided in Section 13.6(g).

“Guarantee” shall mean (i) the ABL Holdings Guarantee made by Holdings, the
Texas Intermediate Holdcos and each other Intermediate Holdco (subject to
Section 9.14), substantially in the form of Exhibit B-1, and the Amended and
Restated ABL Guarantee made by each other Guarantor, substantially in the form
of Exhibit B-2, in favor of the Collateral Agent for the benefit of the Secured
Parties and (ii) any other guarantee of the Obligations made by any Subsidiary
of Holdings or a Restricted Subsidiary in form and substance reasonably
acceptable to the Administrative Agent.

“guarantee obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any primary
obligor in any manner, whether directly or indirectly, including any obligation
of such Person, whether or not contingent, (i) to purchase any such Indebtedness
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (a) for the purchase or payment of any such Indebtedness
or (b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain

 

-31-



--------------------------------------------------------------------------------

the net worth or solvency of the primary obligor, (iii) to purchase property,
securities, or services primarily for the purpose of assuring the owner of any
such Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness, or (iv) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
guarantee obligations shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or customary and reasonable
indemnity obligations or product warranties in effect on the Restatement
Effective Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any guarantee obligation shall be deemed
to be an amount equal to the stated or determinable amount of the Indebtedness
in respect of which such guarantee obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Guarantors” shall mean (i) each Subsidiary of the Borrower that is party to the
Guarantee on the Restatement Effective Date, (ii) each Subsidiary of Holdings
that becomes a party to the Guarantee after the Restatement Effective Date
pursuant to Section 9.11, Section 9.14 or otherwise and (iii) Holdings and the
Texas Intermediate Holdcos; provided that in no event shall any Excluded
Subsidiary be required to be a Guarantor (unless such Subsidiary is no longer an
Excluded Subsidiary).

“Hazardous Materials” shall mean (i) any petroleum or petroleum products,
radioactive materials, friable asbestos, polychlorinated biphenyls, and radon
gas; (ii) any chemicals, materials, or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any Environmental Law; and (iii) any other chemical, material, or
substance, which is prohibited, limited, or regulated due to its dangerous or
deleterious properties or characteristics, by any Environmental Law.

“Hedge Agreements” shall mean (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Hedge Bank” shall mean (i) (a) any Person that, at the time it enters into a
Hedge Agreement with the Borrower or any Restricted Subsidiary, is a Lender, an
Agent or an Affiliate of a Lender or an Agent and (b) with respect to any Hedge
Agreement entered into prior to the Restatement Effective Date, any Person that
is a Lender or an Agent or an Affiliate of a Lender or an Agent on the
Restatement Effective Date and (ii) any other Person that is designated by the
Borrower as a “Hedge Bank” by written notice to the Administrative Agent
substantially in the form of Exhibit M-1 or such other form reasonably
acceptable to the Administrative Agent.

“Hedge Termination Value” shall mean, in respect of any one or more Secured
Hedge Obligations, after taking into account the effect of any legally
enforceable netting agreement relating to such Secured Hedge Obligations,
(a) for any date on or after the date such Secured Hedge Obligations have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) or maximum
peak exposure value for such Secured Hedge Obligations, as determined based upon
customary industry practices.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedge Agreements.

 

-32-



--------------------------------------------------------------------------------

“Historical Financial Statements” shall mean the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal years ended
February 2, 2013, February 1, 2014 and January 31, 2015, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal years of Holdings and its Subsidiaries, including the
notes thereto.

“Holdings” shall mean (i) New Academy Holding Company, LLC or (ii) after the
Restatement Effective Date, any other Person or Persons (“New Holdings”) that is
a Subsidiary of Holdings or of any Parent Entity of Holdings (or the previous
New Holdings, as the case may be) but not the Borrower (“Previous Holdings”);
provided that (a) such New Holdings directly or indirectly through Intermediate
Holdcos owns 100% of the Equity Interests of the Borrower, (b) New Holdings
shall expressly assume all the obligations of Previous Holdings under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form and substance reasonably satisfactory to the Administrative
Agent, (c) if reasonably requested by the Administrative Agent, an opinion of
counsel shall be delivered by the Borrower to the Administrative Agent to the
effect that, without limitation, such substitution does not violate this
Agreement or any other Credit Document, (d) all Capital Stock of the Borrower
shall be pledged to secure the Obligations, (e) (i) no Event of Default has
occurred and is continuing at the time of such substitution and such
substitution does not result in any Event of Default and (f) no Change of
Control shall have occurred and (ii) such substitution does not result in any
adverse tax consequences to any Lender (unless reimbursed hereunder) or to the
Administrative Agent (unless reimbursed hereunder); provided, further, that if
each of the foregoing is satisfied, Previous Holdings shall be automatically
released of all its obligations under the Credit Documents and any reference to
“Holdings” in the Credit Documents shall be meant to refer to New Holdings.

“ICC” shall have the meaning provided in the definition of “UCP”.

“IFRS” shall have the meaning given to such term in the definition of “GAAP”.

“Impacted Interest Period” shall have the meaning given to such term in the
definition of “LIBOR Rate”.

“Impacted Loans” shall have the meaning provided in Section 2.10(a).

“Incremental Commitment” shall have the meaning provided in Section 2.14(a).

“Incremental Facility Amendment” shall have the meaning provided in
Section 2.14(b)(ii).

“Incremental Lender” shall mean, at any time, any bank or other financial
institution (including any such bank or financial institution that is a Lender
at such time) that agrees to provide any portion of any Incremental Commitment
pursuant to an Incremental Facility Amendment in accordance with Section 2.14.

“Incremental Revolving Credit Loan” shall mean any loan made pursuant to an
Incremental Facility Amendment in accordance with Section 2.14.

“Incremental Revolving Credit Maturity Date” shall mean the date on which any
tranche of Revolving Credit Loans made pursuant to the Lenders’ Incremental
Commitments matures.

“incur” and “incurrence” shall have the meaning provided in Section 10.1.

“Indebtedness” shall mean, with respect to any Person, (i) any indebtedness
(including principal and premium) of such Person, whether or not contingent
(a) in respect of borrowed money, (b) evidenced by bonds, notes, debentures, or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof), (c) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations), or (d) representing any Hedging Obligations, if
and to the extent that any of the foregoing Indebtedness (other than letters of
credit and Hedging Obligations) would appear as a net liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; provided that Indebtedness of any direct or indirect parent company
appearing upon the balance sheet of the Borrower solely by reason of push down
accounting under GAAP shall be excluded, (ii) to the extent not otherwise
included,

 

-33-



--------------------------------------------------------------------------------

any obligation by such Person to be liable for, or to pay, as obligor, guarantor
or otherwise, on the obligations of the type referred to in clause (i) of
another Person (whether or not such items would appear upon the balance sheet of
such obligor or guarantor), other than by endorsement of negotiable instruments
for collection in the ordinary course of business, and (iii) to the extent not
otherwise included, the obligations of the type referred to in clause (i) of
another Person secured by a Lien on any asset owned by such Person, whether or
not such Indebtedness is assumed by such Person; provided that notwithstanding
the foregoing, Indebtedness shall be deemed not to include (1) Contingent
Obligations incurred in the ordinary course of business, (2) obligations under
or in respect of Receivables Facilities, (3) prepaid or deferred revenue arising
in the ordinary course of business, (4) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy warrants or other unperformed obligations of the seller of such
asset, (5) any balance that constitutes a trade payable or similar obligation to
a trade creditor, accrued in the ordinary course of business, (6) any earn-out
obligation until such obligation, within 60 days of becoming due and payable,
has not been paid and such obligation is reflected as a liability on the balance
sheet of such Person in accordance with GAAP, (7) any obligations attributable
to the exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential) with respect thereto, (8) accrued
expenses and royalties or (9) asset retirement obligations and obligations in
respect of workers’ compensation (including pensions and retiree medical care)
that are not overdue by more than 60 days. The amount of Indebtedness of any
Person for purposes of clause (iii) above shall (unless such Indebtedness has
been assumed by such Person) be deemed to be equal to the lesser of (x) the
aggregate unpaid amount of such Indebtedness and (y) the Fair Market Value of
the property encumbered thereby as determined by such Person in good faith.

For all purposes hereof, the Indebtedness of the Borrower and the Restricted
Subsidiaries, shall exclude all intercompany Indebtedness having a term not
exceeding 365 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business consistent with past practice.

“Indemnified Liabilities” shall have the meaning provided in Section 13.5.

“Indemnified Person” shall have the meaning provided in Section 13.5.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document, other than Excluded Taxes or Other Taxes.

“Initial Investors” shall mean Kohlberg Kravis Roberts & Co. L.P. and its
Affiliates, but not including, however, any portfolio companies of any of the
foregoing.

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is “insolvent” within the meaning of Section 4245
of ERISA.

“Intellectual Property” shall mean U.S. intellectual property, including all
(i) (a) patents, inventions, processes, developments, technology, and know-how;
(b) copyrights and works of authorship in any media, including graphics,
advertising materials, labels, package designs, and photographs; (c) trademarks,
service marks, trade names, brand names, corporate names, Internet domain names,
logos, trade dress, and other source indicators, and the goodwill of any
business symbolized thereby; and (d) trade secrets, confidential, proprietary,
or non-public information and (ii) all registrations, issuances, applications,
renewals, extensions, substitutions, continuations, continuations-in-part,
divisionals, re-issues, re-examinations, or similar legal protections related to
the foregoing.

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

“Intermediate Holdcos” shall mean the Delaware Intermediate Holdcos, the Texas
Intermediate Holdcos and any other Subsidiary of Holdings that becomes a party
to the Guarantee in the form of Exhibit B-1 after the Restatement Effective Date
pursuant to Section 9.11(y).

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination

 

-34-



--------------------------------------------------------------------------------

shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the LIBOR Screen
Rate for the longest period (for which the LIBOR Screen Rate is available) that
is shorter than the Impacted Interest Period; and (b) the LIBOR Screen Rate for
the shortest period (for which that LIBOR Screen Rate is available) that exceeds
the Impacted Interest Period, in each case, at such time; provided, that if any
Interpolated Rate shall be less than zero, such rate shall be determined to be
zero for purposes of this Agreement.

“Inventory” shall have the meaning assigned to such term in the Security
Agreement.

“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances, or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel, and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests, or other securities issued by any other Person and investments that
are required by GAAP to be classified on the consolidated balance sheet
(excluding the footnotes) of the Borrower in the same manner as the other
investments included in this definition to the extent such transactions involve
the transfer of cash or other property; provided that Investments shall not
include, in the case of the Borrower and the Restricted Subsidiaries,
intercompany loans (including guarantees), advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business.

For purposes of the definition of “Unrestricted Subsidiary” and Section 10.5,

(i)    Investments shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent Investment in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Borrower’s Investment in such Subsidiary at the time
of such redesignation less (b) the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of such Subsidiary at the time of such redesignation; and

(ii)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment, or other amount received by the Borrower or a
Restricted Subsidiary in respect of such Investment (provided that, with respect
to amounts received other than in the form of Cash Equivalents, such amount
shall be equal to the Fair Market Value of such consideration).

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other rating agency.

“Investment Grade Securities” shall mean:

(i)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Cash Equivalents),

(ii)    debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among a the Borrower and its Subsidiaries,

(iii)    investments in any fund that invest at least 90% in investments of the
type described in clauses (i) and (ii) which fund may also hold immaterial
amounts of cash pending investment or distribution, and

 

-35-



--------------------------------------------------------------------------------

(iv)    corresponding instruments in countries other than the United States
customarily utilized for high-quality investments.

“IPO” shall mean the initial underwritten public offering (other than a public
offering pursuant to a registration statement on Form S-8) of common Equity
Interests in Holdings or a parent entity of Holdings that was consummated on
October 1, 2020.

“IPO Entity” shall mean, at any time at and after an IPO, Holdings or a parent
entity of Holdings, as the case may be, the Equity Interests of which were
issued or otherwise sold pursuant to the IPO.

“IPO Listco” shall mean a wholly-owned subsidiary of Holdings formed in
contemplation of an IPO to become the IPO Entity. Holdings shall, promptly
following its formation, notify the Administrative Agent of the formation of any
IPO Listco.

“IPO Reorganization Transactions” shall mean, collectively, the transactions
taken in connection with and reasonably related to consummating an IPO,
including (a) formation and ownership of IPO Shell Companies, (b) entry into,
and performance of, (i) a reorganization agreement among any of Holdings, its
Subsidiaries and/or IPO Shell Companies implementing IPO Reorganization
Transactions and other reorganization transactions in connection with an IPO and
(ii) customary underwriting agreements in connection with an IPO and any future
follow-on underwritten public offerings of common Equity Interests in the IPO
Entity, including the provision by IPO Entity and Holdings of customary
representations, warranties, covenants and indemnification to the underwriters
thereunder, (c) the merger of one or more IPO Subsidiaries with one or more
direct or indirect holders of Equity Interests in Holdings with the surviving
entity in any such merger holding Equity Interests in Holdings, and the merger
of such entities with any IPO Shell Company or IPO Subsidiary, (d) the issuance
of Equity Interests of IPO Shell Companies to holders of Equity Interests of
Holdings in connection with any IPO Reorganization Transactions, (e) an exchange
agreement, pursuant to which holders of Equity Interests of Holdings will be
permitted to exchange such interests for certain economic/voting Equity
Interests in IPO Listco, and (f) any tax receivables agreements by any IPO Shell
Company or IPO Subsidiary, in each case of clauses (a) through (f), so long as
after giving Pro Forma Effect to such agreement and the transactions
contemplated thereby, the security interests of the Lenders in the Collateral
and the Guarantees of the Obligations, taken as a whole, would not be materially
impaired.

“IPO Shell Company” shall mean each of IPO Listco and IPO Subsidiary.

“IPO Subsidiary” shall mean a wholly-owned subsidiary of IPO Listco formed in
contemplation of, and to facilitate, IPO Reorganization Transactions and an IPO.
Holdings shall, promptly following its formation, notify the Administrative
Agent of the formation of an IPO Subsidiary.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement, and instrument entered
into by the Letter of Credit Issuer and the Borrower (or any other Restricted
Subsidiary or Holdings) or in favor of the Letter of Credit Issuer and relating
to such Letter of Credit.

“Joint Lead Arrangers and Bookrunners” shall mean J.P. Morgan Securities LLC,
Barclays Bank PLC, Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley Senior
Funding, Inc., Regions Capital Markets, U.S. Bank National Association, Wells
Fargo Bank N.A. and, the Amendment No. 1 Arrangers and the Amendment No. 2
Arrangers.

“Junior Debt” shall mean any Indebtedness (other than any permitted intercompany
Indebtedness owing to the Borrower or any Restricted Subsidiary) in respect of
Subordinated Indebtedness.

 

-36-



--------------------------------------------------------------------------------

“KKR” shall mean each of Kohlberg Kravis Roberts & Co. L.P. and KKR 2006 Fund
L.P.

“Last Out Tranche” shall have the meaning provided in Section 2.14(d).

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan hereunder at such time as
extended in accordance with this Agreement from time to time.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Facility Maturity Date” shall mean the date that is five Business Days
prior to the Revolving Credit Maturity Date; provided that the L/C Facility
Maturity Date may be extended beyond such date with the consent of the
applicable Letter of Credit Issuer.

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the International Standby Practices (ISP98), such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn. Unless otherwise specified herein, the amount of a Letter
of Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time.

“L/C Participant” shall have the meaning provided in Section 3.3(a).

“L/C Participation” shall have the meaning provided in Section 3.3(a).

“L/C Sublimit” shall mean up to $100,000,00040,000,000 aggregate amount of
Letters of Credit that may be issued under the Revolving Credit Facility.

“LCALCT Election” shall have the meaning provided in Section 1.12(b).

“LCALCT Test Date” shall have the meaning provided in Section 1.12(b).

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or Reimbursement Obligations,
which refusal or failure is not cured within two business days after the date of
such refusal or failure, unless such Lender notifies the Administrative Agent in
writing that such refusal or failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied, (ii) the failure of
any Lender to pay over to the Administrative Agent, any Letter of Credit Issuer
or any other Lender any other amount required to be paid by it hereunder within
two business days of the date when due, unless the subject of a good faith
dispute, (iii) a Lender has notified, in writing, the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations under this Agreement or has made a public statement to that effect
with respect to its funding obligations under this Agreement or the Term Loan
Facility, or a Lender has publicly announced that it does not intend to comply
with its funding obligations under other loan agreements, credit agreements or
similar facilities generally, (iv) a Lender has failed to confirm in a manner
reasonably satisfactory to the Administrative Agent that it will comply with its
funding obligations under this Agreement or, (v) a Distressed Person has
admitted in writing that it is insolvent or such Distressed Person becomes
subject to a Lender-Related Distress Event or (vi) a Lender has become the
subject of a Bail-In Action.

“Lender Party” means the Administrative Agent, each Letter of Credit Issuer, the
Swingline Lender or any other Lender.

 

-37-



--------------------------------------------------------------------------------

“Lender Presentation” shall mean the lender presentation dated June 2, 2015 and
presented to the Lenders in connection with the syndication of the Loans under
this Agreement.

“Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), other than via an Undisclosed Administration, a voluntary
or involuntary case with respect to such Distressed Person under any debt relief
law, or a custodian, conservator, receiver, or similar official is appointed for
such Distressed Person or any substantial part of such Distressed Person’s
assets, or such Distressed Person, or any Person that directly or indirectly
controls such Distressed Person or is subject to a forced liquidation or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any governmental authority having
regulatory authority over such Distressed Person to be, insolvent or bankrupt;
provided that a Lender-Related Distress Event shall not be deemed to have
occurred solely by virtue of the ownership or acquisition of any equity
interests in any Lender or any Person that directly or indirectly controls such
Lender by a governmental authority or an instrumentality thereof.

“Lender-Related Person” shall have the meaning provided in Section 13.5(b).

“Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1 and each Existing Letter of Credit.

“Letter of Credit Commitment” shall mean, with respect to (i) JPMorgan Chase
Bank, N.A. in its capacity as a Letter of Credit Issuer, 10025 % of the L/C
Sublimit, as may be(ii) with respect to Bank of America, N.A., in its capacity
as a Letter of Credit Issuer, 25% of the L/C Sublimit, (iii) with respect to
Capital One, National Association, in its capacity as a Letter of Credit Issuer,
25% of the L/C Sublimit and (iv) with respect to Wells Fargo Bank, National
Association in its capacity as a Letter of Credit Issuer, 25% of the L/C
Sublimit, in each case as may be increased or reduced from time to time pursuant
to Section 3.1.

“Letter of Credit Expiration Date” shall mean the day that is five Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility.

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (i) the amount of the principal amount of any Unpaid Drawings in
respect of which such Lender has made (or is required to have made) payments to
the Letter of Credit Issuer pursuant to Section 3.4(a) at such time and
(ii) such Lender’s Revolving Credit Commitment Percentage of the Letters of
Credit Outstanding at such time (excluding the portion thereof consisting of
Unpaid Drawings in respect of which the Lenders have made (or are required to
have made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a)).

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

“Letter of Credit Issuer” shall mean (i) JPMorgan Chase Bank, N.A., Bank of
America, N.A., Capital One, National Association and Wells Fargo Bank, National
Association, (ii) any of itstheir respective Affiliates or branches and
(iii) any replacement, additional issuer, or successor pursuant to Section 3.6.
In the event that there is more than one Letter of Credit Issuer at any time,
references herein and in the other Credit Documents to the Letter of Credit
Issuer shall be deemed to refer to the Letter of Credit Issuer in respect of the
applicable Letter of Credit or to all Letter of Credit Issuers, as the context
requires.

“Letter of Credit Request” shall mean a notice executed and delivered by the
Borrower pursuant to Section 3.2, and substantially in the form of Exhibit L or
another form which is acceptable to the Letter of Credit Issuer in its
reasonable discretion.

“Letters of Credit Outstanding” shall mean, at any time the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of the principal amount of all Unpaid
Drawings.

“LIBOR” shall have the meaning provided in the definition of “LIBOR Rate.”

 

-38-



--------------------------------------------------------------------------------

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

“LIBOR Rate” shall mean,

(i)    for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to the offered rate administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for Dollars)
(“LIBOR”) or successor rate, which rate is approved by the Administrative Agent,
on the applicable Reuters screen page (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; provided that if the LIBOR Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then the
LIBOR Rate for such LIBOR Loan shall be the Interpolated Rate, subject to
Section 2.10 in the event that the Administrative Agent shall conclude that it
shall not be possible to determine such Interpolated Rate (which conclusion
shall be conclusive and binding absent manifest error);

(ii)    for any interest calculation with respect to an ABR Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time,
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent in consultation with the Borrower; andprovided, further, that in the case
of an Impacted Interest Period, the LIBOR Rate for such ABR Loan shall be the
Interpolated Rate, subject to Section 2.10 in the event that the Administrative
Agent shall conclude that it shall not be possible to determine such
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error); and

(iii)    if the LIBOR Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

Notwithstanding the above, to the extent that “LIBOR Rate” or “Adjusted LIBOR
Rate” is used in connection with an ABR Loan, such rate shall be determined as
modified by the definition of ABR.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of ABR, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“Lien” shall mean with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority, or encumbrance
of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement, any lease

 

-39-



--------------------------------------------------------------------------------

in the nature thereof, any option or other agreement to sell or give a security
interest in, and any filing of, or agreement to, give any financing statement
under the Uniform Commercial Code (or equivalent statutes) of any jurisdiction;
provided that in no event shall an operating lease or a license, sub-license or
cross-license to Intellectual Property be deemed to constitute a Lien.

“Limited Condition AcquisitionTransaction ” shall mean any
acquisitiontransaction by one or more of Holdings, the Borrower and itsthe
Restricted Subsidiaries of any assets, business or Person permitted to be
acquired by this Agreement, in each case, whose consummation is not conditioned
on the availability of, or on obtaining, third party financing.

“Loan” shall mean any Revolving Loan, Swingline Loan or Protective Advance or
any other loan or advance made by any Lender pursuant to this Agreement.

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).

“Master Agreement” shall have the meaning provided in the definition of the term
“Hedge Agreement.”

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties, or financial condition of the Borrower
and its Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (i) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (ii) the rights and
remedies of the Administrative Agent and the Lenders under the Credit Documents.

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary (i) whose total assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 9.1 Financials
have been delivered were equal to or greater than 5.0% of the Consolidated Total
Assets of the Borrower and the Restricted Subsidiaries at such date or
(ii) whose revenues during such Test Period were equal to or greater than 5.0%
of the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP; provided that if,
at any time and from time to time after the Restatement Effective Date,
Restricted Subsidiaries that are not Material Subsidiaries (other than
Subsidiaries that are Excluded Subsidiaries by virtue of any of clauses (ii)
through (xiii) of the definition of “Excluded Subsidiary”) have, in the
aggregate, (a) total assets at the last day of such Test Period equal to or
greater than 10.0% of the Consolidated Total Assets of the Borrower and the
Restricted Subsidiaries at such date or (b) revenues during such Test Period
equal to or greater than 10.0% of the consolidated revenues of the Borrower and
the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP, then the Borrower shall, on the date on which financial
statements for such quarter are delivered pursuant to this Agreement, designate
in writing to the Administrative Agent one or more of such Restricted
Subsidiaries as Material Subsidiaries for each fiscal period until this proviso
is no longer applicable.

“Maturity Date” shall mean the Revolving Credit Maturity Date or any Incremental
Revolving Credit Maturity Date, as applicable.

“Maximum ABL Incremental Facilities Amount” shall have the meaning given to that
term in Section 2.14.

“Maximum Borrowing Amount” shall mean the lesser of (a) the aggregate Revolving
Credit Commitments at such time and (b) the Borrowing Base.

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, $5,000,000 and (b) with respect to a Borrowing of ABR Loans, $1,000,000
(or, if less, the entire remaining applicable Commitments at the time of such
Borrowing).

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or Cash Equivalents or deposit account balances
provided to reduce or eliminate Fronting Exposure during the existence of a
Defaulting Lender, an amount equal to 102% of the Fronting Exposure of the
Letter of Credit Issuer

 

-40-



--------------------------------------------------------------------------------

with respect to Letters of Credit issued and outstanding at such time and
(ii) with respect to Cash Collateral consisting of cash or Cash Equivalents or
deposit account balances provided in accordance with the provisions of
Section 3.8(a)(i), (a)(ii), or (a)(iii), an amount equal to 102% of the
outstanding amount of all L/C Obligations.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, trust
deed, or other security document entered into by the owner of a Mortgaged
Property and the Collateral Agent for the benefit of the Secured Parties in
respect of that Mortgaged Property to secure the Obligations, in form and
substance reasonably acceptable to the Collateral Agent and the Borrower,
together with such terms and provisions as may be required by local laws, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned in fee by the Borrower or a Subsidiary Credit Party
and identified on Schedule 1.1(a), and each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 9.14.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or ERISA Affiliate makes
or is obligated to make contributions, or during the five preceding calendar
years, has made or been obligated to make contributions.

“New Holdings” shall have the meaning provided in the definition of “Holdings”.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“NOLV Percentage” shall mean the net orderly liquidation value of Eligible
Inventory, expressed as a percentage, expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of Inventory of the
Credit Parties performed by an appraiser and on terms reasonably satisfactory to
the Administrative Agent.

“Non-Bank Tax Certificate” shall have the meaning provided in
Section 5.4(e)(ii)(B)(3).

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Expiring Credit Commitment” shall have the meaning provided in
Section 2.1(d).

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(d).

“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.

“Notes Agent” means, initially, The Bank of New York Mellon Trust Company, N.A.
in its capacity as trustee under the Notes Agreement (or any successor agent or
trustee thereunder or under any replacement thereof) and any other indenture
trustee, collateral agent or other representative appointed as such under any
Notes Documents.

“Notes Agreement” means that certain senior secured notes indenture dated as of
the Amendment No. 2 Effective Date, by and among Borrower, as issuer and the
Notes Agent.

“Notes Documents” means, collectively, the Notes Agreement and all other
agreements, instruments, documents and certificates executed and/or delivered in
connection therewith.

 

-41-



--------------------------------------------------------------------------------

“Notes Obligations” means the Indebtedness and other obligations of Borrower and
its Subsidiaries under the Notes Documents.

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Noticed Cash Management Obligations” shall mean any Secured Cash Management
Obligations with respect to which the Borrower and the Secured Party with
respect thereto have notified the Administrative Agent of the intent to include
such Secured Cash Management Obligations as Noticed Cash Management Obligations
hereunder (so long as such designation, and the resulting Secured Cash
Management Reserves at the time of designation, would not result in an
Overadvance) and with respect to which a Secured Cash Management Reserve has
subsequently been established in the amount set forth in such notice; provided
that such designation shall be made within ten (10) Business Days of (i) the
Restatement Effective Date if such Cash Management Services are in place on the
Restatement Effective Date or (ii) the date such Cash Management Services are
commenced if not in place on the Restatement Effective Date.

“Noticed Hedge” shall mean any Secured Hedge Obligations arising under a Hedge
Agreement with respect to which the Borrower and the Secured Party thereof have
notified the Administrative Agent of the intent to include such Secured Hedge
Obligations as a Noticed Hedge hereunder (so long as such designation, and the
resulting Secured Hedge Reserves at the time of designation, would not result in
an Overadvance) and with respect to which a Secured Hedge Reserve has
subsequently been established in the amount set forth in such notice; provided
that such designation shall be made within ten (10) Business Days of (i) the
Restatement Effective Date if such Hedge Agreement is in place on the
Restatement Effective Date or (ii) the date such Hedge Agreement is entered into
if such Hedge Agreement is not in place on the Restatement Effective Date.

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Website” shall mean the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants, and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Revolving Credit Commitment, Loan, Letter of
Credit, Secured Bank Product Obligations or under any Secured Cash Management
Agreement or Secured Hedge Agreement (other than with respect to any Credit
Party’s obligations that constitute Excluded Swap Obligations solely with
respect to such Credit Party), in each case, entered into with the Borrower or
any of the Restricted Subsidiaries, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents (and
any of their Subsidiaries to the extent they have obligations under the Credit
Documents) include the obligation (including guarantee obligations) to pay
principal, interest, charges, expenses, fees, attorney costs, indemnities, and
other amounts payable by any Credit Party under any Credit Document.

“Other Taxes” shall mean all present or future stamp, registration, court or
documentary Taxes or any other excise, property, intangible, mortgage recording,
filing or similar Taxes arising from any payment made hereunder or

 

-42-



--------------------------------------------------------------------------------

under any other Credit Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Credit
Document; provided that such term shall not include (i) any Taxes that result
from an assignment, (“Assignment Taxes”) to the extent such Assignment Taxes are
imposed as a result of a present or former connection between the Lender and the
taxing jurisdiction (other than a connection arising solely from having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any transaction pursuant to or enforced any Credit Document, or sold
or assigned an interest in any Loan or Credit Document), except to the extent
that any such action described in this proviso is requested or required by the
Borrower pursuant to Section 13.7 or (ii) Excluded Taxes.

“Overadvance” shall mean at any time the amount by which the aggregate
outstanding Revolving Credit Exposure exceeds the Borrowing Base.

“Overadvance Condition” shall mean and is deemed to exist any time the aggregate
outstanding Revolving Credit Exposure exceeds the Borrowing Base.

“Overadvance Loan” shall mean an ABR Loan made at a time an Overadvance
Condition exists or which results in an Overadvance Condition.

“Overnight Rate” shall mean, for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public websitethe NYFRB’s Website from time to
time, and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate.

“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as, among other things, a partnership),
including any managing member, of Holdings and/or the Borrower.

“Participant” shall have the meaning provided in Section 13.6(c)(i).

“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).

“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” shall have the meaning provided in Section 13.18.

“Payment Account” shall have the meaning provided in Section 9.16(c).

“Payment Conditions” shall mean the following: (a) no Specified Default exists
or would arise after giving effect to such transaction, (b) Pro Forma Compliance
for the most recently ended Test Period with a Fixed Charge Coverage Ratio equal
to or greater than 1.0:1.0 and (c) the Borrower shall have pro forma Excess
Availability giving effect to such transaction as of the date of such
transaction (and would have had pro forma Excess Availability giving effect to
such transaction for each day in the period of 20 calendar days immediately
preceding such action) in excess of the greater of 15% (or 12.5% in the case of
Restricted Investments and unsecured Indebtedness) of the Maximum Borrowing
Amount and $90,000,000 (or $75,000,000 in the case of Restricted Investments and
unsecured Indebtedness); provided that the condition set forth in clause (b)
shall not be applicable if the Borrower has pro forma Excess Availability giving
effect to such transaction as of the date of such transaction (and would have
had pro forma Excess Availability giving effect to such transaction for each day
in the period of 20 calendar days immediately preceding such action) in excess
of the greater of 20% of the Maximum Borrowing Amount (or 17.5% in the case of
Restricted Investments and unsecured Indebtedness) and $120,000,000 (or
$105,000,000 in the case of Restricted Investments and unsecured Indebtedness).

“Payment Intangible” shall have the meaning provided in the Uniform Commercial
Code.

 

-43-



--------------------------------------------------------------------------------

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Pension Plan” shall mean any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) that is subject to
Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code, in respect
of which any Credit Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4062 or Section 4069 of ERISA, be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Permitted Acquisition” shall have the meaning provided in clause (iii) of the
definition of “Permitted Investments”.

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between the Borrower or a Restricted Subsidiary and another
Person; provided that any cash or Cash Equivalents received must be applied in
accordance with Section 10.4.

“Permitted Discretion” shall mean the Administrative Agent’s reasonable credit
judgment (from the perspective of an asset-based lender) in establishing
Reserves, exercised in good faith in accordance with customary business
practices for similar asset based lending facilities, based upon its
consideration of any factor that it reasonably believes (i) could materially
adversely affect the quantity, quality, mix or value of Collateral (including
any applicable laws that may inhibit collection of an Eligible Credit Card
Receivables), the enforceability or priority of the Administrative Agent’s Liens
thereon, or the amount that the Administrative Agent, the Revolving Credit
Lenders or the Letter of Credit Issuer could receive in liquidation of any
Collateral; (ii) that any collateral report or financial information delivered
by the Borrower or any Guarantor is incomplete, inaccurate or misleading in any
material respect; or (iii) creates an Event of Default. In exercising such
judgment, the Administrative Agent may consider any factors that could
materially increase the credit risk of lending to the Borrower on the security
of the Collateral. Any Reserve established or modified by the Administrative
Agent shall have a reasonable relationship to circumstances, conditions, events
or contingencies which are the basis for such reserve, as reasonably determined,
without duplication, by the Administrative Agent in good faith.

“Permitted Holders” shall mean each of (i) the Initial Investors and the Gochman
Investors and their respective Affiliates (other than any portfolio company of
an Initial Investor) and members of management of the Borrower (or their
respective direct or indirect parent or management investment vehicle) who are
holders of Equity Interests of Holdings (or its direct or indirect parent
company or management investment vehicle) and any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that, in the case
of such group and without giving effect to the existence of such group or any
other group, such Initial Investors and the Gochman Investors, their respective
Affiliates (other than any portfolio company of an Initial Investor) and members
of management, collectively, have beneficial ownership of more than 50% of the
total voting power of the Voting Stock of Holdings or any other direct or
indirect Parent Entity, (ii) any direct or indirect Parent Entity formed not in
connection with, or in contemplation of, a transaction (other than the
Transactions or IPO Reorganization Transactions) that, assuming such parent was
not formed after giving effect thereto, would constitute a Change of Control and
(iii) any entity (other than a Parent Entity) through which a Parent Entity
described in clause (ii) directly or indirectly holds Equity Interests of
Holdings and has no other material operations other than those incidental
thereto.

“Permitted Investments” shall mean:

(i)    any Investment in the Borrower or any Restricted Subsidiary; provided
that with respect to any Investment by a Credit Party in a Restricted Subsidiary
which is not a Credit Party, no Overadvance shall result after giving effect to
any such Investment;

(ii)    any Investment in cash, Cash Equivalents, or Investment Grade Securities
at the time such Investment is made;

 

-44-



--------------------------------------------------------------------------------

(iii)    subject to no Overadvance resulting after giving effect to such
Permitted Acquisition, any Investment by the Borrower or any Restricted
Subsidiary in a Person that is engaged in a Similar Business if as a result of
such Investment (a “Permitted Acquisition”), (1) such Person becomes a
Restricted Subsidiary or (2) such Person, in one transaction or a series of
related transactions, is merged, consolidated, or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary, and, in each case, any Investment held
by such Person; provided that such Investment was not acquired by such Person in
contemplation of such acquisition, merger, consolidation, or transfer;

(iv)    any Investment in securities or other assets not constituting cash, Cash
Equivalents, or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 10.4 or any other disposition of assets not
constituting an Asset Sale;

(v)    (a) any Investment existing or contemplated on the Restatement Effective
Date and, in each case, listed on Schedule 10.5 and (b) Investments consisting
of any modification, replacement, renewal, reinvestment, or extension of any
such Investment; provided that the amount of any such Investment is not
increased from the amount of such Investment on the Restatement Effective Date
except pursuant to the terms of such Investment (including in respect of any
unused commitment), plus any accrued but unpaid interest (including any portion
thereof which is payable in kind in accordance with the terms of such modified,
extended, renewed, or replaced Investment) and premium payable by the terms of
such Indebtedness thereon and fees and expenses associated therewith as of the
Restatement Effective Date;

(vi)    any Investment acquired by the Borrower or any Restricted Subsidiary
(a) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy, workout, reorganization, or recapitalization of the Borrower of
such other Investment or accounts receivable or (b) as a result of a foreclosure
by the Borrower or any Restricted Subsidiary with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default;

(vii)    Hedging Obligations permitted under clause (j) of Section 10.1 and Cash
Management Services;

(viii)    any Investment in a Similar Business having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this
clause (viii) that are at that time outstanding, not to exceed the greater of
(a) $135,000,000 and (b) 33% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of such Investment
(with the Fair Market Value of each Investment being measured at the time made
and without giving effect to subsequent changes in value); provided, however,
that if any Investment pursuant to this clause (viii) is made in any Person that
is not a Restricted Subsidiary at the date of the making of such Investment and
such Person becomes a Restricted Subsidiary after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (i) above and
shall cease to have been made pursuant to this clause (viii) for so long as such
Person continues to be a Restricted Subsidiary;

(ix)    Investments the payment for which consists of Equity Interests of
Holdings or any direct or indirect parent company of Holdings (exclusive of
Disqualified Stock); provided that such Equity Interests will not increase the
amount available for Restricted Payments under clause (iii) of Section 10.5(a);

(x)    guarantees of Indebtedness permitted under Section 10.1;

(xi)    any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 9.9 (except
transactions described in clause (b) of such paragraph);

(xii)    Investments consisting of purchases and acquisitions of inventory,
supplies, material, equipment, or other similar assets in the ordinary course of
business;

 

-45-



--------------------------------------------------------------------------------

(xiii)    additional Investments having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (xiii) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (a) $155,000,000 and
(b) 37.5% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of such Investment (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (xiii) is made in any Person that is not a
Restricted Subsidiary at the date of the making of such Investment and such
Person becomes a Restricted Subsidiary after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (i) above and shall
cease to have been made pursuant to this clause (xiii) for so long as such
Person continues to be a Restricted Subsidiary;

(xiv)    Investments relating to any Receivables Subsidiary that, in the good
faith determination of the board of directors of the Borrower, are necessary or
advisable to effect a Receivables Facility or any repurchases in connection
therewith;

(xv)    advances to, or guarantees of Indebtedness of, employees not in excess
of the greater of (a) $25,000,000 and (b) 5% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment;

(xvi)    (a) loans and advances to officers, directors, managers, and employees
for business-related travel expenses, moving expenses, and other similar
expenses, in each case, incurred in the ordinary course of business or
consistent with past practices or to fund such Person’s purchase of Equity
Interests of the Borrower or any direct or indirect parent company thereof and
(b) promissory notes received from stockholders of the Borrower, any direct or
indirect parent company of the Borrower or any Subsidiary in connection with the
exercise of stock options in respect of the Equity Interests of the Borrower,
any direct or indirect parent company of the Borrower and the Subsidiaries;

(xvii)    Investments consisting of extensions of trade credit in the ordinary
course of business;

(xviii)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(xix)    non-cash Investments in connection with tax planning and reorganization
activities; provided that after giving effect to any such activities, the
security interests of the Lenders in the Collateral, taken as a whole, would not
be materially impaired;

(xx)    Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client, franchisee and customer contracts and
loans or advances made to, and guarantees with respect to obligations of,
franchisees, distributors, suppliers, licensors and licensees in the ordinary
course of business;

(xxi)    the licensing and contribution of Intellectual Property pursuant to
joint marketing arrangements with other Persons, in the ordinary course of
business;

(xxii)    advances of payroll payments to employees in the ordinary course of
business;

(xxiii)    contributions to a “rabbi” trust for the benefit of employees,
directors, consultants, independent contractors or other service providers or
other grantor trust subject to claims of creditors in the case of a bankruptcy
of the Borrower; and

(xxiv)    Investments by an Unrestricted Subsidiary entered into prior to the
day such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary
pursuant to the definition of “Unrestricted Subsidiary”.

 

-46-



--------------------------------------------------------------------------------

“Permitted Liens” shall mean, with respect to any Person:

(i)    pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws, or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness), or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent or deposits made to secure obligations arising from contractual
or warranty refunds, in each case, incurred in the ordinary course of business;

(ii)    Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s, and mechanics’ Liens, in each case, for sums not yet overdue for a
period of more than 60 days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(iii)    Liens for Taxes, assessments, or other governmental charges not yet
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP or are not required to be paid pursuant to Section 8.11, or for property
Taxes on property of the Borrower or one of its Subsidiaries has determined to
abandon if the sole recourse for such Tax is to such property;

(iv)    Liens in favor of issuers of performance, surety, bid, indemnity,
warranty, release, appeal, or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business;

(v)    minor survey exceptions, minor encumbrances, ground leases, easements, or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph and telephone and cable television
lines, gas and oil pipelines, and other similar purposes, or zoning, building
codes, or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties which were not incurred in connection with
Indebtedness and which do not, in the aggregate, materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person, taken as a whole;

(vi)    Liens securing Indebtedness permitted to be outstanding pursuant to
clause (a), (b)(i) (so long as such Liens are subject to the ABL Intercreditor
Agreement), (d), (l)(ii), (r), (w) (so long as such Liens are subject to the ABL
Intercreditor Agreement), (x) (so long as such Liens are subject to the ABL
Intercreditor Agreement) or (y) of Section 10.1; provided that, (a) in the case
of clause (d) of Section 10.1, such Lien may not extend to any property or
equipment (or assets affixed or appurtenant thereto) other than the property or
equipment being financed or refinanced under such clause (d) of Section 10.1,
replacements of such property, equipment or assets, and additions and accessions
and in the case of multiple financings of equipment provided by any lender,
other equipment financed by such lender and (b) in the case of clause (r) of
Section 10.1, such Lien may not extend to any assets other than the assets owned
by the Restricted Subsidiaries incurring such Indebtedness;

(vii)    subject to Section 9.14, other than with respect to Mortgaged Property,
Liens existing on the Restatement Effective Date; provided that any Lien
securing Indebtedness or other obligations in excess of (a) $5,000,000
individually or (b) $25,000,000 in the aggregate (when taken together with all
other Liens securing obligations outstanding in reliance on this clause (b) that
are not listed on Schedule 10.2) shall only be permitted if set forth on
Schedule 10.2, and, in each case, any modifications, replacements, renewals, or
extensions thereof;

 

-47-



--------------------------------------------------------------------------------

(viii)    Liens on property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided that such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
a Subsidiary; provided, further, however, that such Liens may not extend to any
other property owned by the Borrower or any Restricted Subsidiary (other than,
with respect to such Person, any replacements of such property or assets and
additions and accessions thereto, after-acquired property subject to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property of
such Person, and the proceeds and the products thereof and customary security
deposits in respect thereof and in the case of multiple financings of equipment
provided by any lender, other equipment financed by such lender, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition);

(ix)    Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary or the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition, merger, consolidation, or designation;
provided, further, however, that such Liens may not extend to any other property
owned by the Borrower or any Restricted Subsidiary (other than, with respect to
such property, any replacements of such property or assets and additions and
accessions thereto, after-acquired property subject to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, and
the proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment provided by any
lender, other equipment financed by such lender, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition);

(x)    Liens on property of anysecuring Indebtedness or other obligations of a
Restricted Subsidiary that is not a Credit Party, which Liens secure
Indebtedness of such Restricted Subsidiary owing to the Borrower or another
Restricted Subsidiary that is not a Credit Party, in each case, permitted
underto be incurred in accordance with Section 10.1;

(xi)    Liens securing Hedging Obligations and Cash Management Services so long
as the related Indebtedness is, and is permitted hereunder to be, secured by a
Lien on the same property securing such Hedging Obligations and Cash Management
Services;

(xii)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment, or storage of such inventory or other goods;

(xiii)    leases, subleases, licenses, or sublicenses (including of Intellectual
Property) granted to others in the ordinary course of business;

(xiv)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(xv)    Liens in favor of the Borrower or any other Subsidiary Guarantor;

(xvi)    Liens on equipment of the Borrower or any Restricted Subsidiary granted
in the ordinary course of business to the Borrower’s or such Restricted
Subsidiary’s client at which such equipment is located;

(xvii)    Liens on accounts receivable and related assets incurred in connection
with a Receivables Facility;

 

-48-



--------------------------------------------------------------------------------

(xviii)    Liens to secure any refinancing, refunding, extension, renewal, or
replacement (or successive refinancing, refunding, extensions, renewals, or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (vi), (vii), (viii), (ix), (x), and (xv) of this
definition of “Permitted Liens”; provided that (a) such new Lien shall be
limited to all or part of the same property that secured the original Lien (plus
improvements on such property), and (b) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (1) the
outstanding principal amount or, if greater, the committed amount of the
Indebtedness described under clauses (vi), (vii), (viii), (ix), (x), and (xv) at
the time the original Lien became a Permitted Lien under this Agreement, and
(2) an amount necessary to pay any fees and expenses, including premiums and
accrued and unpaid interest, related to such refinancing, refunding, extension,
renewal, or replacement;

(xix)    deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;

(xx)    other Liens securing obligations (including Capitalized Lease
Obligations) which do not exceed the greater of (a)  $205,000,000240,000,000 and
(b) 50% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of the incurrence of such Lien;
provided that any such Liens shall be either (x) an asset or property that do
not constitute ABL Priority Collateral or (y) a Lien ranking junior to the First
Lien Obligations (including having the same lien priority as the Term Loan
Facility Obligations); provided, further, that at the Borrower’s election,
(i) [reserved] and (ii) in the case of Liens securing Permitted Other
Indebtedness Obligations that have a Lien on the Collateral ranking junior to
the Lien securing the Obligations, the applicable Permitted Other Indebtedness
Secured Parties (or a representative thereof on behalf of such holders) shall
enter into security documents with terms and conditions not materially more
restrictive to the Borrower and the Subsidiary Credit Parties, taken as a whole,
than the terms and conditions of the Security Documents and shall (x) in the
case of the first such issuance of Permitted Other Indebtedness that do not
constitute First Lien Obligations, the Collateral Agent, the Administrative
Agent and the representative of the holders of such Permitted Other Indebtedness
Obligations shall have entered into the Second Lien Intercreditor Agreement and
(y) in the case of subsequent issuances of Permitted Other Indebtedness that do
not constitute First Lien Obligations, the representative for the holders of
such Permitted Other Indebtedness shall have become a party to the Second Lien
Intercreditor Agreement in accordance with the terms thereof; and without any
further consent of the Lenders, the Administrative Agent and the Collateral
Agent shall be authorized to execute and deliver on behalf of the Secured
Parties the First Lien Intercreditor Agreement and the Second Lien Intercreditor
Agreement contemplated by this clause (xx);

(xxi)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11.5 or Section 11.10;

(xxii)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxiii)    Liens (a) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, (b) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(c) in favor of banking or other financial institutions or other electronic
payment service providers arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking or finance industry;

(xxiv)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.1; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(xxv)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

-49-



--------------------------------------------------------------------------------

(xxvi)    Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (b) relating to pooled deposits or sweep accounts
of the Borrower or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and the Restricted Subsidiaries, or (c) relating to purchase orders
and other agreements entered into by the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

(xxvii)    Liens (a) solely on any cash earnest money deposits made by the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted under this Agreement or (b) consisting of
an agreement to dispose of any property pursuant to a disposition permitted
hereunder;

(xxviii)    rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant, or permit held by the Borrower or any of the
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant, or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

(xxix)    restrictive covenants affecting the use to which real property may be
put; provided that the covenants are complied with;

(xxx)    security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(xxxi)    zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements, and contract zoning
agreements;

(xxxii)    Liens arising out of conditional sale, title retention, consignment,
or similar arrangements for sale of goods entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;

(xxxiii)    Liens arising under the Security Documents;

(xxxiv)    Liens on goods purchased in the ordinary course of business, the
purchase price of which is financed by a documentary letter of credit issued for
the account of the Borrower or any of its Subsidiaries;

(xxxv)    (a) Liens on Equity Interests in joint ventures; provided that any
such Lien is in favor of a creditor of such joint venture and such creditor is
not an Affiliate of any partner to such joint venture and (b) purchase options,
call, and similar rights of, and restrictions for the benefit of, a third party
with respect to Equity Interests held by the Borrower or any Restricted
Subsidiary in joint ventures;

(xxxvi)    Liens on cash and Cash Equivalents that are earmarked to be used to
satisfy or discharge Indebtedness; provided (a) such cash and/or Cash
Equivalents are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied or discharged, (b) such Liens extend solely to the account in
which such cash and/or Cash Equivalents are deposited and are solely in favor of
the Person or Persons holding the Indebtedness (or any agent or trustee for such
Person or Persons) that is to be satisfied or discharged, and (c) the
satisfaction or discharge of such Indebtedness is expressly permitted hereunder,

(xxxvii)    with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by any Requirements of Law, and

(xxxviii)    to the extent pursuant to a Requirements of Law, Liens on cash or
Permitted Investments securing Hedge Agreements in the ordinary course of
business.

 

-50-



--------------------------------------------------------------------------------

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on, and fees, expenses and other obligations payable with
respect to, such Indebtedness.

“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (i) be unsecured, (ii) [reserved], or (iii) be secured
by a Lien ranking junior to the Lien securing the First Lien Obligations
(including having the same lien priority as the Term Loan Facility
Obligations)), in each case issued or incurred by the Borrower or a Guarantor,
(a) theexcept with respect to (x) an amount equal to the greater of (A)
$240,000,000 or (B) 50% of Consolidated EBITDA for the four consecutive fiscal
quarters of the Borrower most recently ended on or prior to such date of
determination in respect of Permitted Other Indebtedness and (y) customary
bridge loans, the terms of which do not provide for any scheduled repayment,
mandatory repayment, or redemption or sinking fund obligations prior to, at the
time of incurrence, the Latest Term Loan Maturity Date (as defined in the Term
Loan Credit Agreement) (other than, in each case, customary offers or
obligations to repurchase upon a change of control, asset sale, or casualty or
condemnation event, AHYDO payments and customary acceleration rights after an
event of default), (b) the covenants, taken as a whole, are not materially more
restrictive to the Borrower and the Restricted Subsidiaries than those herein
(taken as a whole) (except for covenants applicable only to the periods after
the Latest Term Loan Maturity Date (as defined in the Term Loan Credit
Agreement)) (it being understood that, (1) to the extent that any financial
maintenance covenant is added for the benefit of any such Indebtedness, no
consent shall be required by the Administrative Agent or any of the Lenders if
such financial maintenance covenant is also added for the benefit of any
corresponding Loans remaining outstanding after the issuance or incurrence of
such Indebtedness or (2) no consent shall be required by the Administrative
Agent or any of the Lenders if any covenants are only applicable after the
Latest Term Loan Maturity Date (as defined in the Term Loan Credit Agreement) at
the time of such refinancing); provided that a certificate of an Authorized
Officer of the Borrower delivered to the Administrative Agent at least
five Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within two Business Days after receipt of such certificate
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees), (c) of which no Subsidiary of the Borrower
(other than a Guarantor) is an obligor and (d) that, if secured, is not secured
by a lien any assets of the Borrower or its Subsidiaries other than the
Collateral.

“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement, or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Indebtedness by the Borrower or any Subsidiary
Credit Party.

“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants, and duties of, the Borrower or any Credit Party arising
under any Permitted Other Indebtedness Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising, and including interest and fees
that accrue after the commencement by or against the Borrower or any Credit
Party or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency law naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Permitted Other Indebtedness
Obligations of the Borrower and/or applicable Credit Parties under the Permitted
Other Indebtedness Documents (and any of their Restricted Subsidiaries to the
extent they have obligations under the Permitted Other Indebtedness Documents)
include the obligation (including guarantee obligations) to pay principal,
interest, charges, expenses, fees, attorney costs, indemnities, and other
amounts payable by any such Person under any Permitted Other Indebtedness
Document.

“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Restatement Effective
Date; provided that any such Sale Leaseback not between the

 

-51-



--------------------------------------------------------------------------------

Borrower and a Restricted Subsidiary is consummated for fair value as determined
at the time of consummation in good faith by (i) the Borrower or such Restricted
Subsidiary or (ii) in the case of any Sale Leaseback (or series of related Sale
Leasebacks) the aggregate proceeds of which exceed the greater of
(a) $165,000,000 and (b) 40% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of the incurrence of
such Sale Leaseback, the board of directors (or analogous governing body) of the
Borrower or such Restricted Subsidiary (which such determination may take into
account any retained interest or other Investment of the Borrower or such
Restricted Subsidiary in connection with, and any other material economic terms
of, such Sale Leaseback).

“Permitted Tax Distributions” shall mean, collectively distributions by the
Borrower, Holdings, Intermediate Holdcos or any parent thereof at the following
times and in the following amounts:

(i)    on a quarterly basis, an amount equal to the excess of (x) the sum of the
following amounts for each equityholder of Holdings: (A) the excess of (1) the
estimated cumulative taxable income allocated (or allocable) to such
equityholder for the taxable year through the end of such period (determined,
for the avoidance of doubt, taking into account any allocations of items of
income, gain, loss and deduction pursuant to Section 704(c) of the Code but
without regard to any adjustments pursuant to Section 743 of the Code and
assuming the only items of income, gain, loss and deduction arise from the
Borrower and its Subsidiaries) over (2) cumulative taxable losses from prior
taxable years (arising from the Borrower and its Subsidiaries) allocated (or
allocable) to such equityholder to the extent such prior losses are of a
character that would permit such losses to be deducted against income or gain of
the taxable year and have not previously been taken into account pursuant to
this clause (i)(x)(A) with respect to a prior taxable year multiplied by (B) the
Assumed Tax Rate, over (y) distributions previously made pursuant to this clause
(i) with respect to the taxable year; and

(ii)    at any time after the end of each taxable year (including, for the
avoidance of doubt, in any subsequent taxable year), an amount equal to the
excess of (x) the sum of the following amounts for each equityholder of
Holdings: (A) the excess of (1) the cumulative taxable income allocated (or
allocable) to such equityholder for the taxable year (determined, for the
avoidance of doubt, taking into account any allocations of items of income,
gain, loss and deduction pursuant to Section 704(c) of the Code but without
regard to any adjustments pursuant to Section 743 of the Code and assuming the
only items of income, gain, loss and deduction arise from the Borrower and its
Subsidiaries) over (2) cumulative taxable losses from prior taxable years
(arising from the Borrower and its Subsidiaries) allocated (or allocable) to
such equityholder to the extent such prior losses are of a character that would
permit such losses to be deducted against income or gain of the taxable year and
have not previously been taken into account pursuant to this clause (ii)(x)(A),
multiplied by (B) the Assumed Tax Rate, over (y) distributions made pursuant to
clause (i) of this definition with respect to the taxable year.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust, or other enterprise
or any Governmental Authority.

“Plan” shall mean, other than any Multiemployer Plan, any employee benefit plan
(as defined in Section 3(3) of ERISA), including any employee welfare benefit
plan (as defined in Section 3(1) of ERISA), any employee pension benefit plan
(as defined in Section 3(2) of ERISA), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Credit Party or, with respect to any such plan that is that is subject
to Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code, any ERISA
Affiliate is (or, if such Plan were terminated, would under Section 4062 or
Section 4069 of ERISA be reasonably likely to be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Platform” shall have the meaning provided in Section 13.17(a).

 

-52-



--------------------------------------------------------------------------------

“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement, entered
into by the Credit Parties party thereto and the Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit C.

“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Previous Holdings” shall have the meaning provided in the definition of
“Holdings”.

“primary obligor” shall have the meaning provided such term in the definition of
“Contingent Obligations”.

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the
pro forma increase or decrease in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, projected by the Borrower in good faith as a result
of (i) actions taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings or
(ii) any additional costs incurred during such Post-Acquisition Period, in each
case, in connection with the combination of the operations of such Acquired
Entity or Business or Converted Restricted Subsidiary with the operations of the
Borrower and the Restricted Subsidiaries; provided that (a) at the election of
the Borrower, such Pro Forma Adjustment shall not be required to be determined
for any Acquired Entity or Business or Converted Restricted Subsidiary to the
extent the aggregate consideration paid in connection with such acquisition was
less than $10,000,000; and (b) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that the applicable amount of such cost savings will be
realizable during the entirety of such Test Period, or the applicable amount of
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided, further, that any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Test Period.

“Pro Forma Basis,” “Pro Forma Compliance,” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio, or covenant
hereunder, that (i) to the extent applicable, a Pro Forma Adjustment shall have
been made and (ii) all Specified Transactions and the following transactions in
connection therewith shall be deemed to have occurred as of the first day of the
applicable period of measurement in such test or covenant: (a) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Specified Transaction, (1) in the case of a sale, transfer, or
other disposition of all or substantially all Capital Stock in any Subsidiary of
the Borrower or any division, product line, or facility used for operations of
the Borrower or any of its Subsidiaries, shall be excluded, and (2) in the case
of a Permitted Acquisition or Investment described in the definition of
Specified Transaction, shall be included, (b) any retirement of Indebtedness,
and (c) any incurrence or assumption of Indebtedness by the Borrower or any of
the Restricted Subsidiaries in connection therewith (it being agreed that if
such Indebtedness has a floating or formula rate, such Indebtedness shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination); provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
clause (a) above, the foregoing pro forma adjustments may be applied to any such
test or covenant solely to the extent that such adjustments are consistent with
the definition of

 

-53-



--------------------------------------------------------------------------------

Consolidated EBITDA and give effect to operating expense reductions that are
(x)(1) directly attributable to such transaction, (2) expected to have a
continuing impact on the Borrower or any of the Restricted Subsidiaries, and
(3) factually supportable or (y) otherwise consistent with the definition of Pro
Forma Adjustment.

“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA.”

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and Section 4975(c) of the Code.

“Projections” shall have the meaning provided in Section 9.1(c).

“Protective Advance” shall have the meaning assigned to such term in
Section 2.15.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” shall mean costs relating to compliance with the
provisions of the Securities Act of 1933, as amended and the Securities Exchange
Act of 1934, as amended, as applicable to companies with equity or debt
securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ or managers’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 13.27.

“Qualified Accounts” shall mean (a) prior to the 120th day after the Restatement
Effective Date, all Deposit Accounts of Credit Parties that are concentration
accounts, custody accounts or investment accounts and (b) on and after the
120th day after the Restatement Effective Date all Deposit Accounts of Credit
Parties that are concentration accounts, custody accounts or investment accounts
(i) with the Administrative Agent or (ii) with another depositary, subject to a
Blocked Account Agreement in favor of the Administrative Agent; provided that
the applicable depositary (if not the Administrative Agent) shall provide daily
reports to the Administrative Agent setting forth the balances in such accounts
(which may relate to the previous Business Day); provided, further, that, in
each case, such Qualified Account is not subject to any other Lien other than
Liens permitted by Section 10.2, and such Liens do not have priority over the
Lien of the Administrative Agent and are junior to the Lien of the
Administrative Agent (other than (i) inchoate or other Liens (including tax
Liens) arising by operation of law or (ii) Permitted Liens under clause (xxiii)
of the definition thereof).

“Qualified Cash” shall mean, at any time, the amount of unrestricted cash and
Cash Equivalents of the relevant Credit Parties held in Qualified Accounts as
such time.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.

“Qualified Stock” of any Person shall mean Capital Stock of such Person other
than Disqualified Stock of such Person.

“Real Estate” shall have the meaning provided in Section 9.1(f).

“Receivables” shall mean (i) Accounts and (ii) Payment Intangibles evidencing
rights to payment for goods sold or leased, or for services rendered.

 

-54-



--------------------------------------------------------------------------------

“Receivables Assets” means (a) the accounts receivable, royalties or other
revenue streams, (b) rights to payment (including pursuant to the terms of Joint
Ventures) subject to a Receivables Facility and (c) other assets customarily
transferred together with any of the foregoing in a Receivables Facility and the
proceeds thereof, including for the avoidance of doubt the underlying assets and
related contracts generating any such receivables, royalties, revenue or rights
to payment.

“Receivables Facility” shall mean any of one or more receivables financing
facilities (and any guarantee of such financing facility), as amended,
supplemented, modified, extended, renewed, restated, or refunded from time to
time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants, and indemnities made in connection with
such facilities) to the Borrower and the Restricted Subsidiaries (other than a
Receivables Subsidiary) pursuant to which the Borrower or any Restricted
Subsidiary sells, directly or indirectly, grants a security interest in or
otherwise transfers its accounts receivableReceivables Assets to either (i) a
Person that is not a Restricted Subsidiary or (ii) a Receivables Subsidiary that
in turn funds such purchase by purporting to sell its accounts receivable to a
Person that is not a Restricted Subsidiary or by borrowing from such a Person or
from another Receivables Subsidiary that in turn funds itself by borrowing from
such a Person.

“Receivables Fee” shall mean distributions or payments made directly or by means
of discounts with respect to any accounts receivable or participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto or
another Person formed for the purposes of engaging in a Receivables Facility in
which the Borrower or any Subsidiary makes an Investment and to which the
Borrower or any Subsidiary transfers accounts receivables and related assets.

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is LIBOR Rate, 11:00 a.m. (London time) on the day that is
two London banking days preceding the date of such setting, and (2) if such
Benchmark is not LIBOR Rate, the time determined by the Administrative Agent in
its reasonable discretion.

“Refinancing Indebtedness” shall have the meaning provided in Section 10.1(m).

“Refunding Capital Stock” shall have the meaning provided in Section 10.5(b)(2).

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Reimbursement Obligations” shall mean the Borrower’s obligations to reimburse
Unpaid Drawings pursuant to Section 3.4(a).

 

-55-



--------------------------------------------------------------------------------

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by the Borrower or the Restricted Subsidiaries in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

“Related Fund” shall mean, with respect to any Lender that is a Fund, any other
Fund that is advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of such entity that administers, advises
or manages such Lender.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
and advisors of such Person and any Person that possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.

“Release” shall mean any release, spill, emission, discharge, disposal,
escaping, leaking, pumping, pouring, dumping, emptying, injection, or leaching
into or migration through the environment.

“Relevant Governmental Body” means the Federal Reserve Board or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board or the
NYFRB, or any successor thereto.

“Removal Effective Date” shall have the meaning provided in Section 12.9(b).

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in “reorganization” within the meaning of
Section 4241 of ERISA.

“Reportable Event” shall mean any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan (other than a Pension Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code), other than those events as to which notice is waived
pursuant to DOL Reg. § 4043.

“Required Lenders” shall mean, at any date, (i) Non-Defaulting Lenders having or
holding a majority of the Adjusted Total Revolving Credit Commitment at such
date or (ii) if the Total Revolving Credit Commitment has been terminated or for
the purposes of acceleration pursuant to Section 11, Non-Defaulting Lenders
having or holding a majority of the outstanding principal amount of the Loans
and Letter of Credit Exposure (excluding the Loans and Letter of Credit Exposure
of Defaulting Lenders) in the aggregate at such date; provided, in each case,
such Non-Defaulting Lenders representing the Required Lenders under clauses
(i) and (ii) of this definition shall be constituted by at least two
Non-Defaulting Lenders that are not Affiliated Institutional Lenders.

“Required Reserve Notice” shall mean (a) so long as no Event of Default has
occurred and is continuing, at least five Business Days’ advance notice to the
Borrower (or such shorter period as the Borrower may agree), (b) if a Material
Adverse Effect under clause (ii) of the definition thereof has occurred or it
would be reasonably likely that a Material Adverse Effect under clause (ii) of
the definition thereof would occur were such Reserves not changed or established
prior to the expiration of any notice period, two Business Days’ advance notice
to the Borrower and (c) if an Event of Default has occurred and is continuing,
one days’ advance notice to the Borrower

“Requirements of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Reserves” shall mean such reserves as the Administrative Agent from time to
time determines in its Permitted Discretion, including (a) Bank Product Reserves
and (b) reserves of the type described in Section 2.17 hereof.

 

-56-



--------------------------------------------------------------------------------

“Resignation Effective Date” shall have the meaning provided in Section 12.9(a).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Restatement Effective Date” shall mean July 2, 2015.

“Restatement Effective Date Refinancing” shall mean the repayment, repurchase,
redemption, defeasance or other discharge of the Existing Debt Facilities and
termination and/or release of any security interests and guarantees in
connection therewith (other than as set forth in Section 13.23).

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall have the meaning provided in Section 10.5(a).

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retired Capital Stock” shall have the meaning provided in Section 10.5(b)(2).

“Reuters” means, as applicable, Thomson Reuters Corp, Refinitiv, or any
successor thereto.

“Revolving Credit Commitment” shall mean, as to each Revolving Credit Lender,
its obligation to make Revolving Credit Loans to the Borrower pursuant to
Section 2.1(a), in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth, and opposite such Lender’s name on
Schedule 1.1(b) under the caption Revolving Credit Commitment or in the
Assignment and Acceptance pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement (including Section 2.14). The aggregate Revolving Credit
Commitments of all Revolving Credit Lenders shall be $1,000,000,000 on the
Amendment No.  12 Effective Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement.

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (i) such Lender’s Revolving Credit
Commitment at such time by (ii) the amount of the Total Revolving Credit
Commitment at such time; provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Revolving Credit Exposure at such time by (b) the Revolving Credit
Exposure of all Lenders at such time.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (i) the aggregate principal amount of Revolving Credit Loans of such
Lender then outstanding, (ii) such Lender’s Letter of Credit Exposure at such
time, and (iii) such Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of all outstanding Swingline Loans and Protective
Advances at such time.

“Revolving Credit Facility” shall mean, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment or an Incremental Commitment at such time.

“Revolving Credit Loan” shall have the meaning provided in Section 2.1(a).

“Revolving Credit Maturity Date” shall mean May 22, 2023November 6, 2025 or, if
such date is not a Business Day, the immediately preceding Business Day;
provided, that if any portion of the Term Loan Facility remains outstanding on
the date that is 91 days prior to the maturity date of the Term Loan Facility
(such date, the “Springing Maturity Date”), then the Revolving Credit Maturity
Date shall be the Springing Maturity Date, unless all remaining obligations
under the Term Loan Facility have been refinanced as of such date with

 

-57-



--------------------------------------------------------------------------------

Refinancing Indebtedness maturing no earlier than 91 days after the Revolving
Credit Maturity Date (or 91 days after such later date to which the Revolving
Credit Maturity Date of all Loans and Commitments have then been extended)..

“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans or Swingline
Loans shall be outstanding and the Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized.

“Revolving Loan” shall mean, collectively or individually as the context may
require, any Revolving Credit Loan or Incremental Revolving Credit Loan, in each
case made pursuant to and in accordance with the terms and conditions of this
Agreement.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Sale Leaseback” shall mean any arrangement with any Person providing for the
leasing by the Borrower or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
the Borrower or such Restricted Subsidiary to such Person in contemplation of
such leasing.

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Scheduled Unavailability Date” shall have the meaning provided in
Section 1.14(b).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean a First Lien/Second Lien
Intercreditor Agreement substantially in the form of Exhibit I-2 (with such
changes to such form as may be reasonably acceptable to the Administrative Agent
and the Borrower) among the Administrative Agent, the Collateral Agent and the
representatives for purposes thereof of any other Permitted Other Indebtedness
Secured Parties that are holders of Permitted Other Indebtedness Obligations
having a Lien on the Collateral ranking junior to the Lien securing the
Obligations.

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

“Secured Bank Product Obligations” shall mean Bank Product Debt owing to a
Secured Bank Product Provider, in the amount (in the case of any Secured Bank
Product Provider other than JPMorgan Chase Bank, N.A. and its Affiliates)
specified by such provider in writing to the Administrative Agent, which amount
may be established or increased (by further written notice to the Administrative
Agent from time to time) as long as no Default or Event of Default exists and
establishment of a Bank Product Reserve for such amount and all other Secured
Bank Product Obligations would not result in the aggregate Revolving Credit
Exposures exceeding the Maximum Borrowing Amount.

“Secured Bank Product Provider” shall mean (a) JPMorgan Chase Bank, N.A. or any
of its Affiliates; and (b) any Secured Party that is providing a Bank Product,
provided that the provider described in this clause (b) delivers written notice
that has been consented to in writing by the Borrower to the Administrative
Agent, in form and substance satisfactory to the Administrative Agent, by the
later of 10 Business Days following the Restatement Effective Date or 10
Business Days following creation of the Bank Product if such Bank Product is not
in place on the Restatement Effective Date, (i) describing the Bank Product and
setting forth the amount to be secured by the Collateral and the methodology to
be used in calculating such amount, and (ii) agreeing to be bound by
Section 11.12 or Section 12 hereof, as provided in Section 12.14.

 

-58-



--------------------------------------------------------------------------------

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any of the Restricted
Subsidiaries and any Cash Management Bank, which is specified in writing by the
Borrower to the Administrative Agent as constituting a Secured Cash Management
Agreement hereunder.

“Secured Cash Management Obligations” shall mean Obligations under Secured Cash
Management Agreements.

“Secured Cash Management Reserves” shall mean Obligations in respect of any
Secured Cash Management Obligation in the amount specified by the applicable
Secured Party and the Borrower in writing to the Administrative Agent under the
definition of “Noticed Cash Management Obligations”, which amount may, subject
to the restrictions set forth in the definition of “Noticed Cash Management
Obligations” be increased with respect to any existing Secured Cash Management
Obligation at any time by further written notice from such Secured Party and the
Borrower to the Administrative Agent.

“Secured Commercial LC Facility” shall mean any Commercial Letter of Credit
facility that is entered into by and between the Borrower or any Restricted
Subsidiary and a financial institution engaged in the business of issuing
Commercial Letters of Credit to the extent that such Commercial Letter of Credit
facility is designated in writing by the Borrower and such financial institution
to the Administrative Agent as a Secured Commercial LC Facility; provided that
the Borrower shall not enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any Lien upon any of its property
or assets (other than the Lien on the Collateral in favor of the Administrative
Agent for the benefit of the Secured Parties) for the benefit of any Secured
Commercial LC Facility; provided, further, that any Commercial Letter of Credit
issued pursuant to a Secured Commercial LC Facility shall be deemed issued
pursuant to such facility and may not be considered a Letter of Credit for the
purposes of this Agreement, including, without limitation, Sections 3.1 and
11.12.

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between the Borrower or any Restricted Subsidiary and any Hedge Bank, which
is specified in writing by the Borrower to the Administrative Agent as
constituting a “Secured Hedge Agreement” hereunder. For purposes of the
preceding sentence, the Borrower may deliver one notice designating all Hedge
Agreements entered into pursuant to a specified Master Agreement as “Secured
Hedge Agreements”. Notwithstanding anything to the contrary, a Hedge Agreement
with a Restricted Subsidiary shall remain a Secured Hedge Agreement
notwithstanding that such Restricted Subsidiary is subsequently designated an
Unrestricted Subsidiary, unless otherwise agreed between such Restricted
Subsidiary and Hedge Bank.

“Secured Hedge Obligations” shall mean Obligations under Secured Hedge
Agreements.

“Secured Hedge Reserves” shall mean Obligations in respect of any Secured Hedge
Obligation in the amount specified by the applicable Secured Party and the
Borrower in writing to the Administrative Agent under the definition of “Noticed
Hedges” (but not to exceed the Hedge Termination Value), which amount may,
subject to the restrictions set forth in the definition of “Noticed Hedges” and
herein, be increased (provided no such increase shall become effective if
following such increase and the resulting increased Bank Product Reserve, no
Overadvance would exist) with respect to any existing Secured Hedge Obligation
at any time by further written notice from such Secured Party and the Borrower
to the Administrative Agent.

“Secured Parties” shall mean the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuers and each Lender in each case with respect to the Credit
Facilities, each Secured Bank Product Provider that is providing a Bank Product
to Holdings or any Restricted Subsidiary, each Hedge Bank that is party to any
Secured Hedge Agreement with Borrower or any Restricted Subsidiary, each Cash
Management Bank that is party to a Secured Cash Management Agreement with the
Borrower or any Restricted Subsidiary and each sub-agent pursuant to Section 12
appointed by the Administrative Agent with respect to matters relating to the
Credit Facilities or the Collateral Agent with respect to matters relating to
any Security Document.

“Security Agreement” shall mean the Amended and Restated Security Agreement
entered into by the Borrower, the other grantors party thereto, and the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit D, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

-59-



--------------------------------------------------------------------------------

“Security Documents” shall mean, collectively, the Pledge Agreement, the
Security Agreement, the Mortgages, the ABL Intercreditor Agreement, if executed,
the First Lien Intercreditor Agreement, if executed, the First Lien/Second Lien
Intercreditor Agreement and each other security agreement or other instrument or
document executed and delivered pursuant to Sections 9.11, 9.12 or 9.14 or
pursuant to any other Security Documents (including intellectual property
security agreements) to secure the Obligations or to govern the lien priorities
of the holders of Liens on the Collateral.

“Significant Subsidiary” shall mean, at any date of determination, (a) any
Restricted Subsidiary whose gross revenues (when combined with the gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) for the Test Period most recently ended on or prior to
such date were equal to or greater than 10% of the consolidated gross revenues
of the Borrower and the Restricted Subsidiaries for such period, determined in
accordance with GAAP or (b) each other Restricted Subsidiary that, when such
Restricted Subsidiary’s total gross revenues (when combined with the total gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) are aggregated with each other Restricted Subsidiary
(when combined with the total gross revenues of such Restricted Subsidiary’s
Subsidiaries after eliminating intercompany obligations) that is the subject of
an Event of Default described in Section 11.5 would constitute a “Significant
Subsidiary” under clause (a) above.

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and the Restricted Subsidiaries on the Restatement Effective
Date or any business that is similar, reasonably related, synergistic,
incidental, or ancillary thereto.

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

“Solvent” shall mean, after giving effect to the consummation of the
Transactions, (i) the sum of the liabilities (including contingent liabilities)
of the Borrower and its Restricted Subsidiaries, on a consolidated basis, does
not exceed the present fair saleable value of the present assets of the Borrower
and its Restricted Subsidiaries, on a consolidated basis; (ii) the fair value of
the property of the Borrower and its Restricted Subsidiaries, on a consolidated
basis, is greater than the total amount of liabilities (including contingent
liabilities) of the Borrower and its Restricted Subsidiaries, on a consolidated
basis; (iii) the capital of the Borrower and its Restricted Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business as
contemplated on the date hereof; and (iv) the Borrower and its Restricted
Subsidiaries, on a consolidated basis, have not incurred and do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debts as they become due (whether at maturity
or otherwise).

“Special Dividend” shall mean a special one-time dividend within five Business
Days of the Restatement Effective Date in an amount not to exceed $200,000,000
to be paid by Borrower, directly or indirectly, to Holdings and by Holdings to
its equity holders.

“Specified Default” shall mean any Event of Default pursuant to Section 11.1,
11.2 (with respect to representations in any Borrowing Base Certificate only),
11.3(a) (with respect to Section 9.16 or 10.7 only), 11.3(b) (with respect to
Section 9.1(h) only) or 11.5.

“Specified Transaction” shall mean, with respect to any period, any Investment
(including a Permitted Acquisition), any asset sale, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation, Incremental Commitment
or other event or action (including a restructuring or business optimization
event) that in each case by the terms of this Agreement requires Pro Forma
Compliance with a test or covenant hereunder or requires such test or covenant
to be calculated on a Pro Forma Basis.

 

-60-



--------------------------------------------------------------------------------

“Sponsor” shall mean any of KKR and its Affiliates but excluding(including the
funds, partnerships and other co-investment vehicles managed, advised or
controlled thereby but other than, in each case, any portfolio companiescompany
of any of the foregoing).

“Sponsor Management Agreement” shall mean the management agreement between
certain of the management companies associated with the Initial Investors and
the Borrower, as in effect on August 3, 2011 and as may be amended, modified,
supplemented, restated, replaced or substituted so long as such amendment,
modification, supplement, restatement, replacement or substitution is not, when
taken as a whole, materially disadvantageous to the Lenders compared to the
management agreement in effect on August 3, 2011.

“Spot Rate” for any currency shall mean the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if it does not have as of the date of determination a
spot buying rate for any such currency.

“SPV” shall have the meaning provided in Section 13.6(g).

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met; provided, however, that with
respect to any Letter of Credit that by its terms or the terms of any Issuer
Document provides for one or more automatic increases in the stated amount
thereof, the Stated Amount shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at such time.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) established by the Board
and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject to Eurocurrency Liabilities
(as defined in Regulation D of the Board). LIBOR Loans shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock and all warrants, options, or other rights to purchase or
subscribe for any Capital Stock, whether or not presently convertible,
exchangeable, or exercisable.

“Subject Lien” shall have the meaning provided in Section 10.2(a).

“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
obligations of the Borrower or such Guarantor, as applicable, under this
Agreement or the Guarantee, as applicable.

“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Capital Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, or (ii) any limited liability company,
partnership, association, joint venture, or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
Subsidiary shall mean a Subsidiary of the Borrower.

 

-61-



--------------------------------------------------------------------------------

“Supported QFC” has the meaning assigned to it in Section 13.27.

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Super Majority Lenders” shall mean, at any time, Lenders having Revolving
Credit Exposures and unused Commitments (other than Swingline Commitments)
representing more than 66.7% of the aggregate Revolving Credit Exposures and
unused Commitments (other than Swingline Commitments) at such time; provided
that whenever there are one or more Defaulting Lenders, the total outstanding
Revolving Credit Exposures of, and the unused Revolving Credit Commitments of,
each Defaulting Lender shall in each case be excluded for purposes of making a
determination of Super Majority Lenders; provided further that, such Super
Majority Lenders shall be constituted by at least two Lenders that are not
Affiliated Institutional Lenders.

“Swap Obligation” shall mean, with respect to the Borrower or any Subsidiary
Credit Party, any obligation to pay or perform under any agreement, contract, or
transaction that constitutes a “swap” within the meaning of Section 1(a)(47) of
the Commodity Exchange Act.

“Swingline Commitment” shall mean $65,000,000. The Swingline Commitment is part
of and not in addition to the Revolving Credit Commitment.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Revolving Credit Commitment
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder or any replacement or successor thereto.

“Swingline Loans” shall have the meaning provided in Section 2.1(b).

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
Revolving Credit Maturity Date.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding), fees, or
other similar charges imposed by any Governmental Authority and any interest,
fines, penalties, or additions to tax with respect to the foregoing.

“Term Loan Administrative Agent” shall have the meaning assigned to the term
“Administrative Agent” in the Term Loan Credit Agreement.

“Term Loan Credit Agreement” shall mean the Credit Agreement, dated as of the
Restatement Effective Date and as amended on the Second Amendment Effective
Date, among the Borrower, the lenders party thereto and the Term Loan
Administrative Agent.

“Term Loan Credit Documents” shall mean the Term Loan Credit Agreement and each
other document executed in connection therewith or pursuant thereto.

“Term Loan Facility” shall have the meaning provided in the recitals to this
Agreement.

“Term Loans” shall have the meaning provided to the term “Loans” in the Term
Loan Credit Agreement and any modification, replacement, refinancing, refunding,
renewal, or extension thereof.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower’s most recently ended on or prior to
such date of determination and for which Section 9.1 Financials shall have been
delivered (or were required to be delivered) to the Administrative Agent (or,
before the first delivery of Section 9.1 Financials, the most recent period of
four fiscal quarters at the end of which financial statements are available).

 

-62-



--------------------------------------------------------------------------------

“Texas Intermediate Holdcos” shall mean Associated Investors LLC, a Texas
limited liability company, and Academy Managing Co., LLC, a Texas limited
liability company.

“Total Credit Exposure” shall mean, at any date, the Total Revolving Credit
Commitment at such date (or, if the Total Revolving Credit Commitment shall have
terminated on such date, the aggregate Revolving Credit Exposure of all Lenders
at such date).

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

“Transaction Expenses” shall mean any fees, costs, or expenses incurred or paid
by the Borrower, or any of their respective Affiliates in connection with the
Transactions, this Agreement, and the other Credit Documents, and the
transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, the Term Loan Credit Agreement, the Restatement Effective Date
Refinancing, the payment of the Special DividendNotes Agreement and the
consummation of any other transactions in connection with the foregoing
(including the payment of the fees and expenses incurred in connection with any
of the foregoing (including the Transaction Expenses)).

“Transferee” shall have the meaning provided in Section 13.6(e).

“Type” shall mean as to any Revolving Loan, its nature as an ABR Loan or a LIBOR
Loan.

“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Uncontrolled Cash” shall mean all amounts from time to time on deposit in any
Designated Disbursement Account.

“Undisclosed Administration” shall mean in relation to a Lender or its parent
company the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time and time in the State of New York or, when the laws of any
other jurisdiction govern the perfection or enforcement of any Lien, the Uniform
Commercial Code of such jurisdiction.

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Subsidiary” shall mean (i) any Subsidiary of the Borrower which at
the time of determination is an Unrestricted Subsidiary (as designated by the
board of directors of the Borrower, as provided below) and (ii) any Subsidiary
of an Unrestricted Subsidiary.

 

-63-



--------------------------------------------------------------------------------

The board of directors of the Borrower may designate any Subsidiary of the
Borrower (including any existing Subsidiary and any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary, unless such Subsidiary or
any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds any Lien on, any property of, the Borrower or any Subsidiary of the
Borrower (other than any Subsidiary of the Subsidiary to be so designated or an
Unrestricted Subsidiary); provided that:

(a)    such designation complies with Section 10.5;

(b)    each of (1) the Subsidiary to be so designated and (2) its Subsidiaries
has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee, or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Borrower or any Restricted Subsidiary, and

(c)    immediately after giving effect to such designation, no Event of Default
under Section 11.1 or 11.5 shall have occurred and be continuing.

The board of directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation, no Event of Default under Section 11.1 or 11.5 shall have
occurred and be continuing.

Any such designation by the board of directors of the Borrower shall be notified
by the Borrower to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the Board Resolution giving effect to such
designation and a certificate of an Authorized Officer of the Borrower
certifying that such designation complied with the foregoing provisions.

“U.S.” and “United States” shall mean the United States of America.

“U.S. Special Resolution Regime” has the meaning assigned to it in
Section 13.27.

“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors or managers (or similar governing authority)
of such Person.

“Weekly Borrowing Base Certificate” shall mean a certificate, signed and
certified as accurate and complete by the Chief Executive Officer, President,
the Chief Financial Officer, the Treasurer, the Vice President-Finance, a
Director, a Manager, or any other senior financial officer of the Borrower, in
substantially the form of Exhibit N or another form which is acceptable to the
Administrative Agent in its reasonable discretion (it being agreed that each
Weekly Borrowing Base Certificate will be based on the most recently delivered
Borrowing Base Certificate delivered on a monthly basis updated to reflect
changes in the aggregate value of Receivables of the relevant Credit Parties but
with ineligibility and reserve related items reflecting those set forth in such
most recent Borrowing Base Certificate).

“Weekly Reporting Period” shall mean any period (a) beginning on the date that
Excess Availability is less than the greater of (i) 10% of the Maximum Borrowing
Amount and (ii) $60,000,000 for five consecutive Business Days, until such time
as Excess Availability has been at least the greater of (i) 10% of the Maximum
Borrowing Amount and (ii) $60,000,000 for at least 20 consecutive calendar days,
or (b) during which a Specified Default has occurred and is continuing.

“Wholly-Owned Restricted Subsidiary” of any Person shall mean a Restricted
Subsidiary of such Person, 100% of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more Wholly-Owned Subsidiaries of such Person.

 

-64-



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

“Withholding Agent” shall mean any Credit Party, and the Administrative Agent
and any other applicable withholding agent.

“Write-Down and Conversion Powers” shall mean,means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule., and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    The words “herein”, “hereto”, “hereof”, and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

(c)    Section, Exhibit, and Schedule references are to the Credit Document in
which such reference appears.

(d)    The term “including” is by way of example and not limitation.

(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.

(h)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(i)    All references to “knowledge” or “awareness” of any Credit Party or any
Restricted Subsidiary thereof means the actual knowledge of an Authorized
Officer of such Credit Party or such Restricted Subsidiary.

1.3    Accounting Terms.

(a)    Except as expressly provided herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a consistent manner.

 

-65-



--------------------------------------------------------------------------------

(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDA Ratio shall be calculated with
respect to such period and such Specified Transaction on a Pro Forma Basis.

(c)    Where reference is made to “the Borrower and the Restricted Subsidiaries
on a consolidated basis” or similar language, such combination shall not include
any Subsidiaries of the Borrower other than Restricted Subsidiaries.

1.4    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number.

1.5    References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents), and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements, modifications, replacements, refinancings, renewals, or increases,
but only to the extent that such amendments, restatements, amendment and
restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases are permitted by any Credit Document; and
(b) references to any Requirements of Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such Requirements of Law.

1.6    Exchange Rates. Notwithstanding the foregoing, for purposes of any
determination under Section 9, Section 10 or Section 11 or any determination
under any other provision of this Agreement expressly requiring the use of a
current exchange rate, all amounts incurred, outstanding, or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the Spot Rate; provided, however, that for purposes of
determining compliance with Section 10 with respect to the amount of any
Indebtedness, Restricted Investment, Lien, Asset Sale, or Restricted Payment in
a currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness, Lien or Restricted Investment is incurred or Asset
Sale or Restricted Payment is made; provided that, for the avoidance of doubt,
the foregoing provisions of this Section 1.6 shall otherwise apply to such
Sections, including with respect to determining whether any Indebtedness, Lien,
or Investment may be incurred or Asset Sale or Restricted Payment made at any
time under such Sections. For purposes of any determination of Consolidated
Total Debt, amounts in currencies other than Dollars shall be translated into
Dollars at the currency exchange rates used in preparing the most recently
delivered pursuant to Section 9.1 Financials.

1.7    Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission, or any other matter related to the
rates in the definition of LIBOR Rate or with respect to any comparable or
successor rate thereto.

1.8    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.9    Timing of Payment or Performance. Except as otherwise provided herein,
when the payment of any obligation or the performance of any covenant, duty, or
obligation is stated to be due or performance required on (or before) a day
which is not a Business Day, the date of such payment (other than as described
in the definition of “Interest Period”) or performance shall extend to the
immediately succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

-66-



--------------------------------------------------------------------------------

1.10    Certifications. All certifications to be made hereunder by an officer or
representative of a Credit Party shall be made by such a Person in his or her
capacity solely as an officer or a representative of such Credit Party, on such
Credit Party’s behalf and not in such Person’s individual capacity.

1.11    Compliance with Certain Sections. In the event that any Lien,
Investment, Indebtedness (whether at the time of incurrence or upon application
of all or a portion of the proceeds thereof), disposition, Restricted Payment,
Affiliate transaction, Contractual Requirement, or prepayment of Indebtedness
meets the criteria of one or more than one of the categories of transactions
then permitted pursuant to any clause or subsection of Section 9.9 or any
clause or subsection of Sections 10.1, 10.2, 10.3, 10.4, 10.5 or 10.6, then such
transaction (or portion thereof) at any time shall be allocated to one or more
of such clauses or subsections within the relevant sections as determined by the
Borrower in its sole discretion at such time.

1.12    Pro Forma and Other Calculations.

(a)    For purposes of calculating the Fixed Charge Coverage Ratio and
Consolidated Total Debt to Consolidated EBITDA Ratio, Investments, acquisitions,
dispositions, mergers, consolidations, and disposed operations (as determined in
accordance with GAAP) that have been made by the Borrower or any Restricted
Subsidiary during the Test Period or subsequent to such Test Period and on or
prior to or simultaneously with the date of determination shall be calculated on
a Pro Forma Basis assuming that all such Investments, acquisitions,
dispositions, mergers, consolidations, and disposed operations (and the change
in any associated fixed charge obligations and the change in Consolidated EBITDA
resulting therefrom) had occurred on the first day of the Test Period. If, since
the beginning of such period, any Person (that subsequently became a Restricted
Subsidiary or was merged with or into the Borrower or any Restricted Subsidiary
since the beginning of such period) shall have made any Investment, acquisition,
disposition, merger, consolidation, or disposed operation that would have
required adjustment pursuant to this definition, then the Fixed Charge Coverage
Ratio and Consolidated Total Debt to Consolidated EBITDA Ratio shall be
calculated giving Pro Forma Effect thereto for such Test Period as if such
Investment, acquisition, disposition, merger, consolidation, or disposed
operation had occurred at the beginning of the Test Period. Notwithstanding
anything to the contrary herein, with respect to any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that does not require compliance with a financial ratio or test
(including, without limitation, the Fixed Charge Coverage Ratio, the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio and
Consolidated Total Debt to Consolidated EBITDA Ratio) (any such amounts,
including amount incurred under Consolidated EBITDA grower basket, the “Fixed
Amounts”) substantially concurrently with any amounts Incurred or transactions
entered into (or consummated) in reliance on a provision of this Agreement that
requires compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence Based Amounts in connection
with such substantially concurrent Incurrence. In connection with the Incurrence
of any Indebtedness pursuant to Section 2.14, the definitions of Required
Lenders shall be calculated on a Pro Forma Basis in accordance with this
Section 1.12, Section 2.14 and the definition of Maximum ABL Incremental
Facilities Amount; provided that any waiver, amendment or modification of the
terms of this Agreement obtained as a result of such incurrence (i) will become
operative only upon the incurrence of such Indebtedness; (ii) is not required in
order to amend, modify or avoid a covenant Default; and (iii) does not affect
the rights or duties under this Agreement of Lenders holding Loans or
Commitments outstanding prior to the incurrence of such indebtedness of any then
outstanding Class exclusive of the Lenders in respect of such Indebtedness to be
incurred in that Class.

(b)    Whenever Pro Forma Effect is to be given to a transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower (and may include, for the avoidance of doubt
and without duplication, cost savings, and operating expense reductions
resulting from such Investment, acquisition, merger, or consolidation which is
being given Pro Forma Effect that have been or are expected to be realized;
provided that such costs savings and operating expense reductions are made in
compliance with the definition of Pro Forma Adjustment). If any Indebtedness
bears a floating rate of interest and is being given Pro Forma Effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account for such entire period, any Hedging Obligation applicable
to such Indebtedness with a remaining term of 12 months or longer, and in the
case of any Hedging Obligation applicable

 

-67-



--------------------------------------------------------------------------------

to such Indebtedness with a remaining term of less than 12 months, taking into
account such Hedging Obligation to the extent of its remaining term). Interest
on a Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a Pro Forma Basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period (or, if lower,
the greater of (i) maximum commitments under such revolving credit facilities as
of the date of determination and (ii) the aggregate principal amount of loans
outstanding under such a revolving credit facilities on such date). Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.

In connection with any action being taken solely in connection with a Limited
Condition AcquisitionTransaction , for purposes of:

(i)    determining compliance with any provision of this Agreementthe Credit
Documents which requires the calculation of the Consolidated Total Debt to
Consolidated EBITDA Ratio or the Fixed Charge Coverage Ratio;

(ii)    determining the accuracy of representations and warranties in Section 8
and/or whether a Default or Event of Default shall have occurred and be
continuing under Section 11; or

(iii)    testing availability under baskets set forth in this Agreementthe
Credit Documents (including baskets measured as a percentage of Consolidated
EBITDA or Consolidated Total Assets and the Payment Conditions baskets
(including the Fixed Charge Coverage Ratio as set forth therein));

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition AcquisitionTransaction , an
“LCALCT Election”) (it being understood and agreed that the Borrower may elect
to revoke any LCT Election in its sole discretion), the date of determination of
whether any such action is permitted hereunder, shall be deemed to be the date
the definitive agreements for such Limited Condition AcquisitionTransaction are
entered into or such later date as the Borrower may elect (the “LCALCT Test
Date”) (provided that the Borrower shall be required to make an LCA Election on
or prior to the date on which the definitive agreements for such Limited
Condition Acquisition have been entered into), and if, after giving Pro Forma
Effect to the Limited Condition AcquisitionTransaction and the other
transactions to be entered into in connection therewith (including any
incurrenceIncurrence of Indebtedness and the use of proceeds thereof) as if they
had occurred at the beginning of the most recent Test Period ending prior to the
LCALCT Test Date (after giving effect to any increases or decrease in
Indebtedness of the Borrower and Restricted Subsidiaries since such date), the
Borrower could have taken such action on the relevant LCALCT Test Date in
compliance with such ratio, representation, warranty, default, Event of Default
or basket, such ratio, representation, warranty, default, Event of Default or or
basket shall be deemed to have been complied with for purposes of such Limited
Condition Acquisition. For the avoidance of doubt, if the Borrower has made an
LCALCT Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCALCT Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA or Consolidated Total Assets of the Borrower or the Person
subject to such Limited Condition AcquisitionTransaction , at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations. If the
Borrower has made an LCALCT Election for any Limited Condition
AcquisitionTransaction, then in connection with any subsequent calculation of
any ratios, representations, warranties, defaults, Events of Defaultratio or
basket availability with respect to the incurrence ofIncurrence of Indebtedness
or Liens, or the making of Restricted Payments, mergers, the conveyance, lease
or other transfer of all or substantially all of the assets of the Borrower, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary on or following
the relevant LCALCT Test Date and prior to the earlier of (i) the date on which
such Limited Condition AcquisitionTransaction is consummated or (ii) the date
that the definitive agreement for such Limited Condition AcquisitionTransaction
is terminated or expires without consummation of such Limited Condition
Acquisition, any such ratios, representations, warranties, defaults, Events of
Default or basket availabilityTransaction, any such ratio or

 

-68-



--------------------------------------------------------------------------------

basket shall be calculated on a Pro Forma Basis assuming such Limited Condition
AcquisitionTransaction and other transactions in connection therewith (including
any incurrenceIncurrence of Indebtedness and the use of proceeds thereof) have
been consummated until such time as the Limited Condition Transaction has been
consummated or the definitive agreement with respect thereto has been terminated
or expires.

(c)    Notwithstanding anything to the contrary in this Section 1.12 or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, no Pro Forma Effect shall be given to
any discontinued operations (and the Consolidated EBITDA attributable to any
such Person, business, assets or operations shall not be excluded for any
purposes hereunder) until such disposition shall have been consummated.

(d)    Any determination of Consolidated Total Assets shall be made by reference
to the last day of the Test Period most recently ended on or prior to the
relevant date of determination.

(e)    All leases of any Person that are or would be characterized as operating
leases in accordance with GAAP immediately prior to the Closing Date (whether or
not such operating leases were in effect on such date) shall continue to be
accounted for as operating leases (and not as Capital Leases) for purposes of
this Agreement regardless of any change in GAAP following the date that would
otherwise require such leases to be recharacterized as Capital Leases.

(f)     (e) Except as otherwise specifically provided herein, all computations
of Consolidated Total Assets, Available Amount, Consolidated Total Debt to
Consolidated EBITDA Ratio, the Fixed Charge Coverage Ratio and other financial
ratios and financial calculations (and all definitions (including accounting
terms) used in determining any of the foregoing) and all computations and all
definitions (including accounting terms) used in determining compliance with
Section 10.7 shall be calculated, in each case, with respect to the Borrower and
the Restricted Subsidiaries on a consolidated basis.

(f) All leases of any Person that are or would be characterized as operating
leases in accordance with GAAP immediately prior to the Closing Date (whether or
not such operating leases were in effect on such date) shall continue to be
accounted for as operating leases (and not as Capital Leases) for purposes of
this Agreement regardless of any change in GAAP following the date that would
otherwise require such leases to be recharacterized as Capital Leases.

1.13    Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

1.14    LIBOR Rate Successor. Notwithstanding anything to the contrary in this
Agreement or any other Credit Documents, if the Administrative Agent, in
consultation with the Borrower, determines (which determination shall be
conclusive absent manifest error), or the Borrower or the Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or the Required Lenders (as applicable) have
determined, that:

(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

-69-



--------------------------------------------------------------------------------

(c)    syndicated loans then currently being executed, or that include language
similar to that contained in this Section 1.14, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m., New York City time on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended (to the extent of the affected LIBOR Loans or
Interest Periods), and (y) the Adjusted LIBOR Rate component shall no longer be
utilized in determining ABR. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
LIBOR Loans (to the extent of the affected LIBOR Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of ABR Loans (subject to the foregoing clause (y)) in the amount
specified therein.

Notwithstanding anything else herein, in no event shall the LIBOR Successor Rate
be less than 0.75% for purposes of this Agreement.

Section 2. Amount and Terms of Credit.

2.1    Commitments.

(a)    Subject to and upon the terms and conditions herein set forth each
Revolving Credit Lender severally agrees to make Revolving Credit Loans
denominated in Dollars to the Borrower from its applicable lending office (each,
a “Revolving Credit Loan”) in an aggregate principal amount that shall not,
after giving effect thereto and to the application of the proceeds thereof,
result in (i) such Revolving Credit Lender’s Revolving Credit Exposure exceeding
such Revolving Credit Lender’s Revolving Credit Commitment and (ii) the
aggregate Revolving Credit Exposures exceeding the Maximum Borrowing Amount
(subject to the Administrative Agent’s authority, in its sole discretion, to
make Protective Advances and Overadvances pursuant to the terms of
Section 2.15), provided that any of the foregoing such Revolving Credit Loans
(A) shall be made at any time and from time to time on and after the Restatement
Effective Date and prior to the Revolving Credit Maturity Date, (B) may, at the
option of the Borrower be incurred and maintained as, and/or converted into, ABR
Loans or LIBOR Loans that are Revolving Credit Loans; provided that all
Revolving Credit Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Revolving Credit Loans of the same Type, (C) may be repaid (without premium
or penalty) and reborrowed in accordance with the provisions hereof, (D) shall
not, for any Lender at any time, after giving effect thereto and to the
application of the proceeds thereof, result in such Revolving Credit Lender’s
Revolving Credit Exposure in respect of any Class of Revolving Loans at such
time exceeding such Revolving Credit Lender’s Revolving Credit Commitment in
respect of such Class of Revolving Loan at such time and (E) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Revolving Credit Lenders’ Revolving
Credit Exposures at such time exceeding the Total Revolving Credit Commitment
then in effect or the aggregate amount of the Revolving Credit Lenders’
Revolving Credit Exposures of any Class of Revolving Loans at such time
exceeding the aggregate Revolving Credit Commitment with respect to such Class.

 

-70-



--------------------------------------------------------------------------------

(b)    Subject to and upon the terms and conditions herein set forth, the
Swingline Lender is authorized by the Lenders to, and may, in its sole
discretion, at any time and from time to time on and after the Restatement
Effective Date and prior to the Swingline Maturity Date, make a loan or loans
(each, a “Swingline Loan” and, collectively the “Swingline Loans”) to the
Borrower (provided that the Swingline Lender shall not be obligated to make any
Swingline Loan), which Swingline Loans (i) shall be ABR Loans, (ii) shall have
the benefit of the provisions of Section 2.1(c), (iii) shall not exceed at any
time outstanding the Swingline Commitment, (iv) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the aggregate amount of the Revolving Credit Lenders’ Revolving Credit Exposures
at such time exceeding the Maximum Borrowing Amount at such time and (v) may be
repaid and reborrowed in accordance with the provisions hereof. On the Swingline
Maturity Date, all Swingline Loans shall be repaid in full. The Swingline Lender
shall not make any Swingline Loan after receiving a written notice from
Holdings, the Borrower, the Administrative Agent or the Required Lenders stating
that a Default or Event of Default exists and is continuing until such time as
the Swingline Lender shall have received written notice of (i) rescission of all
such notices from the party or parties originally delivering such notice or
(ii) the waiver of such Default or Event of Default in accordance with the
provisions of Section 13.1.

(c)    On any Business Day, the Swingline Lender may, in its sole discretion,
give notice to each Revolving Credit Lender that all then outstanding Swingline
Loans shall be funded with a Borrowing of Revolving Credit Loans (provided that,
if no such notice is given by the Swingline Lender within seven days of making
any Swingline Loan, notice to each Revolving Credit Lender shall be deemed to be
provided by the Swingline Lender in accordance with this Section 2.1(c)), in
which case Revolving Credit Loans constituting ABR Loans shall be made on the
immediately succeeding Business Day (each such Borrowing, a “Mandatory
Borrowing”) by each Revolving Credit Lender pro rata based on each Revolving
Credit Lender’s Revolving Credit Commitment Percentage, and the proceeds thereof
shall be applied directly to the Swingline Lender to repay the Swingline Lender
for such outstanding Swingline Loans. Each Revolving Credit Lender hereby
irrevocably agrees to make such Revolving Credit Loans upon one Business Days’
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing, or (v) any reduction in
the Total Revolving Credit Commitment after any such Swingline Loans were made.
In the event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of the Borrower), each Revolving Credit Lender hereby agrees
that it shall forthwith purchase from the Swingline Lender (without recourse or
warranty) such participation of the outstanding Swingline Loans as shall be
necessary to cause the Lenders to share in such Swingline Loans ratably based
upon their respective Revolving Credit Commitment Percentages; provided that all
principal and interest payable on such Swingline Loans shall be for the account
of the Swingline Lender until the date the respective participation is purchased
and, to the extent attributable to the purchased participation, shall be payable
to such Lender purchasing same from and after such date of purchase.

(d)    If the maturity date shall have occurred in respect of any tranche of
Revolving Credit Commitments (the “Expiring Credit Commitment”) at a time when
another tranche or tranches of Revolving Credit Commitments is or are in effect
with a longer maturity date (each a “Non-Expiring Credit Commitment” and
collectively, the “Non-Expiring Credit Commitments”), then with respect to each
outstanding Swingline Loan, if consented to by the Swingline Lender (such
consent not to be unreasonably withheld, conditioned or delayed), on the
earliest occurring maturity date such Swingline Loan shall be deemed reallocated
to the tranche or tranches of the Non-Expiring Credit Commitments on a pro rata
basis; provided that (x) to the extent that the amount of such reallocation
would cause the aggregate credit exposure to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swingline Loans to be reallocated equal to such excess shall be repaid
or Cash Collateralized and (y) notwithstanding the foregoing, if a Default or
Event of Default has occurred and is continuing, the Borrower shall still be
obligated to pay Swingline Loans allocated to the Revolving Credit Lenders
holding the Expiring Credit Commitments at the maturity date of the Expiring
Credit Commitment or if the Loans have been accelerated prior to the maturity
date of the Expiring Credit Commitment. Upon the maturity date of any tranche of
Revolving Credit Commitments, the sublimit for Swingline Loans may be reduced as
agreed between the Swingline Lender and the Borrower, without the consent of any
other Person.

 

-71-



--------------------------------------------------------------------------------

2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Revolving Credit Loans shall be
in a minimum amount of at least the Minimum Borrowing Amount for such Type of
Loans and in a multiple of $100,000 in excess thereof and Swingline Loans shall
be in a minimum amount of $50,000 and in a multiple of $100,000 in excess
thereof (except that Mandatory Borrowings shall be made in the amounts required
by Section 2.1(c) and Revolving Credit Loans to reimburse the Letter of Credit
Issuer with respect to any Unpaid Drawing shall be made in the amounts required
by Section 3.3 or Section 3.4, as applicable). More than one Borrowing may be
incurred on any date; provided that at no time shall there be outstanding more
than ten Borrowings of LIBOR Loans under this Agreement.

2.3    Notice of Borrowing.

(a)    Whenever the Borrower desires to incur Revolving Credit Loans (other than
Mandatory Borrowings or Borrowings to repay Unpaid Drawings), the Borrower shall
give the Administrative Agent at the Administrative Agent’s Office, (i) prior to
12:00 noon (New York City time) at least two Business Days’ prior written notice
(or if an Extenuating Circumstance shall exist, by telephone) of each Borrowing
of LIBOR Loans that are Revolving Credit Loans and (ii) prior to 12:00 noon (New
York City time) on the day of such Borrowing prior written notice (a “Notice of
Borrowing”) of each Borrowing of Revolving Credit Loans that are ABR Loans. Each
such notice (a “telephonic Notice of Borrowing”),, if permitted, shall be
confirmed immediately upon the cessation of the Extenuating Circumstance by hand
delivery, facsimile or a communication through electronic system as provided in
Section 13.2 to the Administrative Agent of a written Notice of Borrowing in a
form approved by the Administrative Agent and shall be signed by an Authorized
Officer of the Borrower and subject to Section 2.10, and, except as otherwise
expressly provided in Section 2.10, shall specify (A) the aggregate principal
amount of the Revolving Credit Loans to be made pursuant to such Borrowing,
(B) the date of Borrowing (which shall be a Business Day) and (C) whether the
respective Borrowing shall consist of ABR Loans or LIBOR Loans that are
Revolving Credit Loans and, if LIBOR Loans that are Revolving Credit Loans, the
Interest Period to be initially applicable thereto. The Administrative Agent
shall promptly give each Revolving Credit Lender written notice of each proposed
Borrowing of Revolving Credit Loans, of such Lender’s Revolving Credit
Commitment Percentage thereof, of the identity of the Borrower, and of the other
matters covered by the related Notice of Borrowing.

(b)    Whenever the Borrower desires to incur Swingline Loans hereunder, the
Borrower shall give the Swingline Lender written notice (or if an Extenuating
Circumstance shall exist, by telephone) with a copy to the Administrative Agent
of each Borrowing of Swingline Loans prior to 2:00 p.m. (New York City time) on
the date of such Borrowing. Each such telephonic Notice of Borrowing, if
permitted, shall be confirmed immediately upon the cessation of the Extenuating
Circumstance by hand delivery, facsimile or a communication through electronic
system as provided in Section 13.2 to the Administrative Agent of a written
notice that shall be in a form approved by the Administrative Agent and shall
specify (x) the aggregate principal amount of the Swingline Loans to be made
pursuant to such Borrowing and (y) the date of Borrowing (which shall be a
Business Day).

(c)    Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(c), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

(d)    Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

(e)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it shall give hereunder by telephone (which obligation is
absolute), the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower.

2.4    Disbursement of Funds.

(a)    No later than 2:00 p.m. (New York City time) on the date specified in
each Notice of Borrowing (including Mandatory Borrowings), each Lender shall
make available its pro rata portion, if any, of each Borrowing requested to be
made on such date in the manner provided below; provided that on the
RestatementAmendment No.

 

-72-



--------------------------------------------------------------------------------

2 Effective Date, such funds may be made available at such earlier time as may
be agreed among the Lenders, the Borrower, and the Administrative Agent for the
purpose of consummating the Transactions; provided, further, that all Swingline
Loans shall be made available to the Borrower in the full amount thereof by the
Swingline Lender no later than 4:00 p.m. (New York City time).

(b)    Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing for its applicable Commitments, and in immediately
available funds, to the Administrative Agent at the Administrative Agent’s
Office and the Administrative Agent will (except in the case of Mandatory
Borrowings and Borrowings to repay Unpaid Drawings) make available to the
Borrower, by depositing to an account designated by the Borrower to the
Administrative Agent the aggregate of the amounts so made available in Dollars.
Unless the Administrative Agent shall have been notified by any Lender prior to
the date of any such Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made available such amount to the Borrower, the Administrative Agent
shall be entitled to recover such corresponding amount from such Lender. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor the Administrative Agent shall promptly notify the
Borrower and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent in Dollars. The Administrative Agent shall also be entitled
to recover from such Lender or the Borrower interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if paid by such Lender, the NYFRB Rate or (ii) if paid by the
Borrower, the then-applicable rate of interest or fees, calculated in accordance
with Section 2.8, for the respective Loans.

(c)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5    Repayment of Loans; Evidence of Debt.

(a)    The Borrower shall repay to the Administrative Agent for the benefit of
the Revolving Credit Lenders, on the Revolving Credit Maturity Date, the then
outstanding Revolving Credit Loans. The Borrower shall repay to the
Administrative Agent for the benefit of the Incremental Lenders, on each
Incremental Revolving Credit Maturity Date, the then outstanding amount of
Incremental Revolving Credit Loans. The Borrower shall repay to the Swingline
Lender, on the Swingline Maturity Date, the then outstanding Swingline Loans.
The Borrower shall repay to the Administrative Agent, on the earlier of the
Maturity Date and demand by the Administrative Agent, the then outstanding
Protective Advances.

(b)    At all times after the commencement and during the continuance of a Cash
Dominion Period, and notification thereof by the Administrative Agent to the
Borrower (subject to the provisions of Section 9.16(b)), on each Business Day,
at or before 1:00 p.m. (New York time), the Administrative Agent shall apply all
immediately available funds credited on behalf of the Borrower to a Payment
Account or such other account directed by the Administrative Agent pursuant to
9.16 in accordance with Section 11.13 (except (A) clause (i) thereof and (B) to
Secured Cash Management Obligations and Secured Hedge Obligations).

(c)    In the event that any Incremental Revolving Credit Loans are made, such
Incremental Revolving Credit Loans shall, subject to Section 2.14, be repaid by
the Borrower in the amounts and on the dates set forth in the applicable
Incremental Facility Amendment.

(d)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

 

-73-



--------------------------------------------------------------------------------

(e)    The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is a Revolving Credit Loan, Incremental Revolving
Credit Loan or Swingline Loan, the Type of each Loan made and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

(f)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that in the event of any inconsistency between the Registrar and any such
account or subaccount, the Registrar shall govern; provided, further, that the
failure of any Lender, the Administrative Agent or the Swingline Lender to
maintain such account, such Register or subaccount, as applicable, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement.

(g)    The Borrower hereby agrees that, upon request of any Lender at any time
and from time to time after the Borrower has made an initial borrowing
hereunder, the Borrower shall provide to such Lender, at the Borrower’s own
expense, a promissory note, substantially in the form of Exhibit G, evidencing
the Revolving Loans and Swingline Loans owing to such Lender. Thereafter, unless
otherwise agreed to by the applicable Lender, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 13.6) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).

2.6    Conversions and Continuations.

(a)    Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $5,000,000 of the outstanding principal amount of Revolving Loans of
one Type into a Borrowing or Borrowings of another Type and (y) the Borrower
shall have the option on any Business Day to continue the outstanding principal
amount of any LIBOR Loans as LIBOR Loans for an additional Interest Period;
provided that (i) no partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of LIBOR Loans made pursuant to a single Borrowing
to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be converted
into LIBOR Loans if an Event of Default is in existence on the date of the
conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if an Event of Default is in existence on the date of the proposed
continuation and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuation, and
(iv) Borrowings resulting from conversions pursuant to this Section 2.6 shall be
limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent prior written notice (or if an Extenuating Circumstance shall exist, by
telephone) at the Administrative Agent’s Office prior to 12:00 noon (New York
City time) at least (i) three Business Days prior, in the case of a continuation
of or conversion to LIBOR Loans (other than in the case of a notice delivered on
the Restatement Effective Date, which shall be deemed to be effective on the
Restatement Effective Date), or (ii) 10:00 a.m. (New York City time) on the
proposed day of a conversion into ABR Loans (each, a “Notice of Conversion or
Continuation” substantially in the form of Exhibit K) specifying the Loans to be
so converted or continued, the Type of Loans to be converted or continued into
and, if such Loans are to be converted into or continued as LIBOR Loans, the
Interest Period to be initially applicable thereto. Each such telephonic Notice
of Conversion or Continuation shall be, if permitted, shall be confirmed
immediately upon the cessation of the Extenuating Circumstance by hand delivery,
electronic system as provided in Section 13.2 or facsimile to the Administrative
Agent of a written Notice of Conversion or Continuation in a form approved by
the Administrative Agent and signed by an Authorized Officer of the Borrower and
subject to Section 2.10. If no Interest Period is specified in any such notice

 

-74-



--------------------------------------------------------------------------------

with respect to any conversion to or continuation as a LIBOR Loan, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall give each applicable Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Loans.

(b)    If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans denominated in Dollars and the Administrative
Agent has or the Required Lenders have determined in its or their sole
discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans. If upon the expiration of any Interest Period in respect of LIBOR Loans,
the Borrower has failed to elect a new Interest Period to be applicable thereto
as provided in clause (a), the Borrower shall be deemed to have elected to
convert such Borrowing of LIBOR Loans into a Borrowing of ABR Loans, effective
as of the expiration date of such current Interest Period.

2.7    Pro Rata Borrowings. Each Borrowing of Revolving Credit Loans under this
Agreement shall be made by the Revolving Credit Lenders pro rata on the basis of
their then-applicable Revolving Credit Commitment Percentages. Each Borrowing of
Incremental Revolving Credit Loans under this Agreement shall be made by the
Revolving Credit Lenders pro rata on the basis of their then-applicable
Incremental Commitments. It is understood that (a) no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender severally but not jointly shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder and (b) other than as
expressly provided herein with respect to a Defaulting Lender, failure by a
Lender to perform any of its obligations under any of the Credit Documents shall
not release any Person from performance of its obligation, under any Credit
Document.

2.8    Interest.

(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
for ABR Loans plus the ABR, in each case, in effect from time to time.

(b)    The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin for LIBOR Loans plus the relevant Adjusted LIBOR Rate.

(c)    If an Event of Default has occurred and is continuing, if all or a
portion of (i) the principal amount of any Loan or (ii) any interest payable
thereon or any other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum (the “Default Rate”) that is
(x) in the case of overdue principal, the rate that would otherwise be
applicable thereto plus 2.00% or (y) in the case of any other overdue amount,
including overdue interest, to the extent permitted by applicable law, the rate
described in Section 2.8(a) for the applicable Class plus 2.00% from the date of
such non-payment to the date on which such amount is paid in full (after as well
as before judgment).

(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day. Except as provided below,
interest shall be payable (i) in respect of each ABR Loan, quarterly in arrears
on the first Business Day of each fiscal quarter of the Borrower, (ii) in
respect of each LIBOR Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on
each date occurring at three-month intervals after the first day of such
Interest Period and (iii) in respect of each Loan, (A) on any prepayment in
respect thereof, (B) at maturity (whether by acceleration or otherwise), and
(C) after such maturity, on demand.

(e)    All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

 

-75-



--------------------------------------------------------------------------------

2.9    Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with
Section 2.6(a), the Borrower shall give the Administrative Agent written notice
of the Interest Period applicable to such Borrowing, which Interest Period
shall, at the option of the Borrower, be a one, two, three or six month period
(or if approved by all the Lenders making such LIBOR Loans as determined by such
Lenders in good faith based on prevailing market conditions, a twelve month or
shorter period).

Notwithstanding anything to the contrary contained above:

(a)    the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

(b)    if any Interest Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;

(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day; and

(d)    the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
Maturity Date of such Loan.

2.10    Increased Costs, Illegality, Etc.

(a)    In the event that (x) in the case of clause (i) below, the Administrative
Agent and (y) in the case of clauses (ii), (iii) and (iv) below, the Required
Lenders or the Letter of Credit Issuers shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):

(i)    on any date for determining the Adjusted LIBOR Rate for any Interest
Period that (x) deposits in the principal amounts and currencies of the Loans
comprising such LIBOR Borrowing are not generally available in the relevant
market or (y) by reason of any changes arising on or after the Restatement
Effective Date affecting the interbank LIBOR market, adequate and fair means do
not exist for ascertaining the applicable interest rate on the basis provided
for in the definition of Adjusted LIBOR Rate; or

(a) If prior to the commencement of any Interest Period for a LIBOR Loan:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate or the LIBOR Rate, as applicable
(including, without limitation, by means of an Interpolated Rate or because the
LIBOR Screen Rate is not available or published on a current basis) for such
Interest Period; or

(ii)    the Required Lenders or Issuing Bank reasonably determines (which
determination shall be conclusive and binding absent manifest error)at any time,
that such Lenders or Issuing Banksuch Letter of Credit Issuers shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any LIBOR Loans or Letters of Credit (including the issuance
orand maintenance of thereof or participating therein or an agreement to issue
or maintain a Letter of Credit or

 

-76-



--------------------------------------------------------------------------------

participate therein) (including any increased costs or reductions
attributableother than with respect to Taxes, other than any increase or
reduction attributable to Indemnified Taxes, Excluded Taxes or Other Taxes)
because of any Change in Law; or

(iii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;that a Change in Law shall subject any such Lenders or
Letter of Credit Issuers to any Tax (other than (1) Indemnified Taxes,
(2) Excluded Taxes or (3) Other Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iv)    at any time, that the making or continuance of any LIBOR Loan has become
unlawful by compliance by such Lenders in good faith with any law, governmental
rule, regulation, guideline or order (or would conflict with any such
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the
Restatement Effective Date that materially and adversely affects the interbank
LIBOR market;

then the Administrative Agent (or the(such Loans, “Impacted Loans”), then, and
in any such event, such Required Lenders or Issuing BankLetter of Credit Issuers
(or the Administrative Agent, in the case of clause  (iii ) above, as
applicable) shall within a reasonable time thereafter give notice thereof(if by
telephone, confirmed in writing) to the Borrower and the Lenders through
electronic system as provided in Section 13.2 as promptly as practicable
thereafter and, untilto the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the other
Lenders). Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no
longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders (or Issuing BankLetter of Credit Issuers in the case of
clause (ii) above) that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, (A) any Noticewhich notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion or
Continuation that requests the conversion of any Borrowing to, or continuation
of any Borrowing as, a LIBOR Loan shall be ineffective and any such LIBOR Loan
shall be repaid or converted into an ABR Loan on the last day of the then
current Interest Period applicable thereto, (B) if any Notice of Borrowing
requests a LIBOR Loan, such Borrowing shall be made as an ABR Loan and (Cgiven
by the Borrower with respect to LIBOR Loans that have not yet been incurred
shall be deemed rescinded by the Borrower, (y) in the case of clause (ii) above,
the Borrower shall pay to such Lenders or Issuing BankLetter of Credit Issuers,
promptly after receipt of written demand therefor such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Required Lenders or Issuing Bank in itssuch or Letter of
Credit Issuers in their reasonable discretion shall determine) as shall be
required to compensate such Lenders or Issuing BankLetter of Credit Issuers for
such actual increased costs or reductions in amounts receivable hereunder (it
being agreed that a written notice as to the additional amounts owed to any such
Lenders or Issuing Banksuch Letter of Credit Issuers, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lenders or Issuing Banksuch Letter of Credit Issuers shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto), and (z) in the case of clause (iv) above, the Borrower shall take one
of the actions specified in subclause (x) or (y), as applicable, of
Section 2.10(b) promptly and, in any event, within the time period required by
law.

(b) If any Lender determines that any Change in Law has made it unlawful, or if
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to make, maintain, fund or continue any LIBOR
Loan, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligations of such Lender to
make, maintain, fund or continue LIBOR Loans or to convert ABR Loans to LIBOR
Loans will be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower will upon demand from such
Lender (with a copy to the Administrative Agent), either convert or prepay all

 

-77-



--------------------------------------------------------------------------------

LIBOR Loans of such Lender to ABR Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such LIBOR
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Loans. Upon any such conversion or prepayment, the Borrower will
also pay accrued interest on the amount so converted or prepaid.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 2.10(a)(i)(x), the Administrative Agent, in
consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (x) of the first sentence of the immediately
preceding paragraph, (2) the Administrative Agent or the affected Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable lending office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

(b)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iv), the Borrower may (and in the case of a
LIBOR Loan affected pursuant to Section 2.10(a)(iv) shall) either (x) if a
Notice of Borrowing or Notice of Conversion or Continuation with respect to the
affected LIBOR Loan has been submitted pursuant to Section 2.3 but the affected
LIBOR Loan has not been funded or continued, cancel such requested Borrowing by
giving the Administrative Agent written notice thereof on the same date that the
Borrower was notified by Lenders pursuant to Section 2.10(a)(ii) or (iv) or
(y) if the affected LIBOR Loan is then outstanding, upon at least three Business
Days’ notice to the Administrative Agent, require the affected Lender to convert
each such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).

(c)    If, after the Restatement Effective Date, any Change in Law relating to
capital adequacy or liquidity of any Lender or Issuing BankLetter of Credit
Issuer or compliance by any Lender or Issuing BankLetter of Credit Issuer or its
parent with any Change in Law relating to capital adequacy or liquidity
occurring after the Restatement Effective Date, has or would have the effect of
reducing the actual rate of return on such Lender’s (or Issuing Bank’s) or
itsLetter of Credit Issuer’s or their respective parent’s or its Affiliate’s
capital or assets as a consequence of such Lender’s or Issuing Bank’sLetter of
Credit Issuer’s commitments or obligations hereunder to a level below that which
such Lender or Issuing Bank or itsLetter of Credit Issuer or their respective
parent or its Affiliate could have achieved but for such Change in Law (taking
into consideration such Lender’s (or Issuing Bank’s) or itsLetter of Credit
Issuer’s or their respective parent’s policies with respect to capital adequacy
or liquidity), then from time to time, promptly after written demand by such
Lender or Issuing BankLetter of Credit Issuer (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender or Issuing BankLetter of Credit
Issuer such actual additional amount or amounts as will compensate such Lender
or Issuing BankLetter of Credit Issuer or its parent for such actual reduction,
it being understood and agreed, however, that a Lender or Issuing BankLetter of
Credit Issuer shall not be entitled to such compensation as a result of such
Lender’s or Issuing Bank’sLetter of Credit Issuer’s compliance with, or pursuant
to any request or directive to comply with, any law, rule or regulation as in
effect on the Restatement Effective Date or to the extent such Lender or Letter
of Credit Issuer is not imposing such charges on, or requesting such
compensation from, borrowers (similarly situated to the Borrower hereunder)
under comparable syndicated credit facilities similar to the Credit Facilities.
Each Lender and Issuing BankLetter of Credit Issuer, upon determining in good
faith that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice thereof to the Borrower, which
notice shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not,
subject to Section 2.13, release or diminish the Borrower’s obligations to pay
additional amounts pursuant to this Section 2.10(c) promptly following receipt
of such notice.

 

-78-



--------------------------------------------------------------------------------

(d) If at any time the Administrative Agent, in consultation with the Borrower,
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement that the
administrator of the LIBOR Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBOR Screen Rate), (x) the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBOR Screen Rate), (y) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBOR
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBOR Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 13.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders of each
Class stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(d) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.10(d), only to the extent the LIBOR Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Notice of Conversion or Continuation that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Loan shall be ineffective, and (y) if any Notice of Borrowing requests a LIBOR
Loan, such Borrowing shall be made as an ABR Loan; provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

(d)     If the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBOR Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as certified by such Lenders) of making or maintaining their affected LIBOR
Loans during such Interest Period, the Administrative Agent shall give telecopy
or telephonic notice thereof to the Borrower and the Lenders as soon as
practicable thereafter (which notice shall include supporting calculations in
reasonable detail). If such notice is given, (i) any LIBOR Loan requested to be
made on the first day of such Interest Period shall be made an ABR Loan,
(ii) any Loans that were to have been converted on the first day of such
Interest Period to LIBOR Loans shall be continued as an ABR Loan and (iii) any
outstanding LIBOR Loans shall be converted, on the first day of such Interest
Period, to ABR Loans. Until such notice has been withdrawn by the Administrative
Agent, no further LIBOR Loans shall be made or continued as such, nor shall the
Borrower have the right to convert ABR Loans to LIBOR Loans.

2.11    Compensation. If (a) any payment of principal of any LIBOR Loan is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing or a failure to satisfy borrowing conditions,
(c) any ABR Loan is not converted into a LIBOR Loan as a result of a withdrawn
Notice of Conversion or Continuation, (d) any LIBOR Loan is not continued as a
LIBOR Loan, as the case may be, as a result of a withdrawn Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Sections 5.1 or 5.2,
the Borrower shall, after receipt of a written request by such Lender (which
request

 

-79-



--------------------------------------------------------------------------------

shall set forth in reasonable detail the basis for requesting such amount),
promptly pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that such Lender may reasonably incur as a result of such payment,
failure to convert, failure to continue or failure to prepay, including any
loss, cost or expense (excluding loss of anticipated profits) actually incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such LIBOR Loan. A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender as
specified in this Section 2.11 and setting forth in reasonable detail the manner
in which such amount or amounts were determined shall be delivered to the
Borrower and shall be conclusive, absent manifest error. The obligations of the
Borrower under this Section 2.11 shall survive the payment in full of the Loans
and the termination of this Agreement.

2.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Sections 2.10, 3.5 or 5.4 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer
no unreimbursed cost or other material economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Sections 2.10 or 5.4.

2.13    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Sections 2.10, 2.11 or 3.5 is
given by any Lender more than 120 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Sections 2.10, 2.11 or 3.5, as the case may be, for any such amounts
incurred or accruing prior to the 121st day prior to the giving of such notice
to the Borrower.

2.14    Incremental Facilities.

(a)    At any time and from time to time after the Restatement Effective Date,
subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly make available to each of the Lenders), request to effect one or more
increases in the Revolving Credit Commitments (or, solely to the extent set
forth in Section 2.14(d) below, provide commitments under a new facility
constituting a Last Out Tranche) (an “Incremental Commitment”) from one or more
Incremental Lenders; provided that (A) at the time of each such request and upon
the effectiveness of each Incremental Facility Amendment, no Event of Default
shall have occurred and be continuing (except in connection with a Permitted
Acquisition or any other Investment not prohibited by the terms of this
Agreement, which shall be subject to no continuing Event of Default under
Section 11.1 or 11.5) or shall result therefrom, (B) the arrangement, upfront or
similar fees in respect of such Incremental Commitment and the extensions of
credit thereunder shall be determined by the Borrower and the applicable
Incremental Lenders; provided that, except with respect to any Last Out Tranche
under Section 2.14(d) below, the Applicable Margins and Commitment Fees
hereunder shall be increased if necessary to be consistent with that for such
Incremental Commitment, and (C) except as set forth in clause (B) above or, with
respect to any Last Out Tranche under Section 2.14(d) below, any Incremental
Commitment shall be on the same terms and pursuant to the same documentation
applicable to the existing Revolving Credit Commitments hereunder.
Notwithstanding anything to the contrary herein, the aggregate principal amount
of all Incremental Commitments plus the Total Revolving Credit Commitment shall
not exceed $1,250,000,000 (the “Maximum ABL Incremental Facilities Amount”).
Each Incremental Commitment shall be in a minimum principal amount of
$10,000,000 and integral multiples of $5,000,000 in excess thereof (unless the
Borrower and the Administrative Agent otherwise agree); provided that such
amount may be less than $10,000,000 if such amount represents all the remaining
availability under the aggregate principal amount of Incremental Commitments set
forth above.

(b)    (i) Each notice from the Borrower pursuant to this Section shall set
forth the requested amount of the relevant Incremental Commitments.

(ii)    Any Incremental Commitments shall become Commitments under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Credit

 

-80-



--------------------------------------------------------------------------------

Documents executed by the Borrower, such applicable Incremental Lenders and the
Administrative Agent. Incremental Commitments shall be provided by Incremental
Lenders (including any existing Lender (it being understood that no existing
Lender shall have any right to participate in any Incremental Commitments or,
unless it agrees, be obligated to provide any Incremental Commitments));
provided that each Incremental Lender (except in respect of a Last Out Tranche)
(other than any Person that is a Lender or an Affiliate of a Lender) shall be
subject to the written consent of the Administrative Agent, each Letter of
Credit Issuer, the Swingline Lender and the Borrower (such approval in each case
not to be unreasonably withheld or delayed). An Incremental Facility Amendment
may, without the consent of any other Lenders, effect such amendments to any
Credit Documents as may be necessary or appropriate, in the reasonable opinion
of the Administrative Agent, to (x) effect the provisions of this Section and/or
(y) so long as such amendments are not, in the reasonable opinion of the
Administrative Agent, materially adverse to the Lenders, maintain the
“fungibility” of any such Incremental Commitments with any tranche of then
outstanding Loans and or Commitments hereunder.

(c)    Any Revolving Loan made pursuant to an Incremental Commitment shall be a
“Revolving Loan” for all purposes of this Agreement and the other Credit
Documents

(d)    Any Incremental Commitment may be in the form of a separate “last-out”
tranche (the “Last Out Tranche”) with interest rate margins, rate floors,
upfront fees, funding discounts and original issue discounts and advance rates,
in each case to be agreed upon (which, for the avoidance of doubt, shall not
require any adjustment to the Applicable Margin or other Loans) among the
Borrower and the Incremental Lenders providing the Last Out Tranche so long as
(1) any loans and related obligations in respect of the Last Out Tranche are not
be guaranteed by any Person other than the Guarantors and are not secured by any
assets other than Collateral; (2) as between (x) the Revolving Loans (other than
the Last Out Tranche), LC Obligations, the Noticed Cash Management Obligations
and the Noticed Hedges and (y) the Last Out Tranche, all proceeds from the
liquidation or other realization of the Collateral (including ABL Priority
Collateral) or application of funds under Section 11.13 shall be applied, first
to obligations owing under, or with respect to, the Revolving Loans (other than
the Last Out Tranche), the LC Obligations, the Noticed Cash Management
Obligations and the Noticed Hedges, and second to the Last Out Tranche; (3) the
Borrower may not prepay Revolving Loans under the Last Out Tranche or terminate
or reduce the commitments in respect thereof at any time that other Revolving
Loans (including Swingline Loans) and/or amounts owed in respect of Letters of
Credit (unless cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent) are outstanding; (4) the
Required Lenders(not including holders of the Last Out Tranche until all
Revolving Loans, LC obligations, Noticed Cash Management Obligations and Noticed
Hedges are paid in full) shall, subject to the terms of the ABL Intercreditor
Agreement, exercise control of remedies in respect of the Collateral; (5) no
changes affecting the priority status of the Revolving Loans (other than the
Last Out Tranche), the LC Obligations, the Noticed Cash Management Obligations
and the Noticed Hedges vis-à-vis the Last Out Tranche may be made without the
consent of each of the Revolving Credit Lenders (other than the Revolving Credit
Lenders under Last Out Tranche), (6) the final maturity of any Last Out Tranche
shall not occur, and no Last Out Tranche shall require mandatory commitment
reductions prior to, the Latest Maturity Date at such time and (7) except as
otherwise set forth in this Section 2.14(d), the terms of any Last Out Tranche
are not materially less favorable to the Borrower than those hereunder
(including, without limitation, the inclusion of any additional financial or
other material covenant without the consent of the Administrative Agent).

(e)    Notwithstanding anything to the contrary, this Section 2.14 shall
supersede any provisions in Section 13.1 or Section 13.20 to the contrary.

2.15    Protective Advances and Overadvances.

(a)    Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrower and the Lenders, from time to time in the sole
discretion of the Administrative Agent (but, in any such case, none of them
shall have absolutely any obligation to) to make Loans in Dollars to the
Borrower on behalf of the Revolving Credit Lenders (each such Loan, a
“Protective Advance”), which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (C) to
pay any other amount chargeable to or required to be paid by the applicable
Borrower pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in

 

-81-



--------------------------------------------------------------------------------

Section 13.5) and other sums payable under the Credit Documents; provided that
(1) the aggregate amount of outstanding Protective Advances (taken together with
Overadvances under Section 2.15(c)) shall not, at any time, exceed (x) 10% of
the Borrowing Base as determined on the date of such proposed Protective Advance
or (y) when added to the aggregate Revolving Credit Exposure of all the
Revolving Credit Lenders, the aggregate Commitments. Protective Advances may be
made even if the conditions precedent set forth in Section 7 have not been
satisfied. All Protective Advances shall be ABR Loans. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that the conditions precedent set forth in Section 7 have been satisfied,
the Administrative Agent may request the Revolving Credit Lenders to make a
Revolving Credit Loan to repay a Protective Advance. At any other time the
Administrative Agent may require the Lenders to fund, in Dollars, their risk
participation described in Section 2.15(c).

(b)    Upon the making of a Protective Advance (whether before or after the
occurrence of a Default) by the Administrative Agent, each Revolving Credit
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such Protective
Advance, on a pro rata basis with each other Revolving Credit Lender. From and
after the date, if any, on which any Lender is required to fund its
participation in any Protective Advance purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, on a pro rata basis with each
other Revolving Credit Lender, all payments of principal and interest and all
proceeds of Collateral received by the Administrative Agent in respect of such
Protective Advance.

(c)    Notwithstanding anything to the contrary contained elsewhere in this
Section 2.15 or this Agreement or the other Credit Documents and whether or not
a Default or Event of Default exists at the time, the Administrative Agent may
require the Revolving Credit Lenders to honor requests or deemed requests by the
Borrower for Revolving Loans at a time that an Overadvance Condition exists or
which would result in an Overadvance Condition and each relevant Lender shall be
obligated to continue to make its pro rata share of any such Overadvance Loan up
to a maximum amount outstanding equal to its Revolving Credit Commitment at such
time, so long as the aggregate amount of such Overadvances (taken together with
Protective Advances under Section 2.15(a)) shall not, at any time, exceed 10% of
the Maximum Borrowing Amount, but in no event shall such Overadvance exist for
more than thirty (30) consecutive Business Days or more than forty-five
(45) Business Days in any twelve calendar month period; provided, that (i) the
aggregate amount of outstanding Overadvances plus any Protective Advances
described in Section 2.15(a) plus the aggregate of all other Revolving Credit
Exposures shall not exceed the Revolving Credit Commitments and (ii) the
Revolving Credit Exposure of any Lender shall not exceed the Revolving Credit
Commitment of such Lender. The Administrative Agent’s authorization to require
Revolving Credit Lenders to honor requests or deemed requests for Overadvance
Loans may be revoked at any time by the Required Lenders.

2.16    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirements of Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 13.1.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.8 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Letter of Credit Issuer or Swingline Lender
hereunder; third, to Cash Collateralize the Letter of Credit Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 3.8;
fourth, as the Borrower may request (so long as no Default exists), to the

 

-82-



--------------------------------------------------------------------------------

funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Letter of
Credit Issuer’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 3.8; sixth, to the payment of any amounts owing to the
Borrower, the Lenders, the Letter of Credit Issuer or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower, any Lender, the Letter of Credit Issuer or Swingline Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and seventh, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 7 were satisfied
or waived, such payment shall be applied solely to pay the Loans of and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 4 for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its applicable percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 3.8.

(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Letter of
Credit Issuer the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Letter of Credit’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

-83-



--------------------------------------------------------------------------------

(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to them
hereunder or under applicable law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Letter of Credit Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 3.8.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender, and the Letter of Credit Issuer agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their Revolving Credit Commitment Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.17    Reserves; Change in Reserves; Decisions by Agent. The Administrative
Agent may at any time and from time to time in the exercise of its Permitted
Discretion establish and increase or decrease Reserves; provided that, as a
condition to the establishment of any new category of Reserves, or any increase
in Reserves resulting from a change in the manner of determination thereof, any
Required Reserve Notice shall have been given to the Borrower; provided,
however, that no such Required Reserve Notice shall be required for changes to
any Reserves resulting solely by virtue of mathematical calculations of the
amount of the Reserve in accordance with the methodology of calculations
previously utilized; provided, further, that circumstances, conditions, events
or contingencies existing or arising prior to the Restatement Effective Date
and, in each case, disclosed in writing in any field examination delivered to
the Administrative Agent in connection therewith or otherwise known to the
Administrative Agent, in either case, prior to the Restatement Effective Date,
shall not be the basis for any establishment of any Reserves after the
Restatement Effective Date, unless such circumstances, conditions, events or
contingencies shall have changed in a material respect since the Restatement
Effective Date. Upon delivery of such notice, the Administrative Agent shall be
available to discuss the proposed Reserve or increase, and the Borrower may take
such action as may be required so that the event, condition or matter that is
the basis for such Reserve or increase no longer exists, in a manner and to the
extent reasonably satisfactory to the Administrative Agent in the exercise of
its Permitted Discretion. In no event shall such notice and opportunity limit
the right of the Administrative Agent to establish or change such Reserve,
unless the Administrative Agent shall have determined in its Permitted
Discretion that the event, condition or other matter that is the basis for such
new Reserve or such change no longer exists or has otherwise been adequately
addressed by the Borrower. Notwithstanding anything herein to the contrary,
Reserves shall not duplicate eligibility criteria contained in the definition of
“Eligible Credit Card Receivables” or “Eligible Inventory” and vice versa.

Section 3. Letters of Credit.

3.1    Letters of Credit.

(a)    Subject to and upon the terms and conditions herein set forth, at any
time and from time to time after the Restatement Effective Date and prior to the
L/C Facility Maturity Date, each Letter of Credit Issuer agrees, in reliance
upon the agreements of the Revolving Credit Lenders set forth in this Section 3,
to issue from time to time from the Restatement Effective Date through the L/C
Facility Maturity Date for the account of the Borrower (or, so long as a
Borrower is the primary obligor and a signatory to the Letter of Credit Request,
for the account of Holdings or any Restricted Subsidiary (other than the
Borrower)) letters of credit (the “Letters of Credit” and each, a “Letter of
Credit”), which Letters of Credit shall not exceed any such Letter of Credit
Issuer’s Letter of Credit Commitment and in the aggregate shall not exceed the
L/C Sublimit, in such form as may be approved by the applicable Letter of Credit
Issuer in its reasonable discretion.

 

-84-



--------------------------------------------------------------------------------

(b)    Notwithstanding the foregoing, (i) no Letter of Credit shall be issued
the Stated Amount of which, when added to the Letters of Credit Outstanding at
such time, would exceed the Letter of Credit Commitment then in effect (or with
respect to any Letter of Credit Issuer, exceed such Letter of Credit Issuer’s
Letter of Credit Commitment); (ii) no Letter of Credit shall be issued the
Stated Amount of which would cause the aggregate amount of the Lenders’
Revolving Credit Exposures at the time of the issuance thereof to exceed the
Total Revolving Credit Commitment then in effect; (iii) each Letter of Credit
shall have an expiration date occurring no later than one year after the date of
issuance thereof (except as set forth in Section 3.2(d)), provided that in no
event shall such expiration date occur later than the L/C Facility Maturity
Date, in each case, unless otherwise agreed upon by the Administrative Agent,
the Letter of Credit Issuer and, unless such Letter of Credit has been Cash
Collateralized or backstopped (in the case of a backstop only, on terms
reasonably satisfactory to such Letter of Credit Issuer), the Revolving Credit
Lenders; (iv) the Letter of Credit shall be denominated in Dollars; (v) no
Letter of Credit shall be issued if it would be illegal under any applicable law
for the beneficiary of the Letter of Credit to have a Letter of Credit issued in
its favor; and (vi) no Letter of Credit shall be issued by a Letter of Credit
Issuer after it has received a written notice from any Credit Party or the
Administrative Agent or the Required Lenders stating that a Default or Event of
Default has occurred and is continuing until such time as such Letter of Credit
Issuer shall have received a written notice of (x) rescission of such notice
from the party or parties originally delivering such notice or (y) the waiver of
such Default or Event of Default in accordance with the provisions of
Section 13.1.

(c)    Upon at least two Business Days’ prior written notice to the
Administrative Agent and the Letter of Credit Issuer (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, (i) on any day, to permanently to terminate or
reduce the Letter of Credit Commitment in whole or in part; provided that, after
giving effect to such termination or reduction, the Letters of Credit
Outstanding shall not exceed the Letter of Credit Commitment (or with respect to
a Letter of Credit Issuer, the Letters of Credit outstanding with respect to
Letters of Credit issued by such Letter of Credit Issuer shall not exceed such
Letter of Credit Issuer’s Letter of Credit Commitment) or (ii) on any day, to
increase the applicable Letter of Credit Commitment of any Letter of Credit
Issuer, so long as the applicable Letter of Credit Issuer agrees to increase its
Letter of Credit Commitment in writing.

(d)    [Reserved].

(e)    The Letter of Credit Issuer shall not be under any obligation to issue
any Letter of Credit if:

(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain any such Letter of Credit Issuer from
issuing such Letter of Credit, or any law applicable to such Letter of Credit
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Letter of Credit Issuer
shall prohibit, or request that such Letter of Credit Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Letter of Credit Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (in each case, for which
such Letter of Credit Issuer is not otherwise compensated hereunder) not in
effect on the Restatement Effective Date, or shall impose upon such Letter of
Credit Issuer any unreimbursed loss, cost or expense which was not applicable on
the Restatement Effective Date and which such Letter of Credit Issuer in good
faith deems material to it;

(ii)    the issuance of such Letter of Credit would violate one or more policies
of such Letter of Credit Issuer applicable to letters of credit generally;

(iii)    except as otherwise agreed by the applicable Letter of Credit Issuer,
such Letter of Credit is in an initial Stated Amount less than $50,000, in the
case of a commercial Letter of Credit, or $10,000, in the case of a standby
Letter of Credit;

(iv)    such Letter of Credit is denominated in a currency other than Dollars;

(v)    such Letter of Credit contains any provisions for automatic reinstatement
of the Stated Amount after any drawing thereunder; or

 

-85-



--------------------------------------------------------------------------------

(vi)    a default of any Revolving Credit Lender’s obligations to fund under
Section 3.3 exists or any Revolving Credit Lender is at such time a Defaulting
Lender hereunder, unless, in each case, the Borrower have entered into
arrangements reasonably satisfactory to the applicable Letter of Credit Issuer
to eliminate such Letter of Credit Issuer’s risk with respect to such Revolving
Credit Lender or such risk has been reallocated in accordance with Section 2.16.

(f)    The Letter of Credit Issuer shall not increase the Stated Amount of any
Letter of Credit if any such Letter of Credit Issuer would not be permitted at
such time to issue such Letter of Credit in its amended form under the terms
hereof.

(g)    The Letter of Credit Issuer shall be under no obligation to amend any
Letter of Credit if (A) any such Letter of Credit Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

(h)    The Letter of Credit Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith and the Letter of Credit Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Section 13
with respect to any acts taken or omissions suffered by the Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Section 13 included the Letter
of Credit Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Letter of Credit Issuer.

(i)    The parties hereto agree that the Existing Letters of Credit shall be
deemed to be Letters of Credit for all purposes under this Agreement, without
any further action by the Borrowers, the Letter of Credit Issuer or any other
Person.

3.2    Letter of Credit Requests.

(a)    Whenever the Borrower desires that a Letter of Credit be issued for its
account or amended, the Borrower shall give the Administrative Agent and the
Letter of Credit Issuer a Letter of Credit Request by no later than 1.00 p.m.
(New York City time) at least four Business Days (or such other period as may be
agreed upon by the Borrower, the Administrative Agent and the Letter of Credit
Issuer) prior to the proposed date of issuance or amendment. Each Letter of
Credit Request shall be executed by the Borrower. Such Letter of Credit Request
may be sent by facsimile, by United States mail, by overnight courier, by
electronic transmission using the system provided by the Letter of Credit
Issuer, by personal delivery or by any other means acceptable to the Letter of
Credit Issuer.

(b)    In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Request shall specify in form and detail reasonably
satisfactory to the Letter of Credit Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the Stated
Amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the
identity of the applicant; and (H) such other matters as the Letter of Credit
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Request shall specify in
form and detail reasonably satisfactory to the Letter of Credit Issuer (I) the
Letter of Credit to be amended; (II) the proposed date of amendment thereof
(which shall be a Business Day); (III) the nature of the proposed amendment; and
(IV) such other matters as the Letter of Credit Issuer may reasonably require.
Additionally, the Borrower shall furnish to the Letter of Credit Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Letter of Credit Issuer or the Administrative Agent may
reasonably require.

(c)    Unless the Letter of Credit Issuer has received written notice from any
Revolving Credit Lender, the Administrative Agent or any Credit Party, at least
one Business Day prior to the requested date of issuance or amendment of the
Letter of Credit, that one or more applicable conditions contained in Section 6
(solely with respect to any Letter of Credit issued on the Restatement Effective
Date) and Section 7 shall not then be satisfied to the extent

 

-86-



--------------------------------------------------------------------------------

required thereby, then, subject to the terms and conditions hereof, the Letter
of Credit Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or, so long as the Borrower is the primary obligor, for
the account of Holdings or another Restricted Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Letter of Credit Issuer’s usual and customary business practices.

(d)    If the Borrower so requests in any Letter of Credit Request, the Letter
of Credit Issuer shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the Letter of Credit Issuer
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof and the Borrower not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
Letter of Credit Issuer, the Borrower shall not be required to make a specific
request to the Letter of Credit Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Letter of Credit Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Facility Maturity Date, unless otherwise agreed upon by the
Administrative Agent and the Letter of Credit Issuer; provided, however, that
the Letter of Credit Issuer shall not permit any such extension if (A) the
Letter of Credit Issuer has reasonably determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (b) of Section 3.1 or otherwise), or (B) it has
received written notice on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Sections 6
and 7 are not then satisfied, and in each such case directing the Letter of
Credit Issuer not to permit such extension.

(e)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit (including any Existing Letter of Credit) to an advising bank
with respect thereto or to the beneficiary thereof, the Letter of Credit Issuer
will also deliver to the applicable Borrower and the Administrative Agent a true
and complete copy of such Letter of Credit or amendment. On the last Business
Day of each month, each Letter of Credit Issuer shall provide the Administrative
Agent a list of all Letters of Credit (including any Existing Letter of Credit)
issued by it that are outstanding at such time.

(f)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

3.3    Letter of Credit Participations.

(a)    Immediately upon the issuance by the Letter of Credit Issuer of any
Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Revolving Credit Lender (each such Revolving Credit Lender,
in its capacity under this Section 3.3, an “L/C Participant”), and each such L/C
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s Revolving Credit Commitment Percentage in each
Letter of Credit, each substitute therefor, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto; provided that the Letter of
Credit Fees will be paid directly to the Administrative Agent for the ratable
account of the L/C Participants as provided in Section 4.1(b) and the L/C
Participants shall have no right to receive any portion of any Fronting Fees.

(b)    In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction, shall not create
for the Letter of Credit Issuer any resulting liability.

 

-87-



--------------------------------------------------------------------------------

(c)    In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the applicable Borrower shall not have repaid
such amount in full to the respective Letter of Credit Issuer through the
Administrative Agent pursuant to Section 3.4(a), the Administrative Agent shall
promptly notify each L/C Participant of such failure, and each L/C Participant
shall promptly and unconditionally pay to the Administrative Agent for the
account of the Letter of Credit Issuer, the amount of such L/C Participant’s
Revolving Credit Commitment Percentage of such unreimbursed payment in Dollars
and in immediately available funds. If and to the extent such L/C Participant
shall not have so made its Revolving Credit Commitment Percentage of the amount
of such payment available to the Administrative Agent for the account of the
Letter of Credit Issuer, such L/C Participant agrees to pay to the
Administrative Agent for the account of the Letter of Credit Issuer, forthwith
on demand, such amount, together with interest thereon for each day from such
date until the date such amount is paid to the Administrative Agent for the
account of the Letter of Credit Issuer at a rate per annum equal to the NYFRB
Rate from time to time then in effect, plus any administrative, processing or
similar fees that are reasonably and customarily charged by the Letter of Credit
Issuer in connection with the foregoing. The failure of any L/C Participant to
make available to the Administrative Agent for the account of the Letter of
Credit Issuer its Revolving Credit Commitment Percentage of any payment under
any Letter of Credit shall not relieve any other L/C Participant of its
obligation hereunder to make available to the Administrative Agent for the
account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under such Letter of Credit on the date required, as
specified above, but no L/C Participant shall be responsible for the failure of
any other L/C Participant to make available to the Administrative Agent such
other L/C Participant’s Revolving Credit Commitment Percentage of any such
payment.

(d)    Whenever the Administrative Agent receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in Dollars and in
immediately available funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
amount so paid in respect of such reimbursement obligation and interest thereon
accruing after the purchase of the respective L/C Participations at the NYFRB
Rate.

(e)    The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances.

(f)    If any payment received by the Administrative Agent for the account of
the Letter of Credit Issuer pursuant to Section 3.3(c) is required to be
returned under any of the circumstances described in Section 3.20 (including
pursuant to any settlement entered into by the Letter of Credit Issuer in its
discretion), each Lender shall pay to the Administrative Agent for the account
of the Letter of Credit Issuer its Revolving Credit Commitment Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable NYFRB Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

3.4    Agreement to Repay Letter of Credit Drawings.

(a)    The Borrower hereby agrees to reimburse the Letter of Credit Issuer, by
making payment with respect to any drawing under any Letter of Credit in the
same currency in which such drawing was made unless the Letter of Credit Issuer
(at its option) shall have specified in the notice of drawing that it will
require reimbursement in Dollars. Any such reimbursement shall be made by the
Borrower to the Administrative Agent in immediately available funds for any
payment or disbursement made by the Letter of Credit Issuer under any Letter of
Credit (each such amount so paid until reimbursed, an “Unpaid Drawing”) no later
than the date that is one Business Day after the date on which the Borrower
receives written notice of such payment or disbursement (the “Reimbursement
Date”), with interest on the amount so paid or disbursed by the Letter of Credit
Issuer, to the extent not reimbursed prior to 5:00 p.m. (New York City time) on
the Reimbursement Date, from the Reimbursement Date to the date the Letter of
Credit Issuer is reimbursed therefor at a rate per annum that shall at all times
be the Applicable Margin for

 

-88-



--------------------------------------------------------------------------------

ABR Loans that are Revolving Credit Loans plus the ABR as in effect from time to
time, provided that, notwithstanding anything contained in this Agreement to the
contrary, (i) unless the Borrower shall have notified the Administrative Agent
and the relevant Letter of Credit Issuer prior to 12:00 noon (New York City
time) on the Reimbursement Date that the Borrower intends to reimburse the
relevant Letter of Credit Issuer for the amount of such drawing with funds other
than the proceeds of Loans, the Borrower shall be deemed to have given a Notice
of Borrowing requesting that, with respect to Letters of Credit, the Revolving
Credit Lenders make Revolving Credit Loans (which shall be denominated in
Dollars and which shall be ABR Loans) on the Reimbursement Date in the amount of
such drawing and (ii) the Administrative Agent shall promptly notify each L/C
Participant of such drawing and the amount of its Revolving Credit Loan to be
made in respect thereof, and each L/C Participant shall be irrevocably obligated
to make a Revolving Credit Loan to the Borrower in Dollars in the manner deemed
to have been requested in the amount of its Revolving Credit Commitment
Percentage of the applicable Unpaid Drawing by 2:00 p.m. (New York City time) on
such Reimbursement Date by making the amount of such Revolving Credit Loan
available to the Administrative Agent. Such Revolving Credit Loans shall be made
without regard to the Minimum Borrowing Amount. The Administrative Agent shall
use the proceeds of such Revolving Credit Loans solely for purpose of
reimbursing the Letter of Credit Issuer for the related Unpaid Drawing. In the
event that the Borrower fail to Cash Collateralize any Letter of Credit that is
outstanding on the L/C Facility Maturity Date, the full amount of the Letters of
Credit Outstanding in respect of such Letter of Credit shall be deemed to be an
Unpaid Drawing subject to the provisions of this Section 3.4 except that the
Letter of Credit Issuer shall hold the proceeds received from the L/C
Participants as contemplated above as cash collateral for such Letter of Credit
to reimburse any Unpaid Drawing under such Letter of Credit and shall use such
proceeds first, to reimburse itself for any Unpaid Drawings made in respect of
such Letter of Credit following the L/C Facility Maturity Date, second, to the
extent such Letter of Credit expires or is returned undrawn while any such cash
collateral remains, to the repayment of obligations in respect of any Revolving
Credit Loans that have not been paid at such time and third, to the Borrower or
as otherwise directed by a court of competent jurisdiction. Nothing in this
Section 3.4(a) shall affect the Borrower’s obligation to repay all outstanding
Revolving Credit Loans when due in accordance with the terms of this Agreement.

(b)    The obligation of the Borrower to reimburse the Letter of Credit Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i)    any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;

(ii)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the applicable
Borrower and the beneficiary named in any such Letter of Credit);

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    waiver by the Letter of Credit Issuer of any requirement that exists for
the Letter of Credit Issuer’s protection and not the protection of the Borrower
(or Holdings or other Restricted Subsidiary) or any waiver by the Letter of
Credit Issuer which does not in fact materially prejudice the Borrower (or
Holdings or other Restricted Subsidiary);

(v)    any payment made by the Letter of Credit Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;

 

-89-



--------------------------------------------------------------------------------

(vi)    any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code;

(vii)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(viii)    any adverse change in any relevant exchange rates or in the relevant
currency markets generally; or

(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower (or Holdings
or other Restricted Subsidiary) (other than the defense of payment or
performance).

(c)    The Borrower shall not be obligated to reimburse the Letter of Credit
Issuer for any wrongful payment made by the Letter of Credit Issuer under the
Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Letter of Credit
Issuer as determined in the final non-appealable judgment of a court of
competent jurisdiction.

3.5    Increased Costs. If after the Restatement Effective Date, the adoption of
any applicable law, treaty, rule, or regulation, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or actual compliance by the Letter of Credit Issuer or
any L/C Participant with any request or directive made or adopted after the
Restatement Effective Date (whether or not having the force of law), by any such
authority, central bank or comparable agency shall either (x) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by the Letter of Credit Issuer, or any L/C
Participant’s L/C Participation therein, or (y) impose on the Letter of Credit
Issuer or any L/C Participant any other conditions or costs affecting its
obligations under this Agreement in respect of Letters of Credit or L/C
Participations therein or any Letter of Credit or such L/C Participant’s L/C
Participation therein, and the result of any of the foregoing is to increase the
actual cost to the Letter of Credit Issuer or such L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or to reduce the actual
amount of any sum received or receivable by the Letter of Credit Issuer or such
L/C Participant hereunder (including any increased costs or reductions
attributable to Taxes, other than any increase or reduction attributable to
Indemnified Taxes, Excluded Taxes or Other Taxes) in respect of Letters of
Credit or L/C Participations therein, then, promptly after receipt of written
demand to the Borrower by the Letter of Credit Issuer or such L/C Participant,
as the case may be (a copy of which notice shall be sent by the Letter of Credit
Issuer or such L/C Participant to the Administrative Agent (with respect to a
Letter of Credit issued on account of a Borrower (or Holdings or other
Restricted Subsidiary))), such Borrower shall pay to the Letter of Credit Issuer
or such L/C Participant such actual additional amount or amounts as will
compensate the Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that the
Letter of Credit Issuer or an L/C Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such law, rule or regulation as in
effect on the Restatement Effective Date. A certificate submitted to the
Borrower by the relevant Letter of Credit Issuer or an L/C Participant, as the
case may be (a copy of which certificate shall be sent by the Letter of Credit
Issuer or such L/C Participant to the Administrative Agent), setting forth in
reasonable detail the basis for the determination of such actual additional
amount or amounts necessary to compensate the Letter of Credit Issuer or such
L/C Participant as aforesaid shall be conclusive and binding on the Borrower
absent clearly demonstrable error. The obligations of the Borrower under this
Section 3.5 shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

-90-



--------------------------------------------------------------------------------

3.6    New or Successor Letter of Credit Issuer.

(a)    The Letter of Credit Issuer may resign as the Letter of Credit Issuer
upon 60 days’ prior written notice to the Administrative Agent, the Lenders,
Holdings, and the Borrower. The Borrower may replace the Letter of Credit Issuer
for any reason upon written notice to the Administrative Agent and the Letter of
Credit Issuer. The Borrower may add Letter of Credit Issuers who agree to so act
at any time upon notice to the Administrative Agent. If the Letter of Credit
Issuer shall resign or be replaced, or if the Borrower shall decide to add a new
Letter of Credit Issuer under this Agreement, then the Borrower may appoint from
among the Lenders a successor issuer of Letters of Credit or a new Letter of
Credit Issuer, as the case may be, or, with the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), another
successor or new issuer of Letters of Credit, whereupon such successor issuer
accepting such appointment shall succeed to the rights, powers and duties of the
replaced or resigning Letter of Credit Issuer under this Agreement and the other
Credit Documents, or such new issuer of Letters of Credit accepting such
appointment shall be granted the rights, powers and duties of the Letter of
Credit Issuer hereunder, and the term Letter of Credit Issuer shall mean such
successor or such new issuer of Letters of Credit effective upon such
appointment. At the time such resignation or replacement shall become effective,
the Borrower shall pay to the resigning or replaced Letter of Credit Issuer all
accrued and unpaid fees applicable to the Letters of Credit pursuant to
Sections 4.1(b) and 4.1(d). The acceptance of any appointment as the Letter of
Credit Issuer hereunder whether as a successor issuer or new issuer of Letters
of Credit in accordance with this Agreement, shall be evidenced by an agreement
entered into by such new or successor issuer of Letters of Credit, in a form
reasonably satisfactory to the Borrower and the Administrative Agent and, from
and after the effective date of such agreement, such new or successor issuer of
Letters of Credit shall become the Letter of Credit Issuer hereunder. After the
resignation or replacement of the Letter of Credit Issuer hereunder, the
resigning or replaced Letter of Credit Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of the Letter of Credit
Issuer under this Agreement and the other Credit Documents with respect to
Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit. In connection with
any resignation or replacement pursuant to this clause (a) (but, in case of any
such resignation, only to the extent that a successor issuer of Letters of
Credit shall have been appointed), either (i) the Borrower, the resigning or
replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall arrange to have any outstanding Letters of Credit issued by the resigning
or replaced Letter of Credit Issuer replaced with Letters of Credit issued by
the successor issuer of Letters of Credit or (ii) the Borrower shall cause the
successor issuer of Letters of Credit, if such successor issuer is reasonably
satisfactory to the replaced or resigning Letter of Credit Issuer, to issue
“back-stop” Letters of Credit naming the resigning or replaced Letter of Credit
Issuer as beneficiary for each outstanding Letter of Credit issued by the
resigning or replaced Letter of Credit Issuer, which new Letters of Credit shall
be denominated in the same currency as, and shall have a face amount equal to,
the Letters of Credit being back-stopped and the sole requirement for drawing on
such new Letters of Credit shall be a drawing on the corresponding back-stopped
Letters of Credit. After any resigning or replaced Letter of Credit Issuer’s
resignation or replacement as Letter of Credit Issuer, the provisions of this
Agreement relating to the Letter of Credit Issuer shall inure to its benefit as
to any actions taken or omitted to be taken by it (A) while it was the Letter of
Credit Issuer under this Agreement or (B) at any time with respect to Letters of
Credit issued by such Letter of Credit Issuer.

(b)    To the extent there are, at the time of any resignation or replacement as
set forth in clause (a) above, any outstanding Letters of Credit, nothing herein
shall be deemed to impact or impair any rights and obligations of any of the
parties hereto with respect to such outstanding Letters of Credit (including,
without limitation, any obligations related to the payment of Fees or the
reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

3.7    Role of Letter of Credit Issuer. Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the Letter of Credit Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the Letter of Credit Issuer, the Administrative Agent, any of their respective
Affiliates nor any correspondent, participant or assignee of the Letter of
Credit Issuer shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Required
Lenders; (ii) any action taken or omitted in the absence of gross negligence or
willful misconduct as determined in the final non-appealable

 

-91-



--------------------------------------------------------------------------------

judgment of a court of competent jurisdiction; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuit of such rights and remedies
as they may have against the beneficiary or transferee at law or under any other
agreement. None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective Affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable or responsible for any of the
matters described in Section 3.3(b); provided that anything in such Section to
the contrary notwithstanding, the Borrower may have a claim against a Letter of
Credit Issuer, and a Letter of Credit Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Letter of Credit Issuer’s willful misconduct or gross negligence
or such Letter of Credit Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit in each case as determined in the final non-appealable judgment of a
court of competent jurisdiction. In furtherance and not in limitation of the
foregoing, the Letter of Credit Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

The Letter of Credit Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

3.8    Cash Collateral.

(a)    Certain Credit Support Events. Upon the written request of the
Administrative Agent or the Letter of Credit Issuer, if (i) as of the L/C
Facility Maturity Date, any L/C Obligation for any reason remains outstanding,
(ii) the Borrower shall be required to provide Cash Collateral pursuant to
Section 11.13, or (iii) the provisions of Section 2.16(a)(v) are in effect, the
Borrower shall immediately (in the case of clause (ii) above) or within one
Business Day (in all other cases) following any written request by the
Administrative Agent or the Letter of Credit Issuer, provide Cash Collateral in
an amount not less than the applicable Minimum Collateral Amount (determined in
the case of Cash Collateral provided pursuant to clause (iii) above, after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to (and subject to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Letter of Credit Issuer and the Lenders, and agree to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein as described in Section 3.8(a), and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.8(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the Letter of Credit Issuer as herein provided,
other than Permitted Liens, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount (including, without limitation, as a
result of exchange rate fluctuations), the Borrower will, promptly upon written
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
Cash Collateral shall be maintained in blocked, interest bearing deposit
accounts with the Administrative Agent. The Borrower shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.8 or
Sections 2.16, 5.2, or 11.13 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation), together with
related fees, costs and customary processing charges and other obligations for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

-92-



--------------------------------------------------------------------------------

(d)    Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or to secure other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 13.6(b)(ii)) or there is no longer existing an
Event of Default) or (ii) the determination by the Administrative Agent and the
Letter of Credit Issuer that there exists excess Cash Collateral.

3.9    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit. Notwithstanding
the foregoing, the Letter of Credit Issuer shall not be responsible to the
Borrower for, and the Letter of Credit Issuer’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the Letter of
Credit Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the applicable law or any order of a jurisdiction where the Letter of
Credit Issuer or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

3.10    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control and any grant of security interest in any Issuer Documents shall be
void.

3.11    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, Holdings or a Restricted Subsidiary,
the Borrower shall be obligated to reimburse the Letter of Credit Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Holdings or any other Restricted Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of Holdings and the other Restricted Subsidiaries.

3.12    Provisions Related to Extended Revolving Credit Commitments. If the
Letter of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the Letter of Credit Issuer which issued such Letter of Credit,
if one or more other tranches of Revolving Credit Commitments in respect of
which the Letter of Credit Expiration Date shall not have so occurred are then
in effect, such Letters of Credit for which consent has been obtained shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Sections 3.3 and 3.4) under (and ratably participated in by Lenders pursuant to)
the Revolving Credit Commitments in respect of such non-terminating tranches up
to an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i),
the Borrower shall Cash Collateralize any such Letter of Credit in accordance
with Section 3.8. Upon the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit may be reduced as agreed between
the Letter of Credit Issuer and the Borrower, without the consent of any other
Person.

 

-93-



--------------------------------------------------------------------------------

Section 4.    Fees

4.1    Fees.

(a)    Without duplication, the Borrower agrees to pay to the Administrative
Agent in Dollars, for the account of each Revolving Credit Lender (in each case
pro rata according to the respective Revolving Credit Commitments of all such
Lenders), a commitment fee (the “Commitment Fee”) for each day from the
Restatement Effective Date to the Revolving Credit Termination Date. Each
Commitment Fee shall be payable (x) quarterly in arrears on the first day of
each fiscal quarter of the Borrower (for the quarterly period (or portion
thereof) ended on the day prior to such day for which no payment has been
received) and (y) on the Revolving Credit Termination Date (for the period ended
on such date for which no payment has been received pursuant to
clause (x) above), and shall be computed for each day during such period at a
rate per annum equal to the Commitment Fee Rate in effect on such day on the
Available Commitment in effect on such day.

(b)    Without duplication, the Borrower agrees to pay to the Administrative
Agent in Dollars for the account of the Revolving Credit Lenders pro rata on the
basis of their respective Letter of Credit Exposure, a fee in respect of each
Letter of Credit issued on the Borrower’s or any of the other Restricted
Subsidiaries’ behalf (the “Letter of Credit Fee”), for the period from the date
of issuance of such Letter of Credit to the termination date of such Letter of
Credit computed at the per annum rate for each day equal to (i) in the case of
any Letter of Credit (other than a Commercial Letter of Credit), the Applicable
Margin for Revolving Credit Loans that are LIBOR Loans less the Fronting Fee set
forth in clause (d) below and (ii) in the case of any Commercial Letter of
Credit, 1.00%. Except as provided below, such Letter of Credit Fees shall be due
and payable (x) quarterly in arrears on the first day of each fiscal quarter of
the Borrower and (y) on the date upon which the Total Revolving Credit
Commitment terminates and the Letters of Credit Outstanding shall have been
reduced to zero.

(c)    Without duplication, the Borrower agrees to pay to the Administrative
Agent in Dollars, for its own account, administrative agent fees as have been
previously agreed in writing or as may be agreed in writing from time to time.

(d)    Without duplication, the Borrower agree to pay to the Letter of Credit
Issuer a fee in Dollars in respect of each Letter of Credit issued by it to the
Borrower (the “Fronting Fee”) (i) with respect to each commercial Letter of
Credit, at the rate of 0.125%, computed on the amount of such Letter of Credit,
and (ii) with respect to each standby Letter of Credit, for the period from the
date of issuance of such Letter of Credit to the termination date of such Letter
of Credit, computed at the rate for each day equal to 0.125% per annum on the
average daily Stated Amount of such Letter of Credit (or at such other rate per
annum as agreed in writing between the Borrower and the Letter of Credit
Issuer). Such Fronting Fees shall be due and payable (x) quarterly in arrears on
the first day of each fiscal quarter of the Borrower and (y) on the date upon
which the Total Revolving Credit Commitment terminates and the Letters of Credit
Outstanding shall have been reduced to zero.

(e)    Without duplication, the Borrower agree to pay directly to the Letter of
Credit Issuer in Dollars upon each issuance or renewal of, drawing under, and/or
amendment of, a Letter of Credit issued by it such amount as shall at the time
of such issuance or renewal of, drawing under, and/or amendment be the standard
fees, costs, and other processing chargecharges that the Letter of Credit Issuer
is customarily charging for issuances or renewals of, drawings under or
amendments of, letters of credit issued by it.

(f)    Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1.

4.2    Voluntary Reduction of Revolving Credit Commitments. Upon at least two
Business Days’ prior written notice to the Administrative Agent at the
Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Revolving Credit Commitments in whole or in part; provided that (a) any such
reduction shall apply proportionately and permanently to reduce the Revolving
Credit Commitment of each of the Lenders of any applicable Class, except that
(i) notwithstanding the foregoing, in connection with the establishment on any
date of any Incremental Commitments pursuant to Section 2.14(a), the Revolving
Credit Commitments of any one or more Lenders providing any such Incremental
Commitments on such date shall be reduced in an amount equal to the amount of
Revolving Credit Commitments so extended on such date (provided that (x) after
giving effect to any such reduction and to the repayment of any Revolving Credit
Loans made on such date, the Revolving Credit Exposure of any such Lender does
not exceed the Revolving Credit Commitment thereof and (y) for

 

-94-



--------------------------------------------------------------------------------

the avoidance of doubt, any such repayment of Revolving Credit Loans
contemplated by the preceding clause shall be made in compliance with the
requirements of Section 5.3(a) with respect to the ratable allocation of
payments hereunder, with such allocation being determined after giving effect to
any conversion pursuant to Section 2.14(a) of Revolving Credit Commitments and
Revolving Credit Loans into Incremental Commitments and Incremental Revolving
Credit Loans pursuant to Section 2.14(a) prior to any reduction being made to
the Revolving Credit Commitment of any other Lender) and (ii) the Borrower may
at its election permanently reduce the Revolving Credit Commitment of a
Defaulting Lender to $0 without affecting the Revolving Credit Commitments of
any other Lender, (b) any partial reduction pursuant to Section 4.2(a) shall be
in the amount of at least $5,000,000, and (c) after giving effect to such
termination or reduction and to any prepayments of the Loans made on the date
thereof in accordance with this Agreement, the aggregate amount of the Lenders’
Revolving Credit Exposures shall not exceed the Total Revolving Credit
Commitment and the aggregate amount of the Lenders’ Revolving Credit Exposures
in respect of any Class shall not exceed the aggregate Revolving Credit
Commitment of such Class.

4.3    Mandatory Termination of Commitments.

(a)    The Revolving Credit Commitment shall terminate at 5:00 p.m. (New York
City time) on the Revolving Credit Maturity Date.

(b)    The Swingline Commitment shall terminate at 5:00 p.m. (New York City
time) on the Swingline Maturity Date.

Section 5.    Payments

5.1    Voluntary Prepayments.

(a)    The Borrower shall have the right to prepay Loans, including Revolving
Credit Loans and Swingline Loans, without premium or penalty, in whole or in
part from time to time on the following terms and conditions: (1) the Borrower
shall give the Administrative Agent at the Administrative Agent’s Office written
notice of its intent to make such prepayment, the amount of such prepayment and
(in the case of LIBOR Loans) the specific Borrowing(s) pursuant to which made,
which notice shall be given by the Borrower no later than 12:00 noon (New York
City time) (i) in the case of LIBOR Loans, three Business Days prior to, (ii) in
the case of ABR Loans (other than Swingline Loans), one Business Day prior to,
or (iii) in the case of Swingline Loans, on, the date of such prepayment and
shall promptly be transmitted by the Administrative Agent to each of the Lenders
or the Swingline Lender, as the case may be; (2) each partial prepayment of
(i) any Borrowing of LIBOR Loans shall be in a minimum amount of $5,000,000 and
in multiples of $1,000,000 in excess thereof, (ii) any ABR Loans (other than
Swingline Loans) shall be in a minimum amount of $1,000,000 and in multiples of
$100,000 in excess thereof, and (iii) Swingline Loans shall be in a minimum
amount of $500,000 and in multiplies of $100,000 in excess thereof; provided
that no partial prepayment of LIBOR Loans made pursuant to a single Borrowing
shall reduce the outstanding LIBOR Loans made pursuant to such Borrowing to an
amount less than the applicable Minimum Borrowing Amount for such LIBOR Loans,
and (3) in the case of any prepayment of LIBOR Loans pursuant to this
Section 5.1 on any day other than the last day of an Interest Period applicable
thereto, the Borrower shall, promptly after receipt of a written request by any
applicable Lender (which request shall set forth in reasonable detail the basis
for requesting such amount), pay to the Administrative Agent for the account of
such Lender any amounts required pursuant to Section 2.11. At the Borrower’s
election in connection with any prepayment pursuant to this Section 5.1, such
prepayment shall not be applied to any Revolving Credit Loan of a Defaulting
Lender.

5.2    Mandatory Prepayments.

(a)    [Reserved].

(b)    Repayment of Revolving Credit Loans. Except for Protective Advances and
Overadvance Loans permitted under Section 2.15, if at any time on any date the
aggregate amount of the Lenders’ Revolving Credit Exposures in respect of any
Class of Revolving Loans for any reason exceeds the Maximum Borrowing Amount, at
such time, the Borrower shall forthwith repay on such date Revolving Loans of
such Class in an amount equal to such excess. If after giving effect to the
prepayment of all outstanding Revolving Loans of such Class, the Revolving
Credit Exposures of such Class exceed the Revolving Credit Commitment of such
Class then in effect, the Borrower shall Cash Collateralize the Letters of
Credit Outstanding in relation to such Class to the extent of such excess.

 

-95-



--------------------------------------------------------------------------------

(c)    [Reserved].

(d)    [Reserved].

(e)    Application to Revolving Credit Loans. With respect to each prepayment of
Revolving Credit Loans, the Borrower may designate (i) the Types of Loans that
are to be prepaid and the specific Borrowing(s) pursuant to which made and
(ii) the Revolving Loans to be prepaid, provided that (y) each prepayment of any
Loans made pursuant to a Borrowing shall be applied pro rata among such Loans;
and (z) notwithstanding the provisions of the preceding clause (y), no
prepayment of Revolving Loans shall be applied to the Revolving Credit Loans of
any Defaulting Lender unless otherwise agreed in writing by the Borrower. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its reasonable discretion with a view, but no obligation, to minimize breakage
costs owing under Section 2.11.

5.3    Method and Place of Payment.

(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto (or in the case of the Swingline Loans, to the
Swingline Lender) or the Letter of Credit Issuer entitled thereto, as the case
may be, not later than 12:00 noon (New York City time), in each case, on the
date when due and shall be made in immediately available funds at the
Administrative Agent’s Office or at such other office as the Administrative
Agent shall specify for such purpose by notice to the Borrower (or, in the case
of the Swingline Loans, at such office as the Swingline Lender shall specify for
such purpose by notice to the Borrower), it being understood that written or
facsimile notice by the Borrower to the Administrative Agent to make a payment
from the funds in the Borrower’s account at the Administrative Agent’s Office
shall constitute the making of such payment to the extent of such funds held in
such account. All repayments or prepayments of any Loans (whether of principal,
interest or otherwise) hereunder and all other payments under each Credit
Document shall, unless otherwise specified in such Credit Document, be made in
Dollars. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent prior to
12:00 noon (New York City time) or, otherwise, on the next Business Day in the
Administrative Agent’s sole discretion) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto.

(b)    Any payments under this Agreement that are made later than 12:00 noon
(New York City time) may be deemed to have been made on the next succeeding
Business Day in the Administrative Agent’s sole discretion for purposes of
calculating interest thereon (or, in the case of Swingline Loans, at the
Swingline Lender’s sole discretion). Except as otherwise provided herein,
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

5.4    Net Payments.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of any Credit
Party hereunder or under any other Credit Document shall to the extent permitted
by applicable laws be made free and clear of and without reduction or
withholding for any Taxes.

(ii)    If any applicable Withholding Agent shall be required by applicable law
to withhold or deduct any Taxes from any payment under any Credit Document, then
(A) such Withholding Agent shall withhold or make such deductions as are
reasonably determined by such Withholding Agent to be required by applicable
law, (B) such Withholding Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority,

 

-96-



--------------------------------------------------------------------------------

and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the applicable Credit Party
shall be increased as necessary so that after any required withholding or
deductions have been made (including withholding or deductions applicable to
additional sums payable under this Section 5.4) each Lender (or, in the case of
a payment to the Administrative Agent for its own account, the Administrative
Agent) receives an amount equal to the sum it would have received had no such
withholding or deductions been made.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or timely
reimburse the Administrative Agent or any Lender for the payment of any Other
Taxes.

(c)    Tax Indemnifications. Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within 15 days after receipt
of written demand therefor, for the full amount of Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) payable or paid by the
Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment or liability (along with a written statement setting forth in
reasonable detail the basis and calculation of such amounts) delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. If the Borrower
reasonably believes that any such Indemnified Taxes or Other Taxes were not
correctly or legally asserted, the Administrative Agent and/or each affected
Lender will use reasonable efforts to cooperate with the Borrower in pursuing a
refund of such Indemnified Taxes or Other Taxes so long as such efforts would
not, in the sole determination of the Administrative Agent or affected Lender,
result in any additional costs, expenses or risks or be otherwise
disadvantageous to it. Any resulting refund shall be governed by Section 5.4(f).

(d)    Evidence of Payments. After any payment of Taxes by any Credit Party or
the Administrative Agent to a Governmental Authority as provided in this
Section 5.4, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e)    Status of Lenders and Tax Documentation.

(i)    Each Lender shall deliver to the Borrower and to the Administrative
Agent, at such time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
any payments made hereunder or under any other Credit Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party pursuant to any Credit Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction, or
to enable the Borrower or the Administrative Agent to comply with any
withholding or information reporting requirements. Any documentation and
information required to be delivered by a Lender pursuant to this Section 5.4(e)
(including any specific documentation set forth in subsection (ii) below) shall
be delivered by such Lender (i) on or prior to the Restatement Effective Date
(or on or prior to the date it becomes a party to this Agreement), (ii) on or
before any date on which such documentation expires or becomes obsolete or
invalid, (iii) promptly after the occurrence of any change in the Lender’s
circumstances requiring a change in the most recent documentation previously
delivered by it to the Borrower and the Administrative Agent, and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and each such Lender shall promptly notify in writing the Borrower and
the Administrative Agent if such Lender is no longer legally eligible to provide
any documentation previously provided. Each Lender hereby authorizes the
Administrative Agent to deliver to the Borrower and to any successor
Administrative Agent any documentation provided to the Administrative Agent

 

-97-



--------------------------------------------------------------------------------

pursuant to this Section 5.4(e). Notwithstanding anything to the contrary in the
preceding three sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (e)(ii)(A),
(ii)(B)(1) through (ii)(B)(4), (ii)(C) and (ii)(D) of this Section 5.4(e)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing:

(A)    any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) two executed originalscopies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding and such other documentation or information prescribed by
applicable laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements;

(B)    each Non-U.S. Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) two copies of whichever of the following is applicable:

(1)    executed originalscopies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E (or any applicable successor form) claiming eligibility for benefits of
an income tax treaty to which the United States is a party;

(2)    executed originalscopies of Internal Revenue Service Form W-8ECI (or any
successor form thereto);

(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit J-1, J-2, J-3 or J-4, as applicable, (a
“Non-Bank Tax Certificate”), to the effect that such Non-U.S. Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no payments under any
Credit Document are effectively connected with such Non-U.S. Lender’s conduct of
a United States trade or business and (y) executed originalscopies of Internal
Revenue Service Form W-8BEN or Form W-8BEN-E (or any applicable successor form);

(4)    where such Non-U.S. Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a participation), executed originalscopies of Internal Revenue Service Form
W-8IMY (or any successor thereto) and all required supporting documentation
(including, where one or more of the underlying beneficial owner(s) is claiming
the benefits of the portfolio interest exemption, a Non-Bank Tax Certificate of
such beneficial owner(s)) (provided that, if the Non-U.S. Lender is a
partnership and not a participating Lender, the Non-Bank Tax Certificate(s) may
be provided by the Non-U.S. Lender on behalf of aeach direct or indirect
partner); or

(5)    executed originalscopies of any other form prescribed by applicable laws
as a basis for claiming exemption from or a reduction in United StatesU.S.
federal withholding Tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;

 

-98-



--------------------------------------------------------------------------------

(C)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lendereach Lender shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA and, or to determine the amount, if any, to
deduct and withhold from such payment. Solely for purposes of this clause (C),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement; and

(D)    If the Administrative Agent is a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide the Borrower with two duly
completed original copies of Internal Revenue Service Form W-9. If the
Administrative Agent is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it shall provide an applicable Form W-8
(together with any required accompanying documentation) with respect to payments
to be received by it on behalf of the Lenders.

(iii)    Notwithstanding anything to the contrary in this Section 5.4, no Lender
or the Administrative Agent shall be required to deliver any documentation that
it is not legally eligible to deliver.

(f)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has
paid additional amounts pursuant to this Section 5.4, the Administrative Agent
or such Lender (as applicable) shall promptly pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Credit Parties under this Section 5.4 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including any Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. In such event, the Administrative Agent or such Lender,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authorityGovernmental Authority
(provided that the Administrative Agent or such Lender may delete any
information therein that it reasonably deems confidential). Notwithstanding
anything to the contrary in this paragraph (f), in no event will the
Administrative Agent or any Lender be required to pay any amount to an
indemnifying partythe Borrower pursuant to this paragraph (f) the payment of
which would place the Administrative Agent or any Lender in a less favorable net
after-Tax position than the Administrative Agent or any Lender would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
subsectionparagraph (f) shall not be construed to require the Administrative
Agent or any Lender to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to any Credit Party
or any other Person.

(g)    For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes any Letter of Credit Issuer and any Swingline Lender and the
term “applicable law” includes FATCA.

(h)    Each party’s obligations under this Section 5.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Credit
Documents.

 

-99-



--------------------------------------------------------------------------------

5.5    Computations of Interest and Fees.

(a)    Except as provided in the next succeeding sentence, interest on LIBOR
Loans shall be calculated on the basis of a 360-day year for the actual days
elapsed. Interest on ABR Loans shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.

(b)    Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

5.6    Limit on Rate of Interest.

(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.

(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules, and regulations.

(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8; provided that to the extent lawful, the interest or other
amounts that would have been payable but were not payable as a result of the
operation of this Section shall be cumulated and the interest payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the maximum rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent, to obtain reimbursement from that Lender in an amount
equal to such excess, and pending such reimbursement, such amount shall be
deemed to be an amount payable by that Lender to the Borrower.

Section 6.    Conditions Precedent to Initial Borrowing

The obligation of the Lenders to make Revolving Credit Loans, and the obligation
of the Letter of Credit Issuer to issue any Letter of Credit, are in each case
subject to the satisfaction of the following conditions precedent, except as
otherwise agreed between the Borrower and the Administrative Agent.

6.1    Credit Documents. The Administrative Agent (or its counsel) shall have
received:

(a)    this Agreement, executed and delivered by a duly Authorized Officer of
the Borrower, the Guarantors and each Lender;

(b)    the Guarantees, executed and delivered by a duly Authorized Officer of
each of the respective Guarantors;

(c)    the Pledge Agreement, executed and delivered by a duly Authorized Officer
of Holdings, the Borrower and each Guarantor;

 

-100-



--------------------------------------------------------------------------------

(d)    the Security Agreement, executed and delivered by a duly Authorized
Officer of the Borrower and each Guarantor; and

(e)    the ABL Intercreditor Agreement, executed and delivered by a duly
Authorized Officer of each of the Administrative Agent, the Term Loan
Administrative Agent and the collateral agent under the Term Loan Facility.

6.2    Collateral. Except for any items referred to on Schedule 9.14:

(a)    All outstanding equity interests in whatever form of the Borrower and
each Restricted Subsidiary that is directly owned by or on behalf of any Credit
Party and required to be pledged pursuant to the Security Documents shall have
been pledged pursuant thereto;

(b)    The Collateral Agent shall have received, except to the extent delivered
to the Collateral Agent under the Term Loan Facility pursuant to the Term Loan
Credit Documents and ABL Intercreditor Agreement, certificates representing
securities of each Credit Party’s Wholly-Owned Restricted Subsidiaries and all
promissory notes evidencing Indebtedness that is owing to the Borrower or any
other Credit Party, in each case, to the extent required to be delivered under
the Security Documents and pledged under the Security Documents to the extent
certificated, accompanied by instruments of transfer and undated stock powers or
allonges endorsed in blank;

(c)    All Uniform Commercial Code financing statements and intellectual
property security agreements required to be filed, registered or recorded to
create the Liens intended to be created by any Security Document and perfect
such Liens to the extent required by such Security Document shall have been
delivered to the Collateral Agent, and shall be in proper form, for filing,
registration or recording; and

(d)    Evidence that all other actions, recordings and filings required by the
Security Documents shall have been taken, completed or otherwise provided for
thereunder and as provided for therein.

6.3    Legal Opinions. The Administrative Agent (or its counsel) shall have
received the executed legal opinion, in customary form, of Simpson Thacher &
Bartlett LLP, special New York counsel to the Credit Parties. The Borrower
hereby instructs and agrees to instruct the other Credit Parties to have such
counsel deliver such legal opinions.

6.4    Excess Availability; Borrowing Base Certificate. After giving effect to
the Borrowings and issuance of Letters of Credit on the Restatement Effective
Date, the Excess Availability on the Restatement Effective Date shall be no less
than $200,000,000 and (ii) the Administrative Agent shall have received a
Borrowing Base Certificate prepared as of the last day of the most recent month
ended at least fifteen (15) Business Days prior to the Restatement Effective
Date.

6.5    Closing Certificates. The Administrative Agent (or its counsel) shall
have received a certificate of (x) each of Holdings, the Borrower and the other
Guarantors, dated the Restatement Effective Date, substantially in the form of
Exhibit E, with appropriate insertions, executed by any Authorized Officer and
the Secretary or any Assistant Secretary of Holdings, the Borrower and each
other Guarantor, as applicable, and attaching the documents referred to in
Section 6.6 and (y) an Authorized Officer of the Borrower certifying compliance
with Section 7.1 and certifying that, since January 31, 2015, there has not been
any event, change, development, occurrence, or effect that has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

6.6    Authorization of Proceedings of Holdings, the Borrower and the
Guarantors; Corporate Documents. The Administrative Agent shall have received
(i) a copy of the resolutions of the board of directors or other managers of
Holdings, the Borrower and the other Guarantors (or a duly authorized committee
thereof) authorizing (a) the execution, delivery, and performance of the Credit
Documents (and any agreements relating thereto) to which it is a party and
(b) in the case of the Borrower, the extensions of credit contemplated
hereunder, (ii) the Certificate of Incorporation and By-Laws, Certificate of
Formation and Operating Agreement or other comparable organizational documents,
as applicable, of Holdings, the Borrower and the other Guarantors, and
(iii) signature and incumbency certificates (or other comparable documents
evidencing the same) of the Authorized Officers of Holdings, the Borrower and
the other Guarantors executing the Credit Documents to which it is a party.

 

-101-



--------------------------------------------------------------------------------

6.7    Fees. The Agents and Lenders shall have received, substantially
simultaneously with the initial Borrowing, fees and, to the extent invoiced at
least three business days prior to the Restatement Effective Date (except as
otherwise reasonably agreed by the Borrower) expenses in the amounts previously
agreed in writing to be received on the Restatement Effective Date (which
amounts may, at the Borrower’s option, be offset against the proceeds of the
initial Borrowing).

6.8    Representations and Warranties. On the Restatement Effective Date, all
representations made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects.

6.9    Solvency Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a certificate from the Chief Executive
Officer, the President, the Chief Financial Officer, the Treasurer, the Vice
President-Finance, a Director, a Manager, or any other senior financial officer
of the Borrower to the effect that after giving effect to the consummation of
the Transactions, the Borrower on a consolidated basis with the Restricted
Subsidiaries is Solvent.

6.10    [Reserved].

6.11    Patriot Act. The Administrative Agent and the Joint Lead Arrangers shall
have received at least two Business Days prior to the Restatement Effective Date
such documentation and information as is reasonably requested in writing at
least ten calendar days prior to the Restatement Effective Date by the
Administrative Agent or the Joint Lead Arrangers about the Credit Parties to the
extent required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the Patriot Act.

6.12    Financial Statements. The Joint Lead Arrangers and Bookrunners shall
have received the Historical Financial Statements.

6.13    No Material Adverse Effect. Since January 31, 2015, there has not
occurred any event, occurrence or development that has had, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

6.14    Refinancing. Substantially simultaneously with the funding of the
Initial Term Loans (as defined in the Term Loan Credit Agreement), the
Restatement Effective Date Refinancing shall be consummated.

For purposes of determining compliance with the conditions specified in
Section 6 on the Restatement Effective Date, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Restatement Effective Date specifying its objection thereto.

Section 7.    Conditions Precedent to All Credit Events.

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Revolving Credit Loans required to be
made by the Revolving Credit Lenders in respect of Unpaid Drawings pursuant to
Sections 3.3 and 3.4) and the obligation of the Letter of Credit Issuers to
issue Letters of Credit on any date is subject to the satisfaction (or waiver)
of the following conditions precedent:

7.1    No Default; Representations and Warranties; No Cure Period. At the time
of each Credit Event and also after giving effect thereto (other than any Credit
Event on the Restatement Effective Date or pursuant to any Loan made pursuant to
Section 2.14 (which shall be subject to the applicable terms of Section 2.14)
(a) no Default or Event of Default shall have occurred and be continuing,
(b) all representations and warranties made by any Credit Party contained herein
or in the other Credit Documents shall be true and correct in all material
respects (provided that any such representations and warranties which are
qualified by materiality, material adverse effect or similar language

 

-102-



--------------------------------------------------------------------------------

shall be true and correct in all respects) with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (provided that any such
representations and warranties which are qualified by materiality, material
adverse effect or similar language shall be true and correct in all respects) as
of such earlier date) and (c) no Cure Period shall have occurred and be
continuing.

7.2    Notice of Borrowing; Letter of Credit Request.

(a)    Prior to the making of each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan,
the Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.3.

(b)    Prior to the issuance of each Letter of Credit, the Administrative Agent
and the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).

7.3    Excess Availability. On the proposed date of such Credit Event, the
amount of the proposed Borrowing or Letter of Credit issuance (together with all
outstanding Borrowings and Letters of Credit Outstanding) shall not exceed the
Maximum Borrowing Amount.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

Section 8.    Representations and Warranties

In order to induce the Lenders to enter into this Agreement and to make the
Loans and issue or participate in Letters of Credit as provided for herein, the
Borrower (and, with respect to Sections 8.1, 8.2, 8.3, 8.10 and 8.19 only,
Holdings and each Texas Intermediate Holdco) makes the following representations
and warranties to the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit (it being understood that the following representations and
warranties shall be deemed made with respect to any Foreign Subsidiary only to
the extent relevant under applicable law):

8.1    Corporate Status. Each Credit Party and each Delaware Intermediate Holdco
(a) is a duly organized and validly existing corporation, limited liability
company or other entity in good standing (if applicable) under the laws of the
jurisdiction of its organization and has the corporate, limited liability
company or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified would not reasonably be expected to result
in a Material Adverse Effect.

8.2    Corporate Power and Authority. Each Credit Party and each Delaware
Intermediate Holdco has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of the
Credit Documents to which it is a party and has taken all necessary corporate or
other organizational action to authorize the execution, delivery and performance
of the Credit Documents to which it is a party. Each Credit Party and each
Delaware Intermediate Holdco has duly executed and delivered each Credit
Document to which it is a party and each such Credit Document constitutes the
legal, valid, and binding obligation of such Credit Party or Delaware
Intermediate Holdco, as applicable, enforceable in accordance with its terms
(provided that, with respect to the creation and perfection of security
interests with respect to Indebtedness, Capital Stock and Stock Equivalents of
Foreign Subsidiaries, only to the extent enforceability of such obligation with
respect to which Capital Stock and Stock Equivalents of Foreign Subsidiaries is
governed by the Uniform Commercial Code), except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally and subject to general principles of equity.

 

-103-



--------------------------------------------------------------------------------

8.3    No Violation. Neither the execution, delivery or performance by any
Credit Party or any Delaware Intermediate Holdco of the Credit Documents to
which it is a party nor compliance with the terms and provisions thereof nor the
consummation of the Transactions and the other transactions contemplated hereby
or thereby will (a) contravene any applicable provision of any material law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (b) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party, such Delaware
Intermediate Holdco or any of the Restricted Subsidiaries (other than Liens
created under the Credit Documents or Permitted Liens) pursuant to, the terms of
any material indenture, loan agreement, lease agreement, mortgage, deed of
trust, agreement or other material instrument to which such Credit Party, such
Delaware Intermediate Holdco or any of the Restricted Subsidiaries is a party or
by which it or any of its property or assets is bound (any such term, covenant,
condition or provision, a “Contractual Requirement”) other than any such breach,
default or Lien that would not reasonably be expected to result in a Material
Adverse Effect or (c) violate any provision of the certificate of incorporation,
by-laws, articles or other organizational documents of such Credit Party, such
Delaware Intermediate Holdco or any of the Restricted Subsidiaries (after giving
effect to the Transactions).

8.4    Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened in writing against the Borrower or any of
the Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect.

8.5    Margin Regulations. Neither the making of any Loan hereunder nor the use
of the proceeds thereof will violate the provisions of Regulation T, U or X of
the Board.

8.6    Governmental Approvals. The execution, delivery and performance of each
Credit Document does not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (i) such
as have been obtained or made and are in full force and effect, (ii) filings,
consents, approvals, registrations and recordings in respect of the Liens
created pursuant to the Security Documents (and to release existing Liens), and
(iii) such licenses, approvals, authorizations, registrations, filings or
consents the failure of which to obtain or make would not reasonably be expected
to result in a Material Adverse Effect.

8.7    Investment Company Act. None of the Borrower or any Restricted Subsidiary
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

8.8    True and Complete Disclosure.

(a)    None of the written factual information and written data (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of the
Borrower, any of the Restricted Subsidiaries or any of their respective
authorized representatives to the Administrative Agent, any Joint Lead Arranger,
and/or any Lender on or before the Restatement Effective Date (including all
such written information and data contained in (i) the Lender Presentation (as
updated prior to the Restatement Effective Date and including all information
incorporated by reference therein) and (ii) the Credit Documents) for purposes
of or in connection with this Agreement or any transaction contemplated herein
contained any untrue statement of any material fact or omitted to state any
material fact necessary to make such information and data (taken as a whole) not
materially misleading at such time in light of the circumstances under which
such information or data was furnished (after giving effect to all supplements
and updates), it being understood and agreed that for purposes of this
Section 8.8(a), such factual information and data shall not include pro forma
financial information, projections, estimates (including financial estimates,
forecasts, and other forward-looking statements or information) or other forward
looking information and information of a general economic or general industry
nature.

(b)    The projections (including financial estimates, forecasts, and other
forward-looking information) contained in the information and data referred to
in paragraph (a) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.

 

-104-



--------------------------------------------------------------------------------

8.9    Financial Condition; Financial Statements.

(a)    (i) The unaudited historical consolidated financial information of the
Borrower as set forth in the Lender Presentation, and (ii) the Historical
Financial Statements, in each case present fairly in all material respects the
consolidated financial position of the Borrower at the respective dates of said
information, statements and results of operations for the respective periods
covered thereby. The Historical Financial Statements have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements.

(b)    There has been no Material Adverse Effect since the Restatement Effective
Date.

Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Borrower and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that such restatements will not
result in a Default or an Event of Default under the Credit Documents.

8.10    Compliance with Laws; No Default. Each Credit Party and each Delaware
Intermediate Holdco is in compliance with all Requirements of Law applicable to
it or its property, except where the failure to be so in compliance would not
reasonably be expected to result in a Material Adverse Effect. No Borrowing or
Letter of Credit, use of proceeds, or the Transactions will violate
Anti-Corruption Laws or applicable Sanctions. No Default has occurred and is
continuing.

8.11    Tax Matters. Except as would not reasonably be expected to have a
Material Adverse Effect, (a) each of the Borrower and each of the Restricted
Subsidiaries has filed all Tax returns required to be filed by it and has timely
paid all Taxes payable by it (whether or not shown on a Tax return and including
in its capacity as withholding agent) that have become due, other than those
being contested in good faith and by proper proceedings if it has maintained
adequate reserves (in the good faith judgment of management of the Borrower or
such Restricted Subsidiary, as applicable) with respect thereto in accordance
with GAAP and (b) each of the Borrower and each of the Restricted Subsidiaries
has paid, or has provided adequate reserves (in the good faith judgment of
management of the Borrower or such Restricted Subsidiary, as applicable) in
accordance with GAAP for the payment of all Taxes not yet due and payable. There
is no current or proposed Tax assessment, deficiency or other claim against the
Borrower or any Restricted Subsidiary that would reasonably be expected to
result in a Material Adverse Effect.

8.12    Compliance with ERISA.

(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, no ERISA Event has occurred or is reasonably expected to occur.

(b)    Except as would not reasonably be expected to have a Material Adverse
Effect, no Foreign Plan Event has occurred or is reasonably expected to occur.

8.13    Subsidiaries. Schedule 8.13 lists each Subsidiary of the Borrower (and
the direct and indirect ownership interest of the Borrower therein), in each
case existing on the Restatement Effective Date.

8.14    Intellectual Property. Each of the Borrower and the Restricted
Subsidiaries owns or has the right to use all Intellectual Property that is used
in or otherwise necessary for the operation of their respective businesses as
currently conducted, except where the failure to own or have a right to use such
Intellectual Property would not reasonably be expected to have a Material
Adverse Effect. The operation of their respective businesses by each of the
Borrower and the Restricted Subsidiaries does not infringe upon, misappropriate,
violate or otherwise conflict with the Intellectual Property of any third party,
except as would not reasonably be expected to have a Material Adverse Effect.

8.15    Environmental Laws.

(a)    Except as set forth on Schedule 8.15, or as would not reasonably be
expected to have a Material Adverse Effect: (i) each of the Borrower and the
Restricted Subsidiaries and their respective operations and properties

 

-105-



--------------------------------------------------------------------------------

are in compliance with all applicable Environmental Laws; (ii) none of the
Borrower or any Restricted Subsidiary has received written notice of any
Environmental Claim; (iii) none of the Borrower or any Restricted Subsidiary is
conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) to the knowledge of
the Borrower, no underground or above ground storage tank or related piping, or
any impoundment or other disposal area containing Hazardous Materials is located
at, on or under any Real Estate currently owned or leased by the Borrower or any
of the Restricted Subsidiaries.

(b)    Except as set forth on Schedule 8.15, none of the Borrower or any of the
Restricted Subsidiaries has treated, stored, transported, released or arranged
for disposal or transport for disposal or treatment of Hazardous Materials at,
on, under or from any currently or formerly owned or operated property nor, to
the knowledge of the Borrower, has there been any other Release of Hazardous
Materials at, on, under or from any such properties, in each case, in a manner
that would reasonably be expected to have a Material Adverse Effect.

8.16    Properties.

(a)    (i) Each of the Borrower and the Restricted Subsidiaries has good and
valid record title to, valid leasehold interests in, or rights to use, all
properties that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, free and clear of all
Liens (other than any Liens permitted by this Agreement) and except where the
failure to have such good title or interest would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect and (ii) no
Mortgage encumbers improved Real Estate that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the Flood Insurance Laws, unless
flood insurance available under such Flood Insurance Laws has been obtained in
accordance with Section 9.3(b).

(b)    Set forth on Schedule 1.1(a) is a list of each real property owned by the
Borrower or any Subsidiary Credit Party as of the Restatement Effective Date
having a Fair Market Value in excess of the greater of (a) $25,000,000 and
(b) 5% of Consolidated EBITDA for the most recently ended Test Period.

8.17    Solvency. On the RestatementAmendment No. 2 Effective Date (after giving
effect to the Transactions) immediately following the making of the Loans (if
any) and after giving effect to the application of the proceeds of such Loans,
the Borrower on a consolidated basis with the Restricted Subsidiaries will be
Solvent.

8.18    Patriot Act. On the Amendment No. 12 Effective Date, each of Holdings,
the Borrower and the Restricted Subsidiaries is in compliance in all material
respects with the Patriot Act, and Holdings and the Borrower have provided to
the Administrative Agent all information related to Holdings, the Borrower and
the Restricted Subsidiaries (including but not limited to names, addresses and
tax identification numbers (if applicable)) reasonably requested in writing by
the Administrative Agent and mutually agreed to be required by the Patriot Act
to be obtained by the Administrative Agent or any Lender.

8.19    Security Interest in Collateral. Subject to the provisions of this
Agreement and the other Credit Documents, the Credit Documents create legal,
valid, and enforceable Liens on all of the Collateral in favor of the Collateral
Agent, for the benefit itself and the other Secured Parties, subject, as to
enforceability, to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity and principles
of good faith and dealing, and upon the making of such filings and taking of
such other actions required to be taken hereby or by the applicable Credit
Documents (including the filing of appropriate UCC financing statements with the
office of the Secretary of State of the state of organization of each Credit
Party or equivalent filings under applicable foreign law, the filing of
appropriate notices with the U.S. Patent and Trademark Office and the U.S.
Copyright Office, and the proper recordation of Mortgages and fixture filings
with respect to any Mortgaged Property, in each case in favor of the Collateral
Agent for the benefit of the Secured Parties and the delivery to the Collateral
Agent of any stock certificates or promissory notes required to be delivered
pursuant to the applicable Credit Documents), such Liens constitute perfected
and continuing Liens on the Collateral of the type required by the Security
Documents securing the Obligations to the extent such Liens may be perfected by
such filings and the taking of such other actions subject to no other Liens
(other than Liens permitted by Section 10.2).

 

-106-



--------------------------------------------------------------------------------

8.20    Disclosure. As of the Amendment No. 12 Effective Date, to the knowledge
of the Borrower, the information included in the Beneficial Ownership
Certification provided on or prior to the Amendment No. 12 Effective Date to any
Lender in connection with this Agreement is true and correct in all material
respects.

Section 9.    Affirmative Covenants.

The Borrower (and, with respect to Sections 9.11, 9.12 and 9.14 only, Holdings)
hereby covenants and agrees that on the Restatement Effective Date and
thereafter, until the Commitments, the Swingline Commitment and each Letter of
Credit have terminated or been collateralized in accordance with the terms of
this Agreement and the Loans and Unpaid Drawings, together with interest, Fees
and all other Obligations incurred hereunder (other than contingent indemnity
obligations, Secured Hedge Obligations and Secured Cash Management Obligations
and Letters of Credit collateralized in accordance with the terms of this
Agreement), are paid in full:

9.1    Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a)    Annual Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year), the
consolidated balance sheets of the Borrower and the Restricted Subsidiaries as
at the end of each fiscal year, and the related consolidated statements of
operations and cash flows for such fiscal year, setting forth comparative
consolidated figures for the preceding fiscal years, all in reasonable detail
and prepared in accordance with GAAP, and, in each case, certified by
independent certified public accountants of recognized national standing whose
opinion shall not be qualified as to the scope of audit or as to the status of
the Borrower or any of the Material Subsidiaries (or group of Subsidiaries that
together would constitute a Material Subsidiary) as a going concern (other than
any qualification, that is expressly solely with respect to, or expressly
resulting solely from, (i) an upcoming maturity date under any Indebtedness,
(ii) any potential inability to satisfy a financial maintenance covenant
(including Section 10.7) on a future date or in a future period or (iii) the
activities, operations, financial results, assets or liabilities of any
Unrestricted Subsidiary).

(b)    Quarterly Financial Statements. As soon as available and in any event
within five days after the date on which such financial statements are required
to be filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of the Borrower (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 45 days after the end of each
such fiscal quarterly accounting period), the consolidated balance sheets of the
Borrower and the Restricted Subsidiaries as at the end of such quarterly period
and the related consolidated statements of operations for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, and the related consolidated statement of
cash flows for the elapsed portion of the fiscal year ended with the last day of
the applicable quarterly period, and, commencing with the quarter ending
August 1, 2015, setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the related period in the prior fiscal year, all of
which shall be certified by an Authorized Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Restricted Subsidiaries in
accordance with GAAP (except as noted therein), subject to changes resulting
from normal year-end adjustments and the absence of footnotes.

(c)     Budgets. Prior to an IPO, within 90 days after the commencement of each
fiscal year of the Borrower, a consolidated budget of the Borrower in reasonable
detail on a quarterly basis for such fiscal year as customarily prepared by
management of the Borrower for its internal use consistent in scope with the
financial statements provided pursuant to Section 9.1(a), setting forth the
principal assumptions upon which such budget is based (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of an Authorized Officer of the Borrower stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of

 

-107-



--------------------------------------------------------------------------------

preparation of such Projections, it being understood and agreed that such
Projections and assumptions as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
Projections may differ from the projected results and such differences may be
material.

(c)     [reserved].

(d)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.1(a) and (b), (A) a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, as the case may be, which certificate shall set forth
(i) a specification of any change in the identity of the Restricted Subsidiaries
and Unrestricted Subsidiaries as at the end of such fiscal year or period, as
the case may be, from the Restricted Subsidiaries and Unrestricted Subsidiaries,
respectively, provided to the Lenders on the Restatement Effective Date or the
most recent fiscal year or period, as the case may be, and (B) a Compliance
Certificate setting forth the Fixed Charge Coverage Ratio for the last Test
Period regardless of whether a Compliance Period exists. At the time of the
delivery of the financial statements provided for in Section 9.1(a), a
certificate of an Authorized Officer of the Borrower setting forth changes to
the legal name, jurisdiction of formation, type of entity and organizational
number (or equivalent) to the Person organized in a jurisdiction where an
organizational identification number is required to be included in a Uniform
Commercial Code financing statement, in each case for each Credit Party or
confirming that there has been no change in such information since the
Restatement Effective Date or the date of the most recent certificate delivered
pursuant to this clause (d), as the case may be.

(e)    Notice of Material Events. Promptly after an Authorized Officer of the
Borrower or any of the Restricted Subsidiaries obtains knowledge thereof, notice
of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto,
(ii) any litigation or governmental proceeding pending against the Borrower or
any of the Subsidiaries that would reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect and
(iii) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in part 1 of such certification.

(f)    Environmental Matters. Promptly after an Authorized Officer of the
Borrower or any of the Restricted Subsidiaries obtains knowledge of any one or
more of the following environmental matters, unless such environmental matters
would not reasonably be expected to result in a Material Adverse Effect, notice
of:

(i)    any pending or threatened Environmental Claim against any Credit Party or
any Real Estate; and

(ii)    the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, Release or
threatened Release of any Hazardous Material on, at, under or from any Real
Estate.

All such notices shall describe in reasonable detail the nature of the claim,
investigation or removal, remedial or other corrective action in response
thereto. The term “Real Estate” shall mean land, buildings, facilities and
improvements owned or leased by any Credit Party.

(g)    Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements (other than
drafts of pre-effective versions of registration statements) with, and reports
to, the SEC or any analogous Governmental Authority in any relevant jurisdiction
by the Borrower or any of the Restricted Subsidiaries (other than amendments to
any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent), exhibits
to any registration statement and, if applicable, any registration statements on
Form S-8) and copies of all financial statements, proxy statements, notices, and
reports that the Borrower

 

-108-



--------------------------------------------------------------------------------

or any of the Restricted Subsidiaries shall send to the holders of any publicly
issued debt of the Borrower and/or any of the Restricted Subsidiaries, in their
capacity as such holders, lenders or agents (in each case to the extent not
theretofore delivered to the Administrative Agent pursuant to this Agreement),
and, with reasonable promptness, (x) such other information (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of any
Lender (acting through the Administrative Agent) may reasonably request in
writing from time to time and (y) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation
and (z) upon the Administrative Agent’s or applicable Lender’s request, any
change in the information provided in the Beneficial Ownership Certification
delivered to such Lender that would result in a change to the list of beneficial
owners identified in such certification; provided that none of the Borrower nor
any Restricted Subsidiary will be required to disclose or permit the inspection
or discussion of any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective contractors) is prohibited by law, or any binding agreement,
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product or (iv) that is otherwise subject to Section 13.16 or the
limitations set forth in Section 9.2.

(h)    Borrowing Base Certificate. As soon as available but in any event on or
prior to 15th Business Day following the end of the previous fiscal month
beginning with the first fiscal month ending after the Restatement Effective
Date, a Borrowing Base Certificate as of the close of business on the last day
of the immediately preceding fiscal month, substantially in the form of
Exhibit N hereto; provided that the Borrower may elect to deliver the Borrowing
Base Certificate on a more frequent basis but if such election is exercised, it
must be continued until the date that is 30 days after the date of such election
(with a frequency equal to that of the initial additional Borrowing Base
Certificate delivered by the Borrower for such period); provided, further, that
upon the commencement and during the continuance of a Weekly Reporting Period,
the Borrower shall deliver a Weekly Borrowing Base Certificate and such
supporting information on Wednesday of each week (or if Wednesday is not a
Business Day, on the next succeeding Business Day), as of the close of business
on the immediately preceding Saturday; provided, further, that upon the sale or
other disposition of Collateral of any Credit Party included in the Borrowing
Base outside of the ordinary course of business yielding net cash proceeds of
$50,000,000 or more, the Borrower shall also furnish an updated Borrowing Base
Certificate giving pro forma effect thereto promptly upon the receipt of the net
cash proceeds from such sale or other disposition.

Documents required to be delivered pursuant to clauses (a), (b), and (g) of this
Section 9.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the earliest date on which
(i) the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet; (ii) such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), or
(iii) such financial statements and/or other documents are posted on the SEC’s
website on the internet at www.sec.gov; provided that (A) the Borrower shall, at
the request of the Administrative Agent, continue to deliver copies (which
delivery may be by electronic transmission) of such documents to the
Administrative Agent and (B) the Borrower shall notify (which notification may
be by facsimile or electronic transmission) the Administrative Agent of the
posting of any such documents on any website described in this paragraph. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of the
Borrower and its Restricted Subsidiaries by furnishing (A) the Form 10-K or 10-Q
(or the equivalent), as applicable, of the Borrower (or a parent company
thereof) filed with the SEC or with a similar regulatory authority in a foreign
jurisdiction or (B) the applicable financial statements of Holdings (or any
direct or indirect parent of Holdings); provided that to the extent such
information relates to a parent of the Borrower, such information is accompanied
by consolidating information, which may be unaudited, that explains in
reasonable detail the differences between the information relating to such
parent, on the one hand, and the information relating to the Borrower and its
Restricted Subsidiaries on a stand-alone basis, on the other hand.

 

-109-



--------------------------------------------------------------------------------

Each Credit Party hereby acknowledges and agrees that, unless the Borrower
notifies the Administrative Agent in advance, all financial statements and
certificates furnished pursuant to Sections 9.1(a), (b) and (d) above are hereby
deemed to be suitable for distribution, and to be made available, to all Lenders
and may be treated by the Administrative Agent and the Lenders as not containing
any material nonpublic information.

9.2    Books, Records, and Inspections; Field Examinations.

(a)    The Borrower will, and will cause each Restricted Subsidiary to, permit
officers and designated representatives of the Administrative Agent or the
Required Lenders to visit and inspect any of the properties or assets of the
Borrower and any such Subsidiary in whomsoever’s possession to the extent that
it is within such party’s control to permit such inspection (and shall use
commercially reasonable efforts to cause such inspection to be permitted to the
extent that it is not within such party’s control to permit such inspection),
and to examine the books and records of the Borrower and any such Subsidiary and
discuss the affairs, finances and accounts of the Borrower and of any such
Subsidiary with, and be advised as to the same by, its and their officers and
independent accountants, and appraisers, all at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may desire (and subject, in the case of any such meetings or
advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, (a) only the
Administrative Agent on behalf of the Required Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, (b) the
Administrative Agent shall not exercise such rights more than one time in any
calendar year, which such visit will be at the Borrower’s expense, and
(c) notwithstanding anything to the contrary in this Section 9.2, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any agreement
binding on a third-party or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product; provided, further, that when an
Event of Default exists, the Administrative Agent (or any of its respective
representatives or independent contractors) or any representative of the
Required Lenders may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Required Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower independent
public accountants.

(b)    At reasonable times during normal business hours and upon reasonable
prior notice that the Administrative Agent requests, independently of or in
connection with the visits and inspections provided for in clause (a) above, the
Administrative Agent may conduct (or engage third parties to conduct) such field
examinations, verifications and evaluations as the Administrative Agent may deem
necessary or appropriate; provided that in any calendar year, the Borrower shall
only be required to cover the costs of one such periodic field examinations and
one such inventory appraisal, except as follows:

(i)    if Excess Availability has for any five consecutive Business Days been
less than the greater of (x) 17.5% of the Maximum Borrowing Amount and
(y) $105,000,000, no more than two such appraisals and two such field
examinations shall be at the Borrower’s expense during the following 12-calendar
month period; and

(ii)    at any time after the occurrence and during the continuation of a
Specified Default, as many field examinations as shall be determined by the
Administrative Agent in its Permitted Discretion at the Borrower’s expense.

The Administrative Agent shall provide the Borrower with a reasonably detailed
accounting of all such expenses payable by the Borrower.

 

-110-



--------------------------------------------------------------------------------

(c)    The Credit Parties acknowledge that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the Credit Parties’ assets for internal use by the
Administrative Agent and the Lenders, subject to the provisions of Section 13.6.

9.3    Maintenance of Insurance. (a) The Borrower will, and will cause each
Material Subsidiary to, at all times maintain in full force and effect, pursuant
to self-insurance arrangements or with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business and the availability of insurance on a cost-effective
basis) and against at least such risks (and with such risk retentions) as the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business and the
availability of insurance on a cost-effective basis; and will furnish to the
Administrative Agent, promptly following written request from the Administrative
Agent, information presented in reasonable detail as to the insurance so carried
and (b) with respect to each Mortgaged Property that is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a “special flood hazard area” with respect to which flood insurance has been
made available under Flood Insurance Laws, the applicable Credit Party (i) has
obtained and will maintain, with financially sound and reputable insurance
companies (except to the extent that any insurance company insuring the
Mortgaged Property of the Credit Party ceases to be financially sound and
reputable after the Closing Date, in which case, the Borrower shall promptly
replace such insurance company with a financially sound and reputable insurance
company), such flood insurance in such reasonable total amount as the
Administrative Agent and the Lenders may from time to time reasonably require,
and otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) promptly upon request
of the Administrative Agent or any Lender, will deliver to the Administrative
Agent or such Lender, as applicable, evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent and such Lender,
including, without limitation, evidence of annual renewals of such insurance.
Each such policy of insurance shall (i) name the Collateral Agent, on behalf of
the Secured Parties as an additional insured thereunder as its interests may
appear and (ii) in the case of each casualty insurance policy, contain a
mortgagee/loss payable clause or endorsement that names the Collateral Agent, on
behalf of the Secured Parties as the mortgagee/loss payee thereunder.

9.4    Payment of Taxes. The Borrower will pay and discharge, and will cause
each of the Restricted Subsidiaries to pay and discharge, all Taxes imposed upon
it (including in its capacity as a withholding agent) or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
material penalties attach thereto, and all lawful material claims in respect of
any Taxes imposed, assessed or levied that, if unpaid, would reasonably be
expected to become a material Lien upon any properties of the Borrower or any of
the Restricted Subsidiaries; provided that neither the Borrower nor any of the
Restricted Subsidiaries shall be required to pay any such Tax that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of management of the Borrower) with respect
thereto in accordance with GAAP or the failure to pay would not reasonably be
expected to result in a Material Adverse Effect.

9.5    Preservation of Existence; Consolidated Corporate Franchises. The
Borrower will, and will cause each Material Subsidiary to, take all actions
necessary (a) to preserve and keep in full force and effect its existence,
organizational rights and authority and (b) to maintain its rights, privileges
(including its good standing (if applicable)), permits, licenses and franchises
necessary in the normal conduct of its business, in each case, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that the Borrower and its
Subsidiaries may consummate any transaction permitted under Permitted
Investments and Sections 10.2, 10.3, 10.4, or 10.5.

9.6    Compliance with Statutes, Regulations, Etc. The Borrower will, and will
cause each Restricted Subsidiary to, (a) comply with all applicable laws, rules,
regulations, and orders applicable to it or its property, including, without
limitation, applicable laws administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury and the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations promulgated thereunder, and all
governmental approvals or authorizations required to conduct its business, and
to maintain all such governmental approvals or authorizations in full force and
effect, (b) comply with, and use commercially reasonable efforts to ensure
compliance by all tenants and subtenants, if any, with, all Environmental

 

-111-



--------------------------------------------------------------------------------

Laws, and obtain and comply with and maintain, and use commercially reasonable
efforts to ensure that all tenants and subtenants obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by Environmental Laws, and (c) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal, and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, other than such orders and directives which are being timely
contested in good faith by proper proceedings, except in each case of (a), (b),
and (c) of this Section 9.6, where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

9.7    ERISA. (a) The Borrower will furnish to the Administrative Agent promptly
following receipt thereof, copies of any documents described in Sections 101(k)
or 101(l) of ERISA that any Credit Party or any of its Subsidiaries may request
with respect to any Multiemployer Plan to which a Credit Party or any of its
Subsidiaries is obligated to contribute; provided that if the Credit Parties or
any of their Subsidiaries have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Credit Parties shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; provided, further, that
the rights granted to the Administrative Agent in this Section shall be
exercised not more than once during a 12-month period, and (b) the Borrower will
notify the Administrative Agent promptly following the occurrence of any ERISA
Event or Foreign Plan Event that, alone or together with any other ERISA Events
or Foreign Plan Events that have occurred, would reasonably be expected to
result in liability of any Credit Party that would reasonably be expected to
have a Material Adverse Effect.

9.8    Maintenance of Properties. The Borrower will, and will cause each of the
Restricted Subsidiaries to, (i) keep and maintain all tangible property material
to the conduct of its business in good working order and condition, ordinary
wear and tear, casualty, and condemnation excepted and (ii) prosecute, maintain,
enforce and protect its Intellectual Property material to the conduct of its
business, except, in each case, to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

9.9    Transactions with Affiliates. The Borrower will conduct, and cause each
of the Restricted Subsidiaries to conduct, all transactions with any of its
Affiliates (other than the Borrower and the Restricted Subsidiaries) involving
aggregate payments or consideration in excess of $25,000,000 at the time of such
Affiliate transaction, for any individual transaction or series of related
transactions on terms that are at least substantially as favorable to the
Borrower or such Restricted Subsidiary as it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate, as determined
by the board of directors of the Borrower or such Restricted Subsidiary in good
faith; provided that the foregoing restrictions shall not apply to (a) the
payment of fees to the Sponsor for management, consulting and financial services
rendered to the Borrower and the Restricted Subsidiaries pursuant to the Sponsor
Management Agreement and customary investment banking fees paid to the Sponsor
for services rendered to the Borrower and the Subsidiaries in connection with
divestitures, acquisitions, financings and other transactions which payments are
approved by a majority of the board of directors of the Borrower in good faith,
(b) transactions permitted by Section 10.5, (c) consummation of the Transactions
and the payment of the Transaction Expenses, (d) the issuance of Capital Stock
or Stock Equivalents of the Borrower (or any direct or indirect parent thereof)
or any of its Subsidiaries not otherwise prohibited by the Credit Documents,
(e) loans, advances and other transactions between or among the Borrower, any
Restricted Subsidiary or any joint venture (regardless of the form of legal
entity) in which the Borrower or any Subsidiary has invested (and which
Subsidiary or joint venture would not be an Affiliate of the Borrower but for
the Borrower’s or a Subsidiary’s ownership of Capital Stock or Stock Equivalents
in such joint venture or Subsidiary) to the extent permitted under Section 10,
(f) employment and severance arrangements between the Borrower and the
Restricted Subsidiaries and their respective officers, employees or consultants
(including management and employee benefit plans or agreements, stock option
plans and other compensatory arrangements) in the ordinary course of business
(including loans and advances in connection therewith), (g) payments by the
Borrower (and any direct or indirect parent thereof) and the Subsidiaries
pursuant to the tax sharing agreements among the Borrower (and any such parent)
and the Subsidiaries that are permitted under Section 10.5(b)(15); provided that
in each case the amount of such payments in any fiscal year does not exceed the
amount that the Borrower, the Restricted Subsidiaries and the Unrestricted
Subsidiaries (to the extent of the amount received from Unrestricted
Subsidiaries) would have been required to pay in respect of such foreign,
federal, state and/or local taxes for such fiscal year had the Borrower, the
Restricted Subsidiaries and the Unrestricted Subsidiaries

 

-112-



--------------------------------------------------------------------------------

(to the extent described above) paid such taxes separately from any such direct
or indirect parent company of the Borrower, (h) the payment of customary fees
and reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, managers, consultants, officers or employees of the Borrower (or any
direct or indirect parent thereof) and the Subsidiaries in the ordinary course
of business to the extent attributable to the ownership or operation of the
Borrower and the Subsidiaries, (i) transactions undertaken pursuant to
membership in a purchasing consortium, (j) transactions pursuant to any
agreement or arrangement as in effect as of the Restatement Effective Date, or
any amendment, modification, supplement or replacement thereto (so long as any
such amendment, modification, supplement or replacement is not disadvantageous
in any material respect to the Lenders when taken as a whole as compared to the
applicable agreement as in effect on the Restatement Effective Date as
determined by the Borrower in good faith), (k) customary payments by the
Borrower (or any direct or indirect parent) and any Restricted Subsidiaries to
the Sponsor made for any financial advisory, consulting, financing, underwriting
or placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), (l) the existence
and performance of agreements and transactions with any Unrestricted Subsidiary
that were entered into prior to the designation of a Restricted Subsidiary as
such Unrestricted Subsidiary to the extent that the transaction was permitted at
the time that it was entered into with such Restricted Subsidiary and
transactions entered into by an Unrestricted Subsidiary with an Affiliate prior
to the redesignation of any such Unrestricted Subsidiary as a Restricted
Subsidiary; provided that such transaction was not entered into in contemplation
of such designation or redesignation, as applicable, (m) Affiliate repurchases
of the Loans or Commitments to the extent permitted hereunder and the holding of
such Loans or Commitments and the payments and other transactions contemplated
herein in respect thereof, and (n) any customary transactions with a Receivables
Subsidiary effected as part of a Receivables Facility and (o) undertaking or
consummating any IPO Reorganization Transactions.

9.10    End of Fiscal Years. The Borrower will, for financial reporting
purposes, cause each of its, and each of the Restricted Subsidiaries’, fiscal
years to end on dates consistent with past practice; provided, however, that the
Borrower may, upon written notice to the Administrative Agent change the
financial reporting convention specified above to (x) align the dates of such
fiscal year and for any Restricted Subsidiary whose fiscal years end on dates
different from those of the Borrower or (y) any other financial reporting
convention (including a change of fiscal year) reasonably acceptable (such
consent not to be unreasonably withheld or delayed) to the Administrative Agent,
in which case the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary in order to reflect such change in financial reporting.

9.11    Additional Guarantors and Grantors. Subject to any applicable
limitations set forth in the Security Documents, (x) the Borrower will cause
each direct or indirect Subsidiary (other than any Excluded Subsidiary) formed
or otherwise purchased or acquired after the Closing Date (including pursuant to
a Permitted Acquisition) and the Borrower will cause each other Subsidiary that
ceases to constitute an Excluded Subsidiary and (y) subject to Section 9.14 in
the case of the Delaware Intermediate Holdcos, Holdings will cause each direct
or indirect Subsidiary (other than the Borrower and its Subsidiaries) formed or
otherwise purchased or acquired after the Closing Date that directly or
indirectly through a Subsidiary own or holds any Capital Stock or Stock
Equivalents of the Borrower or that is a Delaware Intermediate Holdco that is
required to Guarantee the Obligations pursuant to Section 9.14, in each case,
within 60 days from the date of such formation, acquisition or cessation (or, in
the case of the Delaware Intermediate Holdcos, the period set forth in
Section 9.14), as applicable (or such longer period as the Administrative Agent
may agree in its reasonable discretion), and the Borrower may at its option
cause any other Subsidiary, to execute a supplement to each of the Guarantee,
the Pledge Agreement and the Security Agreement in order to become a Guarantor
under the Guarantee and a grantor under such Security Documents or, to the
extent reasonably requested by the Collateral Agent, enter into a new Security
Document substantially consistent with the analogous existing Security Documents
and otherwise in form and substance reasonably satisfactory to the Collateral
Agent and take all other action reasonably requested by the Collateral Agent to
grant a perfected security interest in its assets to substantially the same
extent as created and perfected by the Borrower and the Subsidiary Credit
Parties (or in the case of clause (y) above, to substantially the same extent as
created and perfected by Holdings and the Texas Intermediate Holdcos) on the
Closing Date and pursuant to Section 9.14(d) in the case of such Credit Parties.
In connection therewith, the Administrative Agent shall have received all
documentation and other information regarding such newly formed or acquired
Subsidiaries as may be required to comply with the applicable “know your
customer” rules and regulations, including the USA Patriot Act. For the
avoidance of doubt, no Credit Party or any Restricted Subsidiary that is a
Domestic Subsidiary shall be required to take any action outside the United
States to perfect any security interest in the Collateral (including the
execution of any agreement, document or other instrument governed by the law of
any jurisdiction other than the United States, any State thereof or the District
of Columbia).

 

-113-



--------------------------------------------------------------------------------

9.12    Pledge of Additional Stock and Evidence of Indebtedness. Subject to any
applicable limitations set forth in the Security Documents and other than
(x) when in the reasonable determination of the Administrative Agent and the
Borrower (as agreed to in writing), the cost or other consequences of doing so
would be excessive in view of the benefits to be obtained by the Lenders
therefrom or (y) to the extent doing so would result in material adverse tax
consequences to the Borrower or any Subsidiary or any direct or indirect parent
entity as reasonably determined by the Borrower in consultation with the
Administrative Agent, Holdings will cause (i) all certificates representing
Capital Stock and Stock Equivalents of any Restricted Subsidiary (other than any
Excluded Stock and Stock Equivalents) held directly by Holdings or any other
Credit Party, (ii) all evidences of Indebtedness in excess of the greater of
(a) $45,000,000 and (b) 10% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of any disposition of
assets pursuant to Section 10.4(b) received by Holdings, the Borrower or any of
the Guarantors in connection with any disposition of assets pursuant to
Section 10.4(b), and (iii) any promissory notes executed after the Closing Date
evidencing Indebtedness in excess of the greater of (a) $45,000,000 and (b) 10%
of Consolidated EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis) at the time such promissory note is executed of Holdings or any
Subsidiary that is owing to Holdings or any other Credit Party, in each case, to
be delivered to the Collateral Agent as security for the Obligations accompanied
by undated instruments of transfer executed in blank pursuant to the terms of
the Security Documents. Notwithstanding the foregoing any promissory note among
the Borrower and/or its Subsidiaries need not be delivered to the Collateral
Agent so long as (i) a global intercompany note superseding such promissory note
has been delivered to the Collateral Agent, (ii) such promissory note is not
delivered to any other party other than the Borrower or any Subsidiary Credit
Party, in each case, owed money thereunder, and (iii) such promissory note
indicates on its face that it is subject to the security interest of the
Collateral Agent.

9.13    Use of Proceeds.

(a)    The Borrower will use Letters of Credit and Revolving Loans for working
capital and general corporate purposes (including to finance the Transactions
and any transaction not prohibited by the Credit Documents).

(b)    The Borrower will not request any Borrowing or Letter of Credit, and each
Credit Party shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit in any manner that would result in
the violation of any Anti-Corruption Laws or Sanctions applicable to any party
hereto.

9.14    Further Assurances.

(a)    Subject to the terms of Sections 9.11 and 9.12, this Section 9.14 and the
Security Documents, Holdings will, and will cause each other Credit Party to,
execute any and all further documents, financing statements, agreements, and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
and other documents) that may be required under any applicable law, or that the
Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect, and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of the Borrower and the Restricted Subsidiaries.

(b)    Subject to any applicable limitations set forth in the Security Documents
and other than (x) when in the reasonable determination of the Administrative
Agent and the Borrower (as agreed to in writing), the cost or other consequences
of doing so would be excessive in view of the benefits to be obtained by the
Lenders therefrom or (y) to the extent doing so would result in material adverse
tax consequences to the Borrower or any Subsidiary or any direct or indirect
parent entity as reasonably determined by the Borrower in consultation with the
Administrative Agent, if any assets (other than Excluded Property) (including
any real estate or improvements thereto or any interest therein but excluding
any real estate which the applicable Credit Party intends to dispose of pursuant
to a Permitted Sale Leaseback so long as actually disposed of within 270 days of
acquisition (or such longer period as the Administrative Agent may reasonably
agree)) with a book value in excess of the greater of (a) $25,000,000 and (b) 5%

 

-114-



--------------------------------------------------------------------------------

of Consolidated EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis) (at the time of acquisition) are acquired by the Borrower or
any other Subsidiary Credit Party after the Closing Date (other than assets
constituting Collateral under a Security Document that become subject to the
Lien of the applicable Security Document upon acquisition thereof) that are of a
nature secured by a Security Document or that constitute a fee interest in real
property in the United States, the Borrower will notify the Collateral Agent,
and, if requested by the Collateral Agent, the Borrower will cause such assets
to be subjected to a Lien securing the Obligations (provided, however, that in
the event any Mortgage delivered pursuant to this clause (b) shall incur any
mortgage recording tax or similar charges in connection with the recording
thereof, such Mortgage shall not secure an amount in excess of the Fair Market
Value of the applicable Mortgaged Property) and will take, and cause the other
applicable Credit Parties to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent, as soon as commercially reasonable
but in no event later than 90 days, unless extended by the Administrative Agent
in its sole discretion, to grant and perfect such Liens consistent with the
applicable requirements of the Security Documents, including actions described
in clause (a) of this Section 9.14.

(c)    Any Mortgage delivered to the Administrative Agent in accordance with the
preceding clause (b) shall, if requested by the Collateral Agent, be received as
soon as commercially reasonable but in no event later than 90 days (except as
set forth in the preceding clause (b)), unless extended by the Administrative
Agent acting reasonably and accompanied by (x) a policy or policies (or an
unconditional binding commitment therefor to be replaced by a final title
policy) of title insurance issued by a nationally recognized title insurance
company, in such amounts as reasonably acceptable to the Administrative Agent
not to exceed the Fair Market Value of the applicable Mortgaged Property,
insuring the Lien of each Mortgage as a valid first Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 10.2 or as otherwise permitted by the Administrative Agent
and otherwise in form and substance reasonably acceptable to the Administrative
Agent, together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request but only to the extent such
endorsements are (i) available in the relevant jurisdiction (provided in no
event shall the Administrative Agent request a creditors’ rights endorsement)
and (ii) available at commercially reasonable rates, (y) an opinion of local
counsel to the applicable Credit Party in form and substance reasonably
acceptable to the Administrative Agent, (z) a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination, and if any
improvements on such Mortgaged Property are located in a special flood hazard
area, (i) a notice about special flood hazard area status and flood disaster
assistance duly executed by the applicable Credit Parties and (ii) evidence of
insurance required by Section 9.3 in form and substance reasonably satisfactory
to the Administrative Agent, and (aa) an ALTA survey in a form and substance
reasonably acceptable to the Collateral Agent or such existing survey together
with a no-change affidavit sufficient for the title company to remove all
standard survey exceptions from the Title Policy related to such Mortgaged
Property and issue the endorsements required in (x) above. Notwithstanding the
foregoing, the Administrative Agent shall not enter into any Mortgage in respect
of any real property acquired by the Borrower or any other Credit Party after
the Closing Date until (1) the date that occurs 45 days after the Administrative
Agent has delivered to the Lenders (which may be delivered electronically) the
following documents in respect of such real property: (i) a completed flood
hazard determination from a third party vendor; (ii) if such real property is
located in a “special flood hazard area”, (A) a notification to the Borrower (or
applicable Credit Party) of that fact and (if applicable) notification to the
Borrower(or applicable Credit Party) that flood insurance coverage is not
available and (B) evidence of the receipt by the Borrower (or applicable Credit
Party) of such notice; and (iii) if such notice is required to be provided to
the Borrower (or applicable Credit Party) and flood insurance is available in
the community in which such real property is located, evidence of required flood
insurance and (2) the Administrative Agent shall have received written
confirmation from the Lenders that the flood insurance due diligence and flood
insurance compliance has been completed by the Lenders (such written
confirmation not to be unreasonably conditioned, withheld or delayed).

(d)    Post-Closing Covenant. The Borrower agrees that it will, or will cause
its relevant Subsidiaries to, complete each of the actions described on
Schedule 9.14 as soon as commercially reasonable and by no later than the date
set forth in Schedule 9.14 with respect to such action or such later date as the
Administrative Agent may reasonably agree.

9.15    Lines of Business. The Borrower and the Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from the business conducted by the Borrower
and the Subsidiaries, taken as a whole, on the Restatement Effective Date and
other business activities

 

-115-



--------------------------------------------------------------------------------

which are extensions thereof or otherwise incidental, synergistic, reasonably
related, or ancillary to any of the foregoing (and non-core incidental
businesses acquired in connection with any Permitted Acquisition or permitted
Investment).

9.16    Cash Management.

(a)    (i) Each Credit Party shall use commercially reasonable efforts to enter
into control agreements (each, a “Blocked Account Agreement”) as soon as
possible after the Restatement Effective Date and, in any event, shall have
actually entered into such Blocked Account Agreements within 120 days after the
Restatement Effective Date (or such later date approved by the Administrative
Agent in its reasonable discretion), in a form reasonably satisfactory to the
Administrative Agent, with the Administrative Agent and each other bank with
which such Credit Party maintains a DDA located in the United States (other than
an Excluded Account) (collectively, the “Blocked Accounts”); and (ii) upon
delivery of such Blocked Account Agreements referred to in clause (i), the
Borrower shall provide a schedule of DDAs, indicating for each DDA if such DDA
is required to be subject to a Blocked Account Agreement pursuant to the Credit
Documents; provided that, if Blocked Account Agreements with respect to each
Blocked Account are not delivered to the Administrative Agent within 120 days
after the Restatement Effective Date, each Credit Party shall move any such
Account to the Administrative Agent or another depositary, subject to a Blocked
Account Agreement in favor of the Administrative Agent.

(b)    The Borrower agrees that it will cause all proceeds of the ABL Priority
Collateral (other than the Uncontrolled Cash and subject to clause (c) below) to
be deposited into a Blocked Account.

(c)    Each Blocked Account Agreement of a Credit Party shall require (only
during the continuance of a Cash Dominion Period and following delivery of
notice of the commencement thereof from the Administrative Agent to the Borrower
and the account bank party to such instrument or agreement; provided that such
notice shall not be delivered earlier than two Business Days following the start
of a Cash Dominion Period), the ACH or wire transfer no less frequently than
once per Business Day (but without limit on frequency if the Maturity Date shall
have actually occurred), of all available cash balances and cash receipts,
including the then contents or then entire ledger balance of each Blocked
Account (net of such minimum balance as may be required to be maintained in the
subject Blocked Account by the bank at which such Blocked Account is maintained
and other than any Uncontrolled Cash), to one or more accounts maintained by the
Administrative Agent (the “Payment Accounts”). Subject to the terms of the ABL
Intercreditor Agreement, all amounts received in a Payment Account or such other
account shall be applied (and allocated) by the Administrative Agent in
accordance with Section 11.13 (except (A) pursuant to clause (i) thereof and
(B) to Secured Cash Management Obligations and Secured Hedge Obligations).

(d)    If, at any time after the occurrence and during the continuance of a Cash
Dominion Period, any cash or Cash Equivalents owned by any Credit Party (other
than (i) with respect to a Cash Dominion Period, an amount equal to the
aggregate amount of cash and Cash Equivalents collected in Blocked Accounts
during the first two Business Days of such Cash Dominion Period and that is on
deposit in a segregated DDA which the Borrower designates in writing to the
Administrative Agent as being the “uncontrolled cash account” (each such
account, a “Designated Disbursement Account” and collectively, the “Designated
Disbursement Accounts”), which funds shall not thereafter be funded from, or
when withdrawn from the Designated Disbursement Accounts, shall not be
replenished by, funds constituting proceeds of the ABL Priority Collateral so
long as such Cash Dominion Period continues, (ii) de minimis Permitted
Investments from time to time inadvertently misapplied by any Credit Party,
(iii) segregated accounts that are subject to Liens permitted pursuant to
clauses (i) through (iv) of the definition of Permitted Liens and to the extent
that, and for so long as, a grant of a security interest therein would violate
or invalidate the agreement giving rise to such permitted lien and (iv) payroll,
trust and tax withholding accounts funded in the ordinary course of business and
required by applicable Law and (each such account described in
clauses (i) through (iv), an “Excluded Account”) are deposited to any account,
or held or invested in any manner, otherwise than in a Blocked Account subject
to a Blocked Account Agreement (or a DDA which swept daily to a Blocked Account)
or a lockbox, the Administrative Agent shall be entitled to require the
applicable Credit Party to close such account and have all funds therein
transferred to a Blocked Account, and to cause all future deposits to be made to
a Blocked Account.

 

-116-



--------------------------------------------------------------------------------

(e)    The Credit Parties may close DDAs or Blocked Accounts and/or open new
DDAs or Blocked Accounts without the Administrative Agent’s consent, subject to
the prompt execution and delivery to the Administrative Agent of a Blocked
Account Agreement to the extent required by the provisions of this Section 9.16.
The Credit Parties may open or close Excluded Accounts at any time, without
requirement of delivery of a Blocked Account Agreement without consent of the
Administrative Agent.

(f)    So long as no Cash Dominion Period is in effect, the Credit Parties may
direct, and shall have sole control over, the manner of disposition of funds in
their respective Blocked Accounts.

(g)    (i) Any amounts received in the Payment Accounts (including all interest
and other earnings with respect thereto, if any) at any time after the payment
in full of all Obligations (other than contingent indemnification obligations as
to which no claim has been asserted and Secured Cash Management Obligations and
Secured Hedge Obligations) and termination of the aggregate Commitments
hereunder and (ii) any amounts that continue to be swept to the Payment Accounts
after no Cash Dominion Period exists, shall, in each case, be remitted to the
operating account of the Borrower as specified by the Borrower.

Section 10.     Negative Covenants.

The Borrower (and, with respect to Section 10.7 only, Holdings and each
Intermediate Holdco) hereby covenants and agrees that on the Restatement
Effective Date and thereafter, until the Commitments, the Swingline Commitment
and each Letter of Credit have terminated or be collateralized in accordance
with the terms of this Agreement and the Loans and Unpaid Drawings, together
with interest, Fees, and all other Obligations incurred hereunder (other than
contingent indemnity obligations, Secured Hedge Obligations and Secured Cash
Management Obligations and Letters of Credit, collateralized in accordance with
the terms of this Agreement), are paid in full:

10.1    Limitation on Indebtedness. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to create, incur, issue, assume, guarantee or
otherwise become liable, contingently or otherwise (collectively, “incur” and
collectively, an “incurrence”) with respect to any Indebtedness (including
Acquired Indebtedness) and the Borrower will not issue any shares of
Disqualified Stock and will not permit any Restricted Subsidiary to issue any
shares of Disqualified Stock or, in the case of Restricted Subsidiaries that are
not Guarantors, preferred stock; provided that the Borrower and its Restricted
Subsidiaries may incur unsecured Indebtedness (including Acquired Indebtedness)
or issue shares of Disqualified Stock, and any Restricted Subsidiary may incur
Indebtedness (including Acquired Indebtedness), issue shares of Disqualified
Stock and issue shares of preferred stock; provided further that, only if the
Payment Conditions are not satisfied, the final maturity of any such unsecured
Indebtedness (including Acquired Indebtedness) shall not occur, and no such
unsecured Indebtedness (including Acquired Indebtedness) shall require mandatory
commitment reductions (other than customary amortization payments) prior to, the
Latest Maturity Date.

The foregoing limitations will not apply to:

(a)    Indebtedness arising under the Credit Documents;

(b)    (i) Indebtedness represented by the Term Loan Facility and any guarantee
thereof in an aggregate principal amount (together with any Refinancing
Indebtedness in respect thereof and all accrued interest, fees and expenses) not
to exceed the sum of (A)  $1,825,000,000400,000,000 and (B) the Maximum
Incremental Facilities Amount (as defined in the Term Loan Credit Agreement) as
of the date of such incurrence and (ii) Indebtedness represented by the Existing
Finco Notes and Existing2027 Senior Notes and any guarantee thereof; provided
that such Existing Finco Notes and Existing Senior Notes have been defeased; in
an aggregate principal amount (together with any Refinancing Indebtedness in
respect thereof and all accrued interest, fees and expenses) not to exceed the
sum of (A) $400,000,000 and (B) the Maximum Incremental Notes Amount (as defined
in the Notes Agreement) as of the date of such incurrence;

(c)     (i) Indebtedness (including any unused commitment) outstanding on the
Restatement Effective Date listed on Schedule 10.1 and (ii) intercompany
Indebtedness (including any unused commitment) outstanding on the Restatement
Effective Date listed on Schedule 10.1 (other than intercompany Indebtedness
owed by a Credit Party to another Credit Party);

 

 

-117-



--------------------------------------------------------------------------------

(d)    Indebtedness (including Capitalized Lease Obligations), Disqualified
Stock and preferred stock incurred by the Borrower or any Restricted Subsidiary,
to finance the purchase, lease, construction, installation, maintenance,
replacement or improvement of property (real or personal) or equipment that is
used or useful in a Similar Business, whether through the direct purchase of
assets or the Capital Stock of any Person owning such assets and Indebtedness
arising from the conversion of the obligations of the Borrower or any Restricted
Subsidiary under or pursuant to any “synthetic lease” transactions to on-balance
sheet Indebtedness of the Borrower or such Restricted Subsidiary, in an
aggregate principal amount which, when aggregated with the principal amount of
all other Indebtedness, Disqualified Stock and preferred stock then outstanding
and incurred pursuant to this clause (d) and all Refinancing Indebtedness
incurred to refinance any other Indebtedness, Disqualified Stock and preferred
stock incurred pursuant to this clause (d), does not exceed the greater of
(x) $150,000,000 and (y) 35% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of incurrence;
provided that Capitalized Lease Obligations incurred by the Borrower or any
Restricted Subsidiary pursuant to this clause (d) in connection with a Permitted
Sale Leaseback shall not be subject to the foregoing limitation so long as the
proceeds of such Permitted Sale Leaseback are used by the Borrower or such
Restricted Subsidiary to permanently repay outstanding Term Loans or other
Indebtedness secured by a Lien on the assets subject to such Permitted Sale
Leaseback (excluding any Lien ranking junior to the Lien securing the
Obligations);

(e)    Indebtedness incurred by the Borrower or any Restricted Subsidiary
(including letter of credit obligations consistent with past practice
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business), in respect of workers’ compensation claims,
deferred compensation, performance or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement or indemnification type
obligations regarding workers’ compensation claims, performance or surety bonds,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance;

(f)    Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earnout
or similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary or other
Person, other than guarantees of Indebtedness incurred by any Person acquiring
all or any portion of such business, assets or a Subsidiary for the purpose of
financing such acquisition;

(g)    Indebtedness of the Borrower to a Restricted Subsidiary; provided that
any such Indebtedness owing to a Restricted Subsidiary that is not a Subsidiary
Guarantor is subordinated in right of payment to the Obligations; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Borrower or another Restricted Subsidiary) shall be deemed, in
each case to be an incurrence of such Indebtedness not permitted by this clause;

(h)    Indebtedness of a Restricted Subsidiary owing to another Restricted
Subsidiary or the Borrower; provided that if a Subsidiary Guarantor incurs such
Indebtedness owing to a Restricted Subsidiary that is not a Subsidiary
Guarantor, such Indebtedness is subordinated in right of payment to the
Guarantee of such Subsidiary Guarantor as the case may be; provided, further,
that any subsequent transfer of any such Indebtedness (except to the Borrower or
another Subsidiary Guarantor) shall be deemed, in each case to be an incurrence
of such Indebtedness not permitted by this clause;

(i)    shares of preferred stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of preferred stock (except to the
Borrower or another Restricted

 

-118-



--------------------------------------------------------------------------------

Subsidiary) shall be deemed in each case to be an issuance of such shares of
preferred stock not permitted by this clause;

(j)    Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);

(k)    (i) obligations in respect of self-insurance, performance, bid, appeal,
and surety bonds and completion guarantees and similar obligations provided by
the Borrower or any Restricted Subsidiary or (ii) obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case, in the ordinary course of business or consistent with past practice;

(l)     (i) Indebtedness, Disqualified Stock and preferred stock of the Borrower
or any Restricted Subsidiary in an aggregate principal amount or liquidation
preference (together with any Refinancing Indebtedness in respect thereof) up to
100% of the net cash proceeds received by the Borrower since immediately after
the Restatement Effective Date from the issue or sale of Equity Interests of the
Borrower or cash contributed to the capital of the Borrower (in each case, other
than Excluded Contributions, any Cure Amount or proceeds of Disqualified Stock
or sales of Equity Interests to any of the Borrower’s Subsidiaries) as
determined in accordance with Sections 10.5(a)(iii)(B) and 10.5(a)(iii)(C) to
the extent such net cash proceeds or cash have not been applied pursuant to such
clauses to make Restricted Payments or to make other Investments, payments or
exchanges pursuant to Section 10.5(b) or to make Permitted Investments (other
than Permitted Investments specified in clauses (a) and (c) of the definition
thereof) and (ii) Indebtedness, Disqualified Stock or preferred stock of the
Borrower or any Restricted Subsidiary not otherwise permitted hereunder in an
aggregate principal amount or liquidation preference, which when aggregated with
the principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and incurred pursuant to
this clause (l)(ii), does not at any one time outstanding exceed the greater of
(x) $205,000,000 and (y) 50% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of incurrence (it
being understood that any Indebtedness, Disqualified Stock or preferred stock
incurred pursuant to this clause (l)(ii) shall cease to be deemed incurred or
outstanding for purposes of this clause (l)(ii) but shall be deemed incurred for
the purposes of the first paragraph of this Section 10.1 from and after the
first date on which the Borrower or such Restricted Subsidiary could have
incurred such Indebtedness, Disqualified Stock or preferred stock under the
first paragraph of this Section 10.1 without reliance on this clause (l)(ii));

(m)    the incurrence or issuance by the Borrower or any Restricted Subsidiary
of Indebtedness, Disqualified Stock or preferred stock which serves to refinance
any Indebtedness, Disqualified Stock or preferred stock incurred as permitted
under the first paragraph of this Section 10.1 and clauses (b) and (c) above,
clause (l)(i) and this clause (m) below or any Indebtedness, Disqualified Stock
or preferred stock issued to so refinance, replace, refund, extend, renew,
defease, restructure, amend, restate or otherwise modify (collectively,
“refinance”) such Indebtedness, Disqualified Stock or preferred stock (the
“Refinancing Indebtedness”) prior to its respective maturity; provided that such
Refinancing Indebtedness (1) has a weighted average life to maturity at the time
such Refinancing Indebtedness is incurred which is not less than the remaining
weighted average life to maturity of the Indebtedness, Disqualified Stock or
preferred stock being refinanced, (2) to the extent such Refinancing
Indebtedness refinances (i) Indebtedness that is unsecured or secured by a Lien
ranking junior to the Liens securing the Obligations, such Refinancing
Indebtedness is unsecured or secured by a Lien ranking junior to the Liens
securing the Obligations, (ii) Disqualified Stock or preferred stock, such
Refinancing Indebtedness must be Disqualified Stock or preferred stock,
respectively, and (iii) Indebtedness subordinated to the Obligations, such
Refinancing Indebtedness is subordinated to the Obligations at least to the same
extent as the Indebtedness being refinanced and (3) shall not include
Indebtedness, Disqualified Stock or preferred stock of a Subsidiary of the
Borrower that is not a Subsidiary Guarantor that refinances Indebtedness,
Disqualified Stock or preferred stock of the Borrower or a Subsidiary Guarantor;

(n)    Indebtedness, Disqualified Stock or preferred stock of (x) the Borrower
or a Restricted Subsidiary incurred or issued to finance an acquisition, merger,
or consolidation; provided that the amount of Indebtedness (other than Acquired
Indebtedness), Disqualified Stock and preferred stock that may be

 

-119-



--------------------------------------------------------------------------------

incurred pursuant to the foregoing, together with any amounts incurred under the
first paragraph of this Section 10.1 by Restricted Subsidiaries that are not
Guarantors shall not exceed the greater of (i) $165,000,000 and (ii) 40% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at any one time outstanding, or (y) Persons that are acquired by
the Borrower or any Restricted Subsidiary or merged into or consolidated with
the Borrower or a Restricted Subsidiary in accordance with the terms hereof
(including designating an Unrestricted Subsidiary a Restricted Subsidiary);
provided that after giving effect to any such acquisition, merger, consolidation
or designation described in this clause (n), (i) either (1) the Fixed Charge
Coverage Ratio (as defined in the Term Loan Credit Agreement) of the Borrower
and the Restricted Subsidiaries (calculated on a pro forma basis) would be at
least 2.00 to 1.00 or (2) the Fixed Charge Coverage Ratio (as defined in the
Term Loan Credit Agreement) of the Borrower and the Restricted Subsidiaries is
equal to or greater than that immediately prior to such acquisition, merger,
consolidation or designation or (ii) either (1) the Consolidated Total Debt to
Consolidated EBITDA Ratio (calculated on a Pro Forma Basis) shall be either
(A) less than or equal to the Consolidated Total Debt to Consolidated EBITDA
Ratio immediate prior to such acquisition, merger, consolidation or designation
or (2) less than or equal to 6.25:1.00; provided further that any such
Indebtedness incurred under this clause (n) (x) shall not take the form of a
separate asset based lending facility and (y) shall not be secured by a first
priority lien on the ABL Priority Collateral;

(o)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(p)    (i) Indebtedness of the Borrower or any Restricted Subsidiary supported
by a letter of credit, in a principal amount not in excess of the stated amount
of such letter of credit so long as such letter of credit is otherwise permitted
to be incurred pursuant to this Section 10.1 or (ii) obligations in respect of
letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of any Subsidiary of the Borrower to the extent required by law
or in connection with any statutory filing or the delivery of audit opinions
performed in jurisdictions other than within the United States;

(q)    (1) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as in the
case of a guarantee of Indebtedness by a Restricted Subsidiary that is not a
Guarantor, such Indebtedness could have been incurred directly by the Restricted
Subsidiary providing such guarantee, (2) any guarantee by a Restricted
Subsidiary of Indebtedness of the Borrower or (3) any co-issuance by Academy
Finance Corporation of Indebtedness of the Borrower;

(r)    Indebtedness of Restricted Subsidiaries that are not Guarantors; provided
that the principal amount of such Indebtedness of which the primary obligor or a
guarantor is a Restricted Subsidiary that is not a Guarantor shall not exceed,
in the aggregate at any one time outstanding, the greater of (x) $105,000,00 and
(y) 25.5% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) (it being understood that any Indebtedness
incurred pursuant to this clause (r) shall cease to be deemed incurred or
outstanding for purposes of this clause (r) but shall be deemed incurred for the
purposes of the first paragraph of this covenant from and after the first date
on which such Restricted Subsidiary could have incurred such Indebtedness under
the first paragraph of this covenant without reliance on this clause (r));

(s)    Indebtedness of the Borrower or any of the Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take or pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business or consistent with past practice;

(t)    (i) Indebtedness of the Borrower or any of the Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business,
including with respect to financial accommodations of the type described in the
definition of Cash Management Services and (ii) Indebtedness owed on a
short-term basis of no longer than 30 days to banks and other financial
institutions incurred in the ordinary course of business of the Borrower and its
Restricted Subsidiaries with such banks or financial institutions that arises in
connection with ordinary banking arrangements to manage cash balances of the
Borrower and its Restricted Subsidiaries;

 

-120-



--------------------------------------------------------------------------------

(u)    Indebtedness consisting of Indebtedness issued by the Borrower or any of
the Restricted Subsidiaries to future, current or former officers, directors,
managers and employees thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of the Borrower or any direct or indirect parent company of the Borrower to the
extent described in clause (4) of Section 10.5(b);

(v)    Indebtedness of a Borrower or any Restricted Subsidiary as an account
party in respect of Commercial Letters of Credit issued pursuant to a Secured
Commercial LC Facility, in each case in a principal amount not in excess of the
Stated Amount of each such Commercial Letter of Credit, in an aggregate amount
not to exceed $50,000,000;

(w)    Indebtedness incurred in compliance with Section 10.1(w) of the Term Loan
Credit Agreement;

(x)    Indebtedness incurred in compliance with Section 10.1(x) of the Term Loan
Credit Agreement; and

(y)    (i) Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange (each as defined in the Term Loan Credit
Agreement) in accordance with Section 2.15 of the Term Loan Credit Agreement
(and which does not generate any additional proceeds) and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
above; provided that (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses, and premium and accrued and
unpaid interest in connection with such refinancing) and (y) such Indebtedness
otherwise complies with the definition of Permitted Other Indebtedness (as
defined in the Term Loan Credit Agreement).,

all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) above.

For purposes of determining compliance with this Section 10.1: (i) in the event
that an item of Indebtedness, Disqualified Stock or preferred stock (or any
portion thereof) meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or preferred stock described in
clauses (a) through (y) above or is entitled to be incurred pursuant to the
first paragraph of this Section 10.1, the Borrower, in its sole discretion, will
classify and may reclassify such item of Indebtedness, Disqualified Stock or
preferred stock (or any portion thereof) and will only be required to include
the amount and type of such Indebtedness, Disqualified Stock or preferred stock
in one of the above clauses or paragraphs; and (ii) at the time of incurrence,
the Borrower will be entitled to divide and classify an item of Indebtedness in
more than one of the types of Indebtedness described in this Section 10.1;
provided that all Indebtedness outstanding under the Term Loan Facility and
under the Notes Agreement on the Restatement Effective Date will be treated as
incurred under clause (b)(i) and (b)(ii) above, as applicable.

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
preferred stock will not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or preferred stock for purposes of this covenant. Any
Refinancing Indebtedness and any Indebtedness incurred to refinance Indebtedness
incurred pursuant to clauses (a) and (l)(i) above shall be deemed to include
additional Indebtedness, Disqualified Stock or preferred stock incurred to pay
premiums (including reasonable tender premiums), defeasance costs, fees, and
expenses in connection with such refinancing.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the principal amount of Indebtedness
denominated in another currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in another currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing,

 

-121-



--------------------------------------------------------------------------------

such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
(i) the principal amount of such Indebtedness being refinanced plus (ii) the
aggregate amount of fees, underwriting discounts, premiums, and other costs and
expenses and accrued and unpaid interest incurred in connection with such
refinancing.

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

10.2    Limitation on Liens.

(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
property or assets of any kind (real or personal, tangible or intangible) of the
Borrower or any Restricted Subsidiary, whether now owned or hereafter acquired
(each, a “Subject Lien”) that secures obligations under any Indebtedness on any
asset or property of the Borrower or any Restricted Subsidiary, except:

(i)    if such Subject Lien is a Permitted Lien;

(ii)    any other Subject Lien on assets or property constituting Collateral if
the obligations secured by such Subject Lien are junior to the Obligations;
provided that at the Borrower’s election, in the case of Liens securing
Permitted Other Indebtedness Obligations, the applicable Permitted Other
Indebtedness Secured Parties (or a representative thereof on behalf of such
holders) shall enter into security documents with terms and conditions not
materially more restrictive to the Borrower and the Subsidiary Credit Parties,
taken as a whole, than the terms and conditions of the Security Documents and
shall (x) in the case of the first such issuance of Permitted Other
Indebtedness, the Collateral Agent, the Administrative Agent and the
representative of the holders of such Permitted Other Indebtedness Obligations
shall have entered into the Second Lien Intercreditor Agreement and (y) in the
case of subsequent issuances of Permitted Other Indebtedness, the representative
for the holders of such Permitted Other Indebtedness shall have become a party
to the Second Lien Intercreditor Agreement in accordance with the terms thereof;
and without any further consent of the Lenders, the Administrative Agent and the
Collateral Agent shall be authorized to execute and deliver on behalf of the
Secured Parties the First Lien Intercreditor Agreement and the Second Lien
Intercreditor Agreement contemplated by this clause (ii); and

(iii)    in the case of any Subject Lien on assets or property not constituting
Collateral, any Subject Lien if (i) the Obligations are equally and ratably
secured with (or on a senior basis to, in the case such Subject Lien secures any
Junior Debt) the obligations secured by such Subject Lien or (ii) such Subject
Lien is a Permitted Lien.

(b)    Any Lien created for the benefit of the Secured Parties pursuant to the
preceding paragraph shall provide by its terms that such Lien shall be
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the Obligations.

10.3    Limitation on Fundamental Changes. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

(a)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of the Borrower or any other Person may be
merged, amalgamated or consolidated with or into the Borrower; provided that
(A) the Borrower shall be the continuing or surviving corporation or (B) if

 

-122-



--------------------------------------------------------------------------------

the Person formed by or surviving any such merger, amalgamation or consolidation
is not the Borrower (such other Person, the “Successor Borrower”), (1) the
Successor Borrower shall be an entity organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof, (2) the Successor Borrower shall expressly assume all the obligations
of the Borrower under this Agreement and the other Credit Documents pursuant to
a supplement hereto or thereto or in a form otherwise reasonably satisfactory to
the Administrative Agent, (3) each Guarantor, unless it is the other party to
such merger, amalgamation or consolidation, shall have, by a supplement to the
Guarantee, confirmed that its guarantee thereunder shall apply to any Successor
Borrower’s obligations under this Agreement, (4) each Subsidiary grantor and
each Subsidiary pledgor, unless it is the other party to such merger,
amalgamation or consolidation, shall have, by a supplement to any applicable
Security Document, affirmed that its obligations thereunder shall apply to its
Guarantee as reaffirmed pursuant to clause (3), (5) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger, amalgamation or
consolidation, shall have affirmed that its obligations under the applicable
Mortgage shall apply to its Guarantee as reaffirmed pursuant to clause (3), and
(6) the Successor Borrower shall have delivered to the Administrative Agent
(x) an officer’s certificate stating that such merger, amalgamation, or
consolidation and such supplements preserve the enforceability of the Guarantee
and the perfection and priority of the Liens under the applicable Security
Documents and (y) if requested by the Administrative Agent, an opinion of
counsel to the effect that such merger, amalgamation, or consolidation does not
violate this Agreement or any other Credit Document and that the provisions set
forth in the preceding clauses (3) through (5) preserve the enforceability of
the Guarantee and the perfection of the Liens created under the applicable
Security Documents (it being understood that if the foregoing are satisfied, the
Successor Borrower will succeed to, and be substituted for, the Borrower under
this Agreement);

(b)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any Subsidiary of the Borrower or any other Person (in each
case, other than the Borrower) may be merged, amalgamated or consolidated with
or into any one or more Subsidiaries of the Borrower; provided that (i) in the
case of any merger, amalgamation or consolidation involving one or more
Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the continuing or
surviving Person or (B) the Borrower shall cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Subsidiary
Guarantors, a Subsidiary Guarantor shall be the continuing or surviving Person
or the Person formed by or surviving any such merger, amalgamation or
consolidation and if the surviving Person is not already a Subsidiary Guarantor,
such Person shall execute a supplement to the Guarantee and the relevant
Security Documents in form and substance reasonably satisfactory to the
Administrative Agent in order to become a Guarantor and pledgor, mortgagor and
grantor, as applicable, thereunder for the benefit of the Secured Parties, and
(iii) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and any such
supplements to any Security Document preserve the enforceability of the
Guarantees and the perfection and priority of the Liens under the applicable
Security Documents;

(c)    [reserved];

(d)     (i) any Restricted Subsidiary that is not a Credit Party may convey,
sell, lease, assign, transfer or otherwise dispose of any or all of its assets
(upon voluntary liquidation or dissolution or otherwise) to the Borrower or any
other Restricted Subsidiary or (ii) any Subsidiary Guarantor may convey, sell,
lease, assign, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or dissolution or otherwise) to any other Subsidiary
Guarantor or the Borrower;

(e)    any Subsidiary may convey, sell, lease, assign, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or dissolution
or otherwise) to the Borrower or a Subsidiary Guarantor; provided that the
consideration for any such disposition by any Person other than a Subsidiary
Guarantor shall not exceed the fair value of such assets;

 

-123-



--------------------------------------------------------------------------------

(f)    any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
and

(g)    the Borrower and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation, investment or conveyance, sale, lease,
assignment or disposition, the purpose of which is to effect an Asset Sale
(which for purposes of this Section 10.3(g), will include any disposition below
the dollar threshold set forth in clause (d) of the definition of “Asset Sale”)
permitted by Section 10.4 or an investment permitted pursuant to Section 10.5 or
an investment that constitutes a Permitted Investment; and.

(h)    undertaking or consummating any IPO Reorganization Transactions.

10.4    Limitation on Sale of Assets. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, consummate an Asset Sale, unless:

(a)    the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined at the time of contractually agreeing to such Asset Sale)
of the assets sold or otherwise disposed of; and

(b)    except in the case of a Permitted Asset Swap, if the property or assets
sold or otherwise disposed of have a Fair Market Value in excess of the greater
of (a) $50,000,000 and (b) 1.5% of Consolidated Total Assets for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
disposition, at least 75% of the consideration therefor received by the Borrower
or such Restricted Subsidiary, as the case may be, is in the form of cash or
Cash Equivalents; provided that the amount of:

(i)    any liabilities (as reflected on the Borrower’s most recent consolidated
balance sheet or in the footnotes thereto, or if incurred or accrued subsequent
to the date of such balance sheet, such liabilities that would have been
reflected on the Borrower’s consolidated balance sheet or in the footnotes
thereto if such incurrence or accrual had taken place on or prior to the date of
such consolidated balance sheet, as determined in good faith by the Borrower) of
the Borrower, other than liabilities that are by their terms subordinated to the
Loans, that are assumed by the transferee of any such assets (or are otherwise
extinguished in connection with the transactions relating to such Asset Sale)
and for which the Borrower and all such Restricted Subsidiaries have been
validly released by all applicable creditors in writing;

(ii)    any securities, notes or other obligations or assets received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents, or
by their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the closing of such Asset Sale;

(iii)    Indebtedness, other than liabilities that are by their terms
subordinated to the Loans, that are of any Restricted Subsidiary that is no
longer a Restricted Subsidiary as a result of such Asset Sale, to the extent
that the Borrower and all Restricted Subsidiaries have been validly released
from any Guarantee of payment of such Indebtedness in connection with such Asset
Sale; and

(iv)    any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iv) that is at that time outstanding, not to exceed the
sum of (i) the greater of $210,000,000 and 6% of Consolidated Total Assets at
the time of the receipt of such Designated Non-Cash Consideration, (ii) at the
election of the Borrower, the General Asset Sale Exception (less any amount used
under such exception)

 

-124-



--------------------------------------------------------------------------------

and (iii) at the election of the Borrower, the Available Amount (less any amount
used thereunder), with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value,

shall be deemed to be cash for purposes of this clause (b) of this provision and
for no other purpose; provided further that any Asset Sale by a Credit Party to
a Subsidiary which is not a Credit Party is subject to no Overadvance after
giving effect to such Asset Sale.

10.5    Limitation on Restricted Payments.

(a)    the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(1)    declare or pay any dividend or make any payment or distribution on
account of the Borrower’s or any Restricted Subsidiary’s Equity Interests,
including any dividend or distribution payable in connection with any merger or
consolidation, other than:

(A)    dividends or distributions by the Borrower payable in Equity Interests
(other than Disqualified Stock) of the Borrower or in options, warrants or other
rights to purchase such Equity Interests, or

(B)    dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Subsidiary other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

(2)    purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower, Holdings or any direct or indirect parent
company of the Borrower, including in connection with any merger or
consolidation;

(3)    make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Junior Debt of the Borrower or
any Restricted Subsidiary, other than (A) Indebtedness permitted under
clauses (g) and (h) of Section 10.1 or (B) the purchase, repurchase or other
acquisition of Junior Debt purchased in anticipation of satisfying a sinking
fund obligation, principal installment or final maturity, in each case due
within one year of the date of purchase, repurchase or acquisition; or

(4)    make any Restricted Investment;

(all such payments and other actions set forth in clauses (1) through (4) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:

(i)    no Event of Default shall have occurred and be continuing or would occur
as a consequence thereof (or in the case of a Restricted Investment, no Event of
Default under Section 11.1 or 11.5 shall have occurred and be continuing or
would occur as a consequence thereof);

(ii)    except in the case of a Restricted Investment and other than with
respect to amounts attributable to subclauses (B), (C), and (G) below,
immediately after giving effect to such transaction on a pro forma basis, the
Payment Conditions are satisfied; and

 

-125-



--------------------------------------------------------------------------------

(iii)    such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Borrower and the Restricted Subsidiaries
after the Restatement Effective Date (including Restricted Payments permitted by
clauses (1), (2) (with respect to the payment of dividends on Refunding Capital
Stock pursuant to clause (b) thereof only) and (6)(C) of Section 10.5(b) below,
but excluding all other Restricted Payments permitted by Section 10.5(b)), is
less than the sum of (without duplication) (the sum of the amounts attributable
to clauses (A) through (G) below is referred to herein as the “Available
Amount”):

(A)    [reserved]

(B)    100% of the aggregate net cash proceeds and the Fair Market Value of
marketable securities or other property received by the Borrower since
immediately after the Restatement Effective Date (other than net cash proceeds
from Cure Amounts or to the extent such net cash proceeds have been used to
incur Indebtedness, Disqualified Stock or preferred stock pursuant to
clause (l)(i) of Section 10.1) from the issue or sale of (x) Equity Interests of
the Borrower, including Retired Capital Stock, but excluding cash proceeds and
the Fair Market Value of marketable securities or other property received from
the sale of (A) Equity Interests to any employee, director, manager or
consultant of the Borrower, any direct or indirect parent company of the
Borrower and the Borrower’s Subsidiaries after the Restatement Effective Date to
the extent such amounts have been applied to Restricted Payments made in
accordance with clause (4) of Section 10.5(b) below, and (B) Designated
Preferred Stock, and, to the extent such net cash proceeds are actually
contributed to the Borrower, Equity Interests of Holdings or any other direct or
indirect parent company of the Borrower (excluding contributions of the proceeds
from the sale of Designated Preferred Stock of such companies or contributions
to the extent such amounts have been applied to Restricted Payments made in
accordance with clause (4) of Section 10.5(b) below) or (y) Indebtedness of the
Borrower or a Restricted Subsidiary that has been converted into or exchanged
for such Equity Interests of the Borrower or Holdings or any other direct or
indirect parent company of the Borrower; provided that this clause (B) shall not
include the proceeds from (a) Refunding Capital Stock, (b) Equity Interests or
Indebtedness that has been converted or exchanged for Equity Interests of the
Borrower sold to a Restricted Subsidiary or the Borrower, as the case may be,
(c) Disqualified Stock or Indebtedness that has been converted or exchanged into
Disqualified Stock or (d) Excluded Contributions, plus

(C)    100% of the aggregate amount of cash and the Fair Market Value of
marketable securities or other property contributed to the capital of the
Borrower following the Restatement Effective Date (other than net cash proceeds
from Cure Amounts or to the extent such net cash proceeds (i) have been used to
incur Indebtedness, Disqualified Stock or preferred stock pursuant to
clause (l)(i) of Section 10.1), (ii) are contributed by a Restricted Subsidiary
or (iii) constitute Excluded Contributions), plus

(D)    100% of the aggregate amount received in cash and the Fair Market Value
of marketable securities or other property received by means of (A) the sale or
other disposition (other than to the Borrower or a Restricted Subsidiary) of
Restricted Investments made by the Borrower and the Restricted Subsidiaries and
repurchases and redemptions of such Restricted Investments from the Borrower and
the Restricted Subsidiaries and repayments of loans or advances, and releases of
guarantees, which constitute Restricted Investments made by the Borrower or the
Restricted Subsidiaries, in each case, after the Restatement Effective Date; or
(B) the sale (other than to the Borrower or a Restricted Subsidiary) of the
stock of an Unrestricted Subsidiary or a distribution from an Unrestricted
Subsidiary (other than in each case to the extent the Investment in such
Unrestricted Subsidiary was made by the Borrower or a Restricted Subsidiary
pursuant to clause (7) of Section 10.5(b) below or to the extent such Investment
constituted a Permitted Investment) or a dividend from an Unrestricted
Subsidiary after the Restatement Effective Date, plus

(E)    in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Restatement Effective Date, the Fair Market
Value of the Investment in such Unrestricted Subsidiary at the time of the
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary, other
than to the extent the Investment in such Unrestricted Subsidiary was made by
the Borrower or a Restricted Subsidiary pursuant to clause (7) of
Section 10.5(b) below or to the extent such Investment constituted a Permitted
Investment, plus

 

-126-



--------------------------------------------------------------------------------

(F)    [reserved]

(G)    $75,000,000.

(b)    The foregoing provisions of Section 10.5(a) will not prohibit:

(1)    the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of such irrevocable notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Agreement;

(2)    (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Junior Debt of the Borrower or any
Restricted Subsidiary, or any Equity Interests of Holdings or any other direct
or indirect parent company of the Borrower, in exchange for, or out of the
proceeds of the substantially concurrent sale (other than to a Restricted
Subsidiary) of, Equity Interests of the Borrower or any direct or indirect
Parent Entity or management investment vehicle to the extent contributed to the
Borrower (in each case, other than any Disqualified Stock) (“Refunding Capital
Stock”) and (b) if immediately prior to the retirement of Retired Capital Stock,
the declaration and payment of dividends thereon was permitted under clause (6)
of this Section 10.5(b), the declaration and payment of dividends on the
Refunding Capital Stock (other than Refunding Capital Stock the proceeds of
which were used to redeem, repurchase, retire or otherwise acquire any Equity
Interests of Holdings or any other direct or indirect parent company of the
Borrower) in an aggregate amount per year no greater than the aggregate amount
of dividends per annum that was declarable and payable on such Retired Capital
Stock immediately prior to such retirement;

(3)    the prepayment, redemption, defeasance, repurchase or other acquisition
or retirement for value of Junior Debt of the Borrower or a Restricted
Subsidiary made by exchange for, or out of the proceeds of the substantially
concurrent sale of, new Indebtedness of the Borrower or a Restricted Subsidiary,
as the case may be, which is incurred in compliance with Section 10.1 so long
as: (A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on the Junior Debt being so
redeemed, defeased, repurchased, exchanged, acquired or retired for value, plus
the amount of any premium (including reasonable tender premiums), defeasance
costs and any reasonable fees and expenses incurred in connection with the
issuance of such new Indebtedness, (B) if such Junior Debt is subordinated to
the Obligations, such new Indebtedness is subordinated to the Obligations or the
applicable Guarantee at least to the same extent as such Junior Debt so
purchased, exchanged, redeemed, defeased, repurchased, acquired or retired for
value, (C) such new Indebtedness has a final scheduled maturity date equal to or
later than the final scheduled maturity date of the Junior Debt being so
redeemed, defeased, repurchased, exchanged, acquired or retired, (D) if such
Junior Debt so purchased, exchanged, redeemed, repurchased, acquired or retired
for value is (i) unsecured then such new Indebtedness shall be unsecured or
(ii) Permitted Other Indebtedness incurred pursuant to Section 10.1(x) and is
secured by a Lien ranking junior to the Liens securing the Obligations then such
new Indebtedness shall be unsecured or secured by a Lien ranking junior to the
Liens securing the Obligations, and (E) such new Indebtedness has a weighted
average life to maturity equal to or greater than the remaining weighted average
life to maturity of the Junior Debt being so redeemed, defeased, repurchased,
exchanged, acquired or retired;

(4)    a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Borrower or Holdings, Intermediate Holdco or any direct or
indirect Parent Entity or management investment vehicle held by any future,
present or former employee, director, manager or consultant of the Borrower, any
of its Subsidiaries or any direct or indirect Parent Entity or management
investment vehicle, or their estates, descendants, family, spouse or former
spouse pursuant to any

 

-127-



--------------------------------------------------------------------------------

management equity plan or stock option or phantom equity plan or any other
management or employee benefit plan or agreement, or any stock subscription or
shareholder agreement (including, for the avoidance of doubt, any principal and
interest payable on any notes issued by the Borrower or any direct or indirect
Parent Entity or management investment vehicle in connection with such
repurchase, retirement or other acquisition), including any Equity Interests
rolled over by management of the Borrower or any direct or indirect Parent
Entity or management investment vehicle in connection with the Transactions;
provided that, except with respect to non-discretionary Restricted Payments, the
aggregate Restricted Payments made under this clause (4) subsequent to the
Restatement Effective Date do not exceed in any calendar year the greater of
(a) $35,000,000 and (b) 8.5% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) (which subsequent to the
consummation of an IPO shall increase to the greater of (a) $70,000,000 and
(b) 17% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis)) (with unused amounts in any calendar year
being carried over to succeeding calendar years); provided, further, that such
amount in any calendar year may be increased by an amount not to exceed: (A) the
cash proceeds from the sale of Equity Interests (other than Disqualified Stock)
of the Borrower and, to the extent contributed to the Borrower, the cash
proceeds from the sale of Equity Interests of Holdings or any other direct or
indirect Parent Entity or management investment vehicle, in each case to any
future, present or former employees, directors, managers or consultants of the
Borrower, any of its Subsidiaries, Holdings or any other direct or indirect
Parent Entity or management investment vehicle that occurs after the Restatement
Effective Date, to the extent the cash proceeds from the sale of such Equity
Interests have not otherwise been applied to the payment of Restricted Payments
by virtue of clause (iii) of Section 10.5(a), plus (B) the cash proceeds of key
man life insurance policies received by the Borrower and the Restricted
Subsidiaries after the Restatement Effective Date, less (C) the amount of any
Restricted Payments previously made pursuant to clauses (A) and (B) of this
clause (4); and provided, further, that cancellation of Indebtedness owing to
the Borrower or any Restricted Subsidiary from any future, present or former
employees, directors, managers or consultants of the Borrower, Holdings or any
other direct or indirect Parent Entity or management investment vehicle or any
Restricted Subsidiary, or their estates, descendants, family, spouse or former
spouse in connection with a repurchase of Equity Interests of the Borrower,
Holdings or any other direct or indirect Parent Entity or management investment
vehicle will not be deemed to constitute a Restricted Payment for purposes of
this Section 10.5 or any other provision of this Agreement;

(5)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Borrower or any Restricted Subsidiary or any
class or series of preferred stock of any Restricted Subsidiary, in each case,
issued in accordance with Section 10.1, provided such dividends are included in
the calculation of Fixed Charges for the relevant period;

(6)     (A) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Borrower after the Restatement Effective Date; (B) the declaration and
payment of dividends to Holdings or any other direct or indirect parent company
of the Borrower, the proceeds of which will be used to fund the payment of
dividends to holders of any class or series of Designated Preferred Stock (other
than Disqualified Stock) of such parent company issued after the Restatement
Effective Date; provided that the amount of dividends paid pursuant to this
clause (B) shall not exceed the aggregate amount of cash actually contributed to
the Borrower from the sale of such Designated Preferred Stock; or (C) the
declaration and payment of dividends on Refunding Capital Stock in excess of the
dividends declarable and payable thereon pursuant to clause (2) of this
Section 10.5(b); provided that, in the case of each of (A), (B), and (C) of this
clause (6), for the most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date of
issuance of such Designated Preferred Stock or the declaration of such dividends
on Refunding Capital Stock, after giving effect to such issuance or declaration
on a pro forma basis, the Borrower and the Restricted Subsidiaries on a
consolidated basis would have had a Fixed Charge Coverage Ratio (as defined in
the Term Loan Credit Agreement) of at least 2.00 to 1.00;

 

-128-



--------------------------------------------------------------------------------

(7)    Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this
clause (7) that are at the time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash, Cash Equivalents or marketable securities, not to exceed the
greater of (x) $95,000,000 and (y) 22.5% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);

(8)    (i) payments made or expected to be made by the Borrower or any
Restricted Subsidiary in respect of withholding or similar taxes payable upon
exercise of Equity Interests by any future, present or former employee,
director, manager, or consultant and repurchases of Equity Interests deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants and
(ii) payments or other adjustments to outstanding Equity Interests in accordance
with any management equity plan, stock option plan or any other similar employee
benefit plan, agreement or arrangement in connection with any Restricted
Payment;

(9)    the declaration and payment of dividends on the Borrower’s common stock
(or the payment of dividends to Holdings, any Intermediate Holdco or any other
direct or indirect parent company of the Borrower to fund a payment of dividends
on such company’s common stock), following consummation of an IPO,) in
Restricted Payments in an aggregate amount per annum not to exceed an amount
equal to the sum of (a) 6.006.0% per annum of the net cash proceeds received by
or contributed to the Borrower in or from suchthe IPO, other than public
offerings with respect to the Borrower’s common stock registered on Form S-8 and
other than any public sale constituting an Excluded Contribution and (b) 5.07.0%
per fiscal year of the market capitalization of the Borrower as of the end of
the prior fiscal year (or in the case of the first fiscal year following anafter
the IPO, as of such IPO);

(10)    Restricted Payments in an amount that does not exceed the amount of
Excluded Contributions made since the Restatement Effective Date;

(11)    other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause not to exceed
$25,000,000;

(12)    distributions or payments of Receivables Fees;

(13)    [reserved];

(14)    other Restricted Payments; provided that after giving Pro Forma Effect
to such Restricted Payments the Payment Conditions are satisfied;

(15)    the declaration and payment of dividends by the Borrower to, or the
making of loans to, Holdings or any other direct or indirect parent company of
the Borrower in amounts required for any direct or indirect parent company to
pay: (A) franchise and excise taxes, and other fees and expenses, in each case,
required to maintain its organizational existence, (B) (i) consolidated,
combined or similar foreign, federal, state and local income and similar taxes
(including if the Borrower is treated as a partnership or an entity disregarded
from its owner for United States federal income tax purposes and its taxable
income is entirely included on an income tax return of one or more direct or
indirect parent companies each of which is treated as a subchapter C
corporation), to the extent that such income or similar taxes are attributable
to the income, revenue, receipts or capital of the Borrower and the Restricted
Subsidiaries and, to the extent of the amount actually received from its
Unrestricted Subsidiaries, in amounts required to pay such taxes to the extent
attributable to the income, revenue, receipts or capital of such Unrestricted
Subsidiaries, and including any interest or penalties related thereto;

 

-129-



--------------------------------------------------------------------------------

provided that in each case the amount of such payments with respect to any
fiscal year does not exceed the amount that the Borrower, the Restricted
Subsidiaries and the Unrestricted Subsidiaries (to the extent described above)
would have been required to pay in respect of such foreign, federal, state and
local income taxes, including any interest or penalties related thereto, for
such fiscal year had the Borrower, the Restricted Subsidiaries and the
Unrestricted Subsidiaries (to the extent described above) been a stand-alone
taxpayer or stand-alone group (separate from any such direct or indirect parent
company of the Borrower) for all fiscal years ending after the Restatement
Effective Date and/or (ii) Permitted Tax Distributions, (C) customary salary,
bonus, and other benefits payable to officers, employees, directors, and
managers of Holdings, any Intermediate Holdco or any other direct or indirect
parent company of the Borrower to the extent such salaries, bonuses, and other
benefits are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries, including the Borrower’s proportionate share of such
amount relating to such parent company being a public company, (D) general
corporate or other operating (including, without limitation, expenses related to
auditing or other accounting matters) and overhead costs and expenses of
Holdings, any Intermediate Holdco or any other direct or indirect parent company
of the Borrower to the extent such costs and expenses are attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries,
including the Borrower’s proportionate share of such amount relating to such
parent company being a public company, (E) amounts required for any direct or
indirect parent company of the Borrower to pay fees and expenses incurred by any
direct or indirect parent company of the Borrower related to (i) the maintenance
by such parent entity of its corporate or other entity existence and
(ii) transactions of such parent company of the Borrower of the type described
in clause (xi) of the definition of “Consolidated Net Income,” (F) cash payments
in lieu of issuing fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests of the Borrower or any such direct or indirect parent company
of the Borrower, and (G) repurchases deemed to occur upon the cashless exercise
of stock options and (H) taxes with respect to income of any direct or indirect
parent company of the Borrower derived from funding made available to the
Borrower and its Restricted Subsidiaries by such direct or indirect parent
company;

(16)    the repurchase, redemption or other acquisition for value of Equity
Interests of the Borrower deemed to occur in connection with paying cash in lieu
of fractional shares of such Equity Interests in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of the Borrower, in each case,
permitted under this Agreement;

(17)    the distribution, by dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash and/or Cash Equivalents);

(18)    the prepayment, redemption, defeasance, repurchase or other acquisition
or retirement for value of Junior Debt in an aggregate amount pursuant to this
clause (18) not to exceed the greater of (x) $105,000,000 and (y) 25% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis);

(19)    undertaking or consummating any IPO Reorganization
Transaction[reserved];

(20)    payments or distributions to satisfy dissenters’ rights, pursuant to or
in connection with a consolidation, amalgamation, merger or transfer of assets
that complies with Section 10.3;

(21)    payment of the Special Dividend; and

(22)    payments in respect of, or in connection with, the Restatement Effective
Date Refinancing.

 

-130-



--------------------------------------------------------------------------------

provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (11), (14) and (18), no Event of Default shall have
occurred and be continuing or would occur as a consequence thereof (or in the
case of a Restricted Investment, no Event of Default under Section 11.1 or 11.5
shall have occurred and be continuing or would occur as a consequence thereof).

The Borrower will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the last sentence of the definition of
Unrestricted Subsidiary. For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by the Borrower and
the Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of Investment. Such designation
will be permitted only if a Restricted Payment in such amount would be permitted
at such time, whether pursuant to Section 10.5(a) or under clauses (7), (10), or
(11) of Section 10.5(b), or pursuant to the definition of Permitted Investments,
and if such Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. Unrestricted Subsidiaries will not be subject to any of the
restrictive covenants set forth in this Agreement.

For purposes of determining compliance with this covenant, in the event that a
proposed Restricted Payment or Investment (or a portion thereof) meets the
criteria of clauses (1) through (18) above or is entitled to be made pursuant to
Section 10.5(a) and/or one or more of the exceptions contained in the definition
of Permitted Investments, the Borrower will be entitled to classify or later
reclassify (based on circumstances existing on the date of such
reclassification) such Restricted Payment (or portion thereof) among such
clauses (1) through (18), Section 10.5(a) and/or one or more of the exceptions
contained in the definition of “Permitted Investments”, in a manner that
otherwise complies with this covenant.

10.6    Limitation on Subsidiary Distributions. The Borrower will not permit any
of its Restricted Subsidiaries that are not Guarantors to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to:

(a)    (i) pay dividends or make any other distributions to the Borrower or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits or (ii) pay any Indebtedness
owed to the Borrower or any Restricted Subsidiary;

(b)    make loans or advances to the Borrower or any Restricted Subsidiary; or

(c)    sell, lease or transfer any of its properties or assets to the Borrower
or any Restricted Subsidiary;

except (in each case) for such encumbrances or restrictions (x) which the
Borrower has reasonably determined in good faith will not materially impair the
Borrower’s ability to make payments under this Agreement when due or
(y) existing under or by reason of:

(i)    contractual encumbrances or restrictions in effect on the Restatement
Effective Date, including pursuant to this Agreement and the related
documentation and related Hedging Obligations;

(ii)    the Term Loan Credit Documents and the Term Loans;

(iii)    purchase money obligations for property acquired in the ordinary course
of business or consistent with past practice and Capitalized Lease Obligations
that impose restrictions of the nature discussed in clause (c) above on the
property so acquired;

(iv)    Requirements of Law or any applicable rule, regulation or order;

(v)    any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which

 

-131-



--------------------------------------------------------------------------------

encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired or
designated;

(vi)    contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary and restrictions on transfer of
assets subject to Permitted Liens;

(vii)    (x) secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to dispose of the
assets securing such Indebtedness and (y) restrictions on transfers of assets
subject to Permitted Liens (but, with respect to any such Permitted Lien, only
to the extent that such transfer restrictions apply solely to the assets that
are the subject of such Permitted Lien);

(viii)    restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

(ix)    other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Restatement Effective
Date pursuant to the provisions of Section 10.1;

(x)    customary provisions in joint venture agreements or arrangements and
other similar agreements or arrangements relating solely to such joint venture
and the Equity Interests issued thereby;

(xi)    customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;

(xii)    restrictions created in connection with any Receivables Facility that,
in the good faith determination of the board of directors of the Borrower, are
necessary or advisable to effect such Receivables Facility; and

(xiii)    any encumbrances or restrictions of the type referred to in
clauses (a), (b), and (c) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
clauses (i) through (xii) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements, or
refinancings (x) are, in the good faith judgment of the Borrower’s board of
directors, no more restrictive in any material respect with respect to such
encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing or (y) do not materially impair the Borrower’s
ability to pay their respective obligations under the Credit Documents as and
when due (as determined in good faith by the Borrower).

10.7    Fixed Charge Coverage Ratio. Holdings will not permit the Fixed Charge
Coverage Ratio for any Test Period to be lower than 1.00 to 1.00; provided that
such Fixed Charge Coverage Ratio will only be tested (a) on the date on which a
Compliance Period begins, as of the last day of the Test Period ending
immediately prior to the date on which such Compliance Period shall have
commenced and (b) as of the last day of each Test Period thereafter until such
Compliance Period is no longer continuing.

Section 11.     Events of Default.

Upon the occurrence of any of the following specified events set forth in
Sections 11.1 through 11.11 (each an “Event of Default”):

11.1    Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for five
or more Business Days, in the payment when due of any interest on the Loans or
any Fees or any Unpaid Drawings or of any other amounts owing hereunder or under
any other Credit Document; or

 

-132-



--------------------------------------------------------------------------------

11.2    Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made, and, to the extent capable of being cured, such incorrect
representation or warranty shall remain incorrect for a period of 30 days after
written notice thereof from the Administrative Agent to the Borrower; or

11.3    Covenants. Any Credit Party shall:

(a)    default in the due performance or observance by it of any term, covenant
or agreement contained in the last paragraph of Section 9.1(e)(i), Section 9.5
(solely with respect to the Borrower), Section 9.14(d), Section 9.16 (during a
Cash Dominion Period only) or Section 10; provided that any Event of Default
under Section 10.7 is subject to cure as provided in Section 11.13 and an Event
of Default with respect to such Section shall not occur until the expiration of
the 10th Business Day subsequent to the date the relevant financial statements
are required to be delivered for the applicable fiscal quarter pursuant to
Section 9.1(a) or (b) (such period, the “Cure Period”); or

(b)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 11.1 or 11.2 or clause (a)
of this Section 11.3) contained in this Agreement or any Security Document and
such default shall continue unremedied for a period of at least 30 days (or 5
Business Days in the case of Section 9.1(h)) after receipt of written notice by
the Borrower from the Administrative Agent or the Required Lenders; or

11.4    Default Under Other Agreements. (a) the Borrower or any of the
Restricted Subsidiaries shall (i) fail to make any payment with respect to any
Indebtedness (other than the Obligations under the Credit Documents) in excess
of the greater of (x) $70,000,000 and (y) 17% of Consolidated EBITDA for the
most recently ended Test Period (calculated on a Pro Forma Basis) in the
aggregate, for the Borrower and such Restricted Subsidiaries, beyond the period
of grace and following all required notices, if any, provided in the instrument
or agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (after
giving effect to all applicable grace period and delivery of all required
notices) (other than, with respect to Indebtedness consisting of any Hedge
Agreements, termination events or equivalent events pursuant to the terms of
such Hedge Agreements (it being understood that clause (a)(i) shall apply to any
failure to make any payment in excess of the greater of (x) $70,000,000 and
(y) 17% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) that is required as a result of any such
termination or similar event and that is not otherwise being contested in good
faith)), the effect of which default or other event or condition is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, any such Indebtedness to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that this
clause (a) shall not apply to secured Indebtedness that becomes due as a result
of the sale, transfer or other disposition (including as a result of a casualty
or condemnation event) of the property or assets securing such Indebtedness (to
the extent such sale, transfer or other disposition is not prohibited under this
Agreement), or (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements (it being understood that clause (a)(i)
above shall apply to any failure to make any payment in excess of the greater of
(x) $70,000,000 and (y) 17% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) that is required as a result of
any such termination or equivalent event and that is not otherwise being
contested in good faith)), prior to the stated maturity thereof; provided that
this clause (b) shall not apply to (x) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness, (y) Indebtedness which is convertible
into Qualified Stock and converts to Qualified Stock in accordance with its

 

-133-



--------------------------------------------------------------------------------

terms and such conversion is not prohibited hereunder, or (z) any breach or
default that is (I) remedied by the Borrower or the applicable Restricted
Subsidiary or (II) waived (including in the form of amendment) by the required
holders of the applicable item of Indebtedness, in either case, prior to the
acceleration of Loans pursuant to this Section 11; or

11.5    Bankruptcy, Etc. Except as otherwise permitted by Section 10.3,
Holdings, any Intermediate Holdco, the Borrower or any Significant Subsidiary
commences a voluntary case, proceeding or action concerning itself under Title
11 of the United States Code entitled “Bankruptcy” as now or hereafter in
effect, or any successor thereto (collectively, the “Bankruptcy Code”); or an
involuntary case, proceeding or action is commenced against Holdings, any
Intermediate Holdco, the Borrower or any Significant Subsidiary and the petition
is not controverted within 60 days after commencement of the case, proceeding or
action; or an involuntary case, proceeding or action is commenced against
Holdings, any Intermediate Holdco, the Borrower or any Significant Subsidiary
and the petition is not dismissed within 60 days after commencement of the case,
proceeding or action; or a custodian (as defined in the Bankruptcy Code),
judicial manager, compulsory manager, receiver, receiver manager, trustee,
liquidator, administrator, administrative receiver or similar Person is
appointed for, or takes charge of, all or substantially all of the property of
Holdings, any Intermediate Holdco, the Borrower or any Significant Subsidiary;
or Holdings, any Intermediate Holdco, the Borrower or any Significant Subsidiary
commences any other voluntary proceeding or action under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency,
winding-up, administration or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to Holdings, any Intermediate
Holdco, the Borrower or any Significant Subsidiary; or there is commenced
against the Holdings, any Intermediate Holdco, the Borrower or any Significant
Subsidiary any such proceeding or action that remains undismissed for a period
of 60 days; or Holdings, any Intermediate Holdco, the Borrower or any
Significant Subsidiary is adjudicated bankrupt; or any order of relief or other
order approving any such case or proceeding or action is entered; or Holdings,
any Intermediate Holdco, the Borrower or any Significant Subsidiary suffers any
appointment of any custodian receiver, receiver manager, trustee, administrator
or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or Holdings, any Intermediate
Holdco, the Borrower or any Significant Subsidiary makes a general assignment
for the benefit of creditors; or

11.6    ERISA. (a) An ERISA Event or a Foreign Plan Event shall have occurred,
(b) a trustee shall be appointed by a United States district court to administer
any Pension Plan(s), (c) the PBGC shall institute proceedings to terminate any
Pension Plan(s), or (d) any Credit Party or any of their respective ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner, and in each case in clauses (a) through (d) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to result in a Material Adverse Effect; or

11.7    Guarantee. Other than as expressly permitted hereunder, any Guarantee
provided by any Credit Party or any material provision thereof shall cease to be
in full force or effect (other than pursuant to the terms hereof and thereof) or
any such Guarantor thereunder or any other Credit Party shall deny or disaffirm
in writing any such Guarantor’s obligations under the Guarantee; or

11.8    Pledge Agreement. Other than as expressly permitted hereunder, the
Pledge Agreement or any other Security Document pursuant to which the Capital
Stock or Stock Equivalents of the Borrower or any Subsidiary is pledged or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof, solely as a result of acts or omissions
of the Collateral Agent or any Lender or solely as a result of the Collateral
Agent’s failure to maintain possession of any Capital Stock or Stock Equivalents
that have been previously delivered to it) or any pledgor thereunder or any
Credit Party shall deny or disaffirm in writing any pledgor’s obligations under
any Security Document; or

11.9    Security Agreement. Other than as expressly permitted hereunder, the
Security Agreement or any other Security Document pursuant to which the assets
of Holdings, any Intermediate Holdco, the Borrower or any Material Subsidiary
are pledged as Collateral or any material provision thereof shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof, solely
as a result of acts or omissions of the Collateral Agent in respect of
certificates, promissory notes or instruments actually delivered to it
(including as a result of the Collateral Agent’s failure to file a Uniform
Commercial Code continuation statement)) or any grantor thereunder or any Credit

 

-134-



--------------------------------------------------------------------------------

Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement or any other Security Document; or

11.10    Judgments. One or more judgments or decrees shall be entered against
the Borrower or any of the Restricted Subsidiaries involving a liability in
excess of the greater of (x) $70,000,000 and (y) 17% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) in the
aggregate for all such judgments and decrees for the Borrower and the Restricted
Subsidiaries (to the extent not covered by insurance or indemnities as to which
the applicable insurance company or third party has not denied coverage) and any
such judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days after the entry thereof; or

11.11    Change of Control. A Change of Control shall occur;

then, and in any event, and at any time thereafter, if an Event of Default
occurs and is continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, without
prejudice to the rights of the Administrative Agent or any Lender to enforce its
claims against the Borrower, take any or all of the following actions, except as
otherwise specifically provided for in this Agreement, (i) declare the Total
Revolving Credit Commitment and Swingline Commitment terminated, whereupon the
Revolving Credit Commitment and Swingline Commitment, if any, of each Lender or
the Swingline Lender, as the case may be, shall forthwith terminate immediately
and any Fees theretofore accrued shall forthwith become due and payable without
any other notice of any kind; (ii) declare the principal of and any accrued
interest and fees in respect of all Loans and all Obligations to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower to the extent permitted by applicable law; (iii) terminate any Letter
of Credit that may be terminated in accordance with its terms; and/or
(iv) direct the Borrower to pay (and the Borrower agrees that upon receipt of
such notice, or upon the occurrence of an Event of Default specified in
Section 11.5 with respect to the Borrower, it will pay) to the Administrative
Agent at the Administrative Agent’s Office such additional amounts of cash, to
be held as security for the Borrower’s respective reimbursement obligations for
Unpaid Drawings that may subsequently occur thereunder, equal to the aggregate
Stated Amount of all Letters of Credit issued and then outstanding. In the case
of an Event of Default under Section 11.3(a) in respect of a failure to observe
or perform the covenant under Section 10.7, the actions previously described
will be permitted to occur only following the expiration of the ability to
effectuate the Cure Right; provided that, if an Event of Default specified in
Section 11.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent shall occur
automatically without the giving of any such notice.

11.12    Application of Proceeds. Subject to the terms of the ABL Intercreditor
Agreement and, in each case if executed, the First Lien Intercreditor Agreement
and the Second Lien Intercreditor Agreement, any amount received by the
Administrative Agent or the Collateral Agent from any Credit Party (or from
proceeds of any Collateral) following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Borrower under
Section 11.4 shall be applied:

(i)    first, ratably to pay the Obligations in respect of any Indemnified
Liabilities, indemnities and other amounts then due to the Agents until paid in
full;

(ii)    second, ratably to pay any Indemnified Liabilities and indemnities, and
to pay any fees then due to the Lenders, until paid in full; and

(iii)    third, ratably to pay interest accrued in respect of the Obligations
until paid in full;

(iv)    fourth, to pay principal due in respect of the Swingline Loans until
paid in full;

(v)    fifth, ratably (A) to pay the unpaid principal in respect of the Loans,
(B) Unpaid Drawings and (C) to pay outstanding Secured Bank Product Obligations,
including Cash Collateralization of outstanding Noticed Hedges (other than such
amount of the outstanding Secured Bank Product Obligations that exceeds the
amount of the Bank Product Reserve as determined by the Administrative Agent and

 

-135-



--------------------------------------------------------------------------------

established in respect of such Secured Bank Product Obligations);

(vi)    sixth, ratably to be held by the Administrative Agent, for the ratable
benefit of the Letter of Credit Issuers and the Lenders to Cash Collateralize
the then extant undrawn Stated Amount of Letters of Credit, in each case until
paid in full;

(vii)    seventh, to pay outstanding Secured Bank Product Obligations, including
Cash Collateralization of outstanding Noticed Hedges, that exceed the amount of
the Bank Product Reserve as determined by the Administrative Agent and
established in respect of such Secured Bank Product Obligation;

(viii)    eighth, ratably to pay any other outstanding Obligations of the Credit
Parties (other than Obligations in respect of Secured Commercial LC Facilities);

(ix)    ninth, ratably to pay other Obligations in respect of Secured Commercial
LC Facilities, until paid in full; and

(x)    tenth, to the Borrower or such other Person entitled thereto under
Applicable Law.

Amounts distributed with respect to any Secured Bank Product Obligations shall
be the lesser of the maximum Secured Bank Product Obligations last reported to
the Administrative Agent or the actual Secured Bank Product Obligations as
calculated by the methodology reported to the Administrative Agent for
determining the amount due. The Administrative Agent shall have no obligation to
calculate the amount to be distributed with respect to any Secured Bank Product
Obligations, and may request a reasonably detailed calculation of such amount
from the applicable Secured Party. If a Secured Party fails to deliver such
calculation within five (5) days following request by the Administrative Agent,
the Administrative Agent may assume the amount to be distributed is zero. The
allocations set forth in this Section 11.12 are solely to determine the rights
and priorities of the Agents and Secured Parties as among themselves, and may be
changed by agreement among them without the consent of any Credit Party.
Notwithstanding the foregoing, amounts received from any Guarantor that is not
an “Eligible Contract Participant” (as defined in the Commodity Exchange Act)
shall not be applied to its Obligations that are Excluded Swap Obligations.

11.13    Equity Cure. Notwithstanding anything to the contrary contained in this
Section 11, in the event that Holdings fails to comply with the requirement of
the financial covenant set forth in Section 10.7, from the beginning of any
fiscal period until the expiration of the 10th Business Day following the date
financial statements referred to in Sections 9.1(a) or (b) are required to be
delivered in respect of such fiscal period for which such financial covenant is
being measured, any holder of Capital Stock or Stock Equivalents of Holdings or
any direct or indirect parent of Holdings shall have the right to cure such
failure (the “Cure Right”) by causing cash net equity proceeds derived from an
issuance of Capital Stock or Stock Equivalents (other than Disqualified Stock,
unless reasonably satisfactory to the Administrative Agent) by Holdings (or from
a contribution to the common equity capital of Holdings) to be contributed,
directly or indirectly, as cash common equity to either Borrower, and upon
receipt by such Borrower of such cash contribution (such cash amount being
referred to as the “Cure Amount”) pursuant to the exercise of such Cure Right,
such financial covenant shall be recalculated giving effect to the following pro
forma adjustments:

(a)    Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
financial covenant set forth in Section 10.7 with respect to any period of four
consecutive fiscal quarters that includes the fiscal quarter for which the Cure
Right was exercised and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount;

(b)    Consolidated Total Debt shall be decreased for purposes of determining
compliance with Section 10.7 solely to the extent proceeds of the Cure Amount
are actually applied to prepay Indebtedness, and in no event shall any reduction
be given effect during the fiscal quarter with regard to which the Cure Right is
exercised; and

 

-136-



--------------------------------------------------------------------------------

(c)    if, after giving effect to the foregoing recalculations, Holdings shall
then be in compliance with the requirements of the financial covenant set forth
in Section 10.7 (calculated on a Pro Forma Basis), Holdings shall be deemed to
have satisfied the requirements of the financial covenant set forth in
Section 10.7 as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach or default of such financial covenants that had occurred shall
be deemed cured for the purposes of this Agreement;

provided that (i) in each period of four consecutive fiscal quarters there shall
be at least two fiscal quarters in which no Cure Right is made, (ii) there shall
be a maximum of five Cure Rights made during the term of this Agreement,
(iii) each Cure Amount shall be no greater than the amount expected to be
required to cause the Borrower to be in compliance with the financial covenant
set forth in Section 10.7; and (iv) all Cure Amounts shall be disregarded for
the purposes of any financial ratio determination under the Credit Documents
other than for determining compliance with Section 10.7.

Section 12. The Agents.

12.1    Appointment.

(a)    Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(c) with respect to the Joint Lead Arrangers and Bookrunners and
Sections 12.1, 12.9, 12.11 and 12.12 with respect to the Borrower) are solely
for the benefit of the Agents and the Lenders, neither the Borrower nor any
other Credit Party shall have rights as third party beneficiary of any such
provision. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. In performing its functions and duties hereunder, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for Holdings, the Borrower or any of their respective
Subsidiaries.

(b)    The Administrative Agent, each Lender, the Swingline Lender and the
Letter of Credit Issuer hereby irrevocably designate and appoint the Collateral
Agent as the agent with respect to the Collateral, and each of the
Administrative Agent, each Lender, the Swingline Lender and the Letter of Credit
Issuer irrevocably authorizes the Collateral Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Credit Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Credit Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any of the Administrative Agent, the Lenders, the Swingline
Lender and the Letter of Credit Issuer and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the Collateral
Agent.

(c)    Each of the Joint Lead Arrangers and Bookrunners each in its capacity as
such, shall not have any obligations, duties or responsibilities under this
Agreement but shall be entitled to all benefits of this Section 12.

12.2    Delegation of Duties. The Administrative Agent and the Collateral Agent
may each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agents, subagents or
attorneys-in-fact selected by it in the absence of its gross negligence or
willful misconduct (as determined in the final non-appealable judgment of a
court of competent jurisdiction).

 

-137-



--------------------------------------------------------------------------------

12.3    Exculpatory Provisions. No Agent nor any of its Affiliates nor any of
their respective officers, directors, employees, agents, partners, members,
trustees, administrators, managers, representatives, attorneys-in-fact or
Affiliatesand advisors shall be (a) liable for any action lawfully taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Credit Document (except for its or such Person’s own gross negligence
or willful misconduct, as determined in the final non-appealable judgment of a
court of competent jurisdiction, in connection with its duties expressly set
forth herein) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any Credit Party or any officer thereof contained in this Agreement or any other
Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by such Agent under or in connection
with, this Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document, (including, for the avoidance of doubt, in connection
with the Administrative Agent’s reliance on any Electronic Signature transmitted
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of an actual executed signature page), or the creation, perfection or priority
of any Lien or security interest created or purported to be created under the
Security Documents, or for any failure of any Credit Party to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Credit Document, or to inspect the properties, books or records of any Credit
Party or any Affiliate thereof. The Collateral Agent shall not be under any
obligation to the Administrative Agent or any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party. Without limiting the
generality of the foregoing, (a) no Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that such Agent is instructed in
writing to exercise by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 13.1), provided that no Agent shall be required to take any action that,
in its opinion or the opinion of its counsel, may expose such Agent to liability
or that is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any debtor relief law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any debtor relief
law and, (b) except as expressly set forth in the Credit Documents, no Agent
shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to Holdings, the Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. and (c) the Administrative Agent does not warrant nor accept any
responsibility nor shall the Administrative Agent have any liability with
respect to (i) any LIBOR Successor Rate Conforming Changes, (ii) the
administration, submission or any matter relating to any LIBOR Successor Rate or
(iii) the effect of any of the foregoing.

12.4    Reliance by Agents. The Administrative Agent and the Collateral Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or instruction
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent or the Collateral Agent. The Administrative
Agent may deem and treat the Lender specified in the Register with respect to
any amount owing hereunder as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent and the Collateral
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate or it
shall first be indemnified (and exculpated in a manner that is) to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Credit Documents in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans; provided that
the Administrative Agent and the Collateral Agent shall not be required to take
any action that, in its opinion or in the opinion of its counsel, may expose it
to liability or that is contrary to any Credit Document or applicable law.

 

-138-



--------------------------------------------------------------------------------

12.5    Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or the
Collateral Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, it shall give notice thereof to the
Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.

12.6    Non-Reliance on Administrative Agent, Collateral Agent, and Other
Lenders. Each Lender and each Letter of Credit Issuer expressly acknowledges
that neither the Administrative Agent nor the Collateral Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent or the Collateral Agent hereinafter taken, including
any review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent or the Collateral Agent
to any Lender, the Swingline Lender and the Letter of Credit Issuer. Each of the
Lenders, the Swingline Lender and the Letter of Credit Issuer represents to the
Administrative Agent and the Collateral Agent that it has, independently and
without reliance upon the Administrative Agent, the Collateral Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of an investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and each other Credit Party and made its own decision to make its Loans
hereunder and enter into this Agreement and that it is sophisticated with
respect to decisions to make, acquire and/or hold commercial loans and to
provide other facilities set forth herein, as may be applicable to such Lender
or such Letter of Credit Issuer, and either it, or the Person exercising
discretion in making its decision to make, acquire and/or hold such commercial
loans or to provide such other facilities, is experienced in making, acquiring
or holding such commercial loans or providing such other facilities. Each Lender
and each Letter of Credit Issuer also represents that it will, independently and
without reliance upon the Administrative Agent, the Collateral Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Credit Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of any of the Credit Parties. Except for notices, reports,
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Credit Party that may come into the possession of the Administrative Agent
or the Collateral Agent any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

12.7    Indemnification. The Lenders agree to severally indemnify each Agent in
its capacity as such (to the extent not reimbursed by the Credit Parties and
without limiting the obligation of the Credit Parties to do so), ratably
according to their respective portions of the Total Credit Exposure in effect on
the date on which indemnification is sought (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with their respective
portions of the Total Credit Exposure in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against an Agent in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or the Collateral Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable to an Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction; provided, further, that no action taken by the
Administrative Agent in accordance with the

 

-139-



--------------------------------------------------------------------------------

directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Credit Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 12.7. In the case of any investigation, litigation or proceeding giving
rise to any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time occur (including at any time following the payment of the
Loans), this Section 12.7 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, each Lender shall reimburse each Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including attorneys’ fees)
incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice rendered in
respect of rights or responsibilities under, this Agreement, any other Credit
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower; provided that such reimbursement by the Lenders shall not affect the
Borrower’s continuing reimbursement obligations with respect thereto. If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s pro rata portion thereof; and provided,
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement resulting from such Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. The agreements in this
Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder. The indemnity provided to each Agent under this Section 12.7
shall also apply to such Agent’s respective Affiliates, directors, officers,
members, controlling persons, employees, trustees, investment advisors and
agents and successors.

12.8    Agents in Their Individual Capacities. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
Each Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Credit Party as though such
Agent were not an Agent hereunder and under the other Credit Documents. With
respect to the Loans made by it, each Agent shall have the same rights and
powers under this Agreement and the other Credit Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms Lender and
Lenders shall include each Agent in its individual capacity.

12.9    Successor Agents.

(a)    Each of the Administrative Agent and the Collateral Agent may at any time
give notice of its resignation to the Lenders, the Letter of Credit Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, subject to the consent of the Borrower (not to be
unreasonably withheld or delayed) so long as no Event of Default under
Sections 11.1 or 11.5 is continuing, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (the
“Resignation Effective Date”), then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above
(including receipt of the Borrower’s consent); provided that if the
Administrative Agent or the Collateral Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice.

(b)    If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (v) of the definition of “Lender Default,” the Required
Lenders may to the extent permitted by applicable law, subject to the consent of
the Borrower (not to be unreasonably withheld or delayed), by notice in writing
to the Borrower and such Person remove such Person as the Administrative Agent
and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

-140-



--------------------------------------------------------------------------------

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Lenders or the Letter of Credit Issuer under any of the Credit
Documents, the retiring or removed Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the retiring or removed Administrative Agent shall
instead be made by or to each Lender and the Letter of Credit Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this paragraph. Upon the acceptance of a successor’s appointment as
the Administrative Agent or the Collateral Agent, as the case may be, hereunder,
and upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) or removed Agent, and the retiring or
removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section 12.9). Except as provided above, any
resignation or removal of JPMorgan Chase Bank, N.A. as the Administrative Agent
pursuant to this Section 12.9 shall also constitute the resignation or removal
of JPMorgan Chase Bank, N.A. as the Collateral Agent. The fees payable by the
Borrower (following the effectiveness of such appointment) to such Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor. After the retiring or removed Agent’s
resignation or removal hereunder and under the other Credit Documents, the
provisions of this Section 12 (including Section 12.7) and Section 13.5 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as an Agent.

(d)    Any resignation by or removal of JPMorgan Chase Bank, N.A. as the
Administrative Agent pursuant to this Section 12.9 shall also constitute its
resignation or removal as Swingline Lender and Letter of Credit Issuer. Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender and Letter of
Credit Issuer, (b) the retiring Swingline Lender and Letter of Credit Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor Swingline
Lender and Letter of Credit Issuer shall issue letters of credit in substitution
for the Letters of Credit issued by such Affiliate of the Administrative Agent
or the Administrative Agent, if any, outstanding at the time of such succession
or make other arrangements satisfactory to the retiring Letter of Credit Issuer
to effectively assume the obligations of the retiring Letter of Credit Issuer
with respect to such Letters of Credit.

12.10    Withholding Tax. To the extent required by any applicable law (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender under any Credit Document an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstances that rendered
the exemption from, or reduction of, withholding Tax ineffective) or if the
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding Tax from
such payment, such Lender shall indemnify the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by any
applicable Credit Party and without limiting the obligation of any applicable
Credit Party to do so), within 10 days after demand therefor, fully for all
amounts paid, directly or indirectly, by the Administrative Agent or as Tax or
otherwise, including penalties, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Credit Document against any amount due to the
Administrative Agent under this Section 12.10. The agreements in Section 12.10
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other

 

-141-



--------------------------------------------------------------------------------

Obligations. For the avoidance of doubt, for purposes of this Section 12.10, the
term Lender includes the Swingline Lender and the Letter of Credit Issuer.

12.11    Agents Under Security Documents and Guarantee. Each Secured Party
hereby further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Collateral and the Security Documents. Subject to Section 13.1, without further
written consent or authorization from any Secured Party, the Administrative
Agent or the Collateral Agent, as applicable, may execute any documents or
instruments necessary to (a) release any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent (or any sub-agent thereof)
under any Credit Document (i) upon the final maturity date and the payment in
full (or Cash Collateralization) of all Obligations (except for contingent
indemnification obligations in respect of which a claim has not yet been made
and Secured Hedge Obligations and Secured Cash Management Obligations),
(ii) that is sold or to be sold or transferred as part of or in connection with
any sale or other transfer permitted hereunder or under any other Credit
Document to a Person that is not a Credit Party or in connection with the
designation of any Restricted Subsidiary as an Unrestricted Subsidiary, (iii) if
the property subject to such Lien is owned by a Guarantor, upon the release of
such Guarantor from its Guarantee otherwise in accordance with the Credit
Documents, (iv) as to the extent provided in the Security Documents, (v) that
constitutes Excluded Property or Excluded Stock and Stock Equivalents or (vi) if
approved, authorized or ratified in writing in accordance with Section 13.1;
(b) release any Guarantor (other than Holdings) from its obligations under the
Guarantee if such Person ceases to be a Restricted Subsidiary (or becomes an
Excluded Subsidiary) as a result of a transaction or designation permitted
hereunder; provided that, in the case of any prospective release of any
Guarantee with respect to any Guarantor having assets included in the Borrowing
Base, (1) no Overadvance shall result after giving effect to any such release
and (2) the Borrower shall have delivered to the Administrative Agent and the
Collateral Agent an updated Borrowing Base Certificate giving Pro Forma Effect
to such release as if such release occurred on such date of such Borrowing Base
Certificate; (c) subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Credit Document to the
holder of any Lien permitted under clause (vi) (solely with respect to
Section 10.1(d)), and (ix) of the definition of “Permitted Lien”; and (d) enter
into subordination or intercreditor agreements with respect to Indebtedness to
the extent the Administrative Agent or the Collateral Agent is otherwise
contemplated herein as being a party to such intercreditor or subordination
agreement, including the ABL Intercreditor Agreement, the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement.

The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by the Borrower under this Section 12.11, irrespective of
any discharge of the Borrower’s obligations to pay those amounts to the other
Lenders resulting from failure by them to take appropriate steps in insolvency
proceedings affecting the Borrower to preserve their entitlement to be paid
those amounts.

Any amount due and payable by the Borrower to the Collateral Agent under this
Section 12.11 shall be decreased to the extent that the other Lenders have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by the Borrower to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 12.11.

12.12    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Holdings, the Borrower, the Agents, and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guarantee, it being understood and agreed that
all powers, rights, and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights, and remedies under the Security Documents
may be exercised solely by the Collateral Agent, and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent (in accordance with the
directions of the Required Lenders), as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral

 

-142-



--------------------------------------------------------------------------------

Agent at such sale or other disposition. No holder of Secured Hedge Obligations
or Secured Cash Management Obligations shall have any rights in connection with
the management or release of any Collateral or of the obligations of any Credit
Party under this Agreement. No holder of Secured Hedge Obligations or Secured
Cash Management Obligations that obtains the benefits of any Guarantee or any
Collateral by virtue of the provisions hereof or of any other Credit Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Credit Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender or Agent and, in such case,
only to the extent expressly provided in the Credit Documents. Notwithstanding
any other provision of this Agreement to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Hedge Agreements and Secured Cash Management Agreements, unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

12.13    Intercreditor Agreement Governs. The Administrative Agent, the
Collateral Agent, and each Lender (a) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of any intercreditor agreement
entered into pursuant to the terms hereof, (b) hereby authorizes and instructs
the Administrative Agent and the Collateral Agent to enter into each
intercreditor agreement entered into pursuant to the terms hereof and to subject
the Liens securing the Obligations to the provisions thereof, and (c) hereby
authorizes and instructs the Administrative Agent and the Collateral Agent to
enter into any intercreditor agreement that includes, or to amend any then
existing intercreditor agreement to provide for, the terms described in the
definition of Permitted Other Indebtedness.

12.14    Bank Product Providers. Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by Section 11.13 and
this Section 12. Each Secured Bank Product Provider shall indemnify and hold
harmless each Agent and each of its directors, officers, employees, or agents,
to the extent not reimbursed by the Credit Parties, against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Agent or its directors,
officers, employees, or agents in connection with such provider’s Secured Bank
Product Obligations.

Section 13. Miscellaneous.

13.1    Amendments, Waivers, and Releases. Except as otherwise expressly set
forth in the Credit Documents, neither this Agreement nor any other Credit
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1. Except
as provided to the contrary under Section 2.14, and other than with respect to
any amendment, modification or waiver contemplated in the proviso to clause (i)
below, which shall only require the consent of the Lenders expressly set forth
therein and not the Required Lenders, subject to Section 2.10, the Required
Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent and/or the Collateral Agent may, from time to time,
(a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive in writing, on such
terms and conditions as the Required Lenders or the Administrative Agent and/or
the Collateral Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Credit Documents or any Default
or Event of Default and its consequences; provided, however, that each such
waiver and each such amendment, supplement or modification shall be effective
only in the specific instance and for the specific purpose for which given; and
provided, further, that no such waiver and no such amendment, supplement or
modification shall (x) (i) forgive or reduce any portion of any Loan or extend
the final scheduled maturity date of any Loan or reduce the stated rate (it
being understood that only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the Default
Rate or amend Section 2.8(c)), or the definitions of “Average Excess
Availability”, or forgive any portion thereof, or extend the date for the
payment, of interest or fees payable hereunder or any principal hereunder (other
than as a result of waiving the applicability of any post-default increase in
interest rates) or extend the final expiration date of any Letter of Credit
beyond the L/C Facility Maturity Date (except as permitted by this provision in
Section 3.1(b)), or amend or modify any provisions of Sections 5.3(a) (with
respect to the ratable allocation of any payments only), 11.12, 13.8(a) or
13.20, or make any Loan, interest, Fee or

 

-143-



--------------------------------------------------------------------------------

other amount payable in any currency other than expressly provided herein, in
each case without the written consent of each Lender directly and adversely
affected thereby; provided that a waiver of any condition precedent in Section 6
or 7 of this Agreement, the waiver of any Default, Event of Default, default
interest, mandatory prepayment or reductions, any modification, waiver or
amendment to the financial covenant definitions or financial ratios or any
component thereof or the waiver of any other covenant shall not constitute an
increase of any Commitment of a Lender, a reduction or forgiveness in the
interest rates or the fees or premiums or a postponement of any date scheduled
for the payment of principal, premium or interest or an extension of the final
maturity of any Loan or the scheduled termination date of any Commitment, in
each case for purposes of this clause (i), or (ii) consent to the assignment or
transfer by the Borrower of its rights and obligations under any Credit Document
to which it is a party (except as permitted pursuant to Section 10.3), in each
case without the written consent of each Lender directly and adversely affected
thereby, or (iii) amend, modify or waive any provision of Section 12 without the
written consent of the then-current Administrative Agent and Collateral Agent in
a manner that directly and adversely affects such Person, or (iv) amend, modify
or waive any provision of Section 3 with respect to any Letter of Credit without
the written consent of the Letter of Credit Issuer to the extent such amendment,
modification or waiver directly and adversely affects the Letters of Credit
Issuer, or (v) amend, modify or waive any provisions hereof relating to
Swingline Loans without the written consent of the Swingline Lender in a manner
that directly and adversely affects such Person, or (vi) release all or
substantially all of the Guarantors under the Guarantees (except as expressly
permitted by the Guarantees, the Intercreditor Agreement or this Agreement) or
release all or substantially all of the Collateral under the Security Documents
(except as expressly permitted by the Security Documents, the Intercreditor
Agreement or this Agreement) without the prior written consent of each Lender,
or (vii) reduce the percentage specified in the definition of the term Required
Lenders or Super Majority Lenders or amend, modify or waive any provision of
this Agreement that has the effect of decreasing the number of Lenders that must
approve any amendment, modification or waiver, without the written consent of
each Lender, (viii) increase any advance rates under the definition of Borrowing
Base (provided that the foregoing shall not impair the ability of the
Administrative Agent to add, remove, reduce or increase Reserves against the ABL
Priority Collateral included in the Borrowing Base in its Permitted Discretion)
without the written consent of each Lender (other than a Defaulting Lender), or
(ix) change the definition of Borrowing Base or any component definitions
thereof which result in increased borrowing availability without the consent of
the Super Majority Lenders or (y) notwithstanding anything to the contrary in
clause (x), (i) extend the final expiration date of any Lender’s Commitment or
(ii) increase the aggregate amount of the Commitments of any Lender, in each
case, without the written consent of such Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (y) for any such amendment, waiver or
consent that treats such Defaulting Lender disproportionately from the other
Lender of the same Class (other than because of its status as a Defaulting
Lender).

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

Notwithstanding the foregoing, in addition to any credit extensions and related
Incremental Facility Amendment(s) effectuated without the consent of Lenders in
accordance with Section 2.14, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the
Revolving Credit Loans and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and other definitions related to such new
Revolving Credit Loans.

 

-144-



--------------------------------------------------------------------------------

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment in full of
all Obligations hereunder (except for (w) contingent indemnification obligations
in respect of which a claim has not yet been made, (x) Secured Hedge
Obligations, (y) Secured Cash Management Obligations and (z) cash collateralized
Letters of Credit pursuant to arrangements reasonably acceptable to the
applicable Letter of Credit Issuer), (ii) upon the sale or other disposition of
such Collateral (including as part of or in connection with any other sale or
other disposition permitted hereunder) to any Person other than another Credit
Party, to the extent such sale or other disposition is made in compliance with
the terms of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party, upon termination or
expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with this
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the applicable Guarantee (in accordance with the second following
sentence), (vi) as required to effect any sale or other disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents, and (vii) if such assets constitute Excluded
Property or Excluded Stock and Stock Equivalents. Any such release shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those being released) upon (or obligations (other than those being released) of
the Credit Parties in respect of) all interests retained by the Credit Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral except to the extent otherwise released in accordance
with the provisions of the Credit Documents. Additionally, the Lenders hereby
irrevocably agree that any Restricted Subsidiary that is a Guarantor shall be
released from the Guarantees upon consummation of any transaction not prohibited
hereunder resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary; provided that, in the case of any release of any Guarantee with
respect to any Guarantor having assets included in the Borrowing Base, (1) no
Overadvance shall result after giving effect to any such release and (2) the
Borrower shall have delivered to the Administrative Agent and the Collateral
Agent an updated Borrowing Base Certificate giving Pro Forma Effect to such
release as if such release occurred on such date of such Borrowing Base
Certificate. The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender.

Notwithstanding anything herein to the contrary, the Credit Documents may be
amended to add syndication or documentation agents and make customary changes
and references related thereto with the consent of only the Borrower and the
Administrative Agent.

Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect an incremental facility
or extension facility pursuant to Section 2.14 (and the Administrative Agent and
the Borrower may effect such amendments to this Agreement and the other Credit
Documents without the consent of any other party as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of any such incremental facility or extension
facility); (ii) no Lender consent is required to effect any amendment or
supplement to the Intercreditor Agreement or other intercreditor agreement or
arrangement permitted under this Agreement that is for the purpose of adding the
holders of any Indebtedness as expressly contemplated by the terms of the
Intercreditor Agreement or such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing; provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders taken as a whole); provided, further, that no such agreement shall
amend, modify or otherwise directly and adversely affect the rights or duties of
the Administrative Agent hereunder or under any other Credit Document without
the prior written consent of the Administrative Agent; (iii) any provision of
this Agreement or any other Credit Document may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to (x) cure
any ambiguity, omission, mistake, defect or inconsistency (as reasonably
determined by the Administrative Agent and the Borrower) and (y) effect
administrative changes of a technical or immaterial nature (including to effect
changes to the terms and conditions applicable solely to the Letter of Credit
Issuer in respect of issuances of Letters of Credit) and such amendment shall be
deemed approved by the Lenders if the Lenders shall have received at least

 

-145-



--------------------------------------------------------------------------------

five Business Days’ prior written notice of such change and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment; and (iv) guarantees, collateral
documents and related documents executed by Credit Parties in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with any other Credit Document, entered into,
amended, supplemented or waived, without the consent of any other Person, by the
applicable Credit Party or Credit Parties and the Administrative Agent or the
Collateral Agent in its or their respective sole discretion, to (A) effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, (B) as required by local law or advice of
counsel to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable requirements of law, or (C) to cure ambiguities,
omissions, mistakes or defects (as reasonably determined by the Administrative
Agent and the Borrower) or to cause such guarantee, collateral security document
or other document to be consistent with this Agreement and the other Credit
Documents.

Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under Sections 9.12,
9.13 and 9.14 or any Security Documents in respect of any particular Collateral
or any particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of the
Borrower and the Restricted Subsidiaries by the time or times at which it would
otherwise be required to be satisfied under this Agreement or any Security
Document.

13.2    Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Credit Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(a)    if to Holdings, the Borrower, the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuer or the Swingline Lender to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 13.2 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

(b)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Holdings and the
Borrower, the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuer or the Swingline Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

13.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers, and privileges
provided by law.

 

-146-



--------------------------------------------------------------------------------

13.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5    Payment of Expenses; Indemnification.

(a)    Each of Holdings and the Borrower, jointly and severally, agrees (i) to
pay or reimburse each of the Agents for all their reasonable and documented
out-of-pocket costs and expenses (without duplication) incurred in connection
with the development, preparation, execution and delivery of, and any amendment,
supplement, modification to, waiver and/or enforcement this Agreement and the
other Credit Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of Cahill Gordon & ReindelLatham & Watkins LLP (or such other
counsel as may be agreed by the Administrative Agent and the Borrower), one
counsel in each relevant local jurisdiction with the consent of the Borrower
(such consent not to be unreasonably withheld or delayed), (ii) to pay or
reimburse each Agent for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Credit Documents and any such other
documents, including the reasonable fees, disbursements and other charges of one
firm or counsel to the Administrative Agent and the Collateral Agent, and, to
the extent required, one firm or local counsel in each relevant local
jurisdiction with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed (which may include a single special counsel acting in
multiple jurisdictions), and (iii) to pay, indemnify and hold harmless each
Lender, each Agent, the Letter of Credit Issuer and their respective Related
Parties (without duplication) (the “Indemnified Persons”) from and against any
and all losses, claims, damages, liabilities, obligations, demands, actions,
judgments, suits, costs, expenses, disbursements or penalties of any kind or
nature whatsoever (and the reasonable and documented out-of-pocket fees,
expenses, disbursements and other charges of one firm of counsel for all
Indemnified Persons, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnified Person affected by such
conflict notifies the Borrower of any existence of such conflict and in
connection with the investigating or defending any of the foregoing (including
the reasonable fees) has retained its own counsel, of another firm of counsel
for such affected Indemnified Person), and to the extent required, one firm or
local counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions)) of any such Indemnified Person
arising out of or relating to any action, claim, litigation, investigation or
other proceeding (regardless of whether such Indemnified Person is a party
thereto or whether or not such action, claim, litigation or proceeding was
brought by Holdings, any of its Subsidiaries or any other Person), arising out
of, or with respect to the Transactions or to the execution, enforcement,
delivery, performance and administration of this Agreement, the other Credit
Documents and any such other documents, including any of the foregoing relating
to the violation of, noncompliance with or liability under, any Environmental
Law or any actual or alleged presence, Release or threatened Release of
Hazardous Materials relating in any way to Holdings or any of its Subsidiaries
(all the foregoing in this clause (iii), collectively, the “Indemnified
Liabilities”); provided that Holdings and the Borrower shall have no obligation
hereunder to any Indemnified Person with respect to indemnified liabilities to
the extent arising from (i) the gross negligence, bad faith or willful
misconduct of such Indemnified Person or any of its Related Parties as
determined in a final and non-appealable judgment of a court of competent
jurisdiction, (ii) a material breach of the obligations of such Indemnified
Person or any of its Related Parties under the terms of this Agreement by such
Indemnified Person or any of its Related Parties as determined in a final and
non-appealable judgment of a court of competent jurisdiction, or (iii) any
proceeding between and among Indemnified Persons that does not involve an act or
omission by Holdings, the Borrower or their respective Restricted Subsidiaries;
provided the Agents, to the extent acting in their capacity as such, shall
remain indemnified in respect of such proceeding, to the extent that neither of
the exceptions set forth in clause (i) or (ii) of the immediately preceding
proviso applies to such person at such time. The agreements in this Section 13.5
shall survive repayment of the Loans and all other amounts payable hereunder.
This Section 13.5 shall not apply with respect to Taxes, other than any Taxes
that represent losses, claims, damages, liabilities, obligations, penalties,
actions, judgments, suits, costs, expenses or disbursements arising from any
non-Tax claim.

(b)    No Credit Party nor any Indemnified PersonAgent, any Lender or Related
Party of any Agent or any Lender (each such Person being called a
“Lender-Related Person”) shall have any liability for any special, punitive,
indirect or consequential damages resulting from this Agreement or any other
Credit Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date); provided that the

 

-147-



--------------------------------------------------------------------------------

foregoing shall not limit Holdings and the Borrower’s indemnification
obligations to the Indemnified Persons pursuant to Section 13.5(a) in respect of
damages incurred or paid by an Indemnified Person to a third party. No
IndemnifiedLender-Related Person shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of any IndemnifiedLender-Related Person or any of its Related
Parties as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

13.6    Successors and Assigns; Participations and Assignments.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 10.3,
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 13.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 13.6) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent, the Letter of Credit Issuer and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in clause (b)(ii) below and
Section 13.7, any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans (including participations in L/C
Obligations or Swingline Loans) at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned;
it being understood that, without limitation, the Borrower shall have the right
to withhold its consent to any assignment if, in order for such assignment to
comply with applicable law, the Borrower would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority) of:

(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment of Loans or Commitments to any assignee if an Event of Default
under Section 11.1 or Section 11.5 (with respect to the Borrower) has occurred
and is continuing; and

(B)    the Administrative Agent (not to be unreasonably withheld or delayed),
the Swingline Lender and the Letter of Credit Issuer.

Notwithstanding the foregoing, no such assignment shall be made to (i) a natural
Person, Disqualified Lender or Defaulting Lender and (ii) Holdings, the Borrower
or any of their Subsidiaries. For the avoidance of doubt, the Administrative
Agent shall bear no responsibility or liability for ascertaining, inquiring,
monitoring or enforcing the list of Persons who are Disqualified Lenders at any
time.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000, unless each of the Borrower and the Administrative Agent otherwise
consents (which consents shall not be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default under Section 11.1 or Section 11.5 has occurred and is continuing;
provided, further, that contemporaneous assignments by a Lender and its
Affiliates or Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above (and simultaneous
assignments to or by two or more Related Funds shall be treated as one
assignment), if any;

 

-148-



--------------------------------------------------------------------------------

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system or other method reasonably acceptable to the Administrative Agent;

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms (as required under Section 5.4(e)); and

(E)    any assignment to an Affiliated Lender (other than an Affiliated
Institutional Lender) shall also be subject to the requirements of
Section 13.6(h).

For the avoidance of doubt, the Administrative Agent bears no responsibility for
tracking or monitoring assignments to or participations by any Affiliated
Lender.

(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(v)
of this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 13.6. For the avoidance of doubt, in case of an
assignment to a new Lender pursuant to this Section 13.6, (i) the Administrative
Agent, the new Lender and other Lenders shall acquire the same rights and assume
the same obligations between themselves as they would have acquired and assumed
had the new Lender been an original Lender signatory to this Agreement with the
rights and/or obligations acquired or assumed by it as a result of the
assignment and to the extent of the assignment the assigning Lender shall each
be released from further obligations under the Credit Documents and (ii) the
benefit of each Security Document shall be maintained in favor of the new
Lender.

(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans (and stated interest amounts)
owing to each Lender and any payment made by the Letter of Credit Issuer under
any Letter of Credit owing to each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent, the
Collateral Agent, the Letter of Credit Issuer and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
the Collateral Agent, the Letter of Credit Issuer, the Administrative Agent and
its Affiliates and, with respect to itself, any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and applicable tax forms (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause (b)
of this Section 13.6 and any written consent to such assignment required by
clause (b) of this Section 13.6, the Administrative Agent shall

 

-149-



--------------------------------------------------------------------------------

promptly accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this clause (b)(v).

(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, the Letter of Credit Issuer or the Swingline Lender sell
participations to one or more banks or other entities (other than (x) a natural
person, (y) Holdings and its Subsidiaries and (z) any Disqualified Lender
provided, however, that, notwithstanding clause (y) hereof, participations may
be sold to Disqualified Lenders unless a list of Disqualified Lenders has been
made available to all Lenders) (each, a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (C) the Borrower, the Administrative Agent,
the Letter of Credit Issuer and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, the Administrative
Agent shall bear no responsibility or liability for ascertaining, inquiring,
monitoring or enforcing the list of Disqualified Lenders or the sales of
participations thereto at any time. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i) and (vii) of the second proviso
to Section 13.1 that affects such Participant. Subject to clause (c)(ii) of this
Section 13.6, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10, 2.11, 3.5 and 5.4 to the same extent as if it were a
Lender (subject to the limitations and requirements of those Sections and
Sections 2.12 and 13.7 as though it were a Lender and had acquired its interest
by assignment pursuant to clause (b) of this Section 13.6, including the
requirements of Section 5.4(e)) (it being agreed that any documentation required
under Section 5.4(e) shall be provided solely to the participating Lender)). To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 13.8(b) as though it were a Lender; provided such
Participant shall be subject to Section 13.8(a) as though it were a Lender.

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5, or 5.4 than the applicable Lender would have been
entitled to receive absent the sale of such the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent (which consent shall not be
unreasonably withheld) or such entitlement to receive a greater payment results
from a Change in Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest amounts) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive, absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) or
Proposed Section 1.163-5(b) of the United States Treasury Regulations (or, in
each case, any amended, successor or final version).

(d)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, or
other central bank having jurisdiction over such Lender and this Section 13.6
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(e)    Subject to Section 13.16, the Borrower authorizes each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all

 

-150-



--------------------------------------------------------------------------------

financial information in such Lender’s possession concerning the Borrower and
its Affiliates that has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates pursuant to this Agreement or that has been
delivered to such Lender by or on behalf of the Borrower and its Affiliates in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(f)     [reserved].

(g)    SPV Lender. Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(an “SPV”), identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower, the option to provide to
the Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make the Borrower pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPV to make any
Loan and (ii) if an SPV elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
shall not institute against, or join any other Person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 13.6, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) other than a Disqualified Lender
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Loans and (ii) subject to Section 13.16,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV. This Section 13.6(g)
may not be amended without the written consent of the SPV. Notwithstanding
anything to the contrary in this Agreement but subject to the following
sentence, each SPV shall be entitled to the benefits of Sections 2.10, 2.11, 3.5
and 5.4 to the same extent as if it were a Lender (subject to the limitations
and requirements of those Sections and Sections 2.12 and 13.7 as though it were
a Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 13.6, including the requirements of Section 5.4(e) (it being agreed
that any documentation required under Section 5.4(e) shall be provided solely to
the Granting Lender)). Notwithstanding the prior sentence, an SPV shall not be
entitled to receive any greater payment under Section 2.10, 2.11, 3.5 or 5.4
than its Granting Lender would have been entitled to receive absent the grant to
such SPV, unless such grant to such SPV is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld).

(h)    Notwithstanding anything to the contrary contained herein, any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Loans or Commitments to an Affiliated Lender;
provided that by its acquisition of Loans or Commitments, an Affiliated Lender
shall be deemed to have acknowledged and agreed that:

(A)    it shall not have any right to (i) attend or participate in (including,
in each case, by telephone) any meeting (including “Lender only” meetings) or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Borrower are not

 

-151-



--------------------------------------------------------------------------------

then present, (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders or any other material which is
“Lender only”, except to the extent such information or materials have been made
available to the Borrower or their representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to Section 2)
or receive any advice of counsel to the Administrative Agent or (iii) make any
challenge to the Administrative Agent’s or any other Lender’s attorney-client
privilege on the basis of its status as a Lender; and

(B)    except with respect to any amendment, modification, waiver, consent or
other action (I) in Section 13.1 requiring the consent of all Lenders, all
Lenders directly and adversely affected or specifically such Lender, (II) that
alters an Affiliated Lender’s pro rata share of any payments given to all
Lenders, or (III) affects the Affiliated Lender (in its capacity as a Lender) in
a manner that is disproportionate to the effect on any Lender in the same Class,
the Loans and Commitments held by an Affiliated Lender shall be disregarded in
both the numerator and denominator in the calculation of any Lender vote (and,
in the case of a plan of reorganization that does not affect the Affiliated
Lender in a manner that is materially adverse to such Affiliated Lender relative
to other Lenders, shall be deemed to have voted its interest in the Loans and
Commitments in the same proportion as the other Lenders) (and shall be deemed to
have been voted in the same percentage as all other applicable Lenders voted if
necessary to give legal effect to this paragraph); and

(ii)    the aggregate principal amount of Loans and Commitments held at any one
time by Affiliated Lenders may not exceed 30% of the aggregate principal amount
of all Loans and Commitments outstanding at the time of such purchase.

For avoidance of doubt, the foregoing limitations shall not be applicable to
Affiliated Institutional Lenders.

13.7    Replacements of Lenders Under Certain Circumstances.

(a)    The Borrower shall be permitted (x) to replace any Lender or
(y) terminate the Commitment of such Lender or Letter of Credit Issuer, as the
case may be, and (1) in the case of a Lender (other than the Letter of Credit
Issuer), repay all Obligations of the Borrower due and owing to such Lender
relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of the Letter of Credit Issuer, repay all
Obligations of the Borrower owing to such Letter of Credit Issuer relating to
the Loans and participations held by the Letter of Credit Issuer as of such
termination date and cancel or backstop on terms satisfactory to such Letter of
Credit Issuer any Letters of Credit issued by it that (a) requests reimbursement
for amounts owing pursuant to Sections 2.10 or 5.4, (b) is affected in the
manner described in Section 2.10 and as a result thereof any of the actions
described in such Section is required to be taken, or (c) becomes a Defaulting
Lender, with a replacement bank or other financial institution; provided that
(i) such replacement does not conflict with any Requirements of Law, (ii) no
Event of Default under Sections 11.1 or 11.5 shall have occurred and be
continuing at the time of such replacement, (iii) the Borrower shall repay (or
the replacement bank or institution shall purchase, at par) all Loans and other
amounts pursuant to Sections 2.10, 2.11, or 5.4, as the case may be, owing to
such replaced Lender prior to the date of replacement, (iv) the replacement bank
or institution, if not already a Lender, an Affiliate of the Lender, an
Affiliated Lender or Approved Fund, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent,
(v) the replacement bank or institution, if not already a Lender shall be
subject to the provisions of Section 13.6(b), (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 13.6 (provided that unless otherwise agreed the Borrower shall be
obligated to pay the registration and processing fee referred to therein), and
(vii) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.

(b)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination that pursuant
to the terms of Section 13.1 requires the consent of either (i) all of the
Lenders directly and adversely affected or (ii) all of the Lenders, and, in each
case, with respect to which the Required Lenders (or at least 50.1% of the
directly and adversely affected Lenders) shall have granted their

 

-152-



--------------------------------------------------------------------------------

consent, then, the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) to (x) replace such Non-Consenting Lender by
requiring such Non-Consenting Lender to assign its Loans, and its Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent (to the extent such consent would be required under Section 13.6) or to
terminate the Commitment of such Lender or Letter of Credit Issuer, as the case
may be, and (1) in the case of a Lender (other than the Letter of Credit
Issuer), repay all Obligations of the Borrower due and owing to such Lender
relating to the Loans and participations held by such Lender as of such
termination date; and (2) in the case of the Letter of Credit Issuer, repay all
Obligations of the Borrower owing to such Letter of Credit Issuer relating to
the Loans and participations held by the Letter of Credit Issuer as of such
termination date and cancel or backstop on terms satisfactory to such Letter of
Credit Issuer any Letters of Credit issued by it); provided that (a) all
Obligations hereunder of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment including any amounts that such Lender may be owed pursuant to
Section 2.11 and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. In connection with any such
assignment, the Borrower, the Administrative Agent, such Non-Consenting Lender
and the replacement Lender shall otherwise comply with Section 13.6.

13.8    Adjustments; Set-off.

(a)    Except as contemplated in Section 13.6 or elsewhere herein, if any Lender
(a “Benefited Lender”) shall at any time receive any payment of all or part of
its Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 11.5, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. For purposes of subclause
(ii)(a) of the definition of “Excluded Taxes”, a Lender that acquires a
participation pursuant to this Section 13.8 shall be treated as having acquired
such participation on the date(s) on which such Lender acquired the applicable
interest(s) in the Commitment(s) and/or Loan(s) to which such participation
relates.

(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Credit Parties but with
the prior consent of the Administrative Agent, any such notice being expressly
waived by the Credit Parties to the extent permitted by applicable law, upon any
amount becoming due and payable by the Credit Parties hereunder (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final) (other than payroll, trust, tax, fiduciary, and
petty cash accounts), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the Credit
Parties. Each Lender agrees promptly to notify the Credit Parties and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

13.9    Counterparts.; Effectiveness; Electronic Execution. (a) This Agreement
may be executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by facsimile or other electronic transmission),
and all of said counterpartsin counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall be deemed to constitute one and the same
instrument. A set of the copies ofa single contract. Except as provided in
Section 6.01, this Agreement signed by all the parties shall be lodged with the
Borrower andshall become effective when it shall have been executed by the
Administrative Agent. and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

-153-



--------------------------------------------------------------------------------

(b) Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Credit Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 13.1), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Credit Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Credit Document or such Ancillary Document, as
applicable. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Credit Document
and/or any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent and pursuant to procedures approved by it;
provided, further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on such
Electronic Signature purportedly given by or on behalf of the Borrower or any
other Credit Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, the Borrower and each Credit Party
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Borrower and the Credit Parties, Electronic Signatures transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement, any
other Credit Document and/or any Ancillary Document shall have the same legal
effect, validity and enforceability as any paper original, (ii) the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Credit Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Credit Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Credit Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against the Administrative Agent, any Joint
Lead Arranger, any Letter of Credit Issuer, any Lender, and any Affiliate of any
of the foregoing Persons and their respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates for any
liabilities arising solely from the Administrative Agent’s and/or any Lender’s
reliance on or use of Electronic Signatures and/or transmissions by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page, including any liabilities arising as a result of the
failure of the Borrower and/or any Credit Party to use any available security
measures in connection with the execution, delivery or transmission of any
Electronic Signature.

13.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11    Integration. This Agreement and the other Credit Documents represent
the agreement of Holdings, the Borrower, the Texas Intermediate Holdcos, the
Collateral Agent, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by Holdings, the Borrower, the Administrative Agent, the
Collateral Agent or any Lender relative to subject matter hereof not expressly
set forth or referred to herein or in the other Credit Documents.

 

-154-



--------------------------------------------------------------------------------

13.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

13.13    Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a party
to the exclusive general jurisdiction of the courts of the State of New York or
the courts of the United States District Court for the Southern District of New
York, in each case sitting in the Borough of Manhattan (or if such court lacks
subject matter jurisdiction, the Supreme Court of the State of New York
Citysitting in the Borough of Manhattan), and any appellate courtscourt from any
thereof;

(b)    consents that any such action or proceeding shall be brought in such
courts andFederal (to the extent permitted by law) or New York State court and
waives (to the extent permitted by applicable law) any objection that it may now
or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same or to commence or support any such action
or proceeding in any other courts;

(c)    agrees that service of process in any such action or proceeding shall be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;

(d)    agrees that nothing herein shall affect the right of the Administrative
Agent, any Lender or another Secured Party to effect service of process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Borrower or any other Credit Party in any other
jurisdiction; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages;
provided that nothing in this clause (e) shall limit the Credit Parties’
indemnification obligations set forth in Section 13.5.

13.14    Acknowledgments. Each of Holdings, each Texas Intermediate Holdco and
the Borrower hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution, and
delivery of this Agreement and the other Credit Documents;

(b)    (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between the Borrower and
the other Credit Parties, on the one hand, and the Administrative Agent, the
Lenders and the other Agents on the other hand, and the Borrower and the other
Credit Parties are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof);

(ii)    in connection with the process leading to such transaction, each of the
Administrative Agent and the other Agents, is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for the Borrower,
any other Credit Parties or any of their respective Affiliates, stockholders,
creditors or employees, or any other Person;

 

-155-



--------------------------------------------------------------------------------

(iii)    neither the Administrative Agent nor any other Agent has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower or any other Credit Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Credit
Document (irrespective of whether the Administrative Agent or other Agent has
advised or is currently advising the Borrower, the other Credit Parties or their
respective Affiliates on other matters) and neither the Administrative Agent or
other Agent has any obligation to the Borrower, the other Credit Parties or
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents;

(iv)    the Administrative Agent, each other Agent and each Affiliate of the
foregoing may be engaged in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent nor any other Agent has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and

(v)    neither the Administrative Agent nor any other Agent has provided and
none will provide any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby (including any amendment, waiver
or other modification hereof or of any other Credit Document) and Holdings, the
Texas Intermediate Holdcos and the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each of Holdings, the Texas Intermediate Holdcos and the Borrower hereby agrees
that it will not claim that any Agent owes a fiduciary or similar duty to the
Credit Parties in connection with the Transactions contemplated hereby and
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent or any other Agent with respect to any
breach or alleged breach of agency or fiduciary duty; and

(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Texas Intermediate Holdcos and the Borrower, on
the one hand, and any Lender, on the other hand.

13.15    WAIVERS OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

13.16    Confidentiality. The Administrative Agent, each other Agent and each
Lender (collectively, the “Restricted Persons” and, each a “Restricted Person”)
shall treat confidentially all non-public information provided to any Restricted
Person by or on behalf of any Credit Party hereunder in connection with such
Restricted Person’s evaluation of whether to become a Lender hereunder or
obtained by such Restricted Person pursuant to the requirements of this
Agreement (“Confidential Information”) and shall not publish, disclose or
otherwise divulge such Confidential Information; provided that nothing herein
shall prevent any Restricted Person from disclosing any such Confidential
Information (a) pursuant to the order of any court or administrative agency or
in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law, rule or regulation or compulsory legal process (in
which case such Restricted Person agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
governmental or bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, rule
or regulation, to inform the Borrower promptly thereof prior to disclosure),
(b) upon the request or demand of any regulatory authority having jurisdiction
over such Restricted Person or any of its Affiliates (in which case such
Restricted Person agrees (except with respect to any routine or ordinary course
audit or examination conducted by bank accountants or any governmental or bank
regulatory authority exercising examination or regulatory authority) to the
extent practicable and not prohibited by applicable law, rule or regulation, to
inform the Borrower promptly thereof prior to disclosure), (c) to the extent
that such Confidential Information becomes publicly available other than by
reason of improper disclosure by such Restricted Person or any of its affiliates
or any related parties thereto in violation of any confidentiality obligations
owing under this Section 13.16, (d) to the extent that such Confidential
Information is received by such Restricted Person from a third party that is
not, to such Restricted Person’s knowledge, subject to confidentiality
obligations owing to any Credit Party or any of their respective subsidiaries or
affiliates, (e) to the

 

-156-



--------------------------------------------------------------------------------

extent that such Confidential Information was already in the possession of the
Restricted Persons prior to any duty or other undertaking of confidentiality or
is independently developed by the Restricted Persons without the use of such
Confidential Information, (f) to such Restricted Person’s affiliates and to its
and their respective officers, directors, partners, employees, legal counsel,
independent auditors, and other experts or agents who need to know such
Confidential Information in connection with providing the Loans or action as an
Agent hereunder and who are informed of the confidential nature of such
Confidential Information and who are subject to customary confidentiality
obligations of professional practice or who agree to be bound by the terms of
this Section 13.16 (or confidentiality provisions at least as restrictive as
those set forth in this Section 13.16) (with each such Restricted Person, to the
extent within its control, responsible for such person’s compliance with this
paragraph), (g) to potential or prospective Lenders, hedge providers (or other
derivative transaction counterparties) (any such person, a “Derivative
Counterparty”), participants or assignees, in each case who agree (pursuant to
customary syndication practice) to be bound by the terms of this Section 13.16
(or confidentiality provisions at least as restrictive as those set forth in
this Section 13.16); provided that (i) the disclosure of any such Confidential
Information to any Lenders, Derivative Counterparties or prospective Lenders,
Derivative Counterparties or participants or prospective participants referred
to above shall be made subject to the acknowledgment and acceptance by such
Lender, Derivative Counterparty or prospective Lender or participant or
prospective participant that such Confidential Information is being disseminated
on a confidential basis (on substantially the terms set forth in this
Section 13.16 or confidentiality provisions at least as restrictive as those set
forth in this Section 13.16) in accordance with the standard syndication
processes of such Restricted Person or customary market standards for
dissemination of such type of information, which shall in any event require
“click through” or other affirmative actions on the part of recipient to access
such Confidential Information and (ii) no such disclosure shall be made by such
Restricted Person to any person that is at such time a Disqualified Lender,
(h) for purposes of establishing a “due diligence” defense, or (i) to rating
agencies in connection with obtaining ratings for the Borrower and the Credit
Facilities to the extent such rating agencies are subject to customary
confidentiality obligations of professional practice or agree to be bound by the
terms of this Section 13.16 (or confidentiality provisions at least as
restrictive as those set forth in this Section 13.16). Notwithstanding the
foregoing, (i) Confidential Information shall not include, with respect to any
Person, information available to it or its Affiliates on a non-confidential
basis from a source other than the Borrower, its Subsidiaries or its Affiliates,
(ii) the Administrative Agent shall not be responsible for compliance with this
Section 13.16 by any other Restricted Person (other than its officers, directors
or employees), (iii) in no event shall any Lender, the Administrative Agent or
any other Agent be obligated or required to return any materials furnished by
Holdings or any of its Subsidiaries, and (iv) each Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration, settlement and management of this Agreement and the other
Credit Documents.

13.17    Direct Website Communications. The Borrower may, at its option, provide
to the Administrative Agent any information, documents and other materials that
it is obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including, without limitation, all notices, requests, financial
statements, financial, and other reports, certificates, and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a conversion of an existing, borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto, (B) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (C) provides notice of any
default or event of default under this Agreement or (D) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent to the
Administrative Agent at an email address provided by the Administrative Agent
from time to time; provided that (i) upon written request by the Administrative
Agent or the Borrower shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents. Nothing in this Section 13.17 shall prejudice the right of the
Borrower, the Administrative Agent, any other Agent or any Lender to give any
notice or other communication pursuant to any Credit Document in any other
manner specified in such Credit Document.

 

-157-



--------------------------------------------------------------------------------

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address. Each of the Lenders and the
Borrower agrees that the Administrative Agent may, but (except as may be
required by applicable law) shall not be obligated to, store the Communications
on the Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.

(a)    The Borrower further agrees that any Agent may make the Communications
available to the Lenders by posting the Communications on IntraLinks,
DebtDomain, SyndTrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”), so long as the access to such Platform
(i) is limited to the Agents, the Lenders and Transferees or prospective
Transferees and (ii) remains subject to the confidentiality requirements set
forth in Section 13.16.

(b)    Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Restatement
Effective Date, a user ID/password authorization system) and the Platform is
secured through a per-deal authorization method whereby each user may access the
Platform only on a deal-by-deal basis, each of the Lenders, the Letter of Credit
Issuers and the Borrower acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure, that the
Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Platform, and
that there aremay be confidentiality and other risks associated with such
distribution. Each of the Lenders, the Letter of Credit Issuers and the Borrower
hereby approves distribution of the Communications through the Platform and
understands and assumes the risks of such distribution.

(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS OR INFORMATION
PROVIDED BY THE CREDIT PARTIES (THE “BORROWER MATERIALS”) OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties” and each an “Agent Party”) have any
liability to the Borrower, any Lender, or any other Person for losses, claims,
damages, liabilities, or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the internet, except to the extent
the liability of any Agent Party resulted from such Agent Party’s (or any of its
Related Parties’ (other than any trustee or advisor)) gross negligence, bad
faith or willful misconduct or material breach of the Credit Documents as
determined in the final non-appealable judgment of a court of competent
jurisdiction.

(d)    The Borrower and each Lender acknowledge that certain of the Lenders may
be “public-side” Lenders (Lenders that do not wish to receive material
non-public information with respect to the Borrower, the Subsidiaries or their
securities) and, if documents or notices required to be delivered pursuant to
the Credit Documents or otherwise are being distributed through the Platform,
any document or notice that the Borrower has indicated contains only publicly
available information with respect to the Borrower may be posted on that portion
of the Platform designated for such public-side Lenders. If the Borrower has not
indicated whether a document or notice delivered contains only publicly
available information, the Administrative Agent shall post such document or
notice solely on that portion of the Platform designated for Lenders who wish to
receive material nonpublic information with respect to the Borrower, the
Subsidiaries and their securities. Notwithstanding the foregoing, the Borrower
shall use commercially reasonable efforts to indicate whether any document or
notice contains only publicly available

 

-158-



--------------------------------------------------------------------------------

information; provided, however, that the following documents shall be deemed to
be marked “PUBLIC,” unless the Borrower notifies the Administrative Agent
promptly that any such document contains material nonpublic information: (1) the
Credit Documents, (2) any notification of changes in the terms of the Credit
Facility and (3) all financial statements and certificates delivered pursuant to
Sections 9.1(a), (b) and (d).

13.18    USA PATRIOT Act. Each Lender hereby notifies each Credit Party that,
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

13.19    [Reserved].

13.20    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver, or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable NYFRB Rate from
time to time in effect.

13.21    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders or creditors. Each
Credit Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading theretoCredit Party acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Credit Documents and each Lender Party is acting solely in the
capacity of an arm’s length contractual counterparty to such Credit Party with
respect to the Credit Documents and the transactions contemplated herein and
therein and not as a financial advisor or a fiduciary to, or an agent of, any
Credit Party or any other person. Each Credit Party agrees that it will not
assert any claim thatagainst any Lender has rendered advisory services of any
nature or respect, or owes aParty based on an alleged breach of fiduciary or
similar duty toby such Credit Party,Lender Party in connection with such
transaction or the process leadingthis Agreement and the transactions
contemplated hereby. Additionally, each Credit Party acknowledges and agrees
that no Lender Party is advising any Credit Party as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction.
Each Credit Party shall consult with its own advisors concerning such matters
and shall be responsible for making its own independent investigation and
appraisal of the transactions contemplated herein or in the other Credit
Documents, and the Lender Parties shall have no responsibility or liability to
any Credit Party with respect thereto.

 

-159-



--------------------------------------------------------------------------------

(b)     The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Lender Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Lender Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Lender Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

(c)     In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Lender Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Lender Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Credit Documents or its other
relationships with the Borrower in connection with the performance by such
Lender Party of services for other companies, and no Lender Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Lender Party has any obligation to use in connection with the transactions
contemplated by the Credit Documents, or to furnish to the Borrower,
confidential information obtained from other companies

13.22    Nature of Borrower Obligations.

(a)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, it is understood and agreed by the various parties to this Agreement
that all of the Borrower’s Obligations to repay principal of, interest on, and
all other amounts with respect to, all Loans, L/C Obligations and all other
Obligations of the Borrower pursuant to this Agreement (including, without
limitation, all fees, indemnities, taxes and other Obligations in connection
therewith or in connection with the related Commitments) shall be guaranteed
pursuant to, and in accordance with the terms of, the Guarantee.

(b)    The obligations of the Borrower with respect to the Borrower’s
Obligations are independent of the obligations of any Guarantor under its
guaranty of the Borrower’s Obligations, and a separate action or actions may be
brought and prosecuted against the Borrower, whether or not any such Guarantor
is joined in any such action or actions. The Borrower waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof.

(c)    The Borrower authorizes the Administrative Agent and the Lenders without
notice or demand (except as shall be required by the Credit Documents and
applicable statute that cannot be waived), and without affecting or impairing
its liability hereunder, from time to time to:

(i)    exercise or refrain from exercising any rights against any Guarantor or
others or otherwise act or refrain from acting;

(ii)    apply any sums paid by any other Person, howsoever realized or otherwise
received to or for the account of the Borrower to any liability or liabilities
of such other Person regardless of what liability or liabilities of such other
Person remain unpaid; and/or

(iii)    consent to or waive any breach of, or act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Person.

(d)    It is not necessary for the Administrative Agent or any other Lender to
inquire into the capacity or powers of Holdings or any of its Subsidiaries or
the officers, directors, members, partners or agents acting or purporting to act
on its behalf.

 

-160-



--------------------------------------------------------------------------------

(e)    The Borrower waives any right to require the Administrative Agent or the
other Lenders to (i) proceed against any Guarantor or any other party,
(ii) proceed against or exhaust any security held from any Guarantor or any
other party or (iii) pursue any other remedy in the Administrative Agent’s or
the Lenders’ power whatsoever. The Borrower waives any defense based on or
arising out of suretyship or any impairment of security held from the Borrower,
any Guarantor or any other party or on or arising out of any defense of any
Guarantor or any other party other than payment in full in cash of the
Obligations of the Credit Parties, including, without limitation, any defense
based on or arising out of the disability of any Guarantor or any other party,
or the unenforceability of the Obligations of the Borrower or any part thereof
from any cause, in each case other than as a result of the payment in full in
cash of the Obligations of the Borrower.

(f)    All provisions contained in any Credit Document shall be interpreted
consistently with this Section 13.22 to the extent possible.

13.23    Amendment and Restatement.

(a)    The Credit Parties, the Administrative Agent and the Lenders hereby agree
that upon the effectiveness of this Agreement, the terms and provisions of the
Existing ABL Facility shall be and hereby are amended and restated in their
entirety by the terms and conditions of this Agreement and the terms and
provisions of the Existing ABL Facility, except as otherwise provided in this
Agreement (including, without limitation, clause (b) of this Section 13.23),
shall be superseded by this Agreement. Upon the effectiveness of this Agreement,
each Credit Document that was in effect immediately prior to the date of this
Agreement shall continue to be effective on its terms unless otherwise expressly
stated herein or therein.

(b)    Notwithstanding the amendment and restatement of the Existing ABL
Facility by this Agreement, the Credit Parties shall continue to be liable
(i) to each Indemnified Person with respect to agreements on their part under
the Existing ABL Facility to indemnify and hold harmless such Indemnified Person
from and against all claims, demands, liabilities, damages, losses, costs,
charges and expenses to which the Administrative Agent and the Lenders may be
subject arising in connection with the Existing ABL Facility and (ii) for the
Obligations (as defined in the Existing ABL Facility) of the Borrower and the
other Credit Parties under the Existing ABL Facility and the other Credit
Documents (as defined in the Existing ABL Facility) that remain unpaid and
outstanding as of the date of this Agreement and such Obligations shall continue
to exist under and be evidenced by this Agreement and the other Credit
Documents. This Agreement is given as a substitution of, and not as a payment
of, the obligations of the Credit Parties under the Existing ABL Facility and is
not intended to constitute a novation of the Existing ABL Facility.

13.24    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEAa
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

-161-



--------------------------------------------------------------------------------

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

13.25    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Joint Lead
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Credit Party, that at least
one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that:

(i)  none of the Administrative Agent or the Joint Lead Arrangers or any of
their respective Affiliates is a fiduciary with respect to the Collateral or the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Credit
Document or any documents related to hereto or thereto),.

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other

 

-162-



--------------------------------------------------------------------------------

person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Joint Lead Arrangers or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

(c)    The Administrative Agent and Joint Lead Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and, this Agreement and any other Credit
Documents, (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Credit Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

13.26    MIRE Events. Each of the parties hereto acknowledges and agrees that,
if there are any Mortgaged Properties, any increase, extension or renewal of any
of the Commitments or Loans (including the provision of Incremental Commitments
or any other incremental credit facilities hereunder, but excluding (i) any
continuation or conversion of borrowings, (ii) the making of any Revolving Loans
or (iii) the issuance, renewal or extension of Letters of Credit) shall be
subject to (and conditioned upon): the prior delivery of all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to such Mortgaged Properties
as required by Flood Insurance Laws and as otherwise reasonably required by the
Administrative Agent; provided that the effectiveness of each such event
pursuant to this Section 13.26 shall be subject to such documents having been
made available to the Lenders not less than five (5) Business Days prior to the
date of effectiveness thereof.

13.27     Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Swap
Obligations or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the

 

-163-



--------------------------------------------------------------------------------

benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the
Credit Documents that might otherwise apply to such Supported QFC or any QFC
Credit Support that may be exercised against such Covered Party are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if the Supported QFC and the Credit
Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-164-



--------------------------------------------------------------------------------

Annex B

Commitments of Lenders

Revolving Credit Commitments

 

Lender

   Revolving Credit Commitment ($)      Percentage of Total  

JPMorgan Chase Bank, N.A.

     185,000,000        18.5 % 

Bank of America, N.A.

     185,000,000        18.5 % 

Capital One, National Association

     185,000,000        18.5 % 

Wells Fargo Bank, N.A.

     185,000,000        18.5 % 

U.S. Bank National Association

     85,000,000        8.5 % 

Credit Suisse AG, Cayman Island Branch

     75,000,000        7.5 % 

Regions Bank

     60,000,000        6.0 % 

BBVA USA

     40,000,000        4.0 %    

 

 

    

 

 

 

Total

   $ 1,000,000,000        100.0 %    

 

 

    

 

 

 